Exhibit 10.6

EXECUTION VERSION

 

 

 

$1,200,000,000

CREDIT AGREEMENT

dated as of March 3, 2016

among

MANITOWOC FOODSERVICE, INC.

The Subsidiary Borrowers Party Hereto

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

GOLDMAN SACHS BANK USA,

as Syndication Agent

HSBC BANK USA, N.A.,

CITIBANK, N.A. and

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,

as Co-Documentation Agents

 

 

 

JPMORGAN CHASE BANK, N.A.,

GOLDMAN SACHS BANK USA,

HSBC SECURITIES (USA) INC. and

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I Definitions

     1   

SECTION 1.01.

  Defined Terms      1   

SECTION 1.02.

  Classification of Loans and Borrowings      38   

SECTION 1.03.

  Terms Generally      38   

SECTION 1.04.

  Accounting Terms; GAAP      39   

SECTION 1.05.

  Foreign Currency Calculations      39   

SECTION 1.06.

  Limited Condition Transactions      40   

SECTION 1.07.

  Redenomination of Certain Foreign Currencies      40   

ARTICLE II The Credits

     41   

SECTION 2.01.

  Commitments      41   

SECTION 2.02.

  Loans and Borrowings      41   

SECTION 2.03.

  Requests for Borrowings      42   

SECTION 2.04.

  Swingline Loans      43   

SECTION 2.05.

  Letters of Credit      45   

SECTION 2.06.

  Funding of Borrowings      49   

SECTION 2.07.

  Interest Elections      50   

SECTION 2.08.

  Termination and Reduction of Commitments; Increase of Commitments      51   

SECTION 2.09.

  Repayment of Loans; Evidence of Debt      54   

SECTION 2.10.

  Amortization of Term B Loans      55   

SECTION 2.11.

  Prepayment of Loans      55   

SECTION 2.12.

  Fees      57   

SECTION 2.13.

  Interest      58   

SECTION 2.14.

  Alternate Rate of Interest      59   

SECTION 2.15.

  Increased Costs      60   

SECTION 2.16.

  Break Funding Payments      61   

SECTION 2.17.

  Taxes      62   

SECTION 2.18.

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      71   

SECTION 2.19.

  Mitigation Obligations; Replacement of Lenders      73   

SECTION 2.20.

  Subsidiary Borrowers      74   

SECTION 2.21.

  Defaulting Lenders      75   

ARTICLE III Representations and Warranties

     76   

SECTION 3.01.

  Organization; Powers      76   

SECTION 3.02.

  Authorization; Enforceability      77   

SECTION 3.03.

  Governmental Approvals; No Conflicts      77   

SECTION 3.04.

  Financial Condition; No Material Adverse Change      77   

SECTION 3.05.

  Properties      78   

SECTION 3.06.

  Litigation and Environmental Matters      78   

 

i



--------------------------------------------------------------------------------

SECTION 3.07.

  Compliance with Laws and Agreements      78   

SECTION 3.08.

  Investment Company Status      79   

SECTION 3.09.

  Taxes      79   

SECTION 3.10.

  ERISA; Foreign Pension Plans      79   

SECTION 3.11.

  Disclosure      80   

SECTION 3.12.

  The Security Documents      80   

SECTION 3.13.

  Subsidiaries      81   

SECTION 3.14.

  Indebtedness      81   

SECTION 3.15.

  Insurance      81   

SECTION 3.16.

  Regulation U      82   

SECTION 3.17.

  Solvency      82   

SECTION 3.18.

  Anti-Corruption Laws and Sanctions      82   

SECTION 3.19.

  Centre of Main Interest      82   

SECTION 3.20.

  Registration      83   

SECTION 3.21.

  Preferred Creditors      83   

ARTICLE IV Conditions

     83   

SECTION 4.01.

  Funding Date      83   

SECTION 4.02.

  Each Credit Event      86    ARTICLE V Affirmative Covenants      87   

SECTION 5.01.

  Financial Statements and Other Information      87   

SECTION 5.02.

  Notices of Material Events      89   

SECTION 5.03.

  Existence; Conduct of Business      90   

SECTION 5.04.

  Payment of Obligations      90   

SECTION 5.05.

  Maintenance of Properties; Insurance      90   

SECTION 5.06.

  Books and Records; Inspection Rights      90   

SECTION 5.07.

  Compliance with Laws and Material Contractual Obligations      90   

SECTION 5.08.

  Use of Proceeds and Letters of Credit      91   

SECTION 5.09.

  Compliance with Environmental Laws      91   

SECTION 5.10.

  Further Assurances; etc      92   

SECTION 5.11.

  Ownership of Subsidiaries; etc      93   

SECTION 5.12.

  Margin Regulations      93   

SECTION 5.13.

  Additional Guarantors and Collateral      94   

SECTION 5.14.

  Maintenance of Ratings      95   

SECTION 5.15.

  Pensions      95   

SECTION 5.16.

  Centre of Main Interests      96   

SECTION 5.17.

  Designation of Restricted Subsidiaries      96   

SECTION 5.18.

  Post-Closing Obligations      96    ARTICLE VI Negative Covenants      97   

SECTION 6.01.

  Indebtedness      97   

SECTION 6.02.

  Liens      100   

SECTION 6.03.

  Merger, Purchase or Sale of Assets, Change in Business      102   

 

ii



--------------------------------------------------------------------------------

SECTION 6.04.

  Restricted Payments      105   

SECTION 6.05.

  Advances, Investments and Loans      106   

SECTION 6.06.

  Transactions with Affiliates      109   

SECTION 6.07.

  Use of Proceeds      110   

SECTION 6.08.

  Limitations on Payments and Prepayments of Certain Indebtedness; Modifications
of Certain Indebtedness; Modifications of Certificate of Incorporation, By-Laws
and Certain Other Agreements, etc      110   

SECTION 6.09.

  Restrictive Agreements      112   

SECTION 6.10.

  End of Fiscal Years; Fiscal Quarters      112   

SECTION 6.11.

  Limitation on Issuance of Equity Interests      112   

SECTION 6.12.

  Limitation on Creation of Subsidiaries      113   

SECTION 6.13.

  [Reserved]      113   

SECTION 6.14.

  Swap Agreements      113   

SECTION 6.15.

  UK Borrower      113   

SECTION 6.16.

  Financial Covenants      114   

ARTICLE VII Events of Default

     114   

ARTICLE VIII The Administrative Agent

     117   

SECTION 8.01.

  The Administrative Agent      117   

SECTION 8.02.

  Administrative Agent as UK Security Trustee      120   

ARTICLE IX Miscellaneous

     121   

SECTION 9.01.

  Notices      121   

SECTION 9.02.

  Waivers; Amendments      123   

SECTION 9.03.

  Expenses; Indemnity; Damage Waiver      125   

SECTION 9.04.

  Successors and Assigns      127   

SECTION 9.05.

  Survival      131   

SECTION 9.06.

  Counterparts; Integration; Effectiveness      131   

SECTION 9.07.

  Severability      132   

SECTION 9.08.

  Right of Set-off      132   

SECTION 9.09.

  Governing Law; Jurisdiction; Consent to Service of Process      132   

SECTION 9.10.

  WAIVER OF JURY TRIAL      133   

SECTION 9.11.

  Headings      133   

SECTION 9.12.

  Confidentiality      133   

SECTION 9.13.

  Interest Rate Limitation      135   

SECTION 9.14.

  USA PATRIOT Act; KYC      135   

SECTION 9.15.

  Conversion of Currencies      136   

SECTION 9.16.

  Administrative Agent, Syndication Agent, Documentation Agents and Arrangers   
  136   

SECTION 9.17.

  Release of Liens and Guarantees      137    ARTICLE X Collection Action
Mechanism      137   

SECTION 10.01.

  Implementation of CAM      137   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 1.01    Pricing Schedule Schedule 1.02    Existing Intercompany Notes
Schedule 2.01    Commitments Schedule 2.06    Existing Letters of Credit
Schedule 3.01    Good Standing Schedule 3.05    Real Property Schedule 3.10   
ERISA Schedule 3.13    Subsidiaries Schedule 3.15    Insurance Schedule 5.18   
Mortgaged Real Property Schedule 6.01    Existing Indebtedness Schedule 6.02   
Existing Liens Schedule 6.05    Existing Investments Schedule 6.09    Existing
Restrictions

EXHIBITS:

 

Exhibit A    Form of Assignment and Assumption Exhibit B    Form of Designation
Letter Exhibit C    Form of Intercompany Note Exhibit D    Form of Termination
Letter Exhibit E    Forms of U.S. Tax Compliance Certificates Exhibit F    Form
of Perfection Certificate Exhibit G    Form of Parent Guaranty Exhibit H    Form
of Subsidiary Guaranty Exhibit I    Form of UK Security Agreement Exhibit J   
Form of US Pledge Agreement Exhibit K    Form of US Security Agreement

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of March 3, 2016, among MANITOWOC FOODSERVICE, INC.,
the SUBSIDIARY BORROWERS party hereto, the LENDERS party hereto, and JPMORGAN
CHASE BANK, N.A., as Administrative Agent.

The parties hereto agree as follows:

R E C I T A L S

WHEREAS, the Borrowers have requested that the Lenders provide (i) Revolving
Commitments hereunder in an initial aggregate principal amount of $225,000,000
(the “Revolving Facility”) and (ii) Term B Commitments hereunder in an initial
aggregate principal amount of $975,000,000 (the “Term B Facility”); and

WHEREAS, the Borrowers, the Lenders and the Administrative Agent have agreed to
enter into this Agreement in order to set forth the terms and conditions under
which the Lenders will, from time to time, provide the Commitments and make
loans and extend other financial accommodations thereunder to or for the benefit
of the Borrowers.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
made herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Entity or Business” means either (a) the assets constituting a
business, division or product line of any Person not already a Subsidiary of the
Borrower or (b) 100% of the Equity Interests of any such Person, which Person
shall, as a result of such stock acquisition, become a Wholly-Owned Subsidiary
of the Borrower (or shall be merged with and into the Borrower or a Subsidiary
Guarantor, with the Borrower or such Subsidiary Guarantor being the surviving
Person).

“Additional Security Documents” means security documents executed by a Credit
Party pursuant to Section 2.20(a), Section 5.10 or Section 5.13.

“Adjusted Benchmark Rate” means, with respect to any Eurocurrency Borrowing (or,
as applicable, for purposes of determining the Alternate Base Rate with respect
to any ABR Borrowing) for any Interest Period, an interest rate per annum equal
to (a) the Benchmark Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate; provided that, with respect to any Eurocurrency
Borrowing denominated in a Foreign Currency, the Adjusted Benchmark Rate shall
mean the Benchmark Rate.



--------------------------------------------------------------------------------

“Administrative Agent” means, collectively, JPMorgan, in its capacity as
administrative agent for the Lenders hereunder, and, solely with respect to
Loans denominated in a Foreign Currency, J. P. Morgan Europe Limited, in its
capacity as administrative agent with respect to such Loans.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means any Loan or any Letter of Credit.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. A Person
shall be deemed to control another Person if such Person possesses, directly or
indirectly, the power (a) to vote 10% or more of the securities having ordinary
voting power for the election of directors (or equivalent governing body) of
such Person or (b) to direct or cause the direction of the management and
policies of such other Person, whether through the ownership of voting
securities, by contract or otherwise; provided, however, that neither the
Administrative Agent nor any Lender (nor any Affiliate thereof) shall be
considered an Affiliate of the Borrower or any Subsidiary thereof.

“Agreement” means this Credit Agreement as the same may be amended, restated,
amended and restated, modified or supplemented from time to time.

“Agreement Currency” has the meaning provided in Section 9.15(b).

“All-in Yield” means for any Indebtedness the yield of such Indebtedness on any
date of determination, whether in the form of interest rate, margin, commitment
or ticking fees, original issue discount, upfront fees, index floors or
otherwise, in each case payable generally to lenders; provided that original
issue discount and upfront fees shall be equated to interest rate assuming a
four-year life to maturity, and shall not include arrangement fees, structuring
fees and other fees not paid to the applicable lenders generally.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the FRBNY Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted Benchmark Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, the Adjusted
Benchmark Rate for any day shall be based on the Benchmark Rate for loans in
Dollars at approximately 11:00 a.m. London time on such day, subject to any
applicable interest rate floors set forth therein. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the FRBNY Rate or the Adjusted
Benchmark Rate shall be effective from and including the effective date of such
change in the Prime Rate, the FRBNY Rate or the Adjusted Benchmark Rate,
respectively.

 

2



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Borrower” means, with respect to any Loan or other amount owing
hereunder or any matter pertaining to such Loan or other amount, whichever of
the Borrowers is the primary obligor on such Loan or other amount and, with
respect to any Letter of Credit, whichever of the Borrowers is the account party
with respect thereto.

“Applicable Creditor” has the meaning provided in Section 9.15(b).

“Applicable Lending Installation” has the meaning provided in Section 2.02(e).

“Applicable Prepayment Percentage” means (a) in the case of a prepayment
required by Section 2.11(d), a percentage equal to (i) 50% at any time when the
Consolidated Total Leverage Ratio is greater than 4.50:1.00, (ii) 25% at any
time when the Consolidated Total Leverage Ratio is less than or equal to
4.50:1.00 but greater than 4.00:1.00 and (iii) 0% at any other time and (b) in
the case of any other Prepayment Event, 100%.

“Applicable Rate” means, for any day, (a) with respect to any ABR Loan or
Eurocurrency Loan (other than the Term B Loan), or with respect to the
commitment fees payable hereunder, as the case may be, the applicable rate per
annum set forth in Schedule 1.01 under the caption “ABR Spread”, “Eurocurrency
Spread” or “Commitment Fee Rate”, as the case may be, based upon the
Consolidated Total Leverage Ratio and (b) with respect to the Term B Loan,
(i) 4.75% per annum with respect to Eurocurrency Loans and (ii) 3.75% per annum
with respect to ABR Loans.

“Applicable Revolver Percentage” means, with respect to any Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment. If the Revolving Commitments have terminated or expired,
the Applicable Revolver Percentages shall be determined based upon the Revolving
Credit Exposure of the Lenders.

“Approved Fund” has the meaning provided in Section 9.04(b).

“Arrangers” means JPMorgan, GSB, HSBC Securities (USA) Inc. and Citigroup Global
Markets Inc., each in their capacity as joint lead arrangers of this credit
facility.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Available Amount” means, as of any date of determination, an amount not less
than zero, determined on a cumulative basis equal to, without duplication:

(a) $25,000,000, plus

 

3



--------------------------------------------------------------------------------

(b) 50.0% of Consolidated Net Income for the period commencing on the Funding
Date and ending on the applicable date of determination, plus

(c) the cumulative amount of net cash proceeds received by the Borrower (other
than from a Restricted Subsidiary) from the sale of Equity Interests of the
Borrower after the Funding Date and on or prior to the applicable date of
determination (including upon exercise of warrants or options), minus

(d) Declined Proceeds, minus

(e) any amount of the Available Amount used to make Investments pursuant to
Section 6.05(p) after the Funding Date and prior to the applicable date of
determination, minus

(f) any amount of the Available Amount used to make Restricted Payments pursuant
to Section 6.04(f) after the Funding Date and prior to the applicable date of
determination, minus

(g) any amount of the Available Amount used to make payments in respect of
Indebtedness pursuant to Section 6.08(b)(vi) after the Funding Date and prior to
the date of determination.

“Availability Period” means with respect to Revolving Loans, the period from and
including the Funding Date to but excluding the earlier of the Revolving
Maturity Date and the date of termination of the Revolving Commitments.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benchmark Rate” means, with respect to (a) any Eurocurrency Borrowing for any
applicable currency (other than Canadian Dollars) and for any Interest Period,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for the relevant currency for a period equal in length to such Interest
Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion) (in each case, the “LIBO Screen Rate”)) at

 

4



--------------------------------------------------------------------------------

approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period (or on the date of utilization for Loans
denominated in Pounds Sterling), (b) any Eurocurrency Borrowing denominated in
Canadian Dollars (other than with respect to any Swingline Foreign Currency Loan
denominated in Canadian Dollars) and for any applicable Interest Period, the
CDOR Rate and (c) with respect to any Swingline Foreign Currency Loan
denominated in Canadian Dollars, the CABROVE Rate; provided that if the LIBO
Screen Rate or the CDOR Rate, as applicable, shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided further
that if the LIBO Screen Rate or the CDOR Rate, as applicable, shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
with respect to the applicable currency then the Benchmark Rate shall be the
Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
Notwithstanding the foregoing, in no event shall the Benchmark Rate with respect
to the Term B Loan at any time be less than 1.00% per annum.

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

“Borrower” means Manitowoc Foodservice, Inc., a Delaware corporation.

“Borrowers” means the Borrower and each Subsidiary Borrower.

“Borrowing” means (a) Revolving Loans of the same Type and the same currency,
made, converted or continued on the same date to the same Applicable Borrower
and, in the case of Eurocurrency Loans (or Revolving Foreign Currency Loans), as
to which a single Interest Period is in effect, (b) Term B Loans of the same
Type made, converted or continued on the same date to the same Applicable
Borrower or (c) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude (a) if such Eurocurrency Loan is
denominated in Dollars, any day on which banks are not open for dealings in
Dollar deposits in the London interbank market and (b) if such Eurocurrency Loan
is denominated in a Foreign Currency, any day on which commercial banks and the
London foreign exchange market do not settle payments in the principal financial
center where such Foreign Currency is cleared and settled as reasonably
determined by the Administrative Agent and (c) if such Eurocurrency Loan is
denominated in Euros, which is not a Target Day.

“CABROVE Rate” means The Bank of Canada Overnight Lending Rate which is
available on or about 10:15 am Toronto time.

“CAM” means the mechanism for the allocation and exchange of interests in the
Loans and collections thereunder established under Article X.

 

5



--------------------------------------------------------------------------------

“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Section 10.1.

“CAM Exchange Date” means the first date after the Funding Date on which there
shall occur any event described in paragraph (h) or (i) of Article VII with
respect to any of the Borrowers.

“CAM Percentage” means, as to each Lender, a fraction, of which (a) the
numerator shall be the aggregate Designated Obligations owed to such Lender
immediately prior to the CAM Exchange Date and (b) the denominator shall be the
aggregate Designated Obligations owed to all the Lenders immediately prior to
the CAM Exchange Date. For purposes of computing each Lender’s CAM Percentage,
(a) all Designated Obligations which shall be denominated in a Foreign Currency
shall be translated into Dollars at the Exchange Rate in effect on the CAM
Exchange Date and (b) each Lender shall be deemed to hold its Applicable
Revolver Percentage of all outstanding Swingline Loans, Revolving Foreign
Currency Loans and LC Disbursements.

“Canadian Dollar” means the lawful currency of Canada.

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries prepared in accordance with GAAP, but
in no event shall Capital Expenditures include operating leases.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the recorded capitalized amount thereof determined in accordance with
GAAP.

“Cash Equivalents” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States or any State thereof which has a combined capital and
surplus and undivided profits of not less than $500,000,000;

 

6



--------------------------------------------------------------------------------

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) money market funds that comply with the criteria set forth in Securities and
Exchange Commission Rule 2a-7 under the Investment Company Act of 1940 and are
rated AAA by S&P and Aaa by Moody’s.

“CDOR Rate” means, with respect to any Eurocurrency Borrowing in Canadian
Dollars and for any applicable Interest Period, the average rate for bankers
acceptances as administered by the Investment Industry Regulatory Organization
of Canada (or any other Person that takes over the administration of that rate)
with a tenor equal to the relevant period displayed on CDOR01 page of the
Reuters Monitor Service (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen or service
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time as selected by the
Administrative Agent in its reasonable discretion) at or about 10:15 a.m.
(Toronto, Ontario time) on the Quotation Day for such Interest Period.

“Change in Control” means an event or a series of events by which:

(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
as in effect on the Funding Date) of Interests representing more than 30% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower,

(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated,

(c) the acquisition of direct or indirect Control of the Borrower by any Person
or group, or

(d) a “Change of Control” (or similar term) as defined in the Senior Note
Documents.

“Change in Law” means the occurrence, after the Escrow Date (or with respect to
any Lender, if later, the date on which such Lender becomes a Lender), of any of
the following: (a) the adoption of any law, rule, regulation or treaty after the
date of this Agreement, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 2.15(b), by any lending office of such Lender or by
such Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement, provided
however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in

 

7



--------------------------------------------------------------------------------

implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Class” means, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Term B Loans or Swingline Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all property with respect to which any security interests
have been granted (or purported to be granted) pursuant to any Security
Document, including, without limitation, all US Pledge Agreement Collateral, all
US Security Agreement Collateral, all UK Security Agreement Collateral and all
cash and Cash Equivalents delivered as collateral pursuant to Section 2.05(j).

“Collateral Agent” means the Administrative Agent acting as collateral agent for
the Secured Creditors pursuant to the Security Documents, including as
collateral agent under the US Security Agreement and the US Pledge Agreement, as
UK Security Trustee under the UK Security Agreement and in a similar capacity
under other Security Documents.

“Commitment” means either a Revolving Commitment or a Term B Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Consolidated Capital Expenditures” means, for any Person, for any period, the
aggregate of all expenditures (whether paid in cash or accrued as liabilities
and including in all events all Capital Lease Obligations but excluding any
capitalized interest with respect thereto) by such Person and its subsidiaries
during that period that, in conformity with GAAP, are or are required to be
included in the property, plant or equipment reflected in the consolidated
balance sheet of such Person.

“Consolidated Current Assets” means, with respect to any Person as at any date
of determination, the total assets of such Person and its consolidated
subsidiaries which should properly be classified as current assets on a
consolidated balance sheet of such Person and its consolidated subsidiaries in
accordance with GAAP.

“Consolidated Current Liabilities” means, with respect to any Person as at any
date of determination, the total liabilities of such Person and its consolidated
subsidiaries which should properly be classified as current liabilities (other
than the current portion of any Loans) on a consolidated balance sheet of such
Person and its consolidated subsidiaries in accordance with GAAP.

 

8



--------------------------------------------------------------------------------

“Consolidated Domestic Net Assets” means, at any time, the amount, without
duplication, of the net book value of the consolidated assets of the Borrower
and its Restricted Subsidiaries that are Domestic Subsidiaries.

“Consolidated EBIT” means, for any period, Consolidated Net Income from
continuing operations for such period before deducting therefrom Consolidated
Interest Expense for such period (to the extent deducted in arriving at
Consolidated Net Income for such period) and provision for taxes based on income
(including foreign withholding taxes imposed on interest or dividend payments
and state single business, unitary or similar taxes imposed on net income) that
were included in arriving at Consolidated Net Income for such period and without
giving effect, without duplication, to (a) any extraordinary gains,
extraordinary losses or other extraordinary non-cash charges or benefits,
(b) any gains or charges arising out of prepayments of the Senior Notes, (c) any
gains or losses from sales of assets other than from sales of inventory in the
ordinary course of business, (d) fees, expenses and charges incurred or recorded
in connection with the Transactions, (e) non-recurring cash charges permitted by
this Agreement in connection with any restructuring, recapitalization,
Investment, Permitted Acquisition or incurrence of Indebtedness (other than in
connection with the Transactions); provided that the cash portion of such
charges added back pursuant to this clause (e) shall not exceed $15,000,000
during any period of twelve consecutive months, (f) the implied interest
component of any Permitted Securitization, (g) any non-cash charges attributable
to the expensing of the grant of stock, stock options or other equity-based
awards, (h) any non-cash charges attributable to asset impairments, write-offs
and write-downs associated with any restructuring or the sale or discontinuance
of assets, products, or business lines (other than those representing the
accrual or reserve for a future cash expense), (i) any non-cash charges
attributable to long-term incentive plan changes and employee benefit and
pension plan changes, (j) restructuring and severance adjustments incurred or
recorded during the period from January 1, 2016 through March 31, 2016 in an
aggregate amount not to exceed $20,000,000, (k) any net Cost Savings incurred or
recorded after the Funding Date (but not to exceed $15,000,000 in the aggregate
for the period from the Funding Date through the first anniversary thereof) and
projected by the Borrower to result from actions taken during such period that
(i) are reasonably expected to be realized within twelve (12) months of the
applicable action as set forth in reasonable detail on a certificate of a Senior
Officer delivered to the Administrative Agent, (ii) are calculated on a basis
consistent with GAAP and are, in each case, reasonably identifiable, factually
supportable, and expected to have a continuing impact on the operations of the
Borrower and its Restricted Subsidiaries and (iii) are either (x) permitted as
an adjustment pursuant to Article 11 of Regulation S-X under the Securities Act
or (y) represent, when aggregated with any amounts added back pursuant to clause
(e) above, less than 10.0% of Consolidated EBITDA for such period (determined
(1) prior to giving effect to any adjustment pursuant to clauses (e) or
(k) above and (2) net of the amount of actual benefits realized from such
actions during such period from such actions) and (l) non-recurring non-cash
charges or expenses (less, even if it results in a negative number, non-cash
gains or income) deducted (or included) in the determination of Consolidated Net
Income for the relevant period and for which no cash outlay (or cash receipt) is
foreseeable prior to the Term B Maturity Date or, if later, the final scheduled
installment in respect of the Term B Loans; provided that, with respect to
clause (l), if notwithstanding such foreseeability any such amount is paid in
cash in a subsequent period, such amount shall be deducted from Consolidated Net
Income to arrive at Consolidated EBIT in such subsequent period; provided that
Consolidated EBIT shall be calculated so as to exclude the effect of any gain or
loss that represents after-tax gains or losses attributable to any sale,
transfer or other disposition of assets by the Borrower or any Restricted
Subsidiary, other than dispositions in the ordinary course of business.

 

9



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, Consolidated EBIT for such period,
adjusted by adding thereto the amount of all amortization and depreciation that
was deducted in arriving at Consolidated Net Income for such period; it being
understood that in determining the Consolidated Senior Secured Leverage Ratio
and the Consolidated Total Leverage Ratio only, Consolidated EBITDA for any
period shall be calculated on a Pro Forma Basis to give effect to (i) any
Acquired Entity or Business acquired during such period pursuant to a Permitted
Acquisition and not subsequently sold or otherwise disposed of by the Borrower
or any of its Restricted Subsidiaries during such period and (ii) any Restricted
Subsidiary or business disposed of during such period by the Borrower or any of
its Restricted Subsidiaries.

Notwithstanding anything herein to the contrary, Consolidated EBITDA shall be
deemed to be $38,100,000 for the fiscal quarter ended on March 31, 2015,
$68,600,000 for the fiscal quarter ended on June 30, 2015, $75,600,000 for the
fiscal quarter ended on September 30, 2015 and $75,700,000 for the fiscal
quarter ended on December 31, 2015.

“Consolidated Indebtedness” means, at any time, an amount equal to (a) the sum
of (without duplication) (i) the aggregate stated balance sheet amount of all
Indebtedness of the Borrower and its Restricted Subsidiaries as would be
required to be reflected on the liability side of a balance sheet of such Person
at such time in accordance with GAAP as determined on a consolidated basis,
(ii) all Indebtedness of the Borrower and its Restricted Subsidiaries of the
type described in clauses (b) and (g) of the definition of Indebtedness
contained herein, (iii) the aggregate amount of all Receivables Indebtedness of
the Borrower and its Restricted Subsidiaries or any SPC outstanding at such time
and (iv) all Guarantees by the Borrower and its Restricted Subsidiaries in
respect of Indebtedness of any third Person of the type referred to in preceding
clauses (i), (ii) and (iii) of this definition (including, without limitation,
all Indebtedness of the Borrower and its Restricted Subsidiaries described in
Section 6.01(m)), minus (b) the Offsetting Cash Amount.

“Consolidated Interest Coverage Ratio” means, (i) as of the last day of the
fiscal quarter ended March 31, 2016, the ratio of (A) Consolidated EBITDA for
such fiscal quarter to (B) Consolidated Interest Expense for such fiscal
quarter, (ii) as of the last day of the period of two consecutive fiscal
quarters ended June 30, 2016 to (B) Consolidated Interest Expense for such
period, (iii) as of the last day of the three fiscal quarter period ended
September 30, 2016, the ratio of (A) Consolidated EBITDA for such period of
three consecutive fiscal quarters to (B) Consolidated Interest Expense for such
period and (iv) as of the last day of any period of four consecutive fiscal
quarters ending on or after December 31, 2016, the ratio of (A) Consolidated
EBITDA for the period of four consecutive fiscal quarters then ended, to
(B) Consolidated Interest Expense for such period.

“Consolidated Interest Expense” means, for any period, the total consolidated
cash interest expense of the Borrower and its Restricted Subsidiaries for such
period (calculated without regard to any limitations on the payment thereof, but
net of any interest income of the Borrower and its Restricted Subsidiaries for
such period) plus, without duplication, that portion of Capital Lease
Obligations of the Borrower and its Restricted Subsidiaries representing the

 

10



--------------------------------------------------------------------------------

interest factor for such period; provided that “Consolidated Interest Expense”
shall be deemed to include any discount and/or interest component in respect of
any sale of accounts receivable or related rights by the Borrower or a
Restricted Subsidiary regardless of whether such discount or interest would
constitute interest under GAAP, in each case, on a consolidated basis.

“Consolidated Net Income” means, for any period, the net income (or loss) from
continuing operations of the Borrower and its Restricted Subsidiaries for such
period, determined on a consolidated basis (after any deduction for minority
interests), provided that in determining Consolidated Net Income, (a) the net
income of any other Person (other than the Borrower) which is not a Restricted
Subsidiary of the Borrower or is accounted for by the Borrower by the equity
method of accounting shall be included only to the extent of the payment of cash
dividends or cash distributions by such other Person to the Borrower or a
Restricted Subsidiary thereof during such period, (b) the net income of any
Restricted Subsidiary of the Borrower shall be excluded to the extent that the
declaration or payment of cash dividends or similar cash distributions by that
Restricted Subsidiary of that net income is not at the date of determination
permitted by operation of its charter or any agreement, instrument or law
applicable to such Restricted Subsidiary and (c) for any period, any interest
income of the Borrower and its Restricted Subsidiaries for such period shall be
excluded.

“Consolidated Senior Indebtedness” means, at any time, the amount of all
Consolidated Indebtedness at such time, less the aggregate principal amount of
all such Indebtedness outstanding at such time which is subordinated to the
Obligations on customary market subordination terms reasonably satisfactory to
the Administrative Agent.

“Consolidated Senior Secured Indebtedness” means, at any time, the amount of all
Consolidated Senior Indebtedness at such time, less the aggregate principal
amount of all such Indebtedness outstanding at such time which is not secured
(with Indebtedness of the kind described in clause (j) of Indebtedness being
deemed secured).

“Consolidated Senior Secured Leverage Ratio” means, at any time, the ratio of
(a) Consolidated Senior Secured Indebtedness at such time to (b) Consolidated
EBITDA for the four fiscal quarters of the Borrower then most recently ended.

“Consolidated Total Leverage Ratio” means, at any time, the ratio of
(a) Consolidated Indebtedness at such time to (b) Consolidated EBITDA for the
four fiscal quarters of the Borrower then most recently ended.

“Consolidated Total Net Assets” means, at any time, the amount, without
duplication, of the net book value of the consolidated assets of the Borrower
and its Restricted Subsidiaries.

“Contribution Notice” means a contribution notice issued by the Pensions
Regulator under Section 38 or Section 47 of the Pensions Act 2004 of (U.K.).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

11



--------------------------------------------------------------------------------

“Cost Savings” means cost savings in connection with cost saving initiatives,
including, without limitation, consolidation initiatives and related severance
costs, inventory optimization programs, closure or consolidation of facilities,
reduction in force initiatives, product line terminations or discontinuations,
and other similar customer related initiatives.

“Credit Documents” means this Agreement (including schedules and exhibits
hereto) and, after the execution and delivery thereof pursuant to the terms of
this Agreement, each promissory note, the Subsidiary Guaranty, the Parent
Guaranty, each Security Document, the Escrow Agreement, any Incremental Term B
Loan Amendment, any letter of credit applications and any agreements between the
Borrower and the Issuing Bank regarding the Issuing Bank’s Letter of Credit
Fronting Sublimit or the respective rights and obligations between the Borrower
and the Issuing Bank in connection with the issuance of Letters of Credit.

“Credit Party” means the Borrower, each Subsidiary Guarantor and each Subsidiary
Borrower.

“Customer Financing” means third party financing provided to customers of the
Borrower or any of its Restricted Subsidiaries to finance such customers’
purchase of equipment and related products and services from the Borrower or a
Restricted Subsidiary thereof.

“Declined Proceeds” has the meaning provided in Section 2.11(e).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Specified Party in writing,
or has made a public statement to the effect that it does not intend or expect
to comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any), to funding a loan
under this Agreement cannot be satisfied) or generally under other agreements in
which it commits to extend credit, (c) has failed, within three Business Days
after request by the Administrative Agent, the Issuing Bank or the Swingline
Lender, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt by the Administrative Agent, the
Issuing Bank or the Swingline Lender (as applicable) of such certification in
form and substance satisfactory to it and the Administrative Agent, or (d) has
become the subject of a Bankruptcy Event.

 

12



--------------------------------------------------------------------------------

“Designated Obligations” means all Obligations of the Credit Parties in respect
of accrued and unpaid (a) principal of and interest on the Loans,
(b) unreimbursed L/C Disbursements and interest thereon and (c) fees pursuant to
Section 2.12, whether or not the same shall at the time of any determination be
due and payable under the terms of the Credit Documents.

“Designation Letter” means a letter in substantially the form of Exhibit B
hereto.

“Disregarded Entity” means an entity that, pursuant to Treas. Reg. §
301.7701-2(c)(2), is disregarded for U.S. federal income Tax purposes as an
entity separate from its owner.

“Documentation Agents” means HSBC Bank USA, N.A., Citibank, N.A. and
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, each in their capacity as co-documentation agents of this credit
facility.

“Dollars” or “$” means the lawful currency of the United States.

“Dollar Equivalent” means, on any date of determination (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in any
Foreign Currency, the equivalent in Dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Foreign Currency at the time in effect under the provisions of
such Section.

“Domestic Credit Party” means a Credit Party which is not a Foreign Subsidiary.

“Domestic Subsidiary” means, as to any Person, each Subsidiary of such Person
that is incorporated under the laws of the United States, any State thereof or
the District of Columbia.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states of the European Union.

“Enodis Holdings” means Enodis Holdings Limited, a corporation organized under
the laws of the United Kingdom.

 

13



--------------------------------------------------------------------------------

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived), (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan,
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Escrow Agreement” means the escrow agreement among the Borrowers, JPMorgan, in
its capacities as a prospective Lender and Administrative Agent hereunder and
the

 

14



--------------------------------------------------------------------------------

escrow agent thereunder and the other prospective Lenders with Revolving
Commitments listed on Schedule 2.01 as of the Funding Date, pursuant to which
the executed signature pages to the Agreement shall be delivered into escrow.

“Escrow Date” means the effective date of the Escrow Agreement, which date is
February 5, 2016.

“Euro” or “€” means the single lawful currency of the European Union as
constituted by the treaty establishing the European Community being the Treaty
of Rome, as amended from time to time and as referred to in the EMU Legislation.

“Eurocurrency” means when used in reference to any Loan or Borrowing, refers to
whether such Loan is, or the Loans comprising such Borrowing are, bearing
interest at a rate determined by reference to the Adjusted Benchmark Rate.

“European Commission” means the institution responsible for regulating
competition in Europe.

“Event of Default” has the meaning provided in Article VII.

“Excess Availability” means, as of any time the same is to be determined, the
amount (if any) by which (a) the aggregate Revolving Commitment as then in
effect, exceeds (b) the aggregate Revolving Credit Exposure then outstanding.

“Excess Cash Flow” means, without duplication, for the Borrower and its
Restricted Subsidiaries for any period for which such amount is being
determined:

(a) Consolidated Net Income of the Borrower and its Restricted Subsidiaries
adjusted to exclude any amount of gain that both (i) is included in Consolidated
Net Income and (ii) results in Net Proceeds actually applied to the prepayment
of the Loans pursuant to Section 2.11(c), plus

(b) the amount of depreciation, amortization of intangibles, deferred taxes and
other non-cash expenses (other than any deductions which (or should) represent
the accrual of a reserve for the payment of cash charges in any future period or
amortization of a prepaid cash expense that was paid in a prior period) which,
pursuant to GAAP, were deducted in determining such Consolidated Net Income of
the Borrower and its Restricted Subsidiaries, plus

(c) the amount by which working capital for such period decreased (i.e., the
decrease in Consolidated Current Assets (excluding cash, Cash Equivalents and
Foreign Cash Equivalents) of the Borrower and its Restricted Subsidiaries minus
Consolidated Current Liabilities (excluding (i) changes in current liabilities
for borrowed money and (ii) cash, Cash Equivalents or Foreign Cash Equivalents
which are Net Proceeds required to be applied to the prepayment of the Loans
pursuant to Section 2.11(c)) of the Borrower and its Restricted Subsidiaries
from the beginning to the end of such period), minus

(d) the amount by which working capital for such period increased (i.e., the
increase in Consolidated Current Assets (excluding cash, Cash Equivalents and
Foreign Cash

 

15



--------------------------------------------------------------------------------

Equivalents) of the Borrower and its Restricted Subsidiaries minus Consolidated
Current Liabilities (excluding (i) changes in current liabilities for borrowed
money and (ii) cash, Cash Equivalents or Foreign Cash Equivalents which are Net
Proceeds required to be applied to the prepayment of the Loans pursuant to
Section 2.11(c)) of the Borrower and its Restricted Subsidiaries from the
beginning to the end of such period), minus

(e) the amount of Consolidated Capital Expenditures of the Borrower and its
Restricted Subsidiaries that are paid other than from the proceeds of Borrowings
in such period, minus

(f) scheduled repayments of principal under the Term B Loans pursuant to
Section 2.10 made during such period.

For purposes of the foregoing and without duplication, Consolidated Net Income
will exclude (x) all losses on the sale of capital assets or losses which are
out of the ordinary course of business and (y) all write-downs of capital
assets.

“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any currency other than Dollars, the rate at which such currency
may be exchanged into Dollars at the time of determination on such day on the
Reuters Currency pages, if available, for such currency. In the event that such
rate does not appear on any Reuters Currency pages, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Borrowers, or, in the absence of such an agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
such time as the Administrative Agent shall elect after determining that such
rates shall be the basis for determining the Exchange Rate, on such date for the
purchase of Dollars for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Exchange Rate Date” means, if on such date any outstanding Loan (other than a
Term B Loan) is (or any Loan that has been requested at such time would be)
denominated in a currency other than Dollars, each of:

(a) the last Business Day of each calendar month,

(b) if an Event of Default has occurred and is continuing, any Business Day
designated as an Exchange Rate Date by the Administrative Agent in its sole
discretion, and

(c) each date (with such date to be reasonably determined by the Administrative
Agent) that is on or about the date of (i) a Borrowing Request or an Interest
Election Request with respect to any Revolving Borrowing or (ii) each request
for the making, issuance, amendment, renewal or extension of any Letter of
Credit or Swingline Loan.

 

16



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the Guarantee of such Subsidiary Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.

“Excluded Taxes” means, with respect to any payment made by any Credit Party
under any Credit Document, any of the following Taxes imposed on or with respect
to a Recipient: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Non U.S. Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.19(b)), any U.S. Federal withholding Taxes resulting from any
law in effect on the date such Non U.S. Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Non U.S.
Lender’s failure to comply with Section 2.17(f), except to the extent that such
Non U.S. Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Taxes pursuant to
Section 2.17(a), and (c) any U.S. Federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means the Third Amended and Restated Credit
Agreement dated as of January 3, 2014, among Manitowoc, the subsidiary borrowers
party thereto, the financial institutions party thereto as lenders and JPMorgan
in its capacity as administrative agent thereunder, as the same has been amended
or otherwise modified prior to the Funding Date.

“Existing Letters of Credit” means such letters of credit as may be outstanding
under the Existing Credit Agreement on the Funding Date that are listed on
Schedule 2.06 and are designated on such date as “Existing Letters of Credit”
hereunder by the Borrower with the consent of the Administrative Agent and the
issuer thereof.

“External Subsidiary” means a Wholly-Owned Subsidiary of the Borrower which is
not a Credit Party.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

17



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
FRBNY based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the New York Fed shall set forth on its public
website from time to time) and published on the next succeeding Business Day by
the FRBNY as the federal funds effective rate.

“FIN 46 Subsidiary” means any variable interest entity which qualifies as a
subsidiary of the Borrower only by virtue of being required by FASB Staff
Position No. FIN 46(R)-6 – Determining the Variability to be Considered in
Applying FASB Interpretation No. 46(R) or any related subsequent accounting
standard to be consolidated with the Borrower for financial accounting purposes.

“Financial Officer” means the chief financial officer, vice president of
finance, principal accounting officer, treasurer, assistant treasurer, or
controller of the Borrower.

“Financial Support Direction” means a financial support direction issued by the
Pensions Regulator under Section 43 of the Pensions Act 2004 (U.K.).

“Foreign Cash Equivalents” means certificates of deposit or bankers’ acceptances
of any bank organized under the laws of Canada or any country that is a member
of the European Economic Community, whose short-term commercial paper rating
from S&P is at least A-1 or the equivalent thereof or from Moody’s is at least
P-1 or the equivalent thereof, in each case with maturities of not more than six
months from the date of acquisition.

“Foreign Credit Party” means a Credit Party which is a Foreign Subsidiary.

“Foreign Currency” means (a) with respect to any Revolving Loan, Canadian
Dollars, Euros, Sterling, and any other currency acceptable to the
Administrative Agent and each of the Revolving Lenders that is freely available,
freely transferable and freely convertible into Dollars and in which dealings in
deposits are carried on in the London interbank market, (b) with respect to any
Letter of Credit, Canadian Dollars, Euros, Sterling, and any other acceptable to
the Administrative Agent that is freely available, freely transferable and
freely convertible into Dollars, and agreed to by the Issuing Bank issuing such
Letter of Credit and (c) with respect to any Swingline Foreign Currency Loan,
Canadian Dollars, Euros, Sterling, and any other currency acceptable to the
Administrative Agent that is freely available, freely transferable and freely
convertible into Dollars, and agreed to by the Swingline Lender.

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States by the Borrower or any one or more of its Subsidiaries
primarily for the benefit of employees of the Borrower or such Subsidiaries
residing outside the United States, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination or severance
of employment, and which plan is not subject to ERISA or the Code.

 

18



--------------------------------------------------------------------------------

“Foreign Subsidiary” means, as to any Person, each subsidiary of such Person
which is not a Domestic Subsidiary. For the avoidance of doubt, MTW County
Limited shall for all purposes hereof be considered a Foreign Subsidiary.

“FRBNY” means the Federal Reserve Bank of New York.

“FRBNY Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day; provided that if both such rates are not so published for any day that
is a Business Day, the term “FRBNY Rate” means the rate quoted for such day for
a federal funds transaction at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Funding Date” means the date on which the conditions precedent specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02) on which
the Term B Loans are advanced and Revolving Loans may be advanced and/or Letters
of Credit may be issued hereunder, which shall not be later than July 1, 2016.

“Funding Date Dividend” means the one-time dividend on the Funding Date made to
Manitowoc in connection with the Separation, the proceeds of which shall be used
immediately upon receipt solely to repay, in part, Indebtedness owing under the
Existing Credit Agreement and certain senior notes previously issued by
Manitowoc.

“GAAP” means generally accepted accounting principles in the United States of
America.

“GSB” means Goldman Sachs Bank USA.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any property constituting direct or indirect security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor or to
advance or supply funds for the foregoing so as to enable the primary obligor to
pay such Indebtedness or other obligation, (d) as an account party in respect of
any letter of credit or letter of guarantee issued to support such Indebtedness
or obligation or (e) otherwise to assure or hold

 

19



--------------------------------------------------------------------------------

harmless the owner of such Indebtedness or other obligation against loss in
respect thereof; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business or any
guarantee by the Borrowers or any Subsidiary Guarantor of the obligations of any
Restricted Subsidiary in respect of intra-day overdrafts incurred by such
Restricted Subsidiary in accordance with customary practices and in the ordinary
course of business of such Restricted Subsidiary. The amount of any Guarantee
made by any guarantor shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee is made and (b) the maximum amount for which such guarantor may
be liable pursuant to the terms of the instrument embodying such Guarantee,
unless (in the case of a primary obligation that is not Indebtedness) such
primary obligation and the maximum amount for which such guarantor may be liable
are not stated or determinable, in which case the amount of such Guarantee shall
be such guarantor’s maximum reasonably anticipated contingent liability in
respect thereof as determined by the Borrower in good faith.

“HMRC” means Her Majesty’s Revenue and Customs.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“HMRC DT Treaty Passport scheme” means the Board of H.M. Revenue and Customs
Double Taxation Treaty Passport scheme.

“Incremental Term B Loan” means a Term B Loan made by a Lender to the Borrower
pursuant to Sections 2.08(d) and (e).

“Incremental Term B Loan Amendment” has the meaning assigned to it in
Section 2.08(e).

“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).

“Impacted Interest Period” has the meaning assigned to it in the definition of
“Benchmark Rate.”

“Indebtedness” means, as to any Person, without duplication, (a) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services,
(b) the maximum amount available to be drawn under all letters of credit,
bankers’ acceptances and similar obligations issued for the account of such
Person and all unpaid drawings in respect of such letters of credit, bankers’
acceptances and similar obligations, (c) all indebtedness of the types described
in clause (a), (b), (d), (e), (f), (g), (h) or (i) of this definition secured by
any Lien (or for which the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by any Lien) on any property owned by
such Person, whether or not such indebtedness has been assumed by such Person
(provided that, if the Person has not assumed or otherwise become liable in
respect of such indebtedness, such indebtedness shall not be deemed to exceed an
amount equal to the fair market value of the

 

20



--------------------------------------------------------------------------------

property to which such Lien relates as determined in good faith by such Person),
(d) the aggregate amount of all Capital Lease Obligations of such Person,
(e) all obligations of such Person to pay a specified purchase price for goods
or services, whether or not delivered or accepted, i.e., take-or-pay and similar
obligations, (f) all Guarantees by such Person, (g) all obligations under any
Swap Agreement or under any similar type of agreement, (h) all indebtedness of
such Person evidenced by bonds, debentures, notes or similar interests, (i) all
indebtedness of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person and (j) all Receivables
Indebtedness. Notwithstanding the foregoing, Indebtedness shall not include
intra-day overdrafts or trade payables, deferred compensation obligations,
customer advances and other accrued expenses incurred by any Person in
accordance with customary practices and in the ordinary course of business of
such Person. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such person is not liable
therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) Other Taxes.

“Information Memorandum” means, collectively, the Confidential Information
Memoranda relating to the Borrower and the Transactions to be prepared and
distributed to prospective Lenders prior to the Escrow Date in connection with
the syndication of the Loans.

“Insolvency Regulation” means the Council Regulation (EC) No.1346/2000 29 May
2000 on insolvency proceedings.

“Intercompany Loan” has the meaning provided in Section 6.05(i).

“Intercompany Note” means each of the existing intercompany notes listed on
Schedule 1.02 and each promissory note issued on or after the Funding Date, in
the form of Exhibit C, evidencing Intercompany Loans.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

“Interest Period” means (a) with respect to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each

 

21



--------------------------------------------------------------------------------

Lender, twelve months) thereafter, as the Borrower may elect; and (b) as to any
Swingline Foreign Currency Loan, the period commencing on the date of such Loan
and ending on the day that is designated in the notice delivered pursuant to
Section 2.04 with respect to such Swingline Foreign Currency Loan, which shall
not be later than thirty days thereafter; provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the applicable Screen
Rate determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error)) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate (for the longest period for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which such
Screen Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, at such time.

“Investment” has the meaning assigned to such term in Section 6.05.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means each of JPMorgan and HSBC Bank USA, N.A., and such
additional Lenders as may be designated as such by the Borrower with the consent
of the Administrative Agent and which agree to act in such capacity, each as the
issuer of Letters of Credit hereunder, and their respective successors in such
capacity as provided in Section 2.05(i). The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate. With
respect to any Letter of Credit, “Issuing Bank” shall mean the issuer thereof
and each reference herein to the “Issuing Bank” shall be deemed to be a
reference to the relevant Issuing Bank.

“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association, and
solely with respect to Loans denominated in a Foreign Currency, J.P. Morgan
Europe Limited, relative to such Loans, and their respective successors.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC

 

22



--------------------------------------------------------------------------------

Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time. The LC Exposure of any Lender at any time shall be its Applicable
Revolver Percentage of the total LC Exposure at such time.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto (a) pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption, (b) in connection with an increase of Commitments
pursuant to and accordance with Section 2.08 and the other terms hereof. Unless
the context otherwise requires, the term “Lenders” includes the Swingline
Lender.

“Letter of Credit” means any letter of credit (or any bank guarantee) issued
pursuant to this Agreement, including the Existing Letters of Credit.

“Letter of Credit Fronting Sublimit” means, for each Issuing Bank, the amount
set forth on Schedule 2.01 of this Agreement opposite its name thereon under the
heading “Letter of Credit Fronting Sublimit” or if an Issuing Bank has entered
into an Assignment and Assumption, the amount set forth for such Issuing Bank as
its Letter of Credit Fronting Sublimit in the Register maintained by the
Administrative Agent.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Limited Condition Transaction” shall have the meaning assigned to such term in
Section 1.06.

“Liquidity” means the sum of (a) the aggregate stated balance sheet amount of
cash, Cash Equivalents and Foreign Cash Equivalents of the Borrower and its
Wholly-Owned Domestic Subsidiaries that are Restricted Subsidiaries (excluding
any portion thereof which is subject to a Lien in favor of a Person other than
the Collateral Agent or is otherwise restricted) plus (b) Excess Availability.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (a) with respect to a Loan or Borrowing denominated in
Dollars, New York City time and (b) with respect to a Loan or Borrowing
denominated in any Foreign Currency, London time.

“Manitowoc” means The Manitowoc Company, Inc., a Wisconsin corporation.

 

23



--------------------------------------------------------------------------------

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition, of the Borrower and its Restricted
Subsidiaries taken as a whole, (b) the ability of the Borrower or of the Credit
Parties taken as a whole to perform any of their repayment or other material
obligations under the Credit Documents or (c) the rights or remedies of the
Administrative Agent, the Collateral Agent or the Lenders under the Credit
Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Restricted Subsidiaries in an aggregate principal
amount exceeding $25,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting rights or netting agreements)
that the Borrower or such Restricted Subsidiary would be required to pay if such
Swap Agreement were terminated at such time.

“Material Subsidiary” means a Restricted Subsidiary of the Borrower (a) which
has or acquires assets constituting more than the greater of (i) 1.00% of the
consolidated assets of the Borrower and its consolidated subsidiaries and
(ii) $20,000,000 or (b) which generated more than 5.00% of Consolidated Net
Income over the four fiscal quarter period most recently ended prior to the time
of computation; it being understood that in calculating Consolidated Net Income
for the purposes of this definition, Consolidated Net Income shall be calculated
on a Pro Forma Basis to give effect to (1) any Acquired Entity or Business
acquired during or after such period pursuant to a Permitted Acquisition and not
subsequently sold or otherwise disposed of by the Borrower or any of its
Restricted Subsidiaries during or after such period and (2) any Restricted
Subsidiary or business disposed of during or after such period by the Borrower
or any of its Restricted Subsidiaries.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“Mortgages” means, individually and collectively, one or more mortgages,
leasehold mortgages, deeds of trust, or deeds to secure debt, executed and
delivered by a Borrower or Subsidiary Guarantor thereof in favor of the
Collateral Agent, for the benefit of the Secured Creditors (including, without
limitation, those delivered pursuant to Section 5.18), as the same may be
amended, restated, amended and restated, modified or supplemented from time to
time.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment or earn-out, but excluding any

 

24



--------------------------------------------------------------------------------

reasonable interest payments), but only as and when received, (ii) in the case
of a casualty, cash insurance proceeds, and (iii) in the case of a condemnation
or similar event, cash condemnation awards and similar payments received in
connection therewith, minus (b) the sum of (i) all fees and expenses (including
commissions and legal, accounting and other professional and transactional fees)
paid by the Borrowers and the Restricted Subsidiaries to third parties (other
than Affiliates) in connection with such event, (ii) in the case of a sale,
transfer or other disposition of an asset (including pursuant to a sale and
leaseback transaction or a casualty or a condemnation or similar proceeding),
the amount of all payments that are permitted hereunder and are made by the
Borrowers and the Restricted Subsidiaries as a result of such event to repay
Indebtedness (other than Loans) secured by such asset or otherwise subject to
mandatory prepayment as a result of such event, and (iii) the amount of all
taxes paid (or reasonably estimated to be payable) by the Borrowers and the
Restricted Subsidiaries, and the amount of any reserves established by the
Borrowers and the Restricted Subsidiaries to fund contingent liabilities
reasonably estimated to be payable, that are directly attributable to such event
(as determined reasonably and in good faith by their respective Financial
Officers), provided that any reduction at any time in the amount of any such
reserves (other than as a result of payments made in respect thereof) shall be
deemed to constitute the receipt by Borrower at such time of Net Proceeds in the
amount of such reduction.

“Non-U.S. Lender” means (a) a Lender that is neither a Disregarded Entity nor a
U.S. Person, and (b) a Lender that is a Disregarded Entity and that is treated
for U.S. federal income Tax purposes as having as its sole member a Person that
is not a U.S. Person.

“Obligations” means all liabilities and obligations, whether actual or
contingent, of any Credit Party to the Administrative Agent, the Collateral
Agent, the Issuing Bank, the Swingline Lender, any Lender or any indemnified
party hereunder or under any other Credit Document, in each case arising under
any Credit Document; provided, however, that the definition of “Obligations”
shall not create any guarantee by any Subsidiary Guarantor of (or grant of
security interest by any Subsidiary Guarantor to support, as applicable) any
Excluded Swap Obligations of such Subsidiary Guarantor for purposes of
determining any obligations of any Subsidiary Guarantor.

“Offsetting Cash Amount” means the aggregate stated balance sheet amount of
cash, Cash Equivalents and Foreign Cash Equivalents of the Borrower, its
Wholly-Owned Domestic Subsidiaries that are Restricted Subsidiaries and its
Wholly-Owned Subsidiaries that are incorporated under the laws of the United
Kingdom or Canada, in each case, that are Restricted Subsidiaries (and in each
case excluding any portion thereof which is subject to a Lien in favor of a
Person other than the Collateral Agent or is otherwise restricted), but shall
not exceed $100,000,000; provided, however, in no event shall the Offsetting
Cash Amount attributable to Wholly-Owned Subsidiaries that are incorporated
under the laws of the United Kingdom or Canada, in each case, that are
Restricted Subsidiaries exceed the aggregate outstanding principal amount of
Borrowings by the UK Borrower.

“OID” shall have the meaning provided in Section 2.08(e).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction

 

25



--------------------------------------------------------------------------------

imposing such Taxes (other than a connection arising from such Recipient having
executed, delivered, enforced, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
or engaged in any other transaction pursuant to, or enforced, any Credit
Document, or sold or assigned an interest in any Credit Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to any Credit Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the FRBNY as set forth on its public website from time to time)
and published on the next succeeding Business Day by the FRBNY as an overnight
bank funding rate (from and after such date as the New York Fed shall commence
to publish such composite rate).

“Parent Guaranty” means that certain guaranty to be dated as of the Funding Date
made by the Borrower in favor of the Secured Creditors, substantially in the
form of Exhibit G hereto, as the same may be amended, restated, amended and
restated, modified or supplemented from time to time.

“Participant” has the meaning provided in Section 9.04(c).

“Participant Register” has the meaning provided in Section 9.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Exhibit F or any
other form approved by the Administrative Agent.

“Pensions Regulator” means the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004 (U.K.).

“Permitted Acquisition” means the acquisition by the Borrower or a Wholly-Owned
Subsidiary thereof that is a Restricted Subsidiary of an Acquired Entity or
Business (including by way of merger of such Acquired Entity or Business with
and into the Borrower (so long as the Borrower is the surviving corporation) or
a Wholly-Owned Subsidiary thereof that is a Restricted Subsidiary (so long as
the survivor of such merger is a Wholly-Owned Subsidiary that is a Restricted
Subsidiary)); provided that, in each case, (a) the consideration paid or to be
paid by the Borrower or such Wholly-Owned Subsidiary consists solely of cash
(including proceeds of Revolving Loans or Swingline Loans), the issuance or
incurrence of Indebtedness otherwise permitted by Section 6.01, the issuance of
common stock of the Borrower or Qualified Preferred Stock of the Borrower in
each case to the extent no Default or Event of Default exists

 

26



--------------------------------------------------------------------------------

pursuant to clause (m) of Article VII or would result therefrom and the
assumption/acquisition of any Indebtedness (calculated at face value) which is
permitted to remain outstanding in accordance with the requirements of
Section 6.01, (b) in the case of the acquisition of 100% of the Equity Interests
of any Person (including by way of merger), such Person shall own no Equity
Interests of any other Person (excluding de minimis amounts) unless either
(i) such Person owns 100% of the Equity Interests of such other Person or
(ii) (x) such Person and its Wholly-Owned Subsidiaries own at least 80% of the
consolidated assets of such other Person and its Subsidiaries and (y) any
non-Wholly-Owned Subsidiary of such Person was a non-Wholly-Owned Subsidiary
prior to the date of such Permitted Acquisition of such Person, (c) the Acquired
Entity or Business acquired pursuant to the respective Permitted Acquisition is
in a business permitted by Section 6.03(b) and (d) all applicable requirements
of Sections 6.03 and 6.05(m) applicable to Permitted Acquisitions are satisfied.

“Permitted Liens” has the meaning provided in Section 6.02.

“Permitted Securitization” means any receivables financing program providing for
the sale of accounts receivable and related rights by the Borrower or its
Restricted Subsidiaries to an SPC for cash in transactions purporting to be
sales (and treated as sales for GAAP purposes), which SPC shall finance the
purchase of such assets by the sale, transfer, conveyance, lien or pledge of
such assets to one or more limited purpose financing companies, special purpose
entities and/or other financial institutions, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent.

“Permitted Transactions” means transactions entered into to facilitate corporate
restructurings or lawful tax planning, in either event, otherwise permitted by
this Agreement, which transactions are comprised of either (a) loans, capital
contributions, or other transfers (in each case consisting exclusively of book
entries, cash (by wire or otherwise) or intercompany obligations and not any
other type of asset) by Credit Parties to External Subsidiaries but only if the
amount of such transfers is returned to a Domestic Credit Party (if the initial
Credit Party transferor was a Domestic Credit Party) or to any Credit Party (if
the initial Credit Party transferor was a Foreign Credit Party) in the same form
as made (i.e., a cash capital contribution shall be returned in cash) promptly,
but in no event later than the Business Day next following the date of the
initial transfer or (b) loans, capital contributions, or other transfers (in
each case consisting exclusively of book entries, cash (by wire or otherwise) or
intercompany obligations and not any other type of asset) by External
Subsidiaries to Credit Parties but only if the amount of such transfers is
returned to an External Subsidiary in the same form as made (i.e., a cash
capital contribution shall be returned in cash) promptly, but in no event later
than the Business Day next following the date of the initial transfer; provided,
however, that (A) if any of the foregoing transactions shall involve transfers
of funds from the Borrower or a Subsidiary to the Borrower or any other
Subsidiary, such transfers shall be accomplished by (i) book entries on the
accounts of the Borrower or such Subsidiary maintained with the Administrative
Agent or (ii) wire transfers to accounts of the Borrower or such Subsidiary
maintained with the Administrative Agent or its Affiliates; (B) such
transactions shall not be detrimental to the interests of the Lenders and shall
occur at a time when no Default shall have occurred and be continuing; and
(C) the Borrower has given the Administrative Agent at least 10 days (or such
lesser number of days as the Administrative Agent may agree) prior written
notice of its intent to engage in or cause such transactions, accompanied by a
reasonably detailed description of same.

 

27



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction (other than such a transaction, the purpose of which is to
finance the asset sold) and by way of merger or consolidation in which neither
the Borrower nor any Restricted Subsidiary is the surviving entity) of any
property or asset of any Borrower or any Restricted Subsidiary, other than
(i) sales and/or rentals of inventory in the ordinary course of business,
(ii) sales of Cash Equivalents and Foreign Cash Equivalents in the ordinary
course of business, (iii) sales of accounts receivable to the extent permitted
by Section 6.03(a)(vii) or (xiv), (iv) dispositions to the Borrower or any
Restricted Subsidiary and (v) dispositions resulting in aggregate Net Proceeds
not exceeding $25,000,000 for all such transactions during any fiscal year of
Borrower;

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of, any Borrower or any Restricted Subsidiary resulting in Net Proceeds
equal to or greater than $10,000,000; or

(c) the incurrence by any Borrower or any Restricted Subsidiary of any
Indebtedness for borrowed money, other than Indebtedness permitted under
Section 6.01.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

“Pro Forma Basis” means, in connection with any calculation of compliance with
any financial covenant or financial term, the calculation thereof after giving
effect on a pro forma basis to (a) the incurrence of any Indebtedness (other
than revolving Indebtedness, except to the extent same is incurred to refinance
other outstanding Indebtedness or to finance a Permitted Acquisition) after the
first day of the relevant calculation period as if such Indebtedness had been
incurred (and the proceeds thereof applied) on the first day of the relevant
calculation period, (b) the permanent repayment of any Indebtedness (other than
revolving Indebtedness) after the first day of the relevant calculation period
as if such Indebtedness had been retired or redeemed on the first day of the
relevant calculation period and (c) the Permitted Acquisition, if any, then
being consummated as well as any other Permitted Acquisition consummated after
the first day

 

28



--------------------------------------------------------------------------------

of the relevant calculation period and on or prior to the date of the respective
Permitted Acquisition then being effected, as the case may be, with the
following rules to apply in connection therewith:

(i) all Indebtedness (x) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness or to
finance a Permitted Acquisition) incurred or issued after the first day of the
relevant calculation period (whether incurred to finance a Permitted
Acquisition, to refinance Indebtedness or otherwise) shall be deemed to have
been incurred or issued (and the proceeds thereof applied) on the first day of
the respective calculation period and remain outstanding through the date of
determination and (y) (other than revolving Indebtedness) permanently retired or
redeemed after the first day of the relevant calculation period shall be deemed
to have been retired or redeemed on the first day of the respective calculation
period and remain retired through the date of determination;

(ii) all Indebtedness assumed to be outstanding pursuant to preceding clause
(i) shall be deemed to have borne interest at (x) the rate applicable thereto,
in the case of fixed rate indebtedness or (y) the rates which would have been
applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); and

(iii) in making any determination of Consolidated EBITDA, pro forma effect shall
be given to any Permitted Acquisition consummated during the periods described
above, with such Consolidated EBITDA to be determined as if such Permitted
Acquisition was consummated on the first day of the relevant calculation period,
taking into account factually supportable and identifiable cost savings and
expenses or which would otherwise be permitted to be accounted for as an
adjustment pursuant to Article 11 of Regulation S-X under the Securities Act, as
if such cost savings or expenses were realized on the first day of the
respective calculation period.

“Public-Sider” means a Lender whose representatives may trade in securities of
the Borrower or its controlling person or any of its Subsidiaries while in
possession of the financial statements provided by the Borrower under the terms
of this Agreement.

“Qualified Preferred Stock” means any preferred stock of the Borrower so long as
the terms of any such preferred stock (a) do not contain any mandatory put,
redemption, repayment, sinking fund or other similar provision, (b) do not
require the cash payment of dividends or distributions, (c) do not contain any
covenants, (d) do not grant the holders thereof any voting rights except for
(i) voting rights required to be granted to such holders under applicable law
and (ii) limited customary voting rights on fundamental matters such as mergers,
consolidations, sales of all or substantially all of the assets of the Borrower,
or liquidations involving the Borrower and (e) are otherwise reasonably
satisfactory to the Administrative Agent.

 

29



--------------------------------------------------------------------------------

“Quotation Day” means, with respect to any Eurocurrency Borrowing or Swingline
Foreign Currency Borrowing and any Interest Period, the day on which it is
market practice in the relevant interbank market for prime banks to give
quotations for deposits in the currency of such Borrowing for delivery on the
first day of such Interest Period. If such quotations would normally be given by
prime banks on more than one day, the Quotation Day will be the last of such
days.

“Real Property” of any Person means all the right, title and interest of such
Person in and to land, improvements and fixtures.

“Receivables Indebtedness” means, at any time, the aggregate amount of
outstanding obligations incurred by the Borrower and its Restricted Subsidiaries
(including any SPC) in connection with a Permitted Securitization that would be
characterized as principal if such Permitted Securitization in its entirety were
structured as a secured lending transaction rather than a purchase (regardless,
in either case, of whether any liability of the Borrower or any Restricted
Subsidiary thereof in respect of related accounts receivable would be required
to be reflected on a balance sheet of such Person in accordance with generally
accepted accounting principles).

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.

“Register” has the meaning provided in Section 9.04(b)(iv).

“Regulation T” means Regulation T of the Board as from time to time in effect
and any successor to all or a portion thereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor to all or a portion thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and any successor to all or a portion thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means the active or passive disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the environment.

“Relevant Date” has the meaning assigned to it in Section 2.17(s).

“Repricing Event” means (i) any prepayment, repayment or replacement of the Term
B Loans, in whole or in part, with the proceeds of indebtedness (or commitments
in respect of Indebtedness) with an All-in Yield less than the All-in Yield
applicable to such portion of the Term B Loans (as such comparative yields are
determined in the reasonable judgment of the Administrative Agent consistent
with GAAP) and (ii) any amendment with respect to the Term B

 

30



--------------------------------------------------------------------------------

Loans which reduces the All-in Yield applicable to the Term B Loans, but in each
case excluding any repayment, replacement or amendment occurring in connection
with a Change of Control or an Acquisition or other Investment not permitted
under this Agreement.

“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, unused Revolving Commitments, unused Term B Commitments and
outstanding Term B Loans representing at least 50.1% of the sum of the total
Revolving Credit Exposures, unused Revolving Commitments, unused Term B
Commitments and outstanding Term B Loans at such time; provided that for
purposes of declaring the Loans to be due and payable pursuant to Article VII,
and for all purposes after the Loans become due and payable pursuant to Article
VII or the Commitments expire or terminate, then, as to each Lender, its
Swingline Exposure shall only be applicable for purposes of determining its
Revolving Credit Exposure to the extent such Lender shall have funded its
participation in the outstanding Swingline Loans; provided further that for the
purpose of determining the Required Lenders needed for any waiver, amendment,
modification or consent, any Lender that is the Borrower, or any Affiliate of
the Borrower shall be disregarded.

“Required Revolving Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Revolving Commitments representing at least 50.1% of the
sum of the total Revolving Credit Exposures and Unused Revolving Commitments at
such time; provided that for purposes of declaring the Loans to be due and
payable pursuant to Article VII, and for all purposes after the Loans become due
and payable pursuant to Article VII or the Commitments expire or terminate,
then, as to each Lender, its Swingline Exposure shall only be applicable for
purposes of determining its Revolving Credit Exposure to the extent such Lender
shall have funded its participation in the outstanding Swingline Loans; provided
further that for the purpose of determining the Required Revolving Lenders
needed for any waiver, amendment, modification or consent, any Lender that is
the Borrower, or any Affiliate of the Borrower shall be disregarded.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any option, warrant
or other right to acquire any such Equity Interests in the Borrower.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit, Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or increased from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The

 

31



--------------------------------------------------------------------------------

initial amount of each Lender’s Revolving Commitment is set forth on Schedule
2.01, or in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Revolving Commitment, as applicable. The initial aggregate
amount of the Lenders’ Revolving Commitments is $225,000,000.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure at such time.

“Revolving Facility” has the meaning provided in the Recitals hereto.

“Revolving Lender” means a Lender holding a Revolving Commitment.

“Revolving Loan” means a loan made pursuant to Section 2.01(a).

“Revolving Foreign Currency Loan” means a Revolving Loan denominated in a
Foreign Currency.

“Revolving Maturity Date” means the fifth anniversary of the Funding Date.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

“Sale-Leaseback Transaction” means any sale or other transfer of any property or
asset by any Person with the intent to lease such property or asset as lessee.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Screen Rate” means each of the LIBOR Screen Rate and the CDOR Rate.

“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.

 

32



--------------------------------------------------------------------------------

“Security Documents” means and includes each of the US Security Agreement, the
US Pledge Agreement, the UK Security Agreement, the Mortgages, after the
execution and delivery thereof, each Additional Security Document and each other
document or instrument pursuant to which security is granted to the Collateral
Agent for the benefit of any of the Secured Creditors pursuant hereto.

“Senior Note Documents” means the Senior Note Indenture and all other documents
executed and delivered with respect to the Senior Notes or Senior Note
Indenture, in each case, as in effect on the Funding Date and as the same may be
amended, restated, amended and restated, modified or supplemented from time to
time in accordance with the terms hereof and thereof.

“Senior Note Indenture” means the Indenture, dated as of February 18, 2016,
among the Borrower and the other parties thereto, as in effect on the Funding
Date and as the same may be amended, restated, amended and restated, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

“Senior Notes” means the Borrower’s 9.500% senior notes due 2024 issued pursuant
to the Senior Note Indenture, as in effect on the Funding Date and as the same
may be amended, modified or supplemented from time to time in accordance with
the terms hereof and thereof.

“Senior Officer” means the chief executive officer, chief financial officer or
treasurer of the Borrower.

“Separation” has the meaning provided in the definition of “Spin Transaction”.

“Separation Obligations” means indemnification obligations of the Borrower
and/or its Restricted Subsidiaries in favor of Manitowoc and/or its subsidiaries
in connection with the Spin Transaction.

“SPC” means a special purpose, bankruptcy-remote Person formed for the sole and
exclusive purpose of engaging in activities in connection with the purchase,
sale and financing of accounts receivable and related rights in connection with
and pursuant to a Permitted Securitization.

“Specified Indebtedness” means the Senior Notes and any Indebtedness permitted
by Section 6.01 (other than the Obligations and refinancings thereof) that is
not secured on a first priority basis.

“Specified Party” means the Administrative Agent, the Issuing Bank, the
Swingline Lender and each other Lender.

“Spin Transaction” the internal legal reorganization of Manitowoc separating its
cranes and foodservice businesses into two independent, publicly-traded
companies (the “Separation”) to consist of (i) the Borrower, which will be the
spun-off entity that will own and operate Manitowoc’s foodservice business, and
(ii) Manitowoc, which will own and operate the other business, it being
understood and agreed that the spin-off transaction related to the

 

33



--------------------------------------------------------------------------------

foregoing shall be as described in the Form 10 filed by the Manitowoc with the
United States Securities and Exchange Commission on September 1, 2015, as
amended by Amendment 1 thereto filed October 6, 2015 and Amendment 2 thereto
filed November 9, 2015 (as amended by the foregoing and pursuant to any other
filings made by Manitowoc with the United States Securities and Exchange
Commission prior to the Escrow Date to the extent such amendments are acceptable
to the Administrative Agent), the “Form 10”) and in accordance with the
separation agreement described therein.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted Benchmark Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentage shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Sterling” or “£” means the lawful currency of the United Kingdom of Great
Britain and Northern Ireland.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower other than a FIN 46
Subsidiary.

“Subsidiary Borrower” means UK Borrower and each Wholly-Owned Foreign Subsidiary
(excluding any Unrestricted Subsidiary) designated as such by the Borrower
pursuant to Section 2.20.

“Subsidiary Guarantor” means each Subsidiary of the Borrower which is a party to
the Subsidiary Guaranty.

“Subsidiary Guaranty” means the Subsidiary Guaranty to be dated as of the
Funding Date made by the Subsidiaries party thereto in favor of the Secured
Creditors,

 

34



--------------------------------------------------------------------------------

substantially in the form of Exhibit H hereto, as the same may be amended,
restated, amended and restated, modified or supplemented from time to time. The
Subsidiary Guarantors party to the Subsidiary Guaranty as of the Funding Date
are so designated on Schedule 3.13 hereto.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

“Swingline Dollar Loan” means a Swingline Loan denominated in Dollars.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Revolver Percentage of the
total Swingline Exposure at such time other than with respect to any Swingline
Loans made by such Lender in its capacity as a Swingline Lender and (b) the
aggregate principal amount of all Swingline Loans made by such Lender as a
Swingline Lender outstanding at such time (less the amount of participations
funded by the other Lenders in such Swingline Loans).

“Swingline Foreign Currency Loan” means a Swingline Loan denominated in a
Foreign Currency.

“Swingline Lender” means JPMorgan, in its capacity as lender of Swingline Loans
hereunder.

“Swingline Loan” means a loan made pursuant to Section 2.04.

“Syndication Agent” means GSB in its capacity as syndication agent of this
credit facility.

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes interlinked national real time gross
settlement systems and the European Central Bank’s payment mechanism and which
began operations on 4 January 1999.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on 19 November 2007.

 

35



--------------------------------------------------------------------------------

“Target Day” means:

(a) until such time as TARGET is permanently closed down and ceases operations
any day on which both TARGET and TARGET2 are; and

(b) following such time as TARGET is permanently closed down and ceased
operations, any day on which TARGET2 is, open for the settlement of payments in
Euro.

“Tax Sharing Agreements” means all tax sharing, tax allocation and other similar
agreements entered into by the Borrower or any of its Subsidiaries.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority
(including any interest, penalties or additions to tax).

“Term B Borrowing” means a Borrowing comprised of Term B Loans or Incremental
Term B Loans, as applicable.

“Term B Commitment” means, with respect to each Lender, the commitment of such
Lender to make Term B Loans hereunder, expressed as an amount representing the
maximum aggregate principal amount of such Lender’s Term B Loans. The amount of
each Lender’s Term B Commitment is set forth on Schedule 2.01 or set forth in an
Incremental Term B Loan Amendment, as applicable. The initial aggregate amount
of the Lenders’ Term B Commitment is $975,000,000.

“Term B Facility” has the meaning provided in the Recitals hereto.

“Term B Loan” means, with respect to each Lender, such Lender’s pro-rata portion
of the Term B Borrowings made by the Lenders pursuant to Sections 2.01(b) and
2.08(d) and, with respect to all Lenders, the aggregate of all such pro-rata
portions.

“Term B Maturity Date” means the seventh anniversary of the Funding Date.

“Termination Letter” means a letter in substantially the form of Exhibit D
hereto.

“Total Revolving Credit Exposure” means, the sum of the outstanding principal
amount of all Lenders’ Revolving Loans, their LC Exposure and their Swingline
Exposure at such time; provided, that clause (a) of the definition of Swingline
Exposure shall only be applicable to the extent Lenders shall have funded their
respective participations in the outstanding Swingline Loans.

“Transaction Documents” means the Credit Documents and the documents and
agreements entered into in connection with the consummation of the Spin
Transaction.

“Transactions” means the execution, delivery and performance by the Credit
Parties of the Credit Documents, the borrowing of Loans, the use of the proceeds
thereof, the issuance of Letters of Credit hereunder and the other transactions
contemplated by the Credit Documents (including without limitation the granting
of Liens to secure the Obligations), and the consummation of the Spin
Transaction.

 

36



--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Benchmark Rate or the Alternate Base
Rate.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
relevant jurisdiction.

“UK Borrower” means Enodis Holdings and any other Borrower (i) that is organized
or formed under the laws of the United Kingdom or (ii) payments from which under
this Agreement or any other Credit Document are subject to withholding Taxes
imposed by the laws of the United Kingdom.

“UK Security Agreement” means the Security Agreement to be dated as of the
Funding Date made by Manitowoc FSG UK Limited, Manitowoc Foodservice UK Holding
Limited and the UK Borrower, in favor of the UK Security Trustee for the benefit
of the Secured Creditors, substantially in the form of Exhibit I hereto, as the
same may be amended, restated, amended and restated, modified or supplemented
from time to time.

“UK Security Agreement Collateral” means all “Security Assets” as defined in the
UK Security Agreement.

“UK Security Trustee” means the Administrative Agent acting as trustee pursuant
to the UK Security Agreement.

“United States” means the United States of America.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
Board of Directors of the Borrower as an Unrestricted Subsidiary pursuant to and
in accordance with Section 5.17 subsequent to the Funding Date.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“US Pledge Agreement” means the Pledge Agreement to be dated as of the Funding
Date made by certain of the Credit Parties in favor of the Collateral Agent for
the benefit of the Secured Creditors, substantially in the form of Exhibit J
hereto, as the same may be amended, restated, amended and restated, modified or
supplemented from time to time.

“US Pledge Agreement Collateral” means all “Collateral” as defined in the US
Pledge Agreement.

“US Security Agreement” means the Security Agreement to be dated as of the
Funding Date made by the Credit Parties in favor of the Collateral Agent for the
benefit of the Secured Creditors, substantially in the form of Exhibit K hereto,
as the same may be amended, restated, amended and restated, modified or
supplemented from time to time.

“US Security Agreement Collateral” means all “Collateral” as defined in the US
Security Agreement.

 

37



--------------------------------------------------------------------------------

“U.S. Tax Certificate” has the meaning provided in Section 2.17(f)(ii)(D)(2).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness, at
any date, the quotient obtained by dividing:

(i) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness multiplied by the amount of such payment, by

(ii) the sum of all such payments.

“Wholly-Owned Domestic Subsidiary” means each Domestic Subsidiary of the
Borrower that is also a Wholly-Owned Subsidiary of the Borrower.

“Wholly-Owned Foreign Subsidiary” means each Foreign Subsidiary of the Borrower
that is also a Wholly-Owned Subsidiary of the Borrower.

“Wholly-Owned Subsidiary” means, as to any Person, (a) any corporation 100% of
whose Equity Interests is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (b) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time (other than, in the case of a Foreign Subsidiary
with respect to preceding clauses (a) and (b), director’s qualifying shares
and/or other nominal amount of shares required to be held by Persons other than
the Borrower and its Subsidiaries under applicable law).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Credit Party and the Administrative Agent.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or

 

38



--------------------------------------------------------------------------------

modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Escrow Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Borrower or any Subsidiary at
“fair value”, as defined therein.

SECTION 1.05. Foreign Currency Calculations. (a) For purposes of determining the
Dollar Equivalent of any Advance denominated in a Foreign Currency or any
related amount, the Administrative Agent shall determine the Exchange Rate as of
the applicable Exchange Rate Date with respect to each Foreign Currency in which
any requested or outstanding Advance is denominated and shall apply such
Exchange Rates to determine such amount (in each case after giving effect to any
Advance to be made or repaid on or prior to the applicable date for such
calculation).

(b) For purposes of any determination under Article VI or Article VII, all
amounts incurred, outstanding or proposed to be incurred or outstanding in
currencies other than Dollars shall be translated into Dollars at the currency
exchange rates in effect on the date of such determination; provided that no
Default shall arise as a result of any limitation set forth in Dollars in
Section 6.01 or 6.02 being exceeded solely as a result of changes in currency
exchange rates from those rates applicable at the time or times Indebtedness or
Liens were initially consummated in reliance on the exceptions under such
Sections. For purposes of any determination under Section 6.03 or 6.05, the
amount of each investment, asset disposition or other applicable transaction
denominated in a currency other than Dollars shall be translated into Dollars at
the currency exchange rate in effect on the date such investment, disposition or
other transaction is consummated. Such currency exchange rates shall be
determined in good faith by the Borrower.

 

39



--------------------------------------------------------------------------------

SECTION 1.06. Limited Condition Transactions. Notwithstanding anything to the
contrary in this Agreement, to the extent that the terms of this Agreement
require (a) compliance with any financial ratio or test and/or the amount of
Consolidated EBITDA or Consolidated Total Net Assets or (b) the absence of a
Default or Event of Default (or any type of default or event of default) in each
case as a condition to the consummation of any transaction in connection with
any Permitted Acquisition or similar Investment whose consummation is not
conditioned on the availability of, or on obtaining, third party financing
(including the assumption or incurrence of Indebtedness in connection therewith,
including without limitation, Indebtedness incurred pursuant to Section 2.08(d))
(any such action, a “Limited Condition Transaction”), the determination of
whether the relevant condition is satisfied may be made, at the election of the
Borrower (a “LCT Election”), in the case of any Limited Condition Transaction,
at the time of (or on the basis of the financial statements for the most
recently ended fiscal quarter at the time of) either (x) the execution of the
definitive agreement with respect to such Permitted Acquisition or Investment or
(y) the consummation of such Permitted Acquisition or Investment (such
applicable date, the “LCT Test Date”), in each case, after giving effect to the
relevant Limited Condition Transaction on a Pro Forma Basis. If the Borrower has
made a LCT Election for any Limited Condition Transaction, then in connection
with any subsequent determination of compliance with any financial ratio or test
and/or the amount of Consolidated EBITDA or Consolidated Total Net Assets with
respect to the incurrence of Indebtedness or Liens on or following the relevant
LCT Test Date and prior to the earlier of the date on which such Limited
Condition Transaction is consummated or the definitive agreement for such
Limited Condition Transaction is terminated or expires without consummation of
such Limited Condition Transaction, compliance with any such financial ratio or
test and/or the amount of Consolidated EBITDA or Consolidated Total Net Assets
shall be tested by calculating the availability under such financial ratio or
test and/or the amount of Consolidated EBITDA or Consolidated Total Net Assets,
as applicable, on a Pro Forma Basis assuming such Limited Condition Transaction
and any other transactions in connection therewith have been consummated
(including any incurrence of Indebtedness and the use of proceeds thereof).

SECTION 1.07. Redenomination of Certain Foreign Currencies. (a) Each obligation
of any party to this Agreement to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the Escrow Date shall be redenominated into Euro at
the time of such adoption (in accordance with the EMU Legislation). If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London Interbank Market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b) Without prejudice and in addition to any method of conversion or rounding
prescribed by any EMU Legislation and (i) without limiting the liability of any
Borrower for any amount due under this Agreement and (ii) without increasing any
Commitment of any Lender, all references in this Agreement to minimum amounts
(or integral multiples thereof) denominated in the national currency unit of any
member state of the European Union

 

40



--------------------------------------------------------------------------------

that adopts the Euro as its lawful currency after the Escrow Date shall,
immediately upon such adoption, be replaced by references to such minimum
amounts (or integral multiples thereof) as shall be specified herein with
respect to Borrowings denominated in Euros.

(c) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro or any other Foreign Currency.

ARTICLE II

The Credits

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each Lender with a Revolving Commitment severally agrees to make
revolving Loans denominated in Dollars and Foreign Currencies to the Borrowers
from time to time during the Availability Period in an aggregate principal
amount that will not result in (i) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Commitment, (ii) the sum of the total
Revolving Credit Exposures exceeding the total Revolving Commitments, (iii) the
Dollar Equivalent of the aggregate amount of all Revolving Loans, Letters of
Credit and Swingline Loans denominated in a Foreign Currency exceeding
$100,000,000 or (iv) the Dollar Equivalent of the aggregate amount of all
Revolving Loans and Letters of Credit made to or issued for the account of
Subsidiary Borrowers exceeding $100,000,000. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Revolving Loans.

(b) Subject to the terms and conditions set forth herein, each Lender with a
Term B Commitment agrees to make a Term B Loan denominated entirely in Dollars
to the Borrower on the Funding Date in an aggregate principal amount that will
not result in (i) such Lender’s Term B Loan exceeding such Lender’s Term B
Commitment or (ii) the sum of the Term B Loans exceeding the total Term B
Commitments. No amount of the Term B Loan which is repaid or prepaid by the
Borrower may be reborrowed hereunder.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Revolving Commitments. Each Term B Loan shall
be made as part of a Borrowing consisting of Term B Loans made by the Lenders
ratably in accordance with their respective Term B Commitments. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Subject to Section 2.14, (i) each Borrowing denominated in Dollars shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower may
request in accordance herewith and (ii) each Revolving Borrowing denominated in
a Foreign Currency shall be comprised entirely of Eurocurrency Loans. Each
Swingline Dollar Loan shall be an ABR Loan and each Swingline Foreign Currency
Loan shall bear interest at such rate agreed to

 

41



--------------------------------------------------------------------------------

between the Borrower and the Swingline Lender. Each Lender at its option may
make any Eurocurrency Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $250,000 and not less than $1,000,000; provided that
an ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Revolving Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $100,000 and not less than $500,000 (or in the case of a Swingline
Loan denominated in Euros not less than $1,000,000). Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of 8 Eurocurrency Revolving Borrowings
outstanding.

(d) Notwithstanding any other provision of this Agreement, (i) the Borrower may
not select a Eurocurrency Borrowing for the Term B Borrowing on the Funding
Date, and (ii) the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Term B Maturity Date or Revolving Maturity Date, as
applicable.

(e) Notwithstanding any other provision of this Agreement, each Lender at its
option may make any ABR Loan or Eurocurrency Loan by causing any domestic or
foreign office, branch or Affiliate of such Lender (an “Applicable Lending
Installation”) to make such Loan that has been designated by such Lender to the
Administrative Agent. All terms of this Agreement shall apply to any such
Applicable Lending Installation of such Lender and the Loans and any Notes
issued hereunder shall be deemed held by each Lender for the benefit of any such
Applicable Lending Installation. Each Lender may, by written notice to the
Administrative Agent and the Borrower, designate replacement or additional
Applicable Lending Installations through which Loans will be made by it and for
whose account Loan payments are to be made.

SECTION 2.03. Requests for Borrowings. To request a Borrowing (other than a
Swingline Loan), the Borrower shall notify the Administrative Agent of such
request in writing (a) in the case of a Eurocurrency Borrowing denominated in
Dollars, not later than 12:00 noon, New York City time, three Business Days
before the date of the proposed Borrowing, (b) in the case of a Eurocurrency
Borrowing denominated in a currency other than Dollars, not later than 12:00
noon, New York City time, four Business Days before the date of the proposed
Borrowing or (c) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing. Each such Borrowing Request shall be irrevocable and shall be in a
form approved by the Administrative Agent and signed by the Borrower. Each such
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the identity of the Applicable Borrower;

 

42



--------------------------------------------------------------------------------

(ii) the aggregate amount of the requested Borrowing;

(iii) the Class of such Borrowing;

(iv) the currency (which may be Dollars or, if applicable, a Foreign Currency)
in which such Borrowing is to be denominated;

(v) the date of such Borrowing, which shall be a Business Day;

(vi) in the case of a Borrowing denominated in Dollars, whether such Borrowing
is to be an ABR Borrowing or a Eurocurrency Borrowing;

(vii) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by clause (a) of the
definition of the term “Interest Period”; and

(viii) the location and number of the Applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.06.

If no election as to the Type of such Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing, unless such Borrowing is denominated in a
Foreign Currency, in which case such Borrowing shall be a Eurocurrency
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to, with respect to an aggregate $10,000,000
portion of the Swingline Loans, and may, in its sole discretion, with respect to
any amount in excess of such $10,000,000 aggregate portion of the Swingline
Loans, make Swingline Loans in Dollars or in a Foreign Currency to the Borrower
from time to time during the Availability Period, in an aggregate principal
amount at any time outstanding that will not result in (i) the Dollar Equivalent
of the aggregate principal amount of outstanding Swingline Loans exceeding
$40,000,000, (ii) the sum of the total Revolving Credit Exposures exceeding the
total Revolving Commitments, (iii) the Dollar Equivalent of the aggregate amount
of all Revolving Loans, Letters of Credit and Swingline Loans denominated in a
Foreign Currency exceeding $100,000,000 or (iv) the Swingline Lender’s Revolving
Credit Exposure exceeding its Revolving Commitment. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Swingline Loans.

 

43



--------------------------------------------------------------------------------

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request in writing, not later than 2:00 p.m., New York City time,
on the day of a proposed Swingline Loan in the case of Swingline Loans
denominated in Dollars and not later than 10:00 a.m., Local Time on the day of
any other proposed Swingline Loan. Each such notice shall be irrevocable and
shall specify (i) the requested date (which shall be a Business Day),
(ii) whether such Swingline Loan is to be denominated in Dollars or in a Foreign
Currency, (iii) the amount of the requested Swingline Loan, and (iv) in the case
of a Swingline Borrowing denominated in a Foreign Currency, the Interest Period
requested to be applicable thereto, which shall be a period contemplated by
clause (b) of the definition of the term “Interest Period.” The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender and the Borrower shall agree upon the
interest rate applicable to any Swingline Foreign Currency Loan, provided that
if such agreement cannot be reached prior to 1:00 p.m., Local Time, on the day
of such Swingline Foreign Currency Loan then such Swingline Foreign Currency
Loan shall not be made. The Swingline Lender shall make each Swingline Loan
available to the Borrower by means of a credit to the general deposit account of
the Borrower with the Swingline Lender (or, in the case of (x) a Swingline Loan
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e), by remittance to the Issuing Bank or (y) a Swingline Foreign
Currency Loan, to such deposit account as the Borrower shall identify to the
Swingline Lender) by 3:00 p.m., Local Time, on the requested date of such
Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., Local Time, on any Business Day require the Lenders
to acquire participations on such Business Day in all or a portion of the
Swingline Loans outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate, and such amount of Swingline
Loans, if denominated in Foreign Currency, shall be converted to Dollars and
shall bear interest at the Alternate Base Rate (or such lower rate to which the
Borrower and Swingline Lender may agree). Promptly upon receipt of such notice,
the Administrative Agent will give notice thereof to each Lender, specifying in
such notice such Lender’s Applicable Revolver Percentage of such Swingline Loan
or Loans. Each Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above, to pay to the Administrative Agent, for the account
of the Swingline Lender, such Lender’s Applicable Revolver Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein

 

44



--------------------------------------------------------------------------------

shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof. Notwithstanding the
foregoing, a Lender shall not have any obligation to acquire a participation in
a Swingline Loan pursuant to this paragraph if an Event of Default shall have
occurred and be continuing at the time such Swingline Loan was made and such
Lender shall have notified the Swingline Lender in writing, at least one
Business Day prior to the time such Swingline Loan was made, that such Event of
Default has occurred and that such Lender will not acquire participations in
Swingline Loans made while such Event of Default is continuing.

SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance by an Issuing
Bank of Letters of Credit in Dollars or in a Foreign Currency for its own
account or that of a Subsidiary Borrower, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Applicable Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (ii) in
any manner that would result in a violation of any Sanctions by any party to
this Agreement.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three Business
Days) a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying which of the
Borrowers shall be the account party with respect thereto, the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph
(c) of this Section), the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
Issuing Bank, the Applicable Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance,

 

45



--------------------------------------------------------------------------------

amendment, renewal or extension (i) the LC Exposure shall not exceed
$20,000,000, (ii) no Lender’s Revolving Credit Exposure shall exceed its
Revolving Commitment, (iii) the sum of the total Revolving Credit Exposures
shall not exceed the total Revolving Commitments, (iv) the Dollar Equivalent of
the aggregate amount of all Revolving Loans, Letters of Credit and Swingline
Loans denominated in a Foreign Currency shall not exceed $100,000,000, (v) the
Dollar Equivalent of the amount of all LC Exposure with respect to Letters of
Credit issued for the account of Subsidiary Borrowers shall not exceed
$7,500,000 and (vi) the Dollar Equivalent of the aggregate LC Exposure
associated with the Letters of Credit issued by the applicable Issuing Bank
shall not exceed such Issuing Bank’s Letter of Credit Fronting Sublimit (as set
forth on Schedule 2.01) without the consent of such Issuing Bank. The Borrower
may, at any time and from time to time, reduce the Letter of Credit Fronting
Sublimit of any Issuing Bank with the consent of the applicable Issuing Bank;
provided that the Borrower shall not reduce the Letter of Credit Fronting
Sublimit of any Issuing Bank if, after giving effect to such reduction, the
conditions set forth in clauses (i) through (vi) above shall not be satisfied.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date (or for up to
two years thereafter if cash collateralized in a manner reasonably satisfactory
to the Issuing Bank in accordance with Section 2.05(j)).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Revolver Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Applicable Revolver
Percentage of each LC Disbursement made by the Issuing Bank and not reimbursed
by the Applicable Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the
Applicable Borrower for any reason. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Borrower receives

 

46



--------------------------------------------------------------------------------

such notice, if such notice is received prior to 10:00 a.m., New York City time,
on the day of receipt, or (ii) the Business Day immediately following the day
that the Borrower receives such notice, if such notice is not received prior to
such time on the day of receipt; provided that the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.04 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Applicable Borrower fails to make such payment when due, such amount, if
denominated in Foreign Currency, shall be converted to Dollars and shall bear
interest as provided in Section 2.05(h) and the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Applicable Borrower in respect thereof and such Lender’s Applicable Revolver
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Applicable Revolver Percentage of the
payment then due from the Applicable Borrower, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Applicable Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Applicable Borrower of its
obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Applicable Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of set-off against, the Applicable Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank

 

47



--------------------------------------------------------------------------------

from liability to the Applicable Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Applicable Borrower to the extent permitted by applicable law)
suffered by the Applicable Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Applicable Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Applicable Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

 

48



--------------------------------------------------------------------------------

(j) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50.1%
of the total LC Exposure) demanding the deposit of cash collateral pursuant to
this paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
applicable Issuing Bank and the Lenders, an amount in cash equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (h) or (i) of Article VII or
(ii) any Letter of Credit shall have an expiration date after the Revolving
Maturity Date, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
applicable Issuing Bank and the Lenders, an amount in cash equal to 105% of the
face amount of such Letter of Credit on the date five Business Days prior to the
Revolving Maturity Date. Such deposit shall be held by the Administrative Agent
as collateral for the payment and performance of the Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 50.1% of the total LC Exposure), be applied
to satisfy other obligations of the Borrower under this Agreement. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.

(k) Existing Letters of Credit. On the Funding Date each Existing Letter of
Credit shall be deemed to be a Letter of Credit issued hereunder on such date
and governed in all respects by the terms and conditions of this Agreement
(including without limitation Section 2.05(d)).

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.04. The Administrative Agent will make such Loans available to the
Applicable Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Applicable Borrower or, in the case of Subsidiary
Borrowers or

 

49



--------------------------------------------------------------------------------

Loans denominated in a Foreign Currency, in another account, in each case as
designated by the Borrower in the applicable Borrowing Request and acceptable to
the Administrative Agent; in accordance with Section 2.03(viii) and this
Section 2.06, provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, (x) the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (in the case
of a Borrowing denominated in Dollars) or (y) the rate reasonably determined by
the Administrative Agent to be the cost to it of funding such amount (in the
case of a Borrowing denominated in a Foreign Currency) or (ii) in the case of
the Applicable Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

SECTION 2.07. Interest Elections. (a) Each Revolving Borrowing and Term B
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurocurrency Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type, in the case of
Borrowings denominated in Dollars, or to continue such Borrowing and, in the
case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Foreign Currency
Borrowings or Swingline Dollar Borrowings, which may not be converted or
continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type and denominated in the Foreign Currency resulting from
such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower (and, with respect to UK Borrower, any written request
shall be irrevocable and in a form approved by the Administrative Agent and
signed by UK Borrower).

 

50



--------------------------------------------------------------------------------

(c) Each written Interest Election Request shall specify the following
information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing (unless such Borrowing is denominated in a Foreign Currency, in which
case such Borrowing shall be continued as a Eurocurrency Borrowing with an
Interest Period of one month’s duration commencing on the last day of such
Interest Period). Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency
Borrowing denominated in Dollars shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto, and (iii) unless repaid, each
Eurocurrency Borrowing denominated in a Foreign Currency shall be continued as a
Eurocurrency Borrowing with an Interest Period of one month’s duration.

SECTION 2.08. Termination and Reduction of Commitments; Increase of Commitments.
(a) Unless previously terminated, the Revolving Commitments shall terminate on
the Revolving Maturity Date. Unless previously terminated, the Term B Commitment
shall terminate on the making of the Term B Loans on the Funding Date.

 

51



--------------------------------------------------------------------------------

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 2.11, the sum of the Total
Revolving Credit Exposures would exceed the total Revolving Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving
Commitments shall be permanent. Each reduction of the Revolving Commitments
shall be made ratably among the Lenders in accordance with their respective
Revolving Commitments.

(d) Subject to clause (e) below, the Borrower may elect, at its option, on up to
five (5) occasions after the Funding Date, to increase the Revolving Commitments
and/or the Term B Commitments, in each case in minimum amounts of $10,000,000
and in integral multiples of $5,000,000 in excess thereof, so long as, after
giving effect thereto, the aggregate amount of such increases does not exceed
(i) the sum of (a) $225,000,000 and (b) the aggregate principal amount of any
voluntary prepayments of the Term B Loans and/or any Incremental Term B Loans;
provided, that the relevant prepayment is not funded with long-term
Indebtedness, plus (ii) an additional amount, so long as, after giving effect to
the incurrence of any such additional amount, the Consolidated Senior Secured
Leverage Ratio calculated on a Pro Forma Basis is no greater than 3.75 to 1.00;
provided, that for the purposes of calculating such Consolidated Senior Secured
Leverage Ratio, (x) any such increase to the Revolving Commitments shall be
assumed to be fully drawn and shall be included in the numerator of such ratio
and (y) the proceeds of any such increase to the Revolving Commitments or the
Term B Commitments shall not be netted from Indebtedness. Any such election
shall be made upon at least three (3) Business Days’ prior written notice to the
Administrative Agent, which notice shall (A) specify (x) the amount of any such
increase and (y) whether such increase is in the Revolving Commitments, the Term
B Commitments or a combination of any thereof, (B) if any Indebtedness under the
Senior Note Documents is then outstanding, certify that incurrence by the
Borrower of Indebtedness under this Agreement in the full amount of the proposed
increased Commitments (and the securing thereof by the Collateral) is permitted
by the Senior Note Documents, (C) be delivered at a time when no Default has
occurred and is continuing (subject to Section 1.06, solely in connection with
any increase of the Term B Commitments, the proceeds of which are being used to
finance a Limited Condition Transaction), and (D) specify the effective date of
any Revolving Commitments or Term B Commitments and the effective date of any
incremental Term B Loans to be made pursuant thereto. The Borrower may, after
giving such notice, offer the increase (which may be declined by any Lender in
its sole discretion) in the Commitments on either a ratable basis to the Lenders
or on a non pro-rata basis

 

52



--------------------------------------------------------------------------------

to one or more Lenders and/or to other Lenders or entities reasonably acceptable
to the Administrative Agent. No increase in the total Commitments shall become
effective until the existing or new Lenders extending such incremental
Commitment amount and the Borrower shall have delivered to the Administrative
Agent a document in form and substance reasonably satisfactory to the
Administrative Agent pursuant to which (i) any such existing Lender agrees to
the amount of its Commitment increase, (ii) any such new Lender agrees to its
Commitment amount and agrees to assume and accept the obligations and rights of
a Lender hereunder, (iii) the Borrower accepts such incremental Commitments,
(iv) the effective date of any increase in the Commitments is specified, (v) any
terms specific to any incremental Term B Loans (and consistent with
Section 2.08(e)) are specified, and (vi) the Borrower certifies that on such
date the conditions for a new Loan set forth in Section 4.02 are satisfied;
provided, that notwithstanding anything to the contrary set forth in
Section 4.02, in connection with any increase of the Term B Commitments, the
proceeds of which are being used to finance a Limited Condition Transaction, any
such increase shall be subject to Section 1.06 and the Lenders providing such
increase shall be permitted to waive or limit (or not require the satisfaction
of) in full or in part any of the conditions set forth in Section 4.02(a) (other
than the accuracy of customary “specified representations”). Upon the
effectiveness of any increase in the Revolving Commitments pursuant hereto,
(i) each Lender with a Revolving Commitment (new or existing) shall be deemed to
have accepted an assignment from the existing Lenders with Revolving
Commitments, and the existing Lenders with Revolving Commitments shall be deemed
to have made an assignment to each new or existing Lender with Revolving
Commitments accepting a new or increased Revolving Commitment, of an interest in
each then outstanding Revolving Loan (in each case, on the terms and conditions
set forth in the Assignment and Assumption) and (ii) the Swingline Exposure and
LC Exposure of the existing and new Lenders with Revolving Commitments shall be
automatically adjusted such that, after giving effect to such assignments and
adjustments, all Revolving Credit Exposure hereunder is held ratably by the
Lenders with Revolving Commitments in proportion to their respective Revolving
Commitments. Assignments pursuant to the preceding sentence shall be made in
exchange for the principal amount assigned plus accrued and unpaid interest and
shall not be subject to the assignment fee set forth in Section 9.04(b)(ii)(C).
The Borrower shall make any payments under Section 2.16 resulting from such
assignments. In the event of an increase in the Term B Commitments pursuant to
this Section, each Lender accepting a portion of such increased Term B
Commitments shall, on the effective date of the increase in such Term B
Commitments, make a loan to the Borrower in the amount of its portion of such
increase. Any such increase of the Revolving Commitments or Term B Commitments
shall be subject to receipt by the Administrative Agent from the Borrower of
such supplemental opinions, resolutions, certificates and other documents as the
Administrative Agent may reasonably request. From and after the making of an
incremental Term B Loan or Revolving Loan pursuant to this Section, such Loan
shall be deemed a “Term B Loan” or “Revolving Loan”, as applicable, hereunder
for all purposes hereof, and shall be subject to the same terms and conditions
as each other Term B Loan or Revolving Loan made pursuant to this Agreement
(except as otherwise permitted by this Agreement).

(e) Any incremental Term B Loan made pursuant to clause (d) above (i) shall rank
pari passu in right of payment and of security with the Term B Loans made on the
Funding Date, (ii) shall not mature earlier than the Term B Maturity Date or
have a weighted average life (if applicable) which is shorter than the then
remaining average life of the Term B Loans, and

 

53



--------------------------------------------------------------------------------

(iii) shall otherwise be on terms and pursuant to documentation to be determined
by the Borrower and the Persons willing to provide such Incremental Facility
(such documentation referred to herein as, an “Incremental Term B Loan
Amendment”), provided that (A) such terms and documentation shall not contain
amortization schedules more favorable to the Lenders providing such loans or
commitments, than those set forth in this Agreement and (B) if the Applicable
Rate (which term for purposes of this Section 2.08(e) shall include any original
issue discount (“OID”) or upfront fees (which shall be deemed to constitute like
amounts of OID) payable by any Credit Party to the lenders under the Term B Loan
or the incremental Term B Loan, as applicable, in the primary syndication
thereof (with OID being equated to interest based on assumed four-year life to
maturity)) relating to any incremental Term B Loans exceeds the Applicable Rate
relating to the Term B Loans immediately prior to the effectiveness of the
applicable incremental amendment by more than 0.50%, the Applicable Rate
relating to the Term B Loans shall be increased to the extent necessary so that
the Applicable Rate for the incremental Term B Loans is not more than 0.50%
higher than the Applicable Rate for the Term B Loans.

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) Each Applicable Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each of its Revolving
Loans on the Revolving Maturity Date and (ii) to the Administrative Agent for
the account of each applicable Lender the unpaid principal amount of the Term B
Loan of such Lender as provided in Section 2.10 and (iii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
(x) the Revolving Maturity Date and (y) a date that is no more than seven
(7) Business Days after such Swingline Loan is made; provided that on each date
that a Revolving Borrowing is made, the Borrower shall repay all Swingline Loans
then outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Applicable Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such

 

54



--------------------------------------------------------------------------------

Lender and its registered assigns) and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

(f) In the event and on such occasion that the aggregate Revolving Credit
Exposure of the Lenders exceeds the aggregate Revolving Commitments of the
Lenders, the Borrower immediately shall prepay the Loans in the amount of such
excess.

(g) The Administrative Agent will determine the aggregate LC Exposure and the
Dollar Equivalent of each Loan (other than Term B Loans) on each Exchange Rate
Date. If at any time the sum of such amounts exceeds 105% of the aggregate
Revolving Commitments of the Lenders, the Borrower shall (or shall cause one or
more Subsidiary Borrowers to) immediately prepay the Loans (other than Term B
Loans) in the amount of such excess. To the extent that, after the prepayment of
all Loans (other than Term B Loans) an excess of the sum of such amounts over
the aggregate Revolving Commitments still exists, the Borrower shall (or shall
cause one or more Subsidiary Borrowers to) promptly cash collateralize the
Letters of Credit in the manner described in Section 2.05(j) in an amount
sufficient to eliminate such excess.

SECTION 2.10. Amortization of Term B Loans. (a) Subject to adjustment pursuant
to paragraph (b) of this Section, the Borrower shall repay Term B Borrowings on
the last Business Day of each calendar quarter beginning with the fiscal quarter
ending June 30, 2016 in an aggregate amount equal to 0.25% of the initial
aggregate principal amount of the Term B Loan (and in addition, to the extent
that any Incremental Term B Loans shall be made pursuant to Section 2.08(d), in
the additional agreed amortization amount for such incremental Term B Loans
based on the initial aggregate principal amount of such incremental Term B Loans
on the last Business Day of each calendar quarter from and including the
calendar quarter immediately succeeding the calendar quarter in which such
incremental Term B Loans are made as set forth in the applicable Term B Loan
Amendment). The Borrower shall pay the entire remaining unpaid principal amount
of the Term B Loan on the Term B Maturity Date (or in the case of any
Incremental Term B Loan, on such other maturity date applicable thereto as set
forth in the applicable Incremental Term B Loan Amendment).

(b) Any optional prepayment of a Term B Borrowing shall be applied as directed
by the Borrower. Any mandatory prepayment of a Term B Borrowing shall be applied
(i) first, in direct order of maturity to the scheduled repayments of the Term B
Borrowings occurring in the twelve months following the date of such prepayment
and (ii) second, ratably to the remaining scheduled repayments of such Term B
Borrowings.

SECTION 2.11. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section and, in the
case of prepayments of the Term B Loan, subject to compliance with
Section 2.12(c).

 

55



--------------------------------------------------------------------------------

(b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time (or in the case of
a Swingline Foreign Currency Loan, 12:00 noon, London time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.08, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.08. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.
Prepayments shall be applied first, to any ABR Borrowings comprising all or a
part of the Class being prepaid and second, if (or once) no ABR Borrowings of
such Class remain outstanding, to outstanding Eurocurrency Borrowings of such
Class with the shortest Interest Periods remaining.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any Restricted Subsidiary in respect of any
Prepayment Event following the Funding Date, the Borrower shall (subject to the
following sentence, including the provisos thereto), within ten Business Days
after such Net Proceeds are received, prepay Term B Borrowings in the manner set
forth in Section 2.10(b). The prepayments required pursuant to this
Section 2.11(c) shall be made in each case in an aggregate amount equal to the
Applicable Prepayment Percentage of the amount of such Net Proceeds, provided
that in the case of any such event described in clause (a) or (b) of the
definition of the term “Prepayment Event,” if any Borrower or any Restricted
Subsidiary applies (or commits to apply) the Net Proceeds from such event (or a
portion thereof) within twelve months after receipt of such Net Proceeds and at
a time when no Event of Default has occurred and is continuing to pay all or a
portion of the purchase price in connection with a Permitted Acquisition or to
acquire, restore, replace, rebuild, develop, maintain or upgrade real property,
equipment or other tangible assets useful or to be used in the business of the
Borrower and the Restricted Subsidiaries, provided that, in each case, the
Borrower has delivered to the Administrative Agent within ten days after such
Net Proceeds are received a certificate of its Financial Officer stating its
intention to do so and certifying that no Event of Default has occurred and is
continuing, then no prepayment shall be required pursuant to this paragraph in
respect of the Net Proceeds in respect of such event (or the portion of such Net
Proceeds specified in such certificate, if applicable) except (x) to the extent
of any such Net Proceeds therefrom that have not been so applied (or committed
to be so applied) by the end of such twelve-month period, (or if committed to be
so applied within such twelve-month period, have not been so applied within 18
months after receipt), or (y) if an Event of Default shall

 

56



--------------------------------------------------------------------------------

thereafter occur and such Net Proceeds have not yet been so applied or committed
to be so applied, at which time a prepayment shall be required in an amount
equal to such Net Proceeds that have not been so applied (or committed to be so
applied) prior to the expiration of such period or the occurrence of such Event
of Default. The Borrower shall provide to the Administrative Agent any such
evidence reasonably requested by the Administrative Agent with respect to any
commitment of any Borrower or any Restricted Subsidiary to apply Net Proceeds in
accordance with this Section 2.11(c).

(d) Following the end of each fiscal year of Borrower (commencing with the
fiscal year ending December 31, 2016), the Borrower shall prepay the Term B
Borrowings in an aggregate amount equal to (i) Excess Cash Flow for such fiscal
year multiplied by the Applicable Prepayment Percentage, less (ii) the amount of
optional prepayments of principal under the Term B Loans made during such fiscal
year, less (iii) the amount of any optional or mandatory payments of the Senior
Notes, in each case, except to the extent such prepayments are financed with the
proceeds of long-term Indebtedness. Each prepayment pursuant to this paragraph
shall be made before the date that is ten Business Days after the date on which
financial statements are delivered pursuant to Section 5.01 with respect to the
fiscal year for which Excess Cash Flow is being calculated (and in any event
within 95 days after the end of such fiscal year).

(e) Notwithstanding the foregoing, any Lender holding a Term B Loan may elect,
by notice to the Administrative Agent by telephone (confirmed by hand delivery
or facsimile) at least one Business Day (or such shorter period as may be
established by the Administrative Agent) prior to the required prepayment date,
to decline all or any portion of any prepayment of its Term B Loan pursuant to
this Section 2.11 (other than an optional prepayment pursuant to paragraph
(a) of this Section or a prepayment pursuant to clause (c) of the definition of
“Prepayment Event,” which may not be declined), in which case the aggregate
amount of the payment that would have been applied to prepay Loans but was so
declined may be retained by the Borrower and shall constitute “Declined
Proceeds”.

(f) Prior to any optional prepayment of Borrowings hereunder, the Borrower shall
select the Borrowing or Borrowings to be prepaid and shall specify such
selection in the notice of such prepayment pursuant to paragraph (b) of this
Section.

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily difference between the Revolving Commitment
of such Lender and the Revolving Credit Exposure (excluding Swingline Exposure)
of such Lender during the period from and including the Funding Date to but
excluding the date on which such Revolving Commitment terminates. Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the applicable
Commitments terminate, commencing on the first such date to occur after the
Funding Date. All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to

 

57



--------------------------------------------------------------------------------

Eurocurrency Revolving Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Funding Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to the Issuing Bank a fronting fee, which shall accrue at the rate or rates
per annum separately agreed upon between the Borrower and the Issuing Bank on
the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Funding Date to but excluding the later of the date of termination
of the Revolving Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Funding Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(c) In the event that, on or prior to the twelve month anniversary of the
Funding Date, the Borrower (i) makes any prepayment of Term B Loans in
connection with any Repricing Event or (ii) effects any amendment of this
Agreement resulting in a Repricing Event, the Borrower agrees to pay to the
Administrative Agent, for the ratable account of each of the applicable Lenders,
(x) a prepayment premium of 1.00% of the principal amount of the Term B Loans
being prepaid in connection with such Repricing Event and (y) in the case of
clause (ii), an amount equal to 1.00% of the aggregate amount of the Term B
Loans outstanding immediately prior to such amendment.

(d) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to such Person) for distribution, in the case of commitment
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted Benchmark Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

 

58



--------------------------------------------------------------------------------

(c) Each Swingline Dollar Loan shall bear interest at a rate agreed to between
the Administrative Agent and the Borrower. Each Swingline Foreign Currency Loan
shall bear interest as determined in Section 2.04.

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any of the Borrowers hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan, upon the final maturity thereof and, in the case of
Revolving Loans, upon termination of the Revolving Commitments; provided that
(i) interest accrued pursuant to paragraph (d) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Loan prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest on Borrowings denominated in Sterling shall be computed
on the basis of a year of 365 days, (ii) interest on Borrowings denominated in
any other Foreign Currency for which it is required by applicable law or
customary to compute interest on the basis of a year of 365 days or, if required
by applicable law or customary, 366 days in a leap year, shall be computed on
such basis, and (iii) interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted Benchmark Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any currency:

(A) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means (including, without
limitation, by means of an Interpolated Rate) do not exist for ascertaining the
Adjusted Benchmark Rate for such Interest Period; or

(B) the Administrative Agent is advised by the Required Lenders that the
Adjusted Benchmark Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

 

59



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing denominated
in such currency shall be ineffective and (ii) such Borrowing shall be converted
to or continued as on the last day of the Interest Period applicable thereto
(A) if such Borrowing is denominated in Dollars, an ABR Borrowing or (B) if such
Borrowing is denominated in a Foreign Currency, as a Borrowing bearing interest
at such rate as the Administrative Agent determines adequately reflects the
costs to the Lenders of making or maintaining such Borrowing, and (ii) if any
Borrowing Request requests a Eurocurrency Borrowing in such currency, such
Borrowing shall be made as an ABR Borrowing (if such Borrowing is requested to
be made in Dollars) or shall be made as a Borrowing bearing interest at such
rate as the Administrative Agent determines adequately reflects the costs to the
Lender of making or maintaining such Borrowing.

SECTION 2.15. Increased Costs. (a) If any Change in Law by a Governmental
Authority having regulatory jurisdiction over the relevant Recipient shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (including the U.K. bank levy as set out in the
Finance Act 2011) (except any such reserve requirement reflected in the Adjusted
Benchmark Rate) or the Issuing Bank; or

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Loans made by such Lender or any Letter of Credit or participation
therein; or

(iii) subject any Recipient to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes
and (B) Other Connection Taxes on gross or net income, profits or revenue
(including value-added or similar Taxes));

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender, the Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender, the Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender, the Issuing Bank or such other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender, the
Issuing Bank or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

 

60



--------------------------------------------------------------------------------

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or the Issuing
Bank or its holding company, as the case may be, as specified in paragraph
(a) or (b) of this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(b) and is revoked in accordance therewith) or (d) the assignment of
any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted Benchmark Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the

 

61



--------------------------------------------------------------------------------

Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the applicable currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

SECTION 2.17. Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by or on
account of any Credit Party under any Credit Document shall be made without
withholding for any Taxes, unless such withholding is required by any law. If
any Withholding Agent determines, in its sole discretion exercised in good
faith, that it is so required to withhold Taxes, then such Withholding Agent may
so withhold and shall timely pay the full amount of withheld Taxes to the
relevant Governmental Authority in accordance with applicable law. If such Taxes
are Indemnified Taxes, then the amount payable by such Credit Party shall be
increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section), the
applicable Recipient receives the amount it would have received had no such
withholding been made.

(b) Payment of Other Taxes by Borrower. Each Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

(c) Evidence of Payments. Except as provided in Section 2.17(l) below, as soon
as practicable after any payment of Indemnified Taxes by any Credit Party to a
Governmental Authority, such Credit Party shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(d) Indemnification by the Borrower. Except and to the extent that
Section 2.17(i) does not require an increased payment for a UK Tax Deduction to
a Recipient, the Credit Parties shall jointly and severally indemnify each
Recipient for any Indemnified Taxes that are withheld or deducted on payments
to, or paid or payable by, such Recipient in connection with any Credit Document
(including amounts paid or payable under this Section 2.17(d)) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 2.17(d) shall
be paid within 10 days after the Recipient delivers to any Credit Party a
certificate stating the amount of any Indemnified Taxes so paid or payable by
such Recipient and describing the basis for the indemnification claim. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error. Such Recipient shall deliver a copy of such certificate to the
Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so) attributable

 

62



--------------------------------------------------------------------------------

to such Lender (including Taxes attributable to such Lender’s failure to comply
with the provisions of Section 9.04 relating to the maintenance of a Participant
Register) that are paid or payable by the Administrative Agent in connection
with any Credit Document and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The indemnity under this
Section 2.17(e) shall be paid within 10 days after the Administrative Agent
delivers to the applicable Lender a certificate stating the amount of Taxes so
paid or payable by the Administrative Agent. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Credit Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Credit Document shall deliver to the Borrower and the Administrative Agent,
at the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by any Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by any Borrower or the
Administrative Agent as will enable any Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Except as provided in
Section 2.17(n) below, and notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.17(f)(ii)(A)
through (F) below) shall not be required if in the Lender’s judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of such Borrower
or the Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 2.17(f). If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall promptly upon request from the Borrower or the Administrative Agent (other
than in the case of inaccuracy, in which case, immediately upon such Lender
becoming aware of the inaccuracy) notify such Borrower and the Administrative
Agent in writing of such expiration, obsolescence or inaccuracy and update the
form or certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, if any Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

(A) in the case of a Lender that is other than a Non-U.S. Lender, IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding tax;

 

63



--------------------------------------------------------------------------------

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Credit Document, IRS Form W-8BEN-E establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W-8BEN-E or IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with the conduct of a trade or
business in the United States by such Lender (or, in the event that such Lender
is a Disregarded Entity, by the owner of such Lender), IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN-E
or IRS Form W-8BEN and (2) a certificate substantially in the form of Exhibit E
(a “U.S. Tax Compliance Certificate”) to the effect that such Lender (or, in the
event that such Lender is a Disregarded Entity, the owner of such Lender) is not
(a) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code (c) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (d) conducting a trade or business in the
United States with which the relevant interest payments are effectively
connected;

(E) in the case of a Non-U.S. Lender (or, in the event that the Non-U.S. Lender
is a Disregarded Entity, the owner of such Non-U.S. Lender) that (for U.S.
federal income Tax purposes) is not the beneficial owner of payments made under
a Credit Document (including a partnership or a participating Lender) (1) an
IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed in
clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided, however, that if the Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable any Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under any Credit Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to

 

64



--------------------------------------------------------------------------------

fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.17(f)(iii) (but, for the
avoidance of doubt, not for the purposes of the definition of “Excluded Taxes”),
“FATCA” shall include any amendments made to FATCA after the Escrow Date,
whether or not such amendments are included in the definition set forth in
Article I.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.17(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

(h) Each of the Borrowers that is either resident in the United Kingdom for
United Kingdom tax purpose or that otherwise makes payments under this Agreement
that have a United Kingdom source (in each case, a “UK Borrower”) must make all
payments hereunder without any deduction or withholding for or on account of
United Kingdom Taxes (“UK Tax Deduction”), unless a UK Tax Deduction is required
by law. If such a UK Tax Deduction is required by law, the amount of the payment
due from the UK Borrower in question will be increased by an amount which (after
making all UK Tax Deductions) leaves an amount equal to the payment which would
have been due had no UK Tax Deduction been required.

(i) A UK Borrower is not required to make an increased payment under paragraph
(a) or (h) above for a UK Tax Deduction if on the date on which the payment
falls due:

(i) the payment could have been made to the relevant Lender without a UK Tax
Deduction if it was, or had not ceased to be, a Qualifying Lender, but on that
date that Lender is not, or has ceased to be, a Qualifying Lender in respect of
that UK Borrower;

 

65



--------------------------------------------------------------------------------

(ii) if the relevant Lender is a Treaty Lender and the UK Borrower making the
payment is able to demonstrate that the UK Tax Deduction would not have been
required if the Lender had complied with its obligations under paragraph 2.17(f)
above; or

(iii) (A) the relevant Lender is a Qualifying Lender solely under sub-paragraphs
(ii) and (iii) of the definition of UK Lender; and (B) an officer of HM
Revenue & Customs has given (and not revoked a direction) (a “Direction”) under
section 931 of the Income Tax Act 2007 (as that provision has effect on the date
on which the relevant Lender became a party to this Agreement) which relates to
that payment and that Lender has received from that UK Borrower a certified copy
of that Direction; and (C) the payment could have been made to the Lender
without any Tax Deduction in the absence of that Direction; or

(iv) the relevant Lender is a Qualifying Lender solely under sub-paragraphs
(ii) and (iii) of the definition of UK Lender and it has not, other than by
reason of any change after the date of this Agreement in (or in the
interpretation, administration or application of) any law, or any published
practice or concession of any relevant taxing authority, given a Tax
Confirmation to the Borrowers.

(j) Paragraph (i)(i) above will not apply if the relevant Lender has ceased to
be a Qualifying Lender in respect of that UK Borrower by reason of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration or application of) any law or treaty or any
published practice or concession of any relevant taxing authority.

(k) If a UK Borrower is required to make a UK Tax Deduction, that UK Borrower
must make the minimum UK Tax Deduction allowed by law and must make any payment
required in connection with that UK Tax Deduction within the time allowed by
law.

(l) Within 30 days of making either a UK Tax Deduction or a payment required in
connection with a UK Tax Deduction, the UK Borrower making that UK Tax Deduction
or payment must deliver to the Administrative Agent a statement under section
975 of the United Kingdom Income Tax Act 2009 or other evidence satisfactory to
that Lender (acting reasonably) that the UK Tax Deduction has been made or (as
applicable) the appropriate payment has been paid to HMRC.

(m) If a Lender is a UK Lender then it shall confirm to the Borrowers that it is
a UK Lender by entering into this Agreement. Where applicable, entering into
this Agreement shall also be considered to be a Tax Confirmation by a UK Lender
to the Borrowers. UK Lender must promptly notify the Borrower if it ceases to be
a UK Lender.

 

66



--------------------------------------------------------------------------------

(n) HMRC Authorization.

(i) Subject to paragraph (ii) below, a Treaty Lender and each UK Borrower which
makes a payment to which that Treaty Lender is entitled shall co-operate in
promptly completing any procedural formalities necessary for that UK Borrower to
obtain authorization from HMRC to make that payment without UK Tax Deduction.

(ii) Nothing in this Section 2.17 shall require a Treaty Lender receiving
payments hereunder or under any other Credit Document from a UK Borrower, to:

 

  (A) register under the HMRC DT Treaty Passport scheme; or

 

  (B) apply the HMRC DT Treaty Passport scheme to any Loan if it has so
registered; or

 

  (C) file any forms or documentation pursuant to Section 2.17(f) relating to
exemption from tax imposed by the United Kingdom on interest, if it has:

 

  (1) included an indication that it wishes the HMRC DT Treaty Passport scheme
to apply to this Agreement in accordance with paragraph (o) or (s) below; or

 

  (2) notified the Borrower or Administrative Agent of its scheme reference
number and its jurisdiction of tax residence pursuant to paragraph (q) or
(s) below,

and the UK Borrower making that payment has not complied with its obligations
under paragraphs (p), (r) or (t) below.

(o) A Treaty Lender which becomes a party to this Agreement on the date on which
this Agreement is entered into that holds a passport under the HMRC DT Treaty
Passport scheme, and which wishes that scheme to apply to this Agreement, shall
make an indication to that effect (for the benefit of the Administrative Agent
and without any liability to the Borrowers) by providing its scheme reference
number and its jurisdiction of residence to the Administrative Agent or the
Borrower on or before the date of this Agreement.

(p) Where a Treaty Lender provides the indication described in paragraph
(o) above:

(i) each Borrower and initial Subsidiary Borrower shall, to the extent that
Lender is making a Commitment available to that UK Borrower file a duly
completed form DTTP2 in respect of such Lender with HMRC within 30 days of the
date of this Agreement and shall promptly provide the Lender with a copy of that
filing; and

(ii) each Subsidiary Borrower that becomes a UK Borrower after the date of this
Agreement, shall to the extent that Lender is making a Commitment available to
that UK Borrower, file a duly completed form DTTP2 in respect of such Lender
with HMRC within 30 days of such UK Borrower becoming a party to this Agreement
and shall promptly provide the Lender with a copy of that filing.

 

67



--------------------------------------------------------------------------------

(q) A Treaty Lender which has not provided the indication referred to in
paragraph (o) above but which holds a passport under the HMRC DT Treaty Passport
scheme and subsequently wishes that scheme to apply to this Agreement shall
notify the Borrower or the Administrative Agent (for the benefit of the
Administrative Agent and without liability to the Borrowers) of its scheme
number and its jurisdiction of tax residence.

(r) Where a Lender notifies the Borrower or the Administrative Agent of its
scheme reference number and its jurisdiction of tax residence pursuant to
paragraph (q) above:

(i) each UK Borrower which is a Subsidiary Borrower at the date on which that
notice becomes effective in accordance with Section 9.01 shall, to the extent
that that Lender is a Lender under Commitments made available to that UK
Borrower, file a duly completed form DTTP2 in respect of such Lender with HMRC
within 30 days of that date and shall promptly provide the Lender with a copy of
that filing; and

(ii) each Subsidiary Borrower which becomes a UK Borrower after the date on
which such notice becomes effective in accordance with Section 9.01, shall to
the extent that Lender is making a Loan available to that UK Borrower, file a
duly completed form DTTP2 in respect of such Lender with HMRC within 30 days of
such Borrower becoming a party to this Agreement and shall promptly provide the
Lender with a copy of that filing.

(s) A Lender that becomes a party to this Agreement after the date of this
Agreement (the “Relevant Date”) and is a Treaty Lender that holds a passport
under the HMRC DT Treaty Passport scheme, and which wishes for that scheme to
apply to this Agreement shall include an indication to that effect (for the
benefit of the Administrative Agent and without liability to the Borrowers) in
the documents which it executes by including its scheme reference number and its
jurisdiction of tax residence.

(t) Where a Lender includes the indication described in paragraph (s):

(i) each UK Borrower which is a Subsidiary Borrower as at the Relevant Date
shall, to the extent that Lender becomes a Lender under Commitments made
available to that UK Borrower, file a duly completed form DTTP2 with HMRC within
30 days of that Relevant Date and shall promptly provide the Lender with a copy
of that filing; and

(ii) each Subsidiary Borrower that becomes a UK Borrower after the Relevant
Date, shall to the extent that Lender is making a Commitment available to that
UK Borrower, file a duly completed form DTTP2 in respect of such Lender with
HMRC within 30 days of such Borrower becoming a party to this Agreement and
shall promptly provide the Lender with a copy of that filing.

 

68



--------------------------------------------------------------------------------

(u) If a Lender has not:

(i) included an indication to the effect that it wishes the HMRC DT Treaty
Passport scheme to apply to this Agreement in accordance with paragraph (o) or
(s) above; or

(ii) notified the Borrower or Administrative Agent of its scheme reference
number and its jurisdiction of tax residence pursuant to paragraph (q) above,

the Borrowers shall not file any form relating to the HMRC DT Treaty Passport
scheme in respect of that Lender’s Commitment(s) or its participation in any
Loan.

(v) Lender Status Confirmation. Each Lender which becomes a party to this
Agreement after the date of this Agreement shall indicate, in the Assignment and
Assumption which it executes on becoming a party which of the following
categories it falls in:

(i) not a Qualifying Lender;

(ii) a Qualifying Lender (other than a Treaty Lender); or

(iii) a Treaty Lender.

If such a Lender fails to indicate its status in accordance with this
Section 2.17(v) then such Lender shall be treated for the purposes of this
Agreement (including by each Borrower) as if it is not a Qualifying Lender until
such time as it notifies the Administrative Agent which category applies (and
the Administrative Agent, upon receipt of such notification, shall inform the
Borrower). For the avoidance of doubt, the Assignment and Assumption shall not
be invalidated by any failure of a Lender to comply with this Section 2.17(v).

(w) For the purposes of this Section 2.17:

“Qualifying Lender” means a Lender which is:

(i) a UK Lender; or

(ii) a Treaty Lender;

“Tax Confirmation” means a confirmation by a UK Lender that the person
beneficially entitled to interest payable to that UK Lender in respect of a Loan
is either:

 

  (i) a company resident in the United Kingdom for United Kingdom tax purposes;
or

 

  (ii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (for the purposes of section 19 of the United Kingdom Corporation Tax
Act 2009) of that company.

 

69



--------------------------------------------------------------------------------

“Treaty Lender” means, in respect of a UK Borrower, a Lender which:

(i) is treated as resident of a Treaty State for the purposes of a double
taxation agreement with the United Kingdom;

(ii) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected; and

(iii) meets all other conditions in the relevant double taxation agreement for
full exemption from tax imposed by the United Kingdom on interest, except that
for this purpose it shall be assumed that the following are satisfied:

 

  (A) any condition which relates (expressly or by implication) to there being a
special relationship between the UK Borrower and a Lender or between both of
them and another person, or to the amounts or terms of any Loan or the Credit
Documents, or to any other matter that is outside the exclusive control of that
Lender; and

 

  (B) any necessary procedural formalities.

“Treaty State” means a jurisdiction having a double taxation agreement with the
United Kingdom which makes provision for full exemption from tax imposed by the
United Kingdom on interest.

“UK Lender” means a Lender which is:

(iv) within the charge to United Kingdom corporation tax in respect of, and
beneficially entitled to, a payment of interest on a Loan made by a person that
was a bank for the purposes of section 879 of the United Kingdom Income Tax Act
2007 at the time the Loan was made;

(v) a company resident in the United Kingdom for United Kingdom tax purposes; or

(vi) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and is required to bring
into account interest paid to it under this Agreement in computing its
chargeable profits (for the purposes of section 19 of the United Kingdom
Corporation Tax Act 2009).

(x) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other obligations under any Credit
Document.

(y) Issuing Bank. For purposes of Section 2.17(e) and (f), the term “Lender”
includes any Issuing Bank.

 

70



--------------------------------------------------------------------------------

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Each of the Borrowers shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made as follows: (i) for payments made to the Administrative Agent, at
its offices at 270 Park Avenue, New York, New York; (ii) for payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein;
and (iii) payments made pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder of (i) principal or interest in respect
of any Loan shall be made in the currency in which such Loan is denominated,
(ii) reimbursement obligations shall be made in the currency in which the Letter
of Credit in respect of which such reimbursement obligation exists is
denominated or (iii) any other amount due hereunder or under another Credit
Document shall be made in Dollars. Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of (i) any obligations due and payable to
such Lender hereunder or under the other Credit Documents at such time in excess
of its ratable share (according to the proportion of (A) the amount of such
obligations due and payable to such Lender at such time to (B) the aggregate
amount of obligations due and payable to all Lenders hereunder and under the
other Credit Documents at such time) of payments on account of obligations due
and payable to all Lenders hereunder and under the other Credit Documents at
such time obtained by all the Lenders at such time or (ii) any obligations owing
(but not due and payable) to such Lender hereunder and under the other Credit
Documents at such time in excess

 

71



--------------------------------------------------------------------------------

of its ratable share (according to the proportion of (A) the amount of such
obligations owing (but not due and payable) to such Lender at such time to
(B) the aggregate amount of obligations owing (but not due and payable) to all
Lenders hereunder and under the other Credit Documents at such time) of payments
on account of obligations owing (but not due and payable) to all Lenders
hereunder and under the other Credit Documents at such time obtained by all the
Lenders at such time, then the Lender receiving such greater proportion shall
notify the Administrative Agent of such fact and shall purchase (for cash at
face value) participations in the Term B Loans, Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders, as
applicable, or make such other adjustments as shall be equitable, to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of obligations then due
and payable to the Lenders or owing (but not due and payable) to the Lenders, as
the case may be; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any of the Borrowers
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements and
Swingline Loans to any assignee or participant, other than to the Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each of the Borrowers consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Applicable Borrower rights of set-off and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Applicable Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the
Applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Applicable Borrower will not make such payment, the
Administrative Agent may assume that the Applicable Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if the Applicable Borrower has not in fact made
such payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, (i) at the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation (in
the case of an amount denominated in Dollars) and (ii) the rate reasonably
determined by the Administrative Agent to be the cost to it of funding such
amount (in the case of an amount denominated in a Foreign Currency).

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are

 

72



--------------------------------------------------------------------------------

fully paid, and/or (ii) hold such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clause (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Credit Party is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The applicable Credit Party
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if any Credit
Party is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, then the applicable Credit Party may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) such Credit Party shall have
received the prior written consent of the Administrative Agent (and if a
Revolving Commitment is being assigned, the Issuing Bank and Swingline Lenders),
which consent shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or such Credit Party (in the case of all other amounts) and (iii) in the
case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling such Credit Party to require such assignment and delegation cease to
apply.

(c) If, in connection with any proposed amendment, modification or waiver
pursuant to Section 9.02 (a “Proposed Change”) requiring the consent of all or
all affected Lenders, the consent of the Required Lenders is obtained, but the
consent of other Lenders whose consent is required is not obtained (any such
Lender whose consent is not obtained as described in this clause (c) being
referred to as a “Non-Consenting Lender”), then, so long as the Administrative
Agent is not a Non-Consenting Lender, at the Borrower’s request and at its sole
cost and expense, the Administrative Agent, or a Person or Persons reasonably
acceptable to the Administrative Agent, shall have the right with the
Administrative Agent’s consent (but shall

 

73



--------------------------------------------------------------------------------

have no obligation) to purchase from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon the Administrative Agent’s
request, sell and assign to the Administrative Agent or such Person, all of the
Loans and Commitments of such Non-Consenting Lenders for an amount equal to the
principal balance of all Loans held by the Non-Consenting Lenders and all
accrued interest, fees and other amounts with respect thereto through the date
of the sale, such purchase and sale to be consummated at par pursuant to an
Assignment and Assumption (with the Borrower or the assignee paying any
applicable assignment fee). Any such required sale and assignment shall be
treated as a prepayment for purposes of Section 2.16 and the Borrower shall be
liable for any amounts payable thereunder as a result of such sale and
assignment.

SECTION 2.20. Subsidiary Borrowers.

(a) The Borrower may, at any time or from time to time, designate one or more
Wholly-Owned Foreign Subsidiaries of the Borrower as a “Subsidiary Borrower”
hereunder by furnishing to the Administrative Agent and the Lenders at least
five Business Days before such designation is to take effect a Designation
Letter in duplicate, duly completed and executed by the Borrower and such
Wholly-Owned Foreign Subsidiary, together with (i) the items described in
paragraphs (c) and (d) of Section 4.01 relating to such Subsidiary Borrower in
form and substance satisfactory to the Administrative Agent, (ii) such security
agreements and similar documents as the Administrative Agent shall reasonably
request to accomplish the pledge by such Subsidiary Borrower of substantially
all of its assets (other than Real Property) and such immaterial assets as may
be agreed upon between the Administrative Agent and the Borrower) to secure the
obligations of such Subsidiary Borrower hereunder and under the Designation
Letter, and (iii) such other documents and information (including information
relating to “know your customer” rules and regulations) as the Administrative
Agent shall reasonably request. Upon any such designation of a Wholly-Owned
Foreign Subsidiary and the consent of each of the Lenders with a Revolving
Commitment, which will not be unreasonably withheld, such Subsidiary shall be a
Subsidiary Borrower hereunder (with the related rights and obligations) and
shall be entitled to request Revolving Loans.

(b) So long as all Loans made to any Subsidiary Borrower and any related
obligations have been paid in full, the Borrower may terminate the status of
such Subsidiary Borrower as a Subsidiary Borrower hereunder by furnishing to the
Administrative Agent a Termination Letter in duplicate, duly completed and
executed by the Borrower and such Subsidiary. Any Termination Letter furnished
hereunder shall be effective upon receipt by the Administrative Agent, which
shall promptly notify the Lenders. Notwithstanding the foregoing, the delivery
of a Termination Letter with respect to any Subsidiary Borrower shall not
terminate (i) any obligation of such Subsidiary Borrower that remains unpaid at
the time of such delivery or (ii) the obligations of the Borrower under the
Parent Guaranty with respect to any such unpaid obligations.

(c) The UK Borrower as the initial Subsidiary Borrower, hereby agrees to be
bound by the provisions of the second sentence of the third paragraph of the
attached form of Designation Letter as if the same were fully set forth herein.

 

74



--------------------------------------------------------------------------------

SECTION 2.21. Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
with a Revolving Commitment or Revolving Credit Exposure becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

(a) fees shall cease to accrue on the Revolving Commitment of such Defaulting
Lender pursuant to Section 2.12;

(b) the Revolving Commitments, LC Exposure and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders or Required Revolving Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.02), provided that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender affected
thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then, so long as no Event of Default has occurred and is
continuing:

(i) all or any part of such Swingline Exposure or LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Revolver Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Revolver Percentages; or

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
cash collateralized nor reallocated pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender

 

75



--------------------------------------------------------------------------------

hereunder, all facility fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Revolving Commitment that was utilized by such LC Exposure) and letter
of credit fees payable under Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Bank until such LC Exposure
is cash collateralized and/or reallocated; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit unless, in each case,
such person is satisfied that the related exposure and the Defaulting Lender’s
then outstanding LC Exposure will be 100% covered by the Revolving Commitments
of the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.19(c), and participating interests in any
such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.19(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the Funding Date and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless, in each
case, the Swingline Lender or the Issuing Bank, as the case may be, shall have
entered into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or the Issuing Bank, as the case may be, to defease any risk to
it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Revolver Percentage. The Borrower shall make any payments under Section 2.16 to
any assignor resulting from such assignments.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants as follows to each Lender and the
Administrative Agent as of the Funding Date and thereafter on each date as
required by Section 4.02 that:

SECTION 3.01. Organization; Powers. Except as set forth on Schedule 3.01, each
of the Borrower and its Restricted Subsidiaries is duly organized, validly
existing and

 

76



--------------------------------------------------------------------------------

in good standing under the laws of the jurisdiction of its organization (except,
with respect to Restricted Subsidiaries that are not Subsidiary Guarantors,
where the failure to be in good standing under the laws of their respective
jurisdiction of incorporation could not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect), has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Credit Parties’ corporate or limited liability company or other organizational
powers and have been duly authorized by all necessary corporate and, if
required, stockholder or similar action. This Agreement has been duly executed
and delivered by the Borrower and constitutes a legal, valid and binding
obligation of the Borrower, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Restricted Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default under (i) the Senior Note
Documents or (ii) any other indenture, agreement or other instrument binding
upon the Borrower or any of its Restricted Subsidiaries or its assets, other
than (in the case of such other indentures, agreements or instruments referred
to in clause (ii)) such violations or defaults which could not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Restricted Subsidiaries, and (d) will not result in
the creation or imposition of any Lien on any asset of the Borrower or any of
its Restricted Subsidiaries, other than Permitted Liens.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders Manitowoc’s consolidated balance sheet
and statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2014, reported on by Pricewaterhouse Coopers LLP,
independent public accountants. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of Manitowoc and its consolidated Subsidiaries as of such date and for
such period in accordance with GAAP. The Borrower has heretofore furnished to
the Lenders the unaudited pro forma combined financial statements of the
Borrower as of and for the fiscal year ended December 31, 2014 and the nine
months ended September 30, 2015 (the “Combined Financial Statements”). Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated Restricted Subsidiaries as of such date and for such period in
accordance with GAAP.

 

77



--------------------------------------------------------------------------------

(b) Since September 30, 2015 (determined by reference to the Combined Financial
Statements for and as of the nine months ended September 30, 2015), there has
been no material adverse change in the business, assets, operations or financial
condition of the Borrower and its Restricted Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) Each of the Borrower and its Restricted
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes,
and free and clear of all Liens, other than Permitted Liens. All Real Property
having a fair market value in excess of $5,000,000 owned by the Borrower or any
of the Subsidiary Guarantors as of the Funding Date is set forth on Schedule
3.05. Schedule 3.05 also sets forth (i) the locations of all leased Real
Property of the Borrower or any Subsidiary Guarantor where equipment and/or
inventory having a fair market value in excess of $1,000,000 in the aggregate
(as determined at any time during the immediately preceding four fiscal
quarters) is held as of the Funding Date, and (ii) the locations where such
equipment and/or inventory is held pursuant to bailment arrangements as of the
Funding Date.

(b) Each of the Borrower and its Restricted Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and its
Restricted Subsidiaries does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Restricted Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve the
Credit Documents or the Transactions.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

(c) This Section 3.06 and Section 3.04(b) contain the Borrower’s sole and
exclusive representations with respect to Environmental Laws.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrower and its
Restricted Subsidiaries is in compliance with all laws, regulations and orders
of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

 

78



--------------------------------------------------------------------------------

SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries (or, solely with
respect to any period prior to the consummation of the Spin Transaction,
Manitowoc and its Subsidiaries) has timely filed or caused to be filed all Tax
returns and reports required to have been filed (including the filing of
extensions in respect thereof) and has paid or caused to be paid all Taxes
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which the Borrower or such
Subsidiary (or, solely with respect to any period prior to the consummation of
the Spin Transaction, Manitowoc or such Subsidiaries), as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA; Foreign Pension Plans. (a) No ERISA Event has occurred or
is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect. Except as set
forth on Schedule 3.10, the present value of all accumulated benefit obligations
under each Plan (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements prior to the Funding Date reflecting such amounts,
exceed by more than $25,000,000 the fair market value of the assets of such
Plan, and the present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements prior to the Funding Date reflecting such amounts,
exceed by more than $25,000,000 the fair market value of the assets of all such
underfunded Plans.

(b) Each Foreign Pension Plan has been maintained in substantial compliance with
its terms and in substantial compliance with the requirements of any and all
applicable laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities. All contributions required to be made with respect to a Foreign
Pension Plan have been timely made. Neither the Borrower nor any of its
Subsidiaries has incurred any material obligation in connection with the
termination of or withdrawal from any Foreign Pension Plan. Except as set forth
on Schedule 3.10, the present value of the accrued benefit liabilities (whether
or not vested) under each Foreign Pension Plan, determined as of the end of the
Borrower’s most recently ended fiscal year prior to the Funding Date on the
basis of actuarial assumptions, each of which is reasonable, did not exceed by
more than $25,000,000 the current value of the assets of such Foreign Pension
Plan allocable to such benefit liabilities.

(c) Other than in relation to the Grove Europe Pension Scheme and the Berisford
(1948) Pension Scheme, no UK Borrower is or has at any time been: (A) an
employer (for the purposes of sections 38 to 51 of the Pensions Act 2004 (U.K.))
of an occupational pension scheme which is not a money purchase scheme (both
terms as defined in the Pensions Schemes Act 1993 (U.K.)); or (B) “connected”
with or an “associate” (as those terms are used in

 

79



--------------------------------------------------------------------------------

sections 38 and 43 of the Pensions Act 2004 (U.K.)) of such an employer. No UK
Borrower has been issued a Financial Support Direction or Contribution Notice in
respect of any pension scheme. To the Borrower’s knowledge, (i) there are no
grounds to expect that the Pensions Regulator would have the power to issue a
Financial Support Direction or a Contribution Notice to Enodis Holdings and its
Subsidiaries as a result of the consummation of the Transactions or, if the
Pensions Regulator had such a power, it would not be reasonable for it to
exercise such a power, in each case with respect to any of the UK defined
benefit pension schemes operated by or maintained for the benefit of Enodis
Holdings and its Subsidiaries; and (ii) there is no requirement (and no
requirement will arise) to notify, or, in consequence of clause (i) above, the
Borrower does not consider it necessary to seek any clearance from, the Pensions
Regulator as a result of the consummation of the Transactions. Under the terms
of the UK defined benefit pension schemes operated by or maintained for the
benefit of Enodis Holdings and its Subsidiaries, the pension trustees do not
have the power to unilaterally wind up those schemes or to unilaterally increase
the contributions required to be made by Enodis Holdings and its Subsidiaries.

SECTION 3.11. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains or will
contain any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

SECTION 3.12. The Security Documents. (a) The provisions of the Security
Documents are effective to create in favor of the Collateral Agent for the
benefit of the Secured Creditors a legal, valid and enforceable security
interest in all right, title and interest of the Credit Parties in the US
Security Agreement Collateral and UK Security Agreement Collateral described
therein, and the Collateral Agent, for the benefit of the Secured Creditors,
will have, (i) upon its taking all actions required of it under the UCC, a fully
perfected security interest in all right, title and interest in all of the US
Security Agreement Collateral described therein (to the extent that such
security interest can be perfected by filing a UCC financing statement or, to
the extent required by the US Security Agreement, by taking possession of (or
taking certain other actions with respect to) the respective US Security
Agreement Collateral), subject to no other Liens other than Permitted Liens and
(ii) when all filings in appropriate form are filed and recorded in the
appropriate offices, a fully perfected security interest in all right, title and
interest in all of the UK Security Agreement Collateral described therein (to
the extent that such security interest can be perfected by filing appropriate
forms or, to the extent required by the UK Security Agreement, by taking
possession of (or taking certain other actions with respect to) the respective
UK Security Agreement Collateral), subject to no other Liens other than
Permitted Liens. In addition, the recordation of (x) the Grant of Security
Interest in U.S.

 

80



--------------------------------------------------------------------------------

Patents and (y) the Grant of Security Interest in U.S. Trademarks in the
respective forms attached to the US Security Agreement, in each case in the
United States Patent and Trademark Office, together with UCC filings made
pursuant to the US Security Agreement, will create, as may be perfected by such
filings and recordation, a perfected security interest in the United States
trademarks and patents covered by the US Security Agreement, and the recordation
of the Grant of Security Interest in U.S. Copyrights in the form attached to the
US Security Agreement with the United States Copyright Office, together with UCC
filings made pursuant to the US Security Agreement, will create, as may be
perfected by such filings and recordation, a perfected security interest in the
United States copyrights covered by the US Security Agreement.

(b) The security interests created in favor of the Collateral Agent, as pledgee,
for the benefit of the Secured Creditors, under the US Pledge Agreement
constitute perfected security interests in the US Pledge Agreement Collateral
described in the US Pledge Agreement, subject to no security interests of any
other Person. No filings or recordings are required in order to perfect (or
maintain the perfection or priority of) the security interests created in the US
Pledge Agreement Collateral under the US Pledge Agreement other than with
respect to that portion of the US Pledge Agreement Collateral constituting a
“general intangible” under the UCC.

SECTION 3.13. Subsidiaries. (a) As of the Funding Date, the Borrower has no
Subsidiaries other than those Subsidiaries listed on Schedule 3.13. Schedule
3.13 correctly sets forth, as of the Funding Date, (i) the percentage ownership
(direct or indirect) of the Borrower in each class of Equity Interests of its
Subsidiaries and also identifies the direct owner thereof, and (ii) the
jurisdiction of organization of each such Subsidiary. Each Subsidiary which was,
as of the Funding Date, a Material Subsidiary is identified as such on Schedule
3.13.

(b) To the actual knowledge of a Senior Officer of the Borrower, there is no
Tax, levy, impost, duty, fee, assessment or other governmental charge, or any
deduction or withholding imposed by any Governmental Authority in or of the
jurisdiction in which a Subsidiary Borrower is organized and existing (or
otherwise resident for tax purposes) either (i) on or by virtue of the execution
or delivery of the applicable Credit Documents or (ii) on any payment to be made
by such Subsidiary Borrower pursuant to any Loan made to such Subsidiary
Borrower, except as has been disclosed in writing to the Administrative Agent.

SECTION 3.14. Indebtedness. Schedule 6.01 sets forth a true and complete list of
all Indebtedness (including Guarantees (other than Guarantees otherwise
permitted under Section 6.01)) of the Borrower and its Restricted Subsidiaries
which is to remain outstanding after giving effect to the Transactions
(excluding the Loans and the Letters of Credit), in each case showing the
aggregate principal amount thereof and the name of the respective borrower and
any Credit Party or any of its Restricted Subsidiaries which directly or
indirectly guarantees such debt.

SECTION 3.15. Insurance. Schedule 3.15 sets forth a true and complete listing of
all insurance maintained by the Borrower and its Restricted Subsidiaries as of
the Funding Date, with the amounts insured (and any deductibles) set forth
therein.

 

81



--------------------------------------------------------------------------------

SECTION 3.16. Regulation U. Margin stock (as defined in Regulation U of the
Board of Governors of the Federal Reserve System) constitutes less than 25% of
the value of those assets of the Borrower and its Restricted Subsidiaries which
are subject to any limitation on sale, pledge, or other restriction hereunder.
Neither the making of any Loan or issuance of any Letters of Credit hereunder
nor the use of the proceeds thereof, will violate or be inconsistent with the
provisions of Regulation T, Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System.

SECTION 3.17. Solvency. On the Funding Date, after giving effect to the
consummation of the Transactions and the payment of all fees, costs and expenses
payable by the Borrower with respect thereto, (a) on a going concern basis the
fair market value of the assets of the Borrower and its Restricted Subsidiaries,
on a consolidated basis, will exceed their debts and liabilities, subordinated,
contingent or otherwise, (b) the present fair saleable value of the property of
the Borrower and its Restricted Subsidiaries, on a consolidated basis, will be
greater than the amount that will be required to pay their debts and other
liabilities, subordinated, contingent or otherwise, as such debts or other
liabilities become absolute and matured in the ordinary course, (c) the Borrower
and its Restricted Subsidiaries, on a consolidated basis, are able to pay their
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured in the ordinary course, and (d) the
Borrower and its Restricted Subsidiaries, on a consolidated basis, do not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted
following the Funding Date. The amount of contingent liabilities at any time
shall be computed as the amount that can reasonably be expected to become an
actual and matured liability.

SECTION 3.18. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees and to
the knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects, and are
not engaged in any activity that would reasonably be expected to result in any
such Subsidiary Borrower being designated as a Sanctioned Person. None of
(a) the Borrower, any Subsidiary or, to the knowledge of the Borrower or such
Subsidiary, any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by this Agreement will violate
any Anti-Corruption Law or applicable Sanctions.

SECTION 3.19. Centre of Main Interest. For the purposes of the Insolvency
Regulation, each of UK Borrower’s centre of main interest (as that term is used
in Article 3(1) of the Insolvency Regulation) is situated in its jurisdiction of
incorporation and none of them have an “establishment” (as that term is used in
Article 2(h) of the Insolvency Regulation) in any other jurisdiction.

 

82



--------------------------------------------------------------------------------

SECTION 3.20. Registration. It is not necessary to ensure the legality,
validity, enforceability, priority or admissibility in evidence of any Credit
Documents to which the UK Borrower or any Credit Party is a party that such
documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which such UK
Borrower or such other Credit Party is organized and existing or that any
registration charge or stamp or similar tax be paid on or in respect of such
documents or any other document, except for (i) any such filing, registration,
recording, execution or notarization as has been made or is not required to be
made until such document or any other document is sought to be enforced
(ii) registration of particulars of the UK Security Agreement at Companies House
in England and Wales in accordance with Part 25 (Company Charges) of the
Companies Act 2006 (UK) or any regulations relating to the registration of
charges made under, or applying the provisions of, the Companies Act 2006 (UK)
and payment of associated fees and (iii) any charge or tax as has been timely
paid.

SECTION 3.21. Preferred Creditors. Each UK Borrower’s payment obligations under
the UK Security Agreement rank at least pari passu with the claims of all its
other unsecured and unsubordinated creditors, except for obligations mandatorily
preferred by law applying to companies generally.

ARTICLE IV

Conditions

SECTION 4.01. Funding Date. This Agreement shall become effective upon, and only
upon, the satisfaction of each of the following conditions precedent and the
obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
Credit Party and each financial institution identified on Schedule 2.01 either
(i) a counterpart hereof signed on behalf of such Credit Party or financial
institution (and to each other Credit Document to which it is a party,
including, without limitation, the Collateral Agreement and such other Credit
Documents as the Administrative Agent or its counsel may have reasonably
requested) or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic transmission of a signed signature
page of this Agreement or such other Credit Document) that such party has signed
a counterpart of each document referenced in the foregoing clause (i) to which
it is a party.

(b) The Administrative Agent shall have received documents and certificates
relating to the authorization of this Agreement and the transactions
contemplated hereby by the Borrowers and each Subsidiary Guarantor in form and
substance satisfactory to the Administrative Agent.

(c) The Administrative Agent shall have received an executed legal opinion
(addressed to the Administrative Agent and the Lenders) from (i) Foley & Lardner
LLP, U.S. counsel for the Credit Parties, and (ii) Bond Dickinson LLP, UK
counsel for Manitowoc FSG UK Limited and the UK Borrower, in each case in form
and substance satisfactory to the Administrative Agent. The Borrower hereby
requests such counsel to deliver such opinions.

 

83



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received documents and certificates
relating to the organization, existence and good standing of each Borrower and
each Subsidiary Guarantor and the authorization of the Transactions in form and
substance satisfactory to the Administrative Agent and its counsel.

(e) The Borrower shall have caused to be delivered to the Administrative Agent
insurance certificates or binders naming the Collateral Agent, on behalf of the
Secured Creditors, as loss payee for any property insurance policies and
additional insured for any general, excess or umbrella, automobile, marine or
other similar liability policies, in form and substance acceptable to the
Administrative Agent.

(f) The Administrative Agent shall have received a certificate, dated the
Funding Date and signed by a Senior Officer of the Borrower, (i) confirming
compliance as of such date with the conditions set forth in paragraphs (a),
(b) and (c) of Section 4.02, (ii) certifying as to the occurrence of the Spin
Transaction (or certify that it shall occur substantially concurrently with the
transactions contemplated hereby) and (iii) certifying that attached thereto is
a true, correct and complete copy of the material Senior Note Documents.

(g) A completed Perfection Certificate, dated the Funding Date and signed by a
Senior Officer of the Borrower.

(h) Receipt by the Administrative Agent of updated Schedules 2.06, 3.01, 3.05,
3.10, 3.13, 3.15, 6.01, 6.02 and 6.05 to replace the corresponding Schedules
attached hereto as of the Escrow Date in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders, provided that the
Lenders agree that such updated schedules shall be deemed to be satisfactory if
such updated Schedules (i) do not differ from the corresponding Schedules
attached hereto as of the Escrow Date in a manner that is material and adverse
to the Lenders or (ii) are otherwise satisfactory to the Required Lenders (and
any references to any such Schedules in this Credit Agreement shall thereafter
refer to such Schedules as the same may have been updated pursuant to this
Section 4.01(h).

(i) The Lenders, the Administrative Agent and the Arrangers shall have received
all fees and other amounts due and payable on or prior to the Funding Date,
including, to the extent invoiced, reimbursement or payment of all out of pocket
expenses required to be reimbursed or paid by the Borrower hereunder.

(j) The Administrative Agent shall have received evidence satisfactory to it
that the Spin Transaction has occurred (or shall occur substantially
concurrently with the transactions contemplated hereby).

(k) All principal, interest, fees and other amounts owing under the Existing
Credit Agreement (other than contingent obligations in respect of letters of
credit continuing under separate credit facilities of Manitowoc or the Existing
Letters of Credit continuing hereunder) and under the Borrowers’ and Manitowoc’s
existing senior notes shall have been (or shall substantially contemporaneously
herewith be) repaid in full, all commitments thereunder

 

84



--------------------------------------------------------------------------------

shall have been terminated, and the Administrative Agent shall have received
payoff or paydown documentation and guarantees and Liens releases (as
applicable) with respect to the Borrower, Manitowoc and their Subsidiaries, in
each case, in form and substance acceptable to the Administrative Agent.

(l) The Escrow Date shall have occurred.

(m) The Administrative Agent shall have received evidence satisfactory to it
that the Borrower or a Restricted Subsidiary (or a SPV) has entered into a
Permitted Securitization with Wells Fargo Bank, N.A. evidencing Receivables
Indebtedness in an amount of $110,000,000 pursuant to documentation (including,
without limitation, an intercreditor agreement between the Administrative Agent
and Wells Fargo Bank, N.A.) acceptable to the Arrangers.

(n) The Administrative Agent shall have received evidence satisfactory to it
that all conditions precedent to the issuance by the Borrower of the Senior
Notes shall have been satisfied, and the Borrower shall have received (or shall
contemporaneously herewith receive) proceeds thereof in an amount of
$425,000,000, which proceeds shall be held in escrow and on the Funding Date be
contemporaneously applied in a manner, and pursuant to documentation, acceptable
to the Arrangers.

(o) The Administrative Agent shall have received evidence satisfactory to it
that all conditions precedent to the issuance by Manitowoc of its Senior Secured
Notes due 2021 shall have been satisfied, and Manitowoc shall have received (or
shall contemporaneously herewith receive) proceeds thereof in an amount of
$260,000,000, which proceeds shall be held in escrow and on the Funding Date be
substantially contemporaneously applied in a manner, and pursuant to
documentation, acceptable to the Arrangers.

(p) The Administrative Agent shall have received evidence satisfactory to it
that all conditions precedent to the closing of Manitowoc’s senior secured
revolving credit facility agented by Wells Fargo Bank, National Association, and
certain other financial institutions shall have been satisfied.

(q) All governmental and third party approvals necessary or, in the reasonable
discretion of the Administrative Agent, advisable in connection with the
financing contemplated hereby and the continuing operations of the Borrower and
their Restricted Subsidiaries shall have been obtained and be in full force and
effect.

(r) The Administrative Agent, in its capacity as Collateral Agent, shall have
confirmed that it has Liens creating a first priority security interest in the
Collateral, subject to Permitted Liens.

(s) The Lenders shall have received satisfactory financial projections of the
Borrowers for fiscal years 2015 through 2020.

(t) The Borrowers shall have delivered a solvency certificate in form and
substance satisfactory to the Administrative Agent.

 

85



--------------------------------------------------------------------------------

(u) The Borrower shall have delivered a Borrowing Request to the Administrative
Agent for all Borrowings to be made on the Funding Date.

(v) The Lenders shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
PATRIOT Act.

(w) The Borrowers shall have provided such other corporate and other
certificates, opinions, documents, instruments and agreements as the Lenders may
reasonably request.

The first date upon which all of the foregoing conditions shall have been
satisfied is referred to as the “Funding Date”. The Administrative Agent shall
notify the Borrower and the Lenders promptly of the occurrence of the Funding
Date and such notice shall be conclusive and binding on all parties hereto. In
the event the Funding Date has not occurred on or before July 1, 2016, this
Agreement shall not become operative and shall be of no force or effect ((it
being understood and agreed that to the extent the Funding Date does not occur
on or prior to July 1, 2016, this Agreement and the Commitments of the Lenders
(to the extent not already terminated) shall automatically terminate without any
further action by the Borrower, the Administrative Agent or any other Person).
Without limiting the generality of the provisions of Section 8.01, (i) for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Funding Date specifying its
objection thereto.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of each Credit Party set forth in the
Credit Documents shall be true and correct in all material respects (except that
any representation or warranty which is already qualified as to materiality or
by reference to Material Adverse Effect shall be true and correct in all
respects) on and as of the date of such Borrowing (other than representations
and warranties that relate solely to an earlier date) or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) The requested extension of credit (and the securing thereof by the
Collateral) is permitted by the Senior Note Documents.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by each
Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.

 

86



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

From the Funding Date until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full and all Letters of Credit have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender, including their
Public-Siders:

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated (and solely to the extent that, during such year, the
Borrower had any Unrestricted Subsidiaries, unaudited consolidating financial
statements of the Restricted Subsidiaries, taken as a whole) balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by PricewaterhouseCoopers
LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Restricted Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated (and solely to the extent
that, during such quarter, the Borrower had any Unrestricted Subsidiaries,
consolidating balance sheet and income statement of the Restricted Subsidiaries,
taken as a whole) balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Restricted Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations (x) of the amount
of “Permitted Indebtedness” (as described in Section 4.03(b)(2) of the Senior
Note Indenture) then outstanding and then permitted to be incurred by the terms
of the Senior Note Indenture and (y) demonstrating compliance with Section 6.16,
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate (iv) if the

 

87



--------------------------------------------------------------------------------

assets, liabilities or results of operations of any FIN 46 Subsidiary are
reflected in such financial statements, attaching such additional information,
all certified by a Financial Officer of the Borrower and in form and detail
satisfactory to the Administrative Agent, as may be necessary to permit
computation of all amounts relevant to the determination of the Borrower’s
compliance with this Agreement (taking into account the fact that FIN 46
Subsidiaries and their respective assets, liabilities and results of operations
are excluded from all computations made on a consolidated basis for the Borrower
and its Restricted Subsidiaries hereunder) and (v) providing a schedule of all
Unrestricted Subsidiaries as of the date of such certificate and, if there are
any Unrestricted Subsidiaries, setting forth financial information in detail
reasonably satisfactory to the Administrative Agent for the applicable period
for such Unrestricted Subsidiaries;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(e) promptly after the same become publicly available, copies of all periodic
reports (including reports on Form 8-K), proxy statements and other financial
materials filed by the Borrower or any Restricted Subsidiary with the Securities
and Exchange Commission, or any Governmental Authority succeeding to any or all
of the functions of said Commission, or with any national securities exchange,
or distributed by the Borrower to its shareholders generally, as the case may
be;

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Restricted Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request;

(g) no later than 60 days following the first day of each fiscal year of the
Borrower, a budget in form reasonably satisfactory to the Administrative Agent
(including budgeted statements of income, sources and uses of cash and balance
sheets) for the Borrower and its Restricted Subsidiaries on a consolidated basis
prepared by the Borrower for each of the four fiscal quarters of such fiscal
year prepared in detail, setting forth, with appropriate discussion, the
principal assumptions upon which such budgets are based;

(h) promptly after the delivery thereof, copies of all financial information,
proxy materials and reports which the Borrower or any of its Restricted
Subsidiaries shall deliver to holders (or any trustee, agent or representative
therefor) of any of its other Material Indebtedness in each case pursuant to the
terms of the documentation governing such Material Indebtedness;

(i) upon the request of the Administrative Agent or the Required Lenders, within
30 days after the end of each fiscal month of the Borrower (other than a fiscal
month ending as of the end of a fiscal quarter of the Borrower), its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal month and the then
elapsed portion of the fiscal year, setting forth in each case in

 

88



--------------------------------------------------------------------------------

comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Restricted Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes; and

(j) the Borrower represents and warrants that it, its controlling Person and any
Restricted Subsidiary, in each case, if any, either (i) has no registered or
publicly traded securities outstanding, or (ii) files its financial statements
with the SEC and/or makes its financial statements available to potential
holders of its 144A securities, and, accordingly, the Borrower hereby
(x) authorizes the Administrative Agent to make the financial statements to be
provided under Section 5.01(a)(i) and (ii) above, along with the Credit
Documents, available to Public-Siders and (y) agrees that at the time such
financial statements are provided hereunder, they shall already have been made
available to holders of its securities. The Borrower will not request that any
other material be posted to Public-Siders without expressly representing and
warranting to the Administrative Agent in writing that such materials do not
constitute material non-public information within the meaning of the federal
securities laws or that the Borrower has no outstanding publicly traded
securities, including 144A securities.

Any financial statement or other material required to be delivered pursuant to
this Section 5.01 shall be deemed to have been furnished to the Lenders on the
date that an electronic copy of such financial statement or other material is
provided to the Administrative Agent or is available to the Lenders on the
website of the Securities and Exchange Commission at http://www.sec.gov;
provided that the Borrower will furnish paper copies of such financial
statements and other materials to any Lender that requests, by notice to the
Borrower, that the Borrower do so, until the Borrower receives notice from such
Lender to cease delivering such paper copies.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender written notice of the following promptly
upon an officer of the Borrower obtaining knowledge thereof:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$10,000,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

89



--------------------------------------------------------------------------------

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any sale of assets, merger, consolidation, liquidation or dissolution permitted
under Section 6.03.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Material Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations and (c) cause all
insurance policies or certificates, as requested by the Administrative Agent, to
be endorsed to the benefit of the Administrative Agent (including, without
limitation, by naming the Administrative Agent as loss payee and/or additional
insured). If the Borrower or any of its Material Subsidiaries shall fail to
maintain insurance in accordance with this Section 5.05, or if the Borrower or
any of its Material Subsidiaries shall fail to so endorse and deliver all
policies or certificates with respect thereto, the Administrative Agent shall
have the right (but shall be under no obligation) to procure such insurance and
the Borrower agrees to reimburse the Administrative Agent for all reasonable
costs and expenses of procuring such insurance.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Restricted Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Restricted Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.

SECTION 5.07. Compliance with Laws and Material Contractual Obligations. The
Borrower will, and will cause each of its Subsidiaries to, comply with (a) all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property, and (b) all material contractual obligations, except in each
case, where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse

 

90



--------------------------------------------------------------------------------

Effect. The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

SECTION 5.08. Use of Proceeds and Letters of Credit.

(a) The proceeds of the Revolving Loans provided on the Funding Date shall be
used to (i) refinance existing Indebtedness of Manitowoc and is Subsidiaries
(including, without limitation, Indebtedness under the Existing Credit
Agreement) in an amount not to exceed $50,000,000 and (ii) fund fees and
expenses associated with the Separation and the refinancing of existing
Indebtedness described in clause (i). The proceeds of any Revolving Loans
provided after the Funding Date (including pursuant to Section 2.08(d)) will be
used for general corporate purposes of the Borrower and its Restricted
Subsidiaries, including to refinance existing Indebtedness of the Borrower and
its Subsidiaries and to pay related fees and expenses. Letters of Credit will be
issued only to support the ordinary course of business operations of the
Borrower and its Restricted Subsidiaries.

(b) The proceeds of the Term B Loans shall be used for general corporate
purposes of the Borrower and its Restricted Subsidiaries and to finance a
portion of the Funding Date Dividend. The proceeds of Incremental Term B Loans
shall be used for general corporate purposes and as set forth in the applicable
Incremental Term B Loan Amendment.

(c) No part of the proceeds of any Loan will be used, whether directly or
indirectly, to purchase or carry Margin Stock or for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X. The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a corporation in the United States or in an European
Union member state, or (iii) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.

SECTION 5.09. Compliance with Environmental Laws. (a) The Borrower will comply,
and will cause each of its Subsidiaries to comply, with all Environmental Laws
and permits applicable to, or required by, the ownership, lease or use of its
Real Property now or hereafter owned, leased or operated by the Borrower or any
of its Subsidiaries, except such noncompliances as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and will promptly pay or cause to be paid all costs and expenses
incurred in connection with such compliance, and will keep or cause to be kept
all such Real Property free and clear of any Liens imposed pursuant to such
Environmental Laws. Neither the Borrower nor any of its Subsidiaries will
generate, use, treat, store, Release or dispose of, or permit the generation,
use, treatment, storage, Release or disposal of Hazardous Materials on any Real
Property now or hereafter owned, leased or operated by the Borrower or any of
its Subsidiaries, or transport or permit the transportation of Hazardous
Materials to or from any such

 

91



--------------------------------------------------------------------------------

Real Property, except for Hazardous Materials generated, used, treated, stored,
Released or disposed of at any such Real Properties in compliance in all
material respects with all applicable Environmental Laws and as required in
connection with the normal operation, use and maintenance of the business or
operations of the Borrower or any of its Subsidiaries and which could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b) (i) After the receipt by the Administrative Agent or any Lender of any
notice of material non-compliance with any Environmental Law by the Borrower or
any of its Subsidiaries or with respect to any Real Property owned, leased or
operated by the Borrower or any of its Subsidiaries, (ii) at any time that the
Borrower or any of its Subsidiaries are not in compliance with Section 5.09(a)
or (iii) in the event that the Administrative Agent or the Lenders have
exercised any of the remedies pursuant to Article VII, the Borrower will (in
each case) provide, at the sole expense of the Borrower and at the request of
the Administrative Agent, an environmental site assessment report concerning
such Real Property (or, in the case of clause (iii) above, any Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries), prepared
by an environmental consulting firm reasonably approved by the Administrative
Agent, indicating the presence or absence of Hazardous Materials and the
potential cost of any removal or remedial action in connection with such
Hazardous Materials on such Real Property. If the Borrower fails to provide the
same within 30 days after such request was made, the Administrative Agent may
order the same, the cost of which shall be borne by the Borrower, and the
Borrower shall grant and hereby grants to the Administrative Agent and the
Lenders and their respective agents access to such Real Property and
specifically grants the Administrative Agent and the Lenders an irrevocable
non-exclusive license, subject to the rights of tenants, to undertake such an
assessment at any reasonable time upon reasonable notice to the Borrower, all at
the sole expense of the Borrower.

SECTION 5.10. Further Assurances; etc. (a) The Borrower will, and will cause
each of its Restricted Subsidiaries to, at the expense of the Borrower, make,
execute, endorse, acknowledge, file and/or use commercially reasonable efforts
to deliver to the Collateral Agent from time to time such schedules,
confirmatory assignments, financing statements, transfer endorsements,
certificates, reports, landlord waivers, flood zone determinations, flood
insurance and related borrower notices, and other assurances or instruments and
take such further steps relating to the Collateral covered by any of the
Security Documents as the Collateral Agent may reasonably require and as are
generally consistent with the terms of this Agreement and the Security Documents
and are necessary to effectuate the intent of said agreements.

(b) The Borrower agrees that each action required by clause (a) of this
Section 5.10 shall be completed as soon as possible, but in no event later than
60 days after such action is requested to be taken by the Administrative Agent
or the Required Lenders (or, if the Borrower is diligently pursuing such action,
such longer period of time as the Administrative Agent may reasonably specify);
provided that in no event will the Borrower or any of its Restricted
Subsidiaries be required to take any action, other than using its commercially
reasonable best efforts, to obtain consents from third parties with respect to
its compliance with this Section 5.10.

(c) If, following a change in the relevant sections of the Code or the
regulations, rules, rulings, notices or other official pronouncements issued or
promulgated

 

92



--------------------------------------------------------------------------------

thereunder, the Borrower does not within 30 days after a request from the
Administrative Agent or the Required Lenders deliver evidence, in form and
substance reasonably satisfactory to the Administrative Agent (which evidence
may be in the form of an opinion of counsel), with respect to any Foreign
Subsidiary of the Borrower which has not already had all of its stock pledged
pursuant to the US Pledge Agreement that (i) a pledge of 65% or more of the
total combined voting power of all classes of Equity Interests of such Foreign
Subsidiary entitled to vote and (ii) the entering into by such Foreign
Subsidiary of a guarantee in substantially the form of the Subsidiary Guaranty,
in any such case could reasonably be expected to cause (I) any undistributed
earnings of such Foreign Subsidiary as determined for Federal income tax
purposes to be treated as a deemed dividend to such Foreign Subsidiary’s United
States parent for Federal income tax purposes or (II) other Federal income tax
consequences to the Credit Parties having an adverse financial consequence to
any Credit Party in any material respect, then in the case of a failure to
deliver the evidence described in clause (i) above, that portion of such Foreign
Subsidiary’s outstanding Equity Interests not theretofore pledged pursuant to
the US Pledge Agreement shall be promptly pledged to the Collateral Agent for
the benefit of the Secured Creditors pursuant to the US Pledge Agreement (or
another pledge agreement in substantially similar form, if needed), and in the
case of a failure to deliver the evidence described in clause (ii) above such
Foreign Subsidiary shall promptly execute and deliver the Subsidiary Guaranty
(or another guarantee in substantially similar form, if needed), guaranteeing
the obligations of the Borrower under the Credit Documents and under any Swap
Agreement entered into with a Secured Creditor, in each case to the extent that
the entering into of the US Pledge Agreement or Subsidiary Guaranty is permitted
by the laws of the respective foreign jurisdiction and with all documents
delivered pursuant to this Section 5.10(c) to be in form and substance
reasonably satisfactory to the Administrative Agent. Notwithstanding the
foregoing, (i) the Administrative Agent shall not take a security interest in
those assets as to which the Administrative Agent shall determine, in its
reasonable discretion, that the cost of obtaining such Lien (including any
mortgage, stamp, intangibles or other tax, title insurance or similar items) is
excessive in relation to the benefit to the Lenders of the security afforded
thereby and (ii) no Foreign Subsidiary shall be required to guarantee the
Obligations or provide collateral therefor to the extent such guarantee or
collateral could reasonably be expected to result in personal liability to its
directors or is otherwise prohibited by applicable law.

SECTION 5.11. Ownership of Subsidiaries; etc. Except as otherwise permitted by
Section 6.05(c) or (m) or pursuant to a Permitted Acquisition consummated in
accordance with the terms of this Agreement, the Borrower will directly or
indirectly own 100% of the Equity Interests of each of its Subsidiaries (other
than, in the case of Foreign Subsidiaries, director’s qualifying shares and/or
other nominal amounts of shares required to be held by Persons other than the
Borrower and its Subsidiaries under applicable law).

SECTION 5.12. Margin Regulations. The Borrower will take all actions so that at
all times the fair market value of all Margin Stock owned by the Borrower and
its Subsidiaries (other than Equity Interests of the Borrower held in treasury)
shall not exceed $2,500,000. So long as the covenant contained in the
immediately preceding sentence is complied with, all Margin Stock at any time
owned by the Borrower and its Subsidiaries will not constitute Collateral and no
security interest shall be granted therein pursuant to any Credit Document.
Without excusing any violation of the first sentence of this Section 5.12, if at
any time the fair market value of all Margin Stock owned by the Borrower and its
Subsidiaries (other

 

93



--------------------------------------------------------------------------------

than Equity Interests of the Borrower held in treasury) exceeds $2,500,000, then
(a) all Margin Stock owned by the Credit Parties (other than Equity Interests of
the Borrower held in treasury) shall be pledged, and delivered for pledge,
pursuant to the US Pledge Agreement and (b) the Borrower will execute and
deliver to the Lenders appropriate completed forms (including, without
limitation, Forms G-3 and U-1, as appropriate) establishing compliance with
Regulations T, U and X. If at any time any Margin Stock is required to be
pledged as a result of the provisions of the immediately preceding sentence,
repayments of outstanding obligations hereunder shall be required, and
subsequent makings of Loans and issuances of Letters of Credit shall be
permitted, only in compliance with the applicable provisions of Regulations T, U
and X.

SECTION 5.13. Additional Guarantors and Collateral. (a) Effective upon any
Domestic Subsidiary (other than an Unrestricted Subsidiary or SPC) which was not
a Material Subsidiary on the Funding Date (either because it was not a
Subsidiary on the Funding Date or because it did not on the Funding Date meet
the other criteria of a Material Subsidiary) becoming a Material Subsidiary, the
Borrower shall cause such Domestic Subsidiary within ten Business Days to
(i) execute and deliver to the Administrative Agent for the benefit of the
Secured Creditors a joinder to the Subsidiary Guaranty and (ii) pledge to the
Administrative Agent for the benefit of the Secured Creditors a first priority
security interest in (A) all personal property owned by such Person pursuant to
a security or pledge agreement substantially similar to the US Security
Agreement or, as applicable US Pledge Agreement (or pursuant to a joinder
agreement to the US Security Agreement or US Pledge Agreement in form
satisfactory to the Administrative Agent) and (B) all real property (including
leasehold interests) having a fair market value in excess of $5,000,000 owned by
such Person pursuant to a Mortgage in form satisfactory to the Administrative
Agent (and in connection therewith deliver the related items referred to in
Section 5.18). The Borrower shall promptly notify the Administrative Agent at
any time at which any Domestic Subsidiary becomes a Material Subsidiary.

(b) The Borrower agrees to take all steps reasonably necessary to ensure that at
all times (i) the aggregate assets of all Domestic Subsidiaries of the Borrower
that are not Subsidiary Guarantors which have pledged their assets to secure the
Obligations (any such Subsidiary, a “Non-Subject Domestic Subsidiary”) does not
exceed ten percent (10%) of the Consolidated Domestic Net Assets of the Borrower
and its Domestic Subsidiaries that are Restricted Subsidiaries, and (ii) the
Consolidated Net Income generated by Non-Subject Domestic Subsidiaries does not
exceed ten percent (10%) of the Consolidated Net Income of the Borrower and its
Domestic Subsidiaries that are Restricted Subsidiaries.

(c) The Borrower agrees that it will (i) identify to the Administrative Agent by
written notice each Foreign Subsidiary that is a Material Subsidiary of the
Borrower (and is not an Unrestricted Subsidiary) which may (x) become a
guarantor of some or all of the Obligations, (y) have 65% or more of its Equity
Interests pledged to secure some or all of the Obligations or (z) pledge its
assets to secure some or all of the Obligations (each of the foregoing being
“Credit Support”), in each case (A) without having an adverse tax or other
financial consequence to the Borrower or any of its Restricted Subsidiaries, in
each case, in any material respect, (B) solely to the extent any of the
foregoing actions could not reasonably be expected to result in personal
liability to the directors of such Foreign Subsidiary and (C) solely to the
extent any of the foregoing actions are not otherwise prohibited by applicable
law (any of the actions described in clauses (x) – (z) above which do not have
any of the consequences described in

 

94



--------------------------------------------------------------------------------

clauses (A) – (C) above being “Permitted Credit Support”), and (ii) take all
steps reasonably necessary to ensure that at all times (x) the aggregate assets
of all Subsidiaries of the Borrower that are not Subsidiary Guarantors which
have pledged some or all of their assets to secure the Obligations (any such
Subsidiary, a “Non-Subject Subsidiary”) does not exceed twenty percent (20%) of
the Consolidated Total Net Assets of the Borrower and its Subsidiaries that are
Restricted Subsidiaries, and (y) the Consolidated Net Income generated by
Non-Subject Subsidiaries does not exceed twenty percent (20%) of the Consolidate
Net Income of the Borrower and its Subsidiaries that are Restricted
Subsidiaries; provided, that if on any date the Borrower is not in compliance
with the foregoing clause (ii), then the Borrower shall have sixty (60) days
from such date (or such longer period agreed to in writing by the Administrative
Agent in its sole discretion), to ensure compliance therewith. Notwithstanding
the foregoing, in no event shall the Borrower be required to deliver any
guarantees or security from a Foreign Subsidiary to the extent that such
guarantees or security would not constitute Permitted Credit Support, and no
Lien shall be taken pursuant to this Section 5.13(c) in any assets as to which
the Administrative Agent shall determine, in its reasonable discretion, that the
cost of obtaining such Lien (including any mortgage, stamp, intangibles or other
tax, title insurance or similar items) is excessive in relation to the benefit
to the Lenders of the security afforded thereby, or with respect to Foreign
Subsidiaries, in real estate.

SECTION 5.14. Maintenance of Ratings. The Borrower will use commercially
reasonable efforts to maintain (i) a public corporate credit rating (but not any
specific rating) from S&P and a public corporate family rating (but not any
specific rating) from Moody’s and (ii) a public rating (but not any specific
rating) in respect of the Term B Facility from each of S&P and Moody’s.

SECTION 5.15. Pensions.

(a) Each UK Borrower shall ensure that all pension schemes operated by or
maintained for its benefit and/or any of its employees are fully funded based on
the statutory funding objective under sections 221 and 222 of the Pensions Act
2004 (U.K.) and that no action or omission is taken by any UK Borrower in
relation to such a pension scheme which has or is reasonably likely to have a
Material Adverse Effect (including the termination or commencement of winding-up
proceedings of any such pension scheme or a UK Borrower ceasing to employ any
member of such a pension scheme).

(b) Each UK Borrower shall ensure that it is not an employer (for the purposes
of sections 38 to 51 of the Pensions Act 2004 (U.K.)) of an occupational pension
scheme which is not a money purchase scheme (both terms as defined in the
Pension Schemes Act 1993 (U.K.)) or “connected” with or an “associate” of (as
those terms are defined in sections 38 or 43 of the Pensions Act 2004 (U.K.))
such an employer.

(c) Each UK Borrower shall deliver to the Administrative Agent: (i) at such
times as those reports are prepared in order to comply with the then current
statutory or auditing requirements (as applicable either to the trustees of any
relevant schemes or to the UK Borrower); and (ii) at any other time if the
Administrative Agent reasonably believes that any relevant statutory or auditing
requirements are not being complied with, actuarial reports in relation to all
pension schemes mentioned in clause (a) above.

 

95



--------------------------------------------------------------------------------

(d) Each UK Borrower shall promptly notify the Administrative Agent (i) of any
material change in the rate of contributions to any pension scheme mentioned in
clause (a) above paid or recommended to be paid (whether by the scheme actuary
or otherwise) or required (by law or otherwise); (ii) of any investigation or
proposed investigation by the Pensions Regulator which may lead to the issue of
a Financial Support Direction or a Contribution Notice to any UK Borrower; and
(iii) if it or any Credit Party receives a Financial Support Direction or a
Contribution Notice from the Pensions Regulator.

SECTION 5.16. Centre of Main Interests. Each UK Borrower shall maintain its
centre of main interests in its jurisdiction of incorporation for the purposes
of the Insolvency Regulation.

SECTION 5.17. Designation of Restricted Subsidiaries. The Borrower may at any
time designate any Restricted Subsidiary of the Borrower as an Unrestricted
Subsidiary upon written notice to the Administrative Agent; provided that
(a) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (b) immediately after giving
effect to such designation, the Borrower shall be in compliance on a Pro Forma
Basis with the financial covenants set forth in Section 6.16, and, as a
condition precedent to the effectiveness of any such designation, the Borrower
shall deliver to the Administrative Agent a certificate setting forth in
reasonable detail the calculations demonstrating compliance with such financial
covenants, (c) no Restricted Subsidiary may be designated as an Unrestricted
Subsidiary if it was previously designated an Unrestricted Subsidiary, (d) no
Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of any Specified Indebtedness and (e) at
all times the aggregate Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries shall equal at least 90% of the Consolidated EBITDA of the Borrower
and its Subsidiaries (if the Borrower is at any time in violation of this clause
(e) it shall immediately designate an Unrestricted Subsidiary or Unrestricted
Subsidiaries, as applicable, as Restricted Subsidiaries to the extent necessary
so that after giving effect to such designation(s) the Borrower is in compliance
with this clause (e)); provided, further, that it is understood and agreed, that
no Borrower or Subsidiary Guarantor may be designated as an Unrestricted
Subsidiary unless it is not required to be a Subsidiary Guarantor pursuant to
the terms hereof. The designation of any Subsidiary as an Unrestricted
Subsidiary after the Funding Date shall constitute (i) an Investment by the
Borrower therein at the date of designation in an amount equal to the fair
market value of the Borrower’s or its Restricted Subsidiaries’ (as applicable)
Investments therein and (B) the incurrence at the time of designation of any
Indebtedness or Liens of such Subsidiary existing at such time.

SECTION 5.18. Post-Closing Obligations. No later than 60 days following the
Funding Date (or such later date as agreed to by the Administrative Agent in its
sole discretion), the Borrower shall deliver, or cause to be delivered, to the
Administrative Agent, the following with respect to the Real Property locations
listed on Schedule 5.18 hereto: (i) a duly executed Mortgage providing for a
first priority perfected Lien, in favor of the Administrative Agent, (ii) a
current ALTA/ASCM survey of such real property, in form and substance reasonably
satisfactory to Administrative Agent, (iii) an ALTA Loan Title Insurance Policy,
issued by an insurer reasonably acceptable to the Administrative Agent, insuring
the Administrative Agent’s first priority Lien on such real property and
containing such endorsements as the Administrative Agent may reasonably require,
(iv) copies of all documents

 

96



--------------------------------------------------------------------------------

of record concerning such real property as shown on the commitment for the ALTA
Loan Title Insurance Policy referred to above, (v) life of loan flood zone
determinations with respect to such real property in form and substance
reasonably satisfactory to Administrative Agent, (vi) a flood insurance policy
concerning such real property, if required by the Flood Disaster Protection Act
of 1973, (vii) a zoning report from a nationally recognized zoning report
provider in form and substance reasonably satisfactory to Administrative Agent,
(viii) a local counsel opinion as to the enforceability of the Mortgage, and
such others matters as may be reasonably requested by Administrative Agent, in
form and substances reasonably satisfactory to Administrative Agent, and
(ix) such other certificates, documents and information with respect to such
property as are reasonably requested by the Administrative Agent, each in form
and substance reasonably satisfactory to the Administrative Agent.

ARTICLE VI

Negative Covenants

From the Funding Date until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full and all Letters of Credit have expired or terminated, in each case,
without any pending draws, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness created under the Credit Documents;

(b) Indebtedness existing on the Escrow Date and after giving effect to the Spin
Transaction and set forth in Schedule 6.01, and any subsequently incurred
Indebtedness under lines of credit to any Foreign Subsidiaries which were in
effect on the Escrow Date, as reduced by any permanent repayments of principal
thereof, and extensions, renewals and replacements of any such Indebtedness to
the extent that such extensions, renewals and replacements do not increase the
principal amount or facility amount, as applicable, outstanding at the time of
any such extension, renewal or replacement);

(c) intercompany Indebtedness among the Borrower and its Restricted Subsidiaries
to the extent permitted by Sections 6.05(i) and (j) and Indebtedness of Foreign
Credit Parties in respect of intercompany notes payable described in subsection
(y) of Section 6.04;

(d) Indebtedness of the Borrower or any of its Restricted Subsidiaries under
Swap Agreements entered into in the ordinary course of business with respect to
other Indebtedness permitted under this Section 6.01, with respect to commodity
hedging arrangements or with respect to currency hedging arrangements so long
as, in each case, the entering into of such Swap Agreements are bona fide
hedging activities and are not for speculative purposes;

 

97



--------------------------------------------------------------------------------

(e) Indebtedness of the Borrower and its Restricted Subsidiaries evidenced by
Capital Lease Obligations and purchase money Indebtedness described in
Section 6.02(j);

(f) Indebtedness of a Restricted Subsidiary of the Borrower acquired pursuant to
a Permitted Acquisition (or Indebtedness assumed at the time of a Permitted
Acquisition of an asset securing such Indebtedness), provided that (i) such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition, (ii) such Indebtedness does not
constitute debt for borrowed money, it being understood and agreed that Capital
Lease Obligations and purchase money Indebtedness shall not constitute debt for
borrowed money for purposes of this clause (ii) and (iii) the aggregate
principal amount of all Indebtedness permitted by this clause (f) to be
outstanding at any time shall not exceed $50,000,000;

(g) Indebtedness in respect of bid, payments, performance, advance payment or
surety bonds entered into in the ordinary course of business and consistent with
past practices;

(h) to the extent that same constitutes Indebtedness, obligations in respect of
earn-out arrangements permitted pursuant to a Permitted Acquisition;

(i) Indebtedness of Foreign Subsidiaries that are Restricted Subsidiaries of the
Borrower from Persons other than the Borrower or any of its Restricted
Subsidiaries, the proceeds of which Indebtedness are used for such Foreign
Subsidiary’s working capital and other general corporate purposes and other
Indebtedness of any such Foreign Subsidiary; provided that the aggregate
principal amount of all such Indebtedness outstanding at any time for all such
Foreign Subsidiaries (excluding Indebtedness existing on the Escrow Date and set
forth on Schedule 6.01, subsequently incurred Indebtedness of any Foreign
Subsidiaries that are Restricted Subsidiaries which was in effect on the Escrow
Date, and refinancings thereof by the applicable Restricted Subsidiary or
another Restricted Subsidiary in the same country to the extent that such
refinancings do not increase the amount of the applicable Indebtedness nor
provide security not applicable to such scheduled or subsequently incurred
Indebtedness, except to the extent secured and/or guaranteed by the Security
Documents and/or the other applicable Credit Documents) shall not $60,000,000 in
the aggregate at any time outstanding;

(j) Receivables Indebtedness; provided that the Borrower shall at no time permit
the aggregate outstanding amount of Receivables Indebtedness to exceed
$125,000,000;

(k) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business so long as such Indebtedness is extinguished within four
Business Days of the incurrence thereof;

(l) Indebtedness of the Borrower or any of its Restricted Subsidiaries which may
be deemed to exist in connection with agreements providing for indemnification,
purchase price adjustments and similar obligations in connection with the
acquisition or disposition of assets permitted by this Agreement so long as any
such obligations are those of the Person making the respective acquisition or
sale, and are not guaranteed by any other Person (other than the Borrower or a
Restricted Subsidiary to the extent permitted by Section 6.01(n));

 

98



--------------------------------------------------------------------------------

(m) unsecured guarantees by the Borrower and its Restricted Subsidiaries in
respect of Customer Financing;

(n) Indebtedness consisting of guarantees (v) by the Borrower or its Restricted
Subsidiaries of the pension obligations of Enodis Holdings or its Restricted
Subsidiaries, (w) by the Domestic Credit Parties of each other’s Indebtedness
and lease and other contractual obligations permitted under this Agreement,
(x) by the Foreign Credit Parties of each other’s and each Domestic Credit
Party’s Indebtedness and lease and other contractual obligations permitted under
this Agreement, (y) by External Subsidiaries of each other’s and each Credit
Party’s Indebtedness and lease and other contractual obligations permitted under
this Agreement or (z) by any Credit Party of any Indebtedness and lease and
other contractual obligations permitted under this Agreement of any External
Subsidiary (or by any Domestic Credit Party of any Indebtedness and lease and
other contractual obligations permitted under this Agreement of any Foreign
Credit Party) so long as the amount of such Guarantee under this clause (z),
when aggregated with (1) the aggregate outstanding principal amount of
Intercompany Loans which are restricted in amount by the proviso to
Section 6.05(i) and (2) the aggregate amount of contributions, capitalizations
and debt forgiveness which are restricted in amount by the proviso to
Section 6.05(j) and which have theretofore been made and not repaid do not at
any time exceed the Dollar Equivalent of the greater of (x) $100,000,000 and
(y) 5% of Consolidated Total Net Assets, determined at the time of the
incurrence of such Indebtedness;

(o) [reserved];

(p) unsecured Indebtedness created under the Senior Notes Documents;

(q) additional unsecured Indebtedness incurred by the Borrower and the
Subsidiary Guarantors (other than Indebtedness of the type described in
Section 6.01(n)(z)); provided that (i) no Default exists at the time of its
incurrence or would result therefrom and (ii) such Indebtedness shall have a
Weighted Average Life to Maturity which is at least six months after the latest
scheduled Loan maturity date under this Agreement and shall be on terms not
materially more onerous to the Borrower than the terms of the Senior Note
Documents;

(r) so long as no Default then exists or would result therefrom, additional
unsecured Indebtedness incurred by the Borrower for the purpose of
(i) refinancing any portion of the Obligations or (ii) refinancing other senior
Indebtedness permitted hereunder; provided, however, that such refinancing
Indebtedness pursuant to this clause (ii) has a Weighted Average Life to
Maturity at the time such refinancing Indebtedness is incurred which is not less
than the remaining Weighted Average Life to Maturity of the Indebtedness being
refinanced, is in a principal amount not in excess of the principal amount of
Indebtedness being refinanced and is on terms not materially more onerous to the
Borrower than the terms of the Indebtedness being refinanced;

(s) the Separation Obligations; and

(t) Indebtedness incurred in consummating the Permitted Transactions.

For the avoidance of doubt, a permitted refinancing pursuant to Section 6.01(r)
in respect of Indebtedness incurred pursuant to a Dollar-denominated basket
shall not increase capacity to

 

99



--------------------------------------------------------------------------------

incur Indebtedness under such Dollar-denominated basket, and such
Dollar-denominated basket shall be deemed to continue to be utilized by the
amount of such permitted refinancing unless and until the Indebtedness incurred
to effect such permitted refinancing is no longer outstanding.

SECTION 6.02. Liens. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon or with respect to any property or assets of the Borrower or any of its
Restricted Subsidiaries, whether now owned or hereafter acquired, or sell any
property or assets subject to an understanding or agreement, contingent or
otherwise, to repurchase such property or assets (including sales of accounts
receivable with recourse to the Borrower or any of its Restricted Subsidiaries),
or assign any right to receive income or authorize the filing of any financing
statement under the UCC or any other similar notice of Lien under any similar
recording or notice statute; provided that the provisions of this Section 6.02
shall not prevent the creation, incurrence, assumption or existence of the
following (Liens described below are herein referred to as “Permitted Liens”):

(a) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due or Liens for taxes, assessments or governmental charges or levies being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with generally accepted accounting
principles;

(b) Liens in respect of property or assets of the Borrower or any of its
Restricted Subsidiaries imposed by law, which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, materialmen’s and mechanics’ liens and other similar
Liens arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of the Borrower’s or such Restricted
Subsidiary’s property or assets or materially impair the use thereof in the
operation of the business of the Borrower or such Restricted Subsidiary or
(y) which are being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with generally accepted
accounting principles and which proceedings have the effect of preventing the
forfeiture or sale of the property or assets subject to any such Lien;

(c) Liens (other than Liens imposed under ERISA) (i) incurred in the ordinary
course of business in connection with workers compensation claims, unemployment
insurance and social security benefits and (ii) Liens securing the performance
of bids, tenders, leases and contracts in the ordinary course of business and
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature (other than appeal bonds) incurred in the ordinary course of
business;

(d) easements, rights-of-way, restrictions, encroachments, municipal and zoning
ordinances and other similar charges or encumbrances, and minor title
deficiencies, in each case not securing Indebtedness and not materially
interfering with the conduct of the business of the Borrower or any of its
Restricted Subsidiaries;

(e) Liens arising out of the existence of judgments or awards in respect of
which the Borrower or any of its Restricted Subsidiaries shall in good faith be
prosecuting an appeal or proceedings for review and in respect of which there
shall have been secured a

 

100



--------------------------------------------------------------------------------

subsisting stay of execution pending such appeal or proceedings; provided that
the aggregate amount of all cash (including, for this purpose, the amount of all
letters of credit) and the fair market value of all other property pledged or
deposited to obtain a subsisting stay of execution pending such appeal does not
exceed $10,000,000 at any time outstanding;

provided that Liens described in clauses (a) through (e) of this Section 6.02
shall not include Liens securing Indebtedness;

(f) Liens in existence on the Escrow Date which are listed, and the property
subject thereto described, in Schedule 6.02, plus renewals, replacements and
extensions of such Liens to the extent set forth in Schedule 6.02; provided that
(i) such Liens secure no more than the aggregate principal amount of
Indebtedness, if any, secured by such Liens on the Escrow Date and (ii) such
Liens do not encumber any additional assets or properties of the Borrower or any
of its Restricted Subsidiaries other than those encumbered on the Escrow Date;

(g) Liens created pursuant to the Security Documents;

(h) licenses, sublicenses, leases or subleases granted to other Persons not
materially interfering with the conduct of the business of the Borrower or any
of its Restricted Subsidiaries;

(i) Liens on assets of the Borrower or any of its Restricted Subsidiaries
subject to Capital Lease Obligations to the extent such Capital Lease
Obligations are permitted by Section 6.01(e); provided that (i) such Liens only
serve to secure the payment of Indebtedness arising under such Capital Lease
Obligation and (ii) the Lien encumbering the asset giving rise to the Capital
Lease Obligation does not encumber any other asset of the Borrower or any
Restricted Subsidiary of the Borrower (other than proceeds of the asset giving
rise to such Capital Lease Obligation);

(j) Liens on fixed or capital assets acquired after the Funding Date and used in
the ordinary course of business of the Borrower or any of its Restricted
Subsidiaries and created at the time of the acquisition thereof by the Borrower
or such Restricted Subsidiary or within 90 days thereafter to secure
Indebtedness incurred to pay all or a portion of the purchase price thereof or
extensions, renewals or replacements of any of the foregoing for the same or a
lesser amount; provided that (i) the Indebtedness secured by such Liens is
permitted by Section 6.01(e) and (ii) in all events, any Lien encumbering the
equipment or machinery so acquired does not encumber any other asset of the
Borrower or such Restricted Subsidiary (other than proceeds of such equipment or
machinery);

(k) Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into in the ordinary course of business;

(l) statutory and common law landlords’ liens under leases to which the Borrower
or any of its Restricted Subsidiaries is a party;

(m) Liens on property or assets acquired pursuant to a Permitted Acquisition, or
on property or assets of a Restricted Subsidiary of the Borrower in existence at
the time such Restricted Subsidiary is acquired pursuant to a Permitted
Acquisition; provided that (i) any

 

101



--------------------------------------------------------------------------------

Indebtedness that is secured by such Liens is permitted to exist under
Section 6.01(f), (ii) such Liens are not created in connection with, or in
contemplation or anticipation of, such Permitted Acquisition and do not attach
to any other asset of the Borrower or any of its Restricted Subsidiaries and
(iii) such Liens secure no more than the aggregate principal amount of the
Indebtedness, if any, secured by such Liens on the date of the Permitted
Acquisition;

(n) Liens on assets of Foreign Subsidiaries that are not Credit Parties and that
secure Indebtedness permitted to be incurred by such Foreign Subsidiaries
pursuant to Section 6.01;

(o) Liens in favor of customs or revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(p) Liens granted by Restricted Subsidiaries of the Borrower that are not Credit
Parties in favor of the Borrower or any Subsidiary Guarantor;

(q) Liens upon assets of an SPC granted in connection with a Permitted
Securitization (including customary backup Liens granted by the transferor in
accounts receivable and related rights transferred to an SPC);

(r) customary Liens in favor of banking institutions encumbering deposits
(including the right of set-off) held by such banking institutions incurred in
the ordinary course of business;

(s) rights of customers (or institutions providing financing to such customers)
with respect to inventory which arise from deposits and progress payments made
in the ordinary course of business;

(t) [Intentionally Omitted];

(u) Liens created by the transfer of title to work in progress to customers in
return for progress payments; and

(v) other Liens incidental to the conduct of the business of the Borrower or any
of its Restricted Subsidiaries that do not encumber any Collateral (other than
on a junior and subordinated basis) and do not secure outstanding obligations in
the aggregate in excess of $25,000,000 at any time outstanding for all such
Liens.

SECTION 6.03. Merger, Purchase or Sale of Assets, Change in Business. (a) The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
wind up, liquidate or dissolve its affairs or enter into any transaction of
merger or consolidation, or convey, sell, lease or otherwise dispose of all or
any part of its property or assets (whether now owned or hereafter acquired), or
enter into any sale-leaseback transactions, or purchase or otherwise acquire (in
one or a series of related transactions) any part of the property or assets
(other than purchases or other acquisitions of inventory, materials and
equipment in the ordinary course of business) of any Person (or agree to do any
of the foregoing at any future time), except that:

(i) capital expenditures by the Borrower or any of its Restricted Subsidiaries
shall be permitted;

 

102



--------------------------------------------------------------------------------

(ii) each of the Borrower and its Restricted Subsidiaries may make sales and/or
rentals of inventory in the ordinary course of business;

(iii) each of the Borrower and its Restricted Subsidiaries may sell or otherwise
transfer obsolete, uneconomic or worn-out equipment, materials or other assets
in the ordinary course of business;

(iv) Investments may be made to the extent permitted by Section 6.05;

(v) the Borrower and its Restricted Subsidiaries may sell assets (other than the
Equity Interests of any Wholly-Owned Subsidiary unless all of the Equity
Interests are sold in accordance with this clause (v)) so long as (A) no Default
or Event of Default then exists or would result therefrom, (B) each such sale is
in an arm’s-length transaction and the Borrower or the respective Restricted
Subsidiary receives at least fair market value (as determined in good faith by
the Borrower or such Restricted Subsidiary, as the case may be), (C) the total
consideration received by the Borrower or such Restricted Subsidiary is at least
70% cash and is paid at the time of the closing of such sale and (D) the
aggregate amount of the proceeds received from all assets sold pursuant to this
clause (v) shall not exceed the greater of (1) $100,000,000 and (2) 5% of
Consolidated Total Net Assets, determined at the time of such sale, in any
fiscal year of the Borrower;

(vi) each of the Borrower and its Restricted Subsidiaries may lease (as lessee)
or license (as licensee) real or personal property (so long as any such lease or
license does not create a Capital Lease Obligation except to the extent
permitted by Section 6.01(e));

(vii) [Intentionally Omitted];

(viii) each of the Borrower and its Restricted Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the business of the Borrower or any of its Restricted
Subsidiaries, in each case so long as no such grant otherwise affects the
Collateral Agent’s security interest in the asset or property subject thereto;

(ix) the Borrower may transfer assets to any Wholly-Owned Domestic Subsidiary of
the Borrower which is a Subsidiary Guarantor (or which substantially
contemporaneously with such transfer becomes a Subsidiary Guarantor) and any
Restricted Subsidiary of the Borrower may transfer assets to the Borrower or to
any Wholly-Owned Domestic Subsidiary of the Borrower which is a Subsidiary
Guarantor (or which substantially contemporaneously with such transfer becomes a
Subsidiary Guarantor), in each case so long as the security interests granted to
the Collateral Agent for the benefit of the Secured Creditors pursuant to the
Security Documents in the assets so transferred shall remain in full force and
effect and perfected (to at least the same extent as in effect immediately prior
to such transfer);

 

103



--------------------------------------------------------------------------------

(x) any Subsidiary of the Borrower may merge with and into, or be dissolved or
liquidated into, the Borrower or any Wholly-Owned Domestic Subsidiary of the
Borrower so long as (I) in the case of any such merger, dissolution or
liquidation involving the Borrower, the Borrower is the surviving corporation of
any such merger, dissolution or liquidation, (II) in the case of any such
merger, dissolution or liquidation involving a Restricted Subsidiary and an
Unrestricted Subsidiary, the Restricted Subsidiary is the surviving Person of
any such merger, dissolution or liquidation, (III) in all other cases, a
Wholly-Owned Domestic Subsidiary is the surviving corporation of any such
merger, dissolution or liquidation, (IV) in all cases, the security interests
granted to the Collateral Agent for the benefit of the Secured Creditors
pursuant to the Security Documents in the assets of such Subsidiary shall remain
in full force and effect and perfected (to at least the same extent as in effect
immediately prior to such merger, dissolution or liquidation) and (IV) the
Borrower has complied with Section 5.13, if applicable;

(xi) any Foreign Subsidiary of the Borrower may merge with and into, or be
dissolved or liquidated into, or transfer any of its assets to, any Wholly-Owned
Subsidiary of the Borrower so long as (I) the Wholly-Owned Subsidiary of the
Borrower is the survivor of such merger, dissolution or liquidation and, if
either party is a Subsidiary Borrower, a Subsidiary Borrower is the survivor of
such merger dissolution or liquidation, (II) in the case of any such merger,
dissolution or liquidation involving a Restricted Subsidiary and an Unrestricted
Subsidiary, the Restricted Subsidiary is the surviving Person of any such
merger, dissolution or liquidation, (III) any security interests granted to the
Collateral Agent for the benefit of the Secured Creditors pursuant to the
Security Documents in the equity interests of such Foreign Subsidiary or
Wholly-Owned Subsidiary shall remain in full force and effect and perfected (to
at least the same extent as in effect immediately prior to such merger,
dissolution or liquidation) and (III) any guaranty made in favor of the
Administrative Agent for the benefit of the Secured Creditors by such Foreign
Subsidiary or Wholly-Owned Subsidiary shall remain in full force and effect;

(xii) Permitted Acquisitions may be made to the extent permitted by
Section 6.05(m);

(xiii) subject to Section 6.01(j) and so long as no Default or Event of Default
then exists or would result therefrom, each of the Borrower and its Restricted
Subsidiaries may from time to time (I) sell accounts receivable (and rights
ancillary thereto) pursuant to, and in accordance with the terms of, a Permitted
Securitization and (II) repurchase accounts receivable theretofore sold pursuant
to a Permitted Securitization in the ordinary course of business;

(xiv) the Borrower may enter into one or more Sale-Leaseback Transactions;

(xv) Restricted Payments may be made as, and to the extent, permitted by
Section 6.04; and

(xvi) the Borrower may transfer assets to any Wholly-Owned Subsidiary (other
than an Unrestricted Subsidiary) of the Borrower, and any Wholly-Owned
Subsidiary of the Borrower may transfer assets to the Borrower or to any other
Wholly-Owned Subsidiary (other than an Unrestricted Subsidiary), in connection
with the Permitted Transactions.

 

104



--------------------------------------------------------------------------------

(b) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Restricted Subsidiaries
on the Escrow Date and businesses reasonably related thereto.

SECTION 6.04. Restricted Payments. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except:

(a) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its common stock,

(b) Restricted Subsidiaries may declare and pay dividends ratably with respect
to their Equity Interests,

(c) the Borrower may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for directors, management or employees
of the Borrower and its Restricted Subsidiaries,

(d) the Borrower may make the Funding Date Dividend on the Funding Date in an
amount not to exceed $1,388,000,000 or such greater amount so long as (i) such
greater amount is acceptable to the Administrative Agent in its reasonable
discretion and (ii) the need for such greater amount is demonstrated by a
certificate of a Senior Officer of the Borrower setting forth the applicable
calculations in reasonable detail (such calculations to be consistent with those
used to calculate the Funding Date Dividend as of the Escrow Date);

(e) so long as no Default has occurred and is continuing or would result
therefrom, the Borrower may declare and make Restricted Payments in an aggregate
amount not to exceed $10,000,000 in any fiscal year in respect of dividends on
the Borrower’s common stock;

(f) so long as no Default has occurred and is continuing as of the date such
dividend is declared or would result therefrom, the Borrower may make additional
Restricted Payments in an amount not to exceed the Available Amount; provided
that at the time of and immediately after giving effect to any such Restricted
Payment referred to in this clause (f), after giving effect to such Restricted
Payment and any related transaction on a Pro Forma Basis the Total Leverage
Ratio shall not exceed 4.00 to 1.00 (calculated as of the last day of the fiscal
quarter of the Borrower then most recently ended for which financial statements
have been delivered pursuant to Section 5.01(a));

(g) the Borrower may make additional Restricted Payments; provided that at the
time of and immediately after giving effect to any such Restricted Payment
referred to in this

 

105



--------------------------------------------------------------------------------

clause (g), (i) no Default shall have occurred and be continuing or would result
therefrom and (ii) after giving effect to such Restricted Payment and any
related transaction on a Pro Forma Basis the Total Leverage Ratio shall not
exceed 3.50 to 1.00 (calculated as of the last day of the fiscal quarter of the
Borrower then most recently ended for which financial statements have been
delivered pursuant to Section 5.01(a)); and

(h) so long as no Default has occurred and is continuing or would result
therefrom, the Borrower may declare and make additional Restricted Payments in
an aggregate amount not to exceed $30,000,000 during the term of this Agreement.

Notwithstanding clause (b) of this Section 6.04, other than in connection with
the Permitted Transactions, a Foreign Credit Party may not pay any dividend to
an External Subsidiary unless (x) such dividend is substantially
contemporaneously therewith directly or indirectly remitted as a dividend or
distribution to a Domestic Credit Party, (y) such dividend is in the form of an
intercompany note payable of such Foreign Credit Party which is subordinated on
terms satisfactory to the Administrative Agent to the obligations of such
Foreign Credit Party under the Credit Documents (a “Dividend Note”) or (z) at
the time such dividend is paid no Default has occurred and is continuing and,
after giving effect to such dividend, the “Outflow Amount” (as defined below)
does not exceed $35,000,000. For purposes hereof, “Outflow Amount” means an
amount equal to (1) the aggregate amount of (A) all dividends paid by Foreign
Credit Parties to External Subsidiaries after the Funding Date other than as
permitted by subsection (x) or (y) of the preceding sentence plus (B) all
amounts (including principal, interest and other amounts) paid by Foreign Credit
Parties to non-Credit Parties after the Funding Date in respect of Dividend
Notes (other than such amounts substantially contemporaneously therewith
directly or indirectly remitted as a dividend or distribution to a Domestic
Credit Party) minus (2) the amount of all cash capital contributions received by
such paying Foreign Credit Parties from External Subsidiaries after the Escrow
Date. Payments (including principal, interest and other amounts) on account of
Dividend Notes shall only be made if a dividend in the amount of such payment
could then be made pursuant to subsection (z) of the second sentence of this
Section 6.04; provided that the foregoing restriction shall not apply to such
payments to the extent they are either made to a Credit Party or are
substantially contemporaneously therewith directly or indirectly remitted as a
dividend or a distribution to a Domestic Credit Party.

SECTION 6.05. Advances, Investments and Loans. The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, directly or indirectly,
purchase or acquire (including pursuant to any merger with any Person not a
Wholly-Owned Subsidiary prior to such merger) any stock, obligations or
securities (including any option, warrant or other right to acquire any of the
foregoing) of, or any other interest in, or make any capital contribution to,
any Person, or lend money or make advances to any Person, or purchase or own a
futures contract or otherwise become liable for the purchase or sale of currency
or other commodities at a future date in the nature of a futures contract, or
hold any cash or Cash Equivalents (each of the foregoing an “Investment” and,
collectively, “Investments”), except that the following shall be permitted:

(a) the Borrower and its Domestic Subsidiaries may acquire and hold cash and
Cash Equivalents and Foreign Subsidiaries of the Borrower may acquire and hold
cash, Cash Equivalents and Foreign Cash Equivalents;

 

106



--------------------------------------------------------------------------------

(b) the Borrower and its Restricted Subsidiaries may hold the Investments held
by them on the Escrow Date and described on Schedule 6.05, provided that any
additional Investments made with respect thereto shall be permitted only if
independently permitted under the other provisions of this Section 6.05;

(c) the Borrower and its Restricted Subsidiaries may acquire and own investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of suppliers and customers and in good faith settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(d) the Borrower and its Restricted Subsidiaries may make loans and advances to
their officers and employees for moving, relocation and travel expenses and
other similar expenditures, in each case in the ordinary course of business in
an aggregate amount not to exceed $5,000,000 at any time outstanding (determined
without regard to any write-downs or write-offs of such loans and advances);

(e) the Borrower may acquire and hold obligations of one or more officers,
directors or other employees of the Borrower or any of its Restricted
Subsidiaries in connection with such officers’, directors’ or employees’
acquisition of shares of Equity Interests of the Borrower so long as no cash is
paid by the Borrower or any of its Restricted Subsidiaries to such officers,
directors or employees in connection with the acquisition of any such
obligations;

(f) the Borrower and its Restricted Subsidiaries may enter into Swap Agreements
to the extent permitted by Section 6.01(d);

(g) the Borrower and its Restricted Subsidiaries may acquire and hold promissory
notes and other non-cash consideration issued by the purchaser of assets in
connection with a sale of such assets to the extent permitted by Sections
6.03(a)(iii) and (v);

(h) the Borrower and its Restricted Subsidiaries may acquire and hold accounts
receivables owing to any of them (i) if created or acquired in the ordinary
course of business of the Borrower or such Restricted Subsidiary or (ii) as
contemplated by Section 6.03(a)(xiii)(II);

(i) the Borrower and its Wholly-Owned Subsidiaries may make intercompany loans
and advances between and among one another (collectively, “Intercompany Loans”);
provided that (I) at no time shall the sum of (A) the aggregate outstanding
principal amount of all Intercompany Loans (excluding Intercompany Loans
outstanding on the Escrow Date and set forth on Schedule 1.02 and Intercompany
Loans permitted by Section 6.05(n)) made pursuant to this clause (i) by Credit
Parties to External Subsidiaries or by Domestic Credit Parties to Foreign Credit
Parties, plus (B) the aggregate amount of contributions, capitalizations and
forgivenesses (excluding any contributions, capitalizations and forgivenesses
permitted by Section 6.05(n)) theretofore made by Credit Parties to (or in
respect of) External Subsidiaries and by Domestic Credit Parties to (or in
respect of) Foreign Credit Parties, in each case pursuant to Section 6.05(j)
(net of cash equity returns), plus (C) the outstanding amount of Guarantees
issued pursuant to Section 6.01(n)(z) exceed the Dollar Equivalent of the
greater of (x) $100,000,000 and (y) 5% of Consolidated Total Net Assets,
determined at the time of incurrence of such Intercompany Loan

 

107



--------------------------------------------------------------------------------

(determined without regard to any write-downs or write-offs of such Intercompany
Loans), (II) no Intercompany Loans may be made by a Credit Party to an External
Subsidiary or by a Domestic Credit Party to a Foreign Credit Party at a time
that an Event of Default exists and is continuing, (III) any such Intercompany
Loan made by a Credit Party shall be evidenced by an Intercompany Note which
shall be pledged to the Collateral Agent to the extent required pursuant to the
US Pledge Agreement, and (IV) each Intercompany Loan made to any Credit Party by
an External Subsidiary shall include (or, if not evidenced by an Intercompany
Note, the books and records of the respective parties shall note that such
Intercompany Loan shall be subject to) the subordination provisions attached as
Annex A to the form of Intercompany Note;

(j) the Borrower and its Wholly-Owned Subsidiaries may make cash or non-cash
capital contributions (including the fair market value of non-cash distributions
as determined by Borrower in its reasonable direction) to their respective
Wholly-Owned Subsidiaries, and may capitalize or forgive any Indebtedness owed
to them by a Wholly-Owned Foreign Subsidiary or a Wholly-Owned Domestic
Subsidiary and outstanding under clause (i) of this Section 6.05; provided that
(I) at no time shall the sum of (A) the aggregate amount of such contributions,
capitalizations and forgiveness (excluding any contributions, capitalizations
and forgivenesses permitted by Section 6.05(n)) made by Credit Parties to
External Subsidiaries or by Domestic Credit Parties to Foreign Credit Parties
(net of cash equity returns), plus (B) the aggregate outstanding principal
amount of Intercompany Loans (excluding Intercompany Loans outstanding on the
Escrow Date and set forth on Schedule 1.02 and Intercompany Loans permitted by
6.05(n)) made by Credit Parties to External Subsidiaries and by Domestic Credit
Parties to Foreign Credit Parties, in each case pursuant to Section 6.05(i)
(determined without regard to any write-downs or write-offs thereof), plus
(C) the outstanding amount of Guarantees issued pursuant to Section 6.01(n)(z),
exceed the Dollar Equivalent of the greater of (x) $100,000,000 and (y) 5% of
Consolidated Total Net Assets, determined at the time of incurrence of such
contribution, capitalization or forgiveness, (II) Credit Parties may only make
capital contributions to, and capitalize or forgive any Indebtedness owed to
them by, a Wholly-Owned Foreign Subsidiary pursuant to this clause (j) to the
extent (A) required to comply with any thin capitalization rules applicable to
such Wholly-Owned Foreign Subsidiary or (B) that the making of Intercompany
Loans to such Wholly-Owned Foreign Subsidiary would have adverse tax
consequences to the Credit Party making the same, and (III) no such
contributions, capitalizations or forgivenesses may be made by a Credit Party to
an External Subsidiary or by a Domestic Credit Party to a Foreign Credit Party
at any time that an Event of Default exists and is continuing;

(k) the Borrower and its Restricted Subsidiaries may make transfers of assets
among the Borrower and its Restricted Subsidiaries as permitted by Sections
6.03(a)(ix), (x), (xi) and (xvi);

(l) so long as no Default or Event of Default then exists or would result
therefrom, the Borrower and its Restricted Subsidiaries may make Investments not
otherwise permitted by clauses (a) through (k) above or clause (m), (o), (p) or
(q) below of this Section 6.05 in an aggregate amount not to exceed $100,000,000
(taking the fair market value (as determined in good faith by the Borrower) of
property other than cash) at any time outstanding (determined without regard to
any write-downs or write-offs thereof);

 

108



--------------------------------------------------------------------------------

(m) subject to the provisions of this Section 6.05(m) and the requirements
contained in the definition of Permitted Acquisition, the Borrower and its
Wholly-Owned Subsidiaries may from time to time effect Permitted Acquisitions,
so long as: (i) no Default or Event of Default shall have occurred and be
continuing at the time of the consummation of the proposed Permitted Acquisition
or immediately after giving effect thereto; (ii) at any time when the
Consolidated Senior Secured Leverage Ratio is greater than or equal to 3.75 to
1.00 (both immediately before and immediately after giving effect to such
investment) the aggregate amount of cash consideration for any investment made
pursuant to this Section 6.05(m) while this clause (ii) is applicable, when
added to the aggregate amount of such cash consideration for all other
investments made pursuant to this Section 6.05(m) while this clause (ii) is
applicable in the same calendar year as the calendar year in which such
investment occurs shall not exceed $75,000,000 of cash consideration, (iii) if
the proposed Permitted Acquisition is for aggregate consideration of $75,000,000
or more, the Borrower shall have given to the Administrative Agent at least 5
Business Days’ prior written notice of such proposed Permitted Acquisition (or
such shorter period of time as may be reasonably acceptable to the
Administrative Agent), which notice shall be executed by a Financial Officer of
the Borrower and shall describe in reasonable detail the principal terms and
conditions of such Permitted Acquisition; (iv) both before and after giving
effect to the Permitted Acquisition, the Borrower is in compliance with
Section 6.01(q); (v) at the time of any such Permitted Acquisition involving the
creation or acquisition of a Subsidiary, or the acquisition of Equity Interests
of any Person, Equity Interests thereof created or acquired in connection with
such Permitted Acquisition shall have been pledged for the benefit of the
Secured Creditors pursuant to (and to the extent required by) the US Pledge
Agreement and such Person, if a Domestic Subsidiary which is a Material
Subsidiary, shall have executed and delivered to the Administrative Agent a
joinder to the Subsidiary Guaranty; and (vi) giving effect to such Permitted
Acquisition, the Borrower is in compliance with Section 6.16, on a Pro Forma
Basis;

(n) the Borrower and its Restricted Subsidiaries may consummate the Permitted
Transactions (subject, in the case of Intercompany Loans with respect to the
Permitted Transactions, to the requirements of clause (II) of Section 6.05(i));

(o) Investments in connection with the Spin Transaction;

(p) other Investments in an amount not to exceed the Available Amount; provided
that, at the time each such Investment is made no Default shall have occurred
and be continuing or would result therefrom; and

(q) the Borrower and its Restricted Subsidiaries may make other Investments;
provided that at the time of and immediately after giving effect to any such
Investment referred to in this clause (q), (i) no Default shall have occurred
and be continuing or would result therefrom and (ii) after giving effect to such
Investment and any related transaction on a Pro Forma Basis the Total Leverage
Ratio shall not exceed 3.50 to 1.00 (calculated as of the last day of the fiscal
quarter of the Borrower then most recently ended for which financial statements
have been delivered pursuant to Section 5.01(a)).

SECTION 6.06. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, enter into any transaction or
series of related

 

109



--------------------------------------------------------------------------------

transactions with any Affiliate of the Borrower or any of its Restricted
Subsidiaries, other than in the ordinary course of business and on terms and
conditions substantially as favorable to the Borrower or such Restricted
Subsidiary as would reasonably be obtained by the Borrower or such Restricted
Subsidiary at that time in a comparable arm’s-length transaction with a Person
other than an Affiliate, except that the following in any event shall be
permitted:

(a) Restricted Payments may be made to the extent permitted by Section 6.04;

(b) loans may be made and other transactions may be entered into by the Borrower
and its Subsidiaries to the extent permitted by Sections 6.01, 6.03 and 6.05;

(c) customary fees may be paid to non-officer directors of the Borrower and its
Restricted Subsidiaries;

(d) the Borrower and its Restricted Subsidiaries may enter into, and may make
payments under, employment agreements, employee benefits plans, stock option
plans, indemnification provisions, severance arrangements, and other similar
compensatory arrangements with officers, employees and directors of the Borrower
and its Restricted Subsidiaries in the ordinary course of business;

(e) Restricted Subsidiaries of the Borrower may pay management fees, licensing
fees and similar fees to (i) the Borrower or any Subsidiary Guarantor or
(ii) any other Restricted Subsidiary so long as such fees are no greater than
would result from an arm’s-length transaction;

 

(f) the Spin Transaction and any agreements entered into pursuant thereto;

(g) pledges of equity interests of Unrestricted Subsidiaries to secure
Indebtedness of such Unrestricted Subsidiaries; and

(h) the Borrower and its Wholly-Owned Subsidiaries may otherwise engage in
transactions exclusively between or among themselves so long as such
transactions are otherwise permitted under this Agreement.

SECTION 6.07. Use of Proceeds. No Borrower will request any Borrowing or Letter
of Credit, and no Borrower shall use, and shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (c) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

SECTION 6.08. Limitations on Payments and Prepayments of Certain Indebtedness;
Modifications of Certain Indebtedness; Modifications of Certificate of
Incorporation, By-Laws and Certain Other Agreements, etc. The Borrower will not,
and will not permit any of its Restricted Subsidiaries to:

(a) make (or give any notice in respect of) any voluntary or optional payment or
prepayment on or redemption or acquisition for value of, or any prepayment or
redemption as a result of any asset sale, change of control or similar event of
(including in each case, without limitation, by way of depositing with the
trustee with respect thereto or any other Person money or securities before due
for the purpose of paying when due), any Indebtedness (other than the
Obligations) unless no Default has occurred and is continuing;

 

110



--------------------------------------------------------------------------------

(b) make (or give any notice in respect of) any payment or prepayment on or
redemption or acquisition for value of, or any payment, prepayment or redemption
as a result of any asset sale, change of control or similar event of (including
in each case, without limitation, by way of depositing with the trustee with
respect thereto or any other Person money or securities before due for the
purpose of paying when due), any Specified Indebtedness, except:

(i) payments of regularly scheduled interest and principal payments as and when
due in respect of any Specified Indebtedness, other than payments in respect of
any subordinated Indebtedness prohibited by the subordination provisions
thereof;

(ii) refinancings of Specified Indebtedness with the proceeds of other
Indebtedness permitted under Section 6.01(r);

(iii) payments of or in respect of Specified Indebtedness solely by issuance of
the common stock of the Borrower;

(iv) payments made by a Restricted Subsidiary that is not a Credit Party of or
in respect of Specified Indebtedness incurred by any such Restricted Subsidiary;

(v) payments of or in respect of Specified Indebtedness so long as at the time
of and immediately after giving effect to any such payment referred to in this
clause (i), (x) no Default shall have occurred and be continuing or would result
therefrom and (y) after giving effect to such payment and any related
transaction on a Pro Forma Basis the Senior Secured Leverage Ratio shall not
exceed 3.25 to 1.00 (calculated as of the last day of the fiscal quarter of the
Borrower then most recently ended for which financial statements have been
delivered pursuant to Section 5.01(a)); and

(vi) other payments of or in respect of Specified Indebtedness so long that at
the time of and immediately after giving effect thereto, (1) no Default or Even
of Default shall have occurred and be continuing or would result therefrom,
(2) the amount of such payment shall not exceed the Available Amount as of the
date thereof, and (3) after giving effect to such payment and any related
transaction on a Pro Forma Basis the Senior Secured Leverage Ratio shall not
exceed 3.50 to 1.00 (calculated as of the last day of the fiscal quarter of the
Borrower then most recently ended for which financial statements have been
delivered pursuant to Section 5.01(a));

(c) amend or modify, or permit the amendment or modification of any documents
pursuant to which Indebtedness subordinated to any of the Obligations was
incurred or by which it is governed; or

 

111



--------------------------------------------------------------------------------

(d) amend, modify or change any Permitted Securitization documentation, any Tax
Sharing Agreement or its certificate or articles of incorporation, certificate
of formation, limited liability company agreement or by-laws (or the equivalent
organizational documents), as applicable, or any agreement entered into by it
with respect to its Equity Interests (including any shareholders’ agreement), or
enter into any new Permitted Securitization documentation, Tax Sharing Agreement
or agreement with respect to its Equity Interests, unless such new agreement or
amendment, modification, change or other action contemplated by this clause
(d) could not reasonably be expected to be adverse to the interests of the
Lenders in any material respect.

SECTION 6.09. Restrictive Agreements. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrower or any Restricted
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets, or (b) the ability of any Restricted Subsidiary to pay dividends or
other distributions with respect to any shares of its Equity Interests or to
make or repay loans or advances to the Borrower or any other Restricted
Subsidiary or to Guarantee Indebtedness of the Borrower or any other Restricted
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by this Agreement or the other Credit Documents,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the Escrow Date identified on Schedule 6.09 (but shall apply to any extension,
renewal, amendment or modification which expands the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to any
restrictions or conditions contained in any Senior Note Documents issued
subsequent to the Funding Date; provided that any Senior Note Documents issued
subsequent to the Funding Date pursuant to Section 6.01(r)(i) shall be on terms
not materially more onerous to the Borrower than the terms of the Senior Notes
Documents, (iv) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Restricted
Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Restricted Subsidiary that is to be sold and such sale is
permitted hereunder, (v) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (vi) clause
(a) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof.

SECTION 6.10. End of Fiscal Years; Fiscal Quarters. The Borrower will cause
(i) each of its fiscal years to end on December 31 of each year and (ii) its
fiscal quarters to end on March 31, June 30, September 30 and December 31,
respectively, of each year.

SECTION 6.11. Limitation on Issuance of Equity Interests. (a) The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, issue (i) any
preferred stock or other preferred equity interests other than Qualified
Preferred Stock of the Borrower or (ii) any redeemable common stock or other
redeemable common equity interests other than common stock or other redeemable
common equity interests that is redeemable at the sole option of the Borrower or
such Restricted Subsidiary, as the case may be.

(b) The Borrower will not permit any of its Restricted Subsidiaries to issue any
Equity Interests (including by way of sales of treasury stock) or any options or
warrants to purchase, or securities convertible into, Equity Interests, except
(i) for transfers and replacements

 

112



--------------------------------------------------------------------------------

of then outstanding shares of Equity Interests, (ii) for stock splits, stock
dividends and issuances which do not decrease the percentage ownership of the
Borrower and its Restricted Subsidiaries in any class of the Equity Interests of
such Restricted Subsidiary, (iii) in the case of Foreign Subsidiaries, to
qualify directors to the extent required by applicable law and for other nominal
share issuances to Persons other than the Borrower and its Restricted
Subsidiaries to the extent required under applicable law or (iv) for issuances
by newly created or acquired Restricted Subsidiaries in accordance with the
terms of this Agreement.

SECTION 6.12. Limitation on Creation of Subsidiaries. The Borrower will not, and
will not permit any of its Restricted Subsidiaries to, establish, create or
acquire after the Funding Date any Subsidiary; provided that the Borrower and
its Wholly-Owned Subsidiaries shall be permitted to (A) establish, create and,
to the extent permitted by this Agreement, acquire Wholly-Owned Subsidiaries so
long as (i) the equity interests of each such new Wholly-Owned Subsidiary is
pledged pursuant to, and to the extent required by, the US Pledge Agreement,
(ii) if required by Section 5.13, each such new Wholly-Owned Domestic Subsidiary
(and, to the extent required by Section 5.10, each such new Wholly-Owned Foreign
Subsidiary) executes a counterpart of the Subsidiary Guaranty, the US Pledge
Agreement and the US Security Agreement, and (iii) each such new Wholly-Owned
Domestic Subsidiary (and, to the extent required by Section 5.10, each such new
Wholly-Owned Foreign Subsidiary), to the extent requested by the Administrative
Agent or the Required Lenders, takes all actions required pursuant to
Section 5.10 and (B) establish, create and acquire non-Wholly-Owned Subsidiaries
in each case to the extent permitted by Section 6.05(l) and the definition of
Permitted Acquisition so long as the equity interest of each such
non-Wholly-Owned Subsidiary is pledged pursuant to, and to the extent required
by, the US Pledge Agreement. In addition, each such new Wholly-Owned Subsidiary
which is required to become a Credit Party shall execute and deliver, or cause
to be executed and delivered, all other relevant documentation of the type
described in Article IV as such new Wholly-Owned Subsidiary would have had to
deliver if such new Wholly-Owned Subsidiary were a Credit Party on the Escrow
Date.

SECTION 6.13. [Reserved].

SECTION 6.14. Swap Agreements. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary has actual exposure (other than those in respect of Equity
Interests of the Borrower or any of its Restricted Subsidiaries), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed or floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Restricted Subsidiary.

SECTION 6.15. UK Borrower. The Borrower shall not permit the UK Borrower to
engage in any activities other than those not materially different from those
engaged in on the Escrow Date and acting as a holding company for shares of
Enodis Group Limited and other Subsidiaries of the Borrower and, in any event,
shall not permit the UK Borrower to incur Indebtedness other than Indebtedness
permitted to be incurred pursuant to Section 6.01.

 

113



--------------------------------------------------------------------------------

SECTION 6.16. Financial Covenants. Without the written consent of the Required
Revolving Lenders:

(a) Maximum Consolidated Total Leverage Ratio. The Borrower will not permit the
Consolidated Total Leverage Ratio for any fiscal quarter of the Borrower set
forth below to be greater than or equal to the ratio set forth opposite such
fiscal quarter below:

 

Fiscal Quarter Ending

   Ratio  

March 31, 2016

     6.25:1.00   

June 30, 2016

     6.25:1.00   

September 30, 2016

     6.00:1.00   

December 31, 2016

     5.75:1.00   

March 31, 2017

     5.50:1.00   

June 30, 2017

     5.25:1.00   

September 30, 2017

     5.00:1.00   

December 31, 2017

     4.75:1.00   

March 31, 2018

     4.50:1.00   

June 30, 2018

     4.25:1.00   

September 30, 2018 and each fiscal quarter thereafter

     4.00:1.00   

(b) Minimum Consolidated Interest Coverage Ratio. The Borrower will not permit
the Consolidated Interest Coverage Ratio for any fiscal quarter of the Borrower
set forth below to be less than the ratio set forth opposite such fiscal quarter
below:

 

Fiscal Quarter Ending

   Ratio  

March 31, 2016

     2.00:1.00   

June 30, 2016

     2.00:1.00   

September 30, 2016

     2.25:1.00   

December 31, 2016

     2.25:1.00   

March 31, 2017

     2.50:1.00   

June 30, 2017

     2.50:1.00   

September 30, 2017

     2.75:1.00   

December 30, 2017 and each fiscal quarter thereafter

     3.00:1.00   

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur after the
Funding Date:

(a) any of the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

114



--------------------------------------------------------------------------------

(b) any of the Borrowers shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Credit Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with any Credit Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Credit Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08, or in Article VI; provided that a Default or an Event of
Default that results from a failure of the Borrower to comply with Section 6.16
shall not constitute a Default for purposes of the Term B Facility unless and
until the date upon which the Required Revolving Lenders have actually
terminated all Revolving Commitments and declared any Revolving Loans to be
immediately due and payable in accordance with this Agreement;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), or any other Credit Document, and such failure
shall continue unremedied for a period of 30 days after written notice thereof
from the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender);

(f) the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any of the Borrowers or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in

 

115



--------------------------------------------------------------------------------

effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any of the Borrowers or any Material
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i) any of the Borrowers or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any of the Borrowers or any Material
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j) any of the Borrowers or any Material Subsidiary shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against any of the Borrowers, any
Material Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of any of the Borrowers or any
Material Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $25,000,000;

(m) a Change in Control shall occur;

(n) (i) any Security Document shall cease to be in full force and effect, or
shall cease to give the Collateral Agent for the benefit of the Secured
Creditors, the Liens, rights, powers and privileges purported to be created
thereby, or any Credit Party shall deny or disaffirm such Credit Party’s
obligations under any Security Document or the Liens granted thereunder, or
(ii) any Credit Party shall default in the due performance or observance of any
term, covenant or agreement on its part to be performed or observed pursuant to
any such Security Document and such default shall continue beyond the period of
grace, if any, specifically applicable thereto pursuant to the terms of such
Security Document; or

(o) except as otherwise provided in Section 6.03(a)(x) or (xi), (i) the
Subsidiary Guaranty or any provision thereof shall cease to be in full force or
effect as to any Subsidiary Guarantor, or any Subsidiary Guarantor or any Person
acting for or on behalf of such Subsidiary Guarantor shall deny or disaffirm
such Subsidiary Guarantor’s obligations under the Subsidiary Guaranty or
(ii) any Subsidiary Guarantor shall default in the due performance or observance
of any term, covenant or agreement on its part to be performed or observed
pursuant to the Subsidiary Guaranty; or

 

116



--------------------------------------------------------------------------------

(p) (i) the Parent Guaranty or any provision thereof shall cease to be in full
force or effect or the Borrower or any Person acting for or on behalf of the
Borrower shall deny or disaffirm the Borrower’s obligations under the Parent
Guaranty or (ii) the Borrower shall default in the due performance or observance
of any term, covenant or agreement on its part to be performed or observed
pursuant to the Parent Guaranty;

then, and in every such event (other than an event with respect to any of the
Borrowers described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers, and (iii) require cash collateral for the LC Exposure in
accordance with Section 2.05(j); and in case of any event with respect to any of
the Borrowers described in clause (h) or (i) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.

Notwithstanding anything to the contrary, if the only Events of Default then
having occurred and continuing are pursuant to noncompliance with Section 6.16
(which has not become an Event of Default with respect to the Term B Loans
pursuant to clause (d) above), such Events of Default shall not constitute an
Event of Default for purposes of any Term B Loan (or any other facility
hereunder other than the Revolving Commitment) and the Lenders and the
Administrative Agent shall only take the actions set forth in this Article VII
at the request of the Required Revolving Lenders (as opposed to Required
Lenders) and only with respect to the Revolving Commitments and the extensions
of credit thereunder.

ARTICLE VIII

The Administrative Agent

SECTION 8.01. The Administrative Agent.

(a) Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

 

117



--------------------------------------------------------------------------------

(b) The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

(c) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (i) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (ii) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (iii) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Credit Document, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Credit Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

(d) The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

(e) The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and

 

118



--------------------------------------------------------------------------------

exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

(f) Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

(g) Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities. Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender shall, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder and in
deciding whether or to the extent to which it will continue as a Lender or
assign or otherwise transfer its rights, interests and obligations hereunder.

(h) The Administrative Agent shall be permitted from time to time to designate
one of its Affiliates to perform the duties to be performed by the
Administrative Agent hereunder with respect to Loans and Borrowings denominated
in Foreign Currencies. The provisions of this Article VIII shall apply to any
such Affiliate mutatis mutandis. All provisions of this Article VIII relating to
the Administrative Agent shall be equally applicable to the Collateral Agent
mutatis mutandis.

 

119



--------------------------------------------------------------------------------

Without limiting the foregoing, if any Collateral or any Subsidiary is sold in a
transaction permitted hereunder (excluding sales to the Borrower or a Subsidiary
thereof other than sales comprising part of a Permitted Securitization made to a
Subsidiary which is an SPC), (a) such Collateral and the assets of such
Subsidiary shall be sold free and clear of the Liens created by the Security
Documents and (b) in the case of such a sale of a Subsidiary Guarantor, such
Subsidiary Guarantor and its subsidiaries shall be released from the Subsidiary
Guaranty and, in each case, the Administrative Agent, the Collateral Agent and
the UK Security Trustee shall be authorized to take any actions deemed
appropriate in order to effect the foregoing. Each of the Administrative Agent,
the Collateral Agent and the UK Security Trustee shall also be authorized, on
behalf of the Lenders, to (i) enter into such amendments of the Security
Documents and to enter into such agreements (including intercreditor agreements
but excluding any releases of Collateral not otherwise authorized hereby) as, in
either case, it deems necessary or appropriate in connection with a Permitted
Securitization and (ii) execute releases of Collateral being transferred from
the Borrower or a Subsidiary to the Borrower or a Subsidiary in a transaction
permitted hereby and in connection with which such Collateral is substantially
contemporaneously repledged (with the same priority as the released pledge or
security interest) to the Administrative Agent, the Collateral Agent or the UK
Security Trustee, as applicable, for the benefit of the Secured Creditors.
Additionally, in connection with the granting of Liens of the type described in
clauses (i), (j), (m) or (s) of Section 6.02 by the Borrower or any of its
Subsidiaries, each of the Administrative Agent, the Collateral Agent and the UK
Security Trustee is authorized to take any actions deemed appropriate by it in
connection therewith (including, without limitation, the execution of
appropriate lien releases or lien subordination agreements in favor of the
holder or holders of such Liens, in either case solely with respect to the item
or items of equipment or other assets subject to such Liens.

(i) The Administrative Agent shall, where a Lender has made a confirmation in
accordance with Section 2.17(s) by providing notification to the Administrative
Agent, use commercially reasonable efforts to send to the Borrowers a copy of
such notification in sufficient time to enable the Borrowers to comply with
their obligations under Sections 2.17(r) and (t).

SECTION 8.02. Administrative Agent as UK Security Trustee.

(a) In this Agreement, any rights and remedies exercisable by, any documents to
be delivered to, or any other indemnities or obligations in favor of the
Administrative Agent shall be, as the case may be, exercisable by, delivered to,
or be indemnities or other obligations in favor of, the Administrative Agent (or
any other Person acting in such capacity) in its capacity as the UK Security
Trustee to the extent that the rights, deliveries, indemnities or other
obligations relate to the UK Security Agreements or the security thereby
created. Any obligations of the Administrative Agent (or any other Person acting
in such capacity) in this Agreement shall be obligations of the Administrative
Agent in its capacity as UK Security Trustee to the extent that the obligations
relate to the UK Security Agreement or the security thereby created.
Additionally, in its capacity as UK Security Trustee, the Administrative Agent
(or any Person acting in such capacity) shall have all the rights, remedies, and
benefits in favor of the Administrative Agent contained in the provisions of the
whole of this Article VIII and, subject always to the provisions of the UK
Security Agreement, (i) all the powers of an absolute owner of the security
constituted by the US Pledge Agreement governed by English law and (ii) all the
rights, remedies and powers granted to it and be subject to all the obligations
and duties owed by it under the UK Security Agreements and/or any of the Credit
Documents.

 

120



--------------------------------------------------------------------------------

(b) Each Lender and the Administrative Agent hereby appoint the UK Security
Trustee to act as its trustee under and in relation to the UK Security Agreement
and to hold the assets subject to the security thereby created as trustee for
the Administrative Agent and Lenders on the trusts and other terms contained in
the UK Security Agreement and the Administrative Agent and each Lender hereby
irrevocably authorize the UK Security Trustee to exercise such rights, remedies,
powers and discretions as are specifically delegated to the UK Security Trustee
by the terms of the UK Security Agreement together with all such rights,
remedies, powers and discretions as are reasonably incidental thereto.

(c) Any reference in this Agreement to Liens stated to be in favor of the
Administrative Agent shall be construed so as to include a reference to Liens
granted in favor of the UK Security Trustee.

(d) The Lenders agree that at any time that the UK Security Trustee shall be a
Person other than the Administrative Agent, such other Person shall have the
rights, remedies, benefits and powers granted to the Administrative Agent in its
capacity as the UK Security Trustee in this Agreement.

(e) Nothing in this Section 8.02 shall require the UK Security Trustee to act as
a trustee at common law or to be holding any property on trust, in any
jurisdiction outside the United States or the United Kingdom which may not
operate under principles of trust or where such trust would not be recognized or
its effects would not be enforceable.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower or any Subsidiary Borrower, to it at Manitowoc
Foodservice, Inc., 2227 Welbilt Boulevard, New Port Richey, Florida 34655,
Attention of John Stewart, Senior Vice President and Chief Financial Officer
(Telecopy No. 727-569-1208), with a copy to Foley & Lardner LLP, 777 East
Wisconsin Avenue, Milwaukee, Wisconsin 53202, Attn: Heidi Furlong (Telecopy
No. 414-297-4900);

(ii) (i) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan
Operations, 10 South Dearborn, Floor L2, Chicago, Illinois 60603-2003, Attention
of Nida Mischke (Telecopy No. 888-303-9732; email:
jpm.agency.servicing.1@jpmchase.com), and, in the case of any Loan denominated
in a Foreign Currency, to the J.P. Morgan Europe Limited, 25 Bank Street, Canary
Wharf, E14 5JP, Attn: Loans Agency (Email: loan_and_agency_london@jpmorgan.com,
Telecopy No. 44 207 777 2360);

 

121



--------------------------------------------------------------------------------

(iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., Letter of
Credit Group, 10 South Dearborn, Floor L2, Chicago, IL 60603-2003, Attention of
Sudeep Kalakkar (Telecopy No. 312-732-2729; Telephone No. 855-609-9959; Email:
Chicago.lc.agency.activity.team@jpmchase.com);

(iv) if to the Swingline Lender, c/o the Administrative Agent at the address set
forth in clause (ii) above; and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in clause (b) below, shall be effective as provided in said clause (b).

(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(d) Electronic Systems.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

 

122



--------------------------------------------------------------------------------

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower or the other Credit Parties, any Lender, the Issuing Bank or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of the Borrower’s, any Credit Party’s
or the Administrative Agent’s transmission of communications through an
Electronic System. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower or any other Credit Party pursuant to any Credit Document or the
transactions contemplated therein which is distributed by the Administrative
Agent, any Lender or any Issuing Bank by means of electronic communications
pursuant to this Section, including through an Electronic System.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrowers therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Subject to Section 9.02(c) below and the last paragraph of Section 4.01,
neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall:

(i) increase the Commitment of any Lender without the written consent of such
Lender,

 

123



--------------------------------------------------------------------------------

(ii) reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby,

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, postpone the scheduled
date of expiration of any Commitment or extend the stated expiration date of any
Letter of Credit beyond the Revolving Maturity Date (except as expressly
permitted by Section 2.05(c)), without the written consent of each Lender
affected thereby,

(iv) change Section 2.18(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
or change Section 2.08(c) in a manner which would alter the pro-rata sharing of
Commitment reductions without the written consent of each Lender adversely
affected thereby,

(v) change any of the provisions of this Section or the definition of “Required
Lenders”, “Required Revolving Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender (or, with respect to the definition
of “Required Revolving Lenders,” each Lender having Revolving Credit Exposure or
unused Revolving Commitments),

(vi) release all or substantially all of the Collateral, release the Borrower
from the Parent Guaranty or release any Subsidiary Guarantor from its
obligations under the Subsidiary Guaranty, except (x) in connection with the
sale of a Subsidiary Guarantor permitted under this Agreement, (y) as permitted
by Section 9.17 or (z) if such Subsidiary Guarantor is designated as an
Unrestricted Subsidiary in accordance with the terms hereof, without the written
consent of each Lender,

(vii) except as permitted by the terms hereof on the date hereof, change the
currency of any Loan or the currency in which any Commitment is required to be
funded without the written consent of each Lender affected thereby,

(viii) alter the amount or the application of any prepayment required by
Section 2.11 without the consent of Lenders holding at least 50.1% of the Term B
Loans and/or Term B Commitments, as applicable, affected thereby,

(ix) expressly change or waive any condition precedent in Section 4.02 to any
Revolving Borrowing, including, without limitation, the related defined terms
therein to the extent applicable to such section, without the written consent of
the Required Revolving Lenders; provided, that, the amendments, waivers or
modifications described in this clause (ix) shall not require the consent of any
Lenders other than the Required Revolving Lenders, or

(x) amend, waive or otherwise modify any financial covenant set forth in
Section 6.16 and any definition related thereto (as any such definition is used
therein) or waive any Default or Event of Default resulting from a failure to
perform or observe the financial covenants set forth in Section 6.16 (including
any related Default or Event of Default under Section 5.01) without the written
consent of the Required Revolving Lenders; provided, that, the amendments,
waivers or modifications described in this clause (x) shall not require the
consent of any Lenders other than the Required Revolving Lenders;

 

124



--------------------------------------------------------------------------------

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be. Notwithstanding the foregoing (but subject to the foregoing proviso), (x) no
consent with respect to any amendment, waiver or other modification of this
Agreement or any other Credit Document shall be required of, in the case of any
amendment, waiver or other modification referred to above in this
Section 9.02(b), any Lender that receives payment in full of the principal of
and interest accrued on each Loan made by, and all other amounts owing to, such
Lender or accrued for the account of such Lender under this Agreement and the
other Credit Documents at the time such amendment, waiver or other modification
becomes effective and whose Commitments terminate by the terms and upon the
effectiveness of such amendment, waiver or other modification and (y) no
amendment, waiver or consent shall be made to modify Section 6.16 or any
definition related thereto (as any such definition is used for purposes of
Section 6.16), accelerate the Revolving Facility upon a breach of Section 6.16
or waive any Default resulting from a failure to perform or observe the
requirements of Section 6.16 without the written consent of the Revolving
Required Lenders; provided, however, that the amendments, waivers and consents
described in this clause (y) shall not require the consent of any Lenders other
than the Revolving Required Lenders.

(c) If the Administrative Agent and the Borrower acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Credit Document, then the
Administrative Agent and the Borrower shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out of pocket expenses incurred by the Administrative Agent,
the Syndication Agent, the Documentation Agents, the Arrangers and their
respective Affiliates, including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent, in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
this Agreement, the other Credit Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the

 

125



--------------------------------------------------------------------------------

Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Credit Documents, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, the Collateral Agent,
the Issuing Bank, the Syndication Agent, each Documentation Agent, each Arranger
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby, (ii) any Loan or Letter of Credit or
the use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation or proceeding is brought by
the Borrower or any of its Subsidiaries or their respective equityholders,
Affiliates, creditors or any other third Person and whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. This Section 9.03(b) shall not apply with respect
to Taxes other than any Taxes that represent losses or damages arising from any
non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Collateral Agent, the Issuing Bank or the
Swingline Lender under paragraph (a) or (b) of this Section (and without
limiting its obligation to do so), each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s ratable share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought by reference to the
aggregate outstanding Term B Loans and unused Term B Commitments (or, if such
Term B Commitments have terminated, aggregate outstanding Term B Loans) and
Revolving Commitments (or, if such Revolving Commitments have terminated,
aggregate Revolving Credit Exposure)) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.

 

126



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, the Borrowers shall not assert,
and hereby waive, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than ten
Business Days after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including J. P. Morgan
Europe Limited and any Affiliate of the Issuing Bank that issues any Letter of
Credit), except that (i) the Borrowers may not assign or otherwise transfer any
of their respective rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the
Borrowers without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including J. P. Morgan
Europe Limited and any Affiliate of the Issuing Bank that issues any Letter of
Credit), Participants (to the extent provided in paragraph (c) of this Section)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment (x) to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee or (y) of
all or any portion of the Term B Loan provided on the Funding Date in connection
with the primary syndication thereof, provided further that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received written notice thereof;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of (x) any Revolving Commitment to an
assignee that is a Lender with a Revolving Commitment immediately prior to
giving effect to such assignment and (y) all or any portion of a Term B Loan to
a Lender, an Affiliate of a Lender or an Approved Fund;

 

127



--------------------------------------------------------------------------------

(C) each Issuing Bank; provided that no consent of any Issuing Bank shall be
required for an assignment of all or any portion of a Term B Loan; and

(D) each Swingline Lender; provided that no consent of any Swingline Lender
shall be required for an assignment of all or any portion of a Term B Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 (or, in the case of a
Term B Loan, $1,000,000) unless each of the Borrower and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and he parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, except that no fee shall be required in the event of
an assignment by a Lender to an Affiliate of such Lender; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates, the Credit Parties and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

128



--------------------------------------------------------------------------------

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof or
(d) the Borrower or any of its Affiliates; provided that, such company,
investment vehicle or trust shall not constitute an Ineligible Institution if it
(x) has not been established for the primary purpose of acquiring any Loans or
Commitments, (y) is managed by a professional advisor, who is not such natural
person or a relative thereof, having significant experience in the business of
making or purchasing commercial loans, and (z) has assets greater than
$25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of (and stated interest on) the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent, the Issuing Bank and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, the Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing

 

129



--------------------------------------------------------------------------------

and recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.18(d)
or 9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) (i) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrowers,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (i) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (ii) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive; provided, however, that such
participation shall be entitled to receive a greater payment than its
participating Lender would have been entitled to receive to the extent such
entitlement to receive such greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation and the
Borrower was provided with notice of the participation and consented thereto,
such consent not to be unreasonably withheld. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s

 

130



--------------------------------------------------------------------------------

interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Credit Document) except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
without limitation any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other central banking authority, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement and the
other Credit Documents shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans and issuance of any Letters of Credit, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent, the Collateral Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Credit Documents and any separate letter agreements with
respect to (i) fees payable to the Administrative Agent or any Arranger and
(ii) the reductions of the Letter of Credit Fronting Sublimit of the applicable
Issuing Bank constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. The
Borrower agrees to comply with its obligations under such letter agreements.
Except as provided in Section 4.01, this Agreement

 

131



--------------------------------------------------------------------------------

shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any of the
Borrowers against any of and all the obligations of such Person now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of set-off)
which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

(b) Each of the Borrowers hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in the Borough of Manhattan and of the United
States District Court for the Southern District of New York sitting in the
Borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal

 

132



--------------------------------------------------------------------------------

court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrowers or their respective
properties in the courts of any jurisdiction.

(c) Each of the Borrowers hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(e) Each Subsidiary Borrower hereby irrevocably and unconditionally designates
and appoints the Borrower, as its authorized agent, to accept and acknowledge on
its behalf, service of any and all process which may be served in any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. The Borrower hereby irrevocably
and unconditionally accepts such appointment.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b)

 

133



--------------------------------------------------------------------------------

to the extent requested by any Governmental Authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (ii) any pledgee referred to in
Section 9.04(d) or (iii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any of the Borrowers
and its obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
the Issuing Bank or any Lender on a non-confidential basis from a source other
than the Borrower. For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
the Issuing Bank or any Lender on a non-confidential basis prior to disclosure
by the Borrower and other than information pertaining to this Agreement
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry; provided that, in the case of
information received from the Borrower after the Escrow Date, such information
is or was clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

THE BORROWER AGREES TO IDENTIFY IN WRITING WHETHER ANY DOCUMENT OR INFORMATION
DELIVERED OR MADE AVAILABLE TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK, THE
SYNDICATION AGENT, ANY DOCUMENTATION AGENT, ANY ARRANGER OR ANY LENDER CONTAINS
NON-PUBLIC INFORMATION.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS AFFILIATES,
THE PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES) AND

 

134



--------------------------------------------------------------------------------

ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14. USA PATRIOT Act; KYC.

(a) Each Lender that is subject to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Borrowers,
which information includes the name and address of the Borrowers and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrowers in accordance with the Act. Each Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act and the Money Laundering Regulations 2007 (U.K.), Proceeds of
Crime Act 2002 (U.K.) and Terrorism Act 2000 (U.K.).

(b) If (i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement; (ii) any change in the status of a UK Borrower after the date of
this Agreement; or (iii) a proposed assignment or transfer by a Lender of any of
its rights and obligations under this Agreement to a party that is not a Lender
prior to such assignment or transfer, obliges the Administrative Agent or any
Lender (or, in the case of clause (iii) above, any prospective new Lender) to
comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
each UK Borrower shall promptly upon the request of the Administrative Agent or
any Lender supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by the Administrative Agent (for itself or
on behalf of any Lender) or any Lender (for itself or, in the case of the event
described in clause (iii) above, on behalf of any prospective new Lender) in
order for the Administrative Agent, such

 

135



--------------------------------------------------------------------------------

Lender or, in the case of the event described in clause (iii) above, any
prospective new Lender to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Credit
Documents.

(c) Each Lender shall promptly upon the request of the supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Administrative Agent (for itself) in order for the Administrative Agent to
carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Credit Documents.

SECTION 9.15. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section 9.15 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

SECTION 9.16. Administrative Agent, Syndication Agent, Documentation Agents and
Arrangers. In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Credit Document), each of the Borrowers acknowledges and
agrees that (i) (A) the arranging and other services regarding this Agreement
provided by the Administrative Agent, the Documentation Agents, the Syndication
Agent, the Lenders and the Arrangers are arm’s-length commercial transactions
between the Borrowers and their respective Affiliates, on the one hand, and the
Administrative Agent, the Documentation Agents, the Syndication Agent, the
Lenders and the Arrangers, on the other hand, (B) each of the Borrowers has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each of the Borrowers is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
Syndication Agent, Documentation Agent and Arranger appointed with respect to
this

 

136



--------------------------------------------------------------------------------

Agreement shall, in their capacities as such, have no duties or responsibilities
under this Agreement or any other Credit Document, (B) each of the
Administrative Agent, the Documentation Agents, the Syndication Agent, the
Lenders and the Arrangers is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not and will not be acting as an advisor, agent or fiduciary for the Borrowers
or any of their respective Affiliates or any other Person and (C) none of the
Administrative Agent, the Documentation Agents, the Syndication Agent, the
Lenders and the Arrangers has any obligation to the Borrowers or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents; and (iii) the Administrative Agent, the Documentation Agents, the
Lenders and the Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrowers and their respective Affiliates, and none of the Administrative Agent,
the Documentation Agents, the Syndication Agent, the Lenders and the Arrangers
has any obligation to disclose any of such interests to the Borrowers or any of
their respective Affiliates. To the fullest extent permitted by law, each of the
Borrowers hereby waives and releases any claims that it may have against the
Administrative Agent, the Documentation Agents, the Syndication Agent, the
Lenders and the Arrangers with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

SECTION 9.17. Release of Liens and Guarantees. A Subsidiary Guarantor shall
automatically be released from its obligations under the Credit Documents, and
all security interests created by the Security Documents in Collateral owned by
such Subsidiary Guarantor shall be automatically released, upon the consummation
of any transaction permitted by this Agreement as a result of which such
Subsidiary Guarantor ceases to be a Restricted Subsidiary; provided that, if so
required by this Agreement, the Required Lenders shall have consented to such
transaction and the terms of such consent shall not have provided otherwise.
Upon any sale or other transfer by any Credit Party (other than to the Borrower
or any other Credit Party) of any Collateral in a transaction permitted under
this Agreement, or upon the effectiveness of any written consent to the release
of the security interest created under any Security Document in any Collateral
pursuant to Section 9.02, the security interests in such Collateral created by
the Collateral Documents shall be automatically released. In connection with any
termination or release pursuant to this Section 9.17, the Administrative Agent
shall execute and deliver to any Credit Party, at such Credit Party’s expense,
all documents that such Credit Party shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section shall be without recourse to or warranty by the Administrative Agent.

ARTICLE X

Collection Action Mechanism

SECTION 10.01. Implementation of CAM. (a) On the CAM Exchange Date, (i) the
Commitments shall automatically and without further act be terminated in
accordance with Article VII, (ii) the Lenders shall automatically and without
further act be deemed to have exchanged interests in the Designated Obligations
such that, in lieu of the interests of each Lender in the Designated Obligations
under each Tranche (as defined below) in which it shall

 

137



--------------------------------------------------------------------------------

participate as of such date, such Lender shall own an interest equal to such
Lender’s CAM Percentage in the Designated Obligations under each of the Tranches
and (iii) simultaneously with the deemed exchange of interests pursuant to
clause (ii) above, the interests in the Designated Obligations to be received in
such deemed exchange shall, automatically and with no further action required,
be converted into the Dollar Equivalent, determined using the Exchange Rate
calculated as of such date, of such amount and on and after such date all
amounts accruing and owed to the Lenders in respect of such Designated
Obligations shall accrue and be payable in Dollars at the rate otherwise
applicable hereunder. Each Lender, each person acquiring a participation from
any Lender as contemplated by Section 9.04 and each of the Borrowers hereby
consents and agrees to the CAM Exchange. Each of the Borrowers and the Lenders
agrees from time to time to execute and deliver to the Administrative Agent all
such promissory notes and other instruments and documents as the Administrative
Agent shall reasonably request to evidence and confirm the respective interests
and obligations of the Lenders after giving effect to the CAM Exchange, and each
Lender agrees to surrender any promissory notes originally received by it in
connection with its Loans hereunder to the Administrative Agent against delivery
of any promissory notes so executed and delivered; provided that the failure of
any of the Borrowers to execute or deliver or of any Lender to accept any such
promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange. For purposes hereof, “Tranche” means a
category of Commitments and extensions of credits thereunder. For purposes of
such definition, each of the following comprises a separate Tranche: (i) the
Letters of Credit issued for the account of, and the Swingline Loans and
Revolving Loans made to, the Borrower, (ii) the Letters of Credit issued for the
account of, and the Revolving Loans made to, each Subsidiary Borrower and
(iii) the Term B Loan.

(b) As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Credit Document in
respect of the Designated Obligations shall (notwithstanding any provision
therein to the contrary) be distributed to the Lenders pro rata in accordance
with their respective CAM Percentages (to be redetermined as of each such date
of payment or distribution to the extent required by Section 10.01(c)).

(c) In the event that, on or after the CAM Exchange Date, the aggregate amount
of the Designated Obligations shall change as a result of the making of a
disbursement under a Letter of Credit by an Issuing Bank that is not reimbursed
by the Applicable Borrower, then (i) each Lender which, immediately prior to the
CAM Exchange Date, had a Revolving Commitment or Revolving Credit Exposure (a
“CAM Revolving Lender”) shall, in accordance with Section 2.05(d), promptly
purchase from the applicable Issuing Bank a participation in such L/C
Disbursement in the amount of such CAM Revolving Lender’s Applicable Revolver
Percentage (determined without giving effect to the CAM Exchange) of such L/C
Disbursement, (ii) the Administrative Agent shall redetermine the CAM
Percentages after giving effect to such disbursement and the making of such L/C
Disbursement and the purchase of participations therein by the applicable CAM
Revolving Lenders and the Lenders shall automatically and without further act be
deemed to have exchanged interests in the Designated Obligations such that each
Lender shall own an interest equal to such Lender’s CAM Percentage in the
Designated Obligations under each of the Tranches (and the interests in the
Designated Obligations to be received in such deemed exchange shall,
automatically and with no further action required, be converted into the Dollar
Equivalent of such amount in accordance with the first sentence of

 

138



--------------------------------------------------------------------------------

Section 10.01(a)), and (iii) in the event distributions shall have been made in
accordance with Section 10.01(b), the Lenders shall make such payments to one
another as shall be necessary in order that the amounts received by them shall
be equal to the amounts they would have received had each such disbursement and
L/C Disbursement been outstanding on the CAM Exchange Date. Each such
redetermination shall be binding on each of the Lenders and their successors and
assigns and shall be conclusive, absent manifest error.

[signature pages follow]

 

139



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MANITOWOC FOODSERVICE, INC. By  

/s/ Maurice D. Jones

Name:   Maurice D. Jones Title:   Senior Vice President, General Counsel, and
Secretary

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ENODIS HOLDINGS LIMITED By  

/s/ Adrian Gray

Name:   Adrian Gray Title:   Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender, Issuing Bank and Administrative Agent By
 

/s/ Richard Barritt

Name:   Richard Barritt Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By  

/s/ Rebecca Kratz

Name:   Rebecca Kratz Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender and Issuing Bank By  

/s/ Christina M. Love

Name:   Christina M. Love Title:   Relationship Manager

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By  

/s/ Monique Renta

Name:   Monique Renta Title:   Director and Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

COÖPERTIEVE RABOBANK U.A., NEW YORK BRANCH, as a Lender By  

/s/ James Purky

Name:   James Purky Title:   Vice President By  

/s/ Peter Duncan

Name:   Peter Duncan Title:   Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as a Lender By  

/s/ Ronald J. Carey

Name:   Ronald J. Carey Title:   Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.01

PRICING SCHEDULE

 

APPLICABLE MARGIN

   LEVEL I
STATUS     LEVEL II
STATUS     LEVEL III
STATUS     LEVEL IV
STATUS     LEVEL V
STATUS     LEVEL VI
STATUS  

Eurocurrency Spread

     1.50 %      1.75 %      2.00 %      2.25 %      2.50 %      2.75 % 

ABR Spread

     0.50 %      0.75 %      1.00 %      1.25 %      1.50 %      1.75 % 

 

APPLICABLE FEE RATE

   LEVEL I
STATUS     LEVEL II
STATUS     LEVEL III
STATUS     LEVEL IV
STATUS     LEVEL V
STATUS     LEVEL VI
STATUS  

Commitment Fee Rate

     0.25 %      0.30 %      0.35 %      0.40 %      0.45 %      0.50 % 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to the Credit Agreement.

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Consolidated
Total Leverage Ratio is less than 2.50 to 1.00.

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Consolidated Total
Leverage Ratio is less than 3.25 to 1.00.

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Consolidated Total Leverage Ratio is less than 4.00 to 1.00.

“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status, Level II Status or Level III
Status and (ii) the Consolidated Total Leverage Ratio is less than 4.75 to 1.00.

“Level V Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, (i) the Borrower has
not qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) the Consolidated Total Leverage Ratio is less than 5.50 to 1.00.



--------------------------------------------------------------------------------

“Level VI Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status, Level III Status, Level IV Status or Level V Status.

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status or Level VI Status, as applicable.

Subject to the third and fourth sentences of this paragraph, the Applicable
Margin and Applicable Fee Rate shall be determined in accordance with the
foregoing table based on the Borrower’s Status as reflected in the then most
recent Financials. Adjustments, if any, to the Applicable Margin or Applicable
Fee Rate shall be effective three (3) Business Days after the Administrative
Agent has received the applicable Financials. If the Borrower fails to deliver
the Financials to the Administrative Agent at the time required pursuant to the
Credit Agreement, then the Applicable Margin and Applicable Fee Rate shall be
the highest Applicable Margin and Applicable Fee Rate set forth in the foregoing
table until five (5) days after such Financials are so delivered. From and after
the Funding Date until adjusted pursuant to the first sentence of this paragraph
following delivery of Financials for the fiscal quarter ending June 30, 2016,
Level VI Status shall be deemed to exist.



--------------------------------------------------------------------------------

SCHEDULE 1.02

EXISTING INTERCOMPANY NOTES

 

Lender Entity

   Borrower Entity    Start Date    Maturity
Date    Currency
of Loan    Amount in
currency of
Loan  

Manitowoc FSG International Holdings, Inc.

   MTW County Limited    11/7/08    11/6/18    USD    $ 560,724,185   

 

Lender Entity

  

Borrower Entity

   Lender
Amount  

Enodis Corporation

   Enodis Group Ltd.    $ 4,286,592   

Enodis Germany

   Convotherm Germany Manufacturing    $ 6,573,896   

Convotherm Germany Manufacturing

   Enodis Holdings Ltd Group    $ 1,827,265   

Enodis Holdings Limited

   MTW County Ltd    $ 6,904,734   

JH Raymer (Cocoa) Ltd

   Enodis Holdings Ltd Group    $ 252,588   

Enodis Nederland BV

   Enodis Holdings Ltd Group    $ 205,502   

Enodis Holdings Limited

   Boek-en Offsettdrukkerj    $ 55,630   

Enodis Holdings Inc

   Enodis Holdings Limited    $ 25,204   

Garland Commercial Ranges Ltd

   Manitowoc Foodservice (Luxembourg) Sarl    $ 12,232,505   

Fabristeel Singapore

   Enodis Holdings Ltd    $ 19,742,341   

Enodis Holdings Ltd

   Manitowoc Beverage Systems Ltd.    $ 11,648,293   

Convotherm Germany

   MTW FSG UK    $ 1,801,865   

Enodis Holdings Limited

   Subsidiaries party to the Cash Pool Intercompany Note     
  Revolving
Amounts   
  

Manitowoc (China) Foodservice Co., Ltd.

   Enodis Holdings Ltd.    $ 22,677,800   

Manitowoc FSG U.S. Holding, LLC

   Garland Commercial Ranges Ltd    $ 9,000,000   

Enodis Investments Ltd.

   Enodis Holdings Ltd.    $ 183,077,758   

Enodis Strand

   Enodis Holdings Ltd.    $ 143,063,963   

Enodis Property Developments Ltd.

   Enodis Holdings Ltd.    $ 36,139,116   

Enodis Group Limited

   Enodis Holdings Ltd.    $ 7,823,577   

Berisford Holdings

   Enodis Holdings Ltd.    $ 22,895,908   



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Lender

   Revolving
Commitment      Term B
Commitment      Total
Commitment  

JPMorgan Chase Bank, N.A.

   $ 51,500,000       $ 975,000,000       $ 1,026,500,000   

Goldman Sachs Bank USA

   $ 41,500,000       $ 0       $ 41,500,000   

HSBC Bank USA, N.A.

   $ 40,000,000       $ 0       $ 40,000,000   

Citibank, N.A.

   $ 32,000,000       $ 0       $ 32,000,000   

Coöperatieve Rabobank U.A., New York Branch

   $ 35,000,000       $ 0       $ 35,000,000   

BMO Harris Bank N.A.

   $ 25,000,000       $ 0       $ 25,000,000      

 

 

    

 

 

    

 

 

 

Total

   $ 225,000,000       $ 975,000,000       $ 1,200,000,000      

 

 

    

 

 

    

 

 

 

LETTER OF CREDIT FRONTING SUBLIMITS

 

Issuing Bank

   Letter of Credit
Fronting Sublimit  

JPMorgan Chase Bank, N.A.

   $ 10,000,000   

HSBC Bank USA, N.A.

   $ 10,000,000      

 

 

 

Total

   $ 20,000,000      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 2.06

EXISTING LETTERS OF CREDIT

 

Issuing Bank

  

LC No.

   Outstanding
Amount      L/C Available
Amount     

Expiry Date

   Beneficiary

JPMorgan Chase Bank, N.A.

   CPCS-687163    $ 279,126.90       $ 255,855.71       April 17, 2017   
National
Westminster
Bank PLC

JPMorgan Chase Bank, N.A.

   CPCS-687178    $ 545,103.14       $ 419,785.97       September 25, 2016   
National
Westminster
Bank PLC

JPMorgan Chase Bank, N.A.

   CPCS-731732    $ 56,939.50       $ 84,238.95       January 31, 2017   
JPMorgan
Chase Bank,
N.A.

JPMorgan Chase Bank, N.A.

   CPCS-736889    $ 30,000.00       $ 30,000.00       December 1, 2016    County
of
Los Angeles
Fire

JPMorgan Chase Bank, N.A.

   CPCS-868532    $ 482,000       $ 482,000       December 31, 2016   
The Travelers
Indemnity
Company



--------------------------------------------------------------------------------

SCHEDULE 3.01

GOOD STANDING

None.



--------------------------------------------------------------------------------

SCHEDULE 3.05

REAL PROPERTY

All real property having a fair market value in excess of $5,000,000 owned by
the Borrower or any of the Subsidiary Guarantors:

Manitowoc FSG Operations, LLC

(f/k/a Manitowoc FSG Operations, Inc.)

2100 Future Drive

Sellersburg, IN 47172

Owner: Manitowoc FSG Operations, LLC

Manitowoc FSG Operations, LLC

(f/k/a Manitowoc FSG Operations, Inc. and Manitowoc Beverage Equipment, Inc.)

2110 S. 26th Street

Manitowoc, WI 54220

Owner: Manitowoc FSG Operations, LLC

Manitowoc FSG Operations, LLC

(f/k/a Manitowoc FSG Operations, Inc. and Manitowoc Beverage Equipment, Inc.)

2915 Tennessee Ave North

Parsons, TN 38363

Owner: Manitowoc FSG Operations, LLC

The Delfield Company

980 S. Isabella Road

Mt. Pleasant, MI 48858

Owner: The Delfield Company LLC

Frymaster L.L.C. – Shreve Park Plant

5489 Campus Drive

Shreveport, LA 71129

Owner: Frymaster L.L.C.

Cleveland Range, LLC

1333 East 179th Street

Cleveland, OH 44110

Owner: Cleveland Range, LLC

Locations of all leased Real Property of Borrower or any Subsidiary Guarantor
where equipment and/or inventory having a fair market value in excess of
$1,000,000 in the aggregate (as determined at any time during the immediately
preceding four fiscal quarters) is held:

 

Location

  

Lessor

The Delfield Company

1312 N. Mission

Mt. Pleasant, MI 48858

  

Fabiano Properties Inc.

1885 Bevanda Ct

Bay City, MI 48706



--------------------------------------------------------------------------------

The Delfield Company

1111 Hope Street

Covington, TN 38019

  

Anderson & Anderson LLC

202 N. Court Street

Florence, AL 35630

Cleveland Range, Plant 3

1250 Reames Road

Baltimore, MD 21220

  

Estherwar, LLC

100 Glenmore Court

Bel Air, MD 21014

Manitowoc FSG Operations, LLC

18901 Euclid Drive

Cleveland, OH 44110

  

Cleveland Commerce One, LLC

18901 Euclid Drive

Cleveland, OH 44110

Neovia Logistics Services, LLC

Warehouse for Kitchen Care

600 Patrol Road, Suite 100

Jeffersonville, IN 47130

Manitowoc Foodservice U.S. Holdings, Inc.

  

Neovia Logistics Services, LLC

Suite 1400

2001 Butterfield Road

Downers Grove, Il 60515

Locations where equipment and/or inventory having a fair market value in excess
of $1,000,000 in the aggregate is held pursuant to bailment arrangements:

Neovia Logistics Services, LLC

Warehouse for Kitchen Care

600 Patrol Road, Suite 100

Jeffersonville, IN 47130

Manitowoc Foodservice U.S. Holdings, Inc.



--------------------------------------------------------------------------------

SCHEDULE 3.10

ERISA

The funded status will increase or decrease in the future due to changes in plan
assumptions including the discount rate and the assumed investment return on
Plan assets.

 

As of 12/31/15                     

FOODSERVICE

   Fair Market Value of
Plan Assets (USD)      Present Value of
Accumulated Benefit
Obligations (USD)      (Under)/Over Funded
Status (USD)  

Plans

        

US Qualified Pension

        

Manitowoc Foodservice Pension

     34,112,144         55,606,591         (21,494,447 ) 

US SERP

        

Kysor SERP

     —          4,283,934         (4,283,934 ) 

Kysor Supplemental

     —          1,219,889         (1,219,889 ) 

Lanzani Pension Arrangement

     —          1,335,893         (1,335,893 )    

 

 

    

 

 

    

 

 

 

Subtotal US SERP

     —          6,839,716         (6,839,716 )    

 

 

    

 

 

    

 

 

 

Non-US Pension

        

Germany Convotherm

     —          75,932         (75,932 ) 

Germany Enodis Holding GmbH

     —          1,564,782         (1,564,782 ) 

Germany Enodis

     —          443,897         (443,897 ) 

UK Berisford

     147,889,881         168,290,039         (20,400,158 )    

 

 

    

 

 

    

 

 

 

Subtotal Non-US Pension

     147,889,881         170,374,650         (22,484,769 )    

 

 

    

 

 

    

 

 

 

Consolidated Total

     182,002,025         232,820,957         (50,818,932 )    

 

 

    

 

 

    

 

 

 

 

  •   The balance due on the withdrawal liability that resulted from the closing
of the Fort Wayne plant in 2011/2012 is $14,218,607.18.



--------------------------------------------------------------------------------

SCHEDULE 3.13

SUBSIDIARIES

The Credit Parties own, directly or indirectly, 100% of the capital stock or
other equity of each of the following entities, except as otherwise noted.
Entities marked with an asterisk are Material Subsidiaries as of the Funding
Date. The Subsidiary Guarantors are italicized.

 

Subsidiaries of Manitowoc Foodservice, Inc.

  

Manitowoc Foodservice Holding, Inc.

   (WI)

MTW Foodservice Escrow Corp.

   (DE)

Manitowoc FSG U.S. Holding, LLC *

   (DE)

Manitowoc Cayman Islands Funding Ltd. *

   (Cayman Islands)

Subsidiary of Manitowoc Foodservice Holding, Inc.

  

Manitowoc Foodservice Germany Holding GmbH

   (Germany)

Subsidiary of Manitowoc Foodservice Germany Holding GmbH

  

Manitowoc Deutschland GmbH *

   (Germany)

Subsidiary of Manitowoc Deutschland GmbH

  

Convotherm Elecktrogerate GmbH

   (Germany)

Subsidiary of Convotherm Elecktrogerate GmbH

  

Convotherm India Private Limited (99% CEGmbh & 1% MDGmbH)

   (India)

Subsidiaries of Manitowoc FSG U.S. Holding, LLC

  

Manitowoc Equipment Works, Inc.

   (NV)

Manitowoc Foodservice Companies, LLC *

   (WI)

Manitowoc FSG Mexico, SRL de C.V. (99%) *

   (Mexico)

Manitowoc FSG Operations, LLC *

   (NV)

Manitowoc FP, Inc. *

   (NV)

Subsidiaries of Manitowoc Foodservice Companies, LLC

  

Welbilt Manufacturing (Thailand) Ltd.

  

(51% MFCllc, 49% Enodis Nederlands, 1 share MFAPL)

   (Thailand)

Enodis Holdings, Inc. *

   (Delaware)

Subsidiaries of Manitowoc FSG Operations, LLC

  

Manitowoc TJ SRL de C.V. (99%)

   (Mexico)

McCann’s Engineering & Manufacturing Co., LLC *

   (CA)

Manitowoc Foodservice (Luxembourg) S.à.r.l.

   (Luxembourg)



--------------------------------------------------------------------------------

Subsidiary of Manitowoc Foodservice (Luxembourg) S.à.r.l.

  

Manitowoc FSG Holding, LLC

   (DE)

Subsidiary of Manitowoc FSG Holding, LLC

  

Manitowoc FSG Manufactura Mexico, S. De R.L. De C.V. (99%)

   (Mexico)

Subsidiaries of Manitowoc FP, Inc. (NV)

  

Inducs AG

   (Switzerland)

Manitowoc FSG International Holdings, Inc.

   (NV)

Subsidiaries of Manitowoc FSG International Holdings, Inc.

  

Manitowoc Foodservice M.E. FZE

   (UAE)

Manitowoc FSG UK Limited

   (UK)

MTW County Limited (UK) MTW County (Domestication) LLC *

   (DE)

Manitowoc Foodservice Asia Pacific Private Limited *

   (Singapore)

Subsidiary of Manitowoc FSG UK Limited

  

Enodis Nederland B.V.

   (Netherlands)

Subsidiary of Enodis Nederlands B.V. (Netherlands)

  

Manitowoc Foodservice Iberia SAU *

   (Spain)

Subsidiary of MTW County Limited (UK)

  

Manitowoc Foodservice UK Holding Limited

   (UK)

Subsidiary of Manitowoc Foodservice UK Holding Limited

  

Enodis Holdings Limited *

  

(69.9% MTW County Ltd. UK & US, 30.1% MTW FSG UK)

   (UK)

Subsidiary of Enodis Holdings Ltd. (UK)

  

Enodis Group Ltd. *

   (UK)

Subsidiaries of Enodis Group Ltd. (UK)

  

Manston Limited (BVI)

   (UK)

Berisford Holdings Limited *

   (UK)

Enodis Industrial Holdings Limited *

   (UK)

Enodis Investments Ltd.

   (UK)

Beleggingsmaatsch appli Interrub B.V. *

   (Netherlands)

Merrychef Limited

   (UK)

Subsidiary of Berisford Holdings Limited (UK)

  

Enodis Property Group Ltd.

   (UK)

Subsidiary of Enodis Property Group Ltd (UK)

  

Enodis Property Development Ltd.

   (UK)

Subsidiaries of Enodis Industrial Holdings Limited (UK)

  

Enodis International Ltd. *

   (UK)

Glenluce Ltd.

   (Isle of Man)



--------------------------------------------------------------------------------

Subsidiary of Enodis Investments Ltd. (UK)

  

Enodis Foodservice Equipment (Shanghai) Co. Ltd.

   (China)

Subsidiary of Beleggingsmaatsch appli Interrub B.V. (Netherlands)

  

Enodis Strand Ltd.

   (UK)

Subsidiary of Merrychef Limited (UK)

  

Manitowoc Beverage Systems Ltd. *

   (UK)

Subsidiaries of Manitowoc Beverage Systems Ltd. (UK)

  

TruPour Ltd.

   (Ireland)

Manitowoc Foodservice UK Limited

   (UK)

Subsidiaries of Manitowoc Foodservice Asia Pacific Private Limited (Singapore)

  

Manitowoc Foodservice India Private Limited

  

99% MFAPPL & 1% MFSGIH

   (India)

Manitowoc (China) Foodservice Co. Ltd. *

   (China)

Subsidiary of Manitowoc (China) Foodservice Co. Ltd.

  

Shanghai Manitowoc International Trading Co. Ltd.

   (China)

Subsidiaries of Enodis Holdings, Inc.

  

Enodis Oxford

   (UK)

Enodis Regent *

   (UK)

Subsidiaries of Enodis Regent (UK)

  

Enodis Hanover *

   (UK)

Subsidiaries of Enodis Hanover (UK)

  

Berisford Property Development (USA) Ltd.

   (NY)

Enodis Corporation

   (DE)

Subsidiaries of Enodis Corporation

  

Welbilt Corporation *

   (DE)

Welbilt Holding Company

   (DE)

Appliance Scientific, Inc.

   (DE)

Subsidiaries of Welbilt Holding Company (DE)

  

Enodis Technology Center, Inc.

   (DE)

Enodis Group Holdings, US Inc. *

   (DE)

Subsidiaries of Enodis Group Holdings US, Inc.

  

Landis Holdings LLC

   (DE)

Frymaster L.L.C.*

   (LA)

Kysor Nevada Holding Corp.*

   (NV)

The Delfield Company LLC*

   (DE)

Cleveland Range, LLC*

   (DE)

Garland Commercial Industries LLC

   (DE)

Boek-en Offsetdrukkerij Kuyte B.V. *

   (Netherlands)



--------------------------------------------------------------------------------

Subsidiaries of Kysor Nevada Holding Corp.

  

Kysor Holdings, Inc.

   (DE)

Subsidiaries of Kysor Holdings, Inc.

  

Kysor Industrial Corporation

   (MI)

Subsidiaries of Kysor Industrial Corporation (MI)

  

Charles Needham Industries Inc. *

   (TX)

Kysor Industrial Corporation *

   (NV)

Westran Corporation

   (MI)

Subsidiaries of Charles Needham Industries, Inc.

  

Kysor Business Trust *

   (DE)

Subsidiaries of Boek-en Offsetdrukkerij Kuyte, B.V.

  

H. Tieskens Beheer B.V

   (Netherlands)

Garland Commercial Ranges Ltd *

   (Canada)

H. Tieskens Exploitatie B.V

   (Netherlands)

Subsidiaries of Garland Commercial Ranges Ltd. (Canada)

  

Enodis Maple Leaf Ltd. *

   (UK)

Cleveland Range Ltd.

   (Canada)

Subsidiaries of Enodis Maple Leaf Ltd. (UK)

  

Fabristeel Private Limited *

   (Singapore)

Subsidiaries of Fabristeel Private Limited (Singapore)

  

Shanghai Fabristeel Foodservice Int. Trade Co. Ltd.

   (China)

Fo Shan Manitowoc Foodservice Co. Ltd.

   (China)

Fabristeel (M) Sdn Bhd

   (Malaysia)



--------------------------------------------------------------------------------

SCHEDULE 3.15

INSURANCE

 

Coverage

   Insurer   Effective
Date/Term    Policy
Number   

Retention/Limits

Deductible WC (FSG)

   Sentry   10-1-15/16    90-02268-01    $500,000 Per Occurrence Incl ALAE

Retro WC (FSG)

   Sentry   10-1-15/16    90-02268-02    $500,000 Per Occurrence Incl ALAE

General Liability & Cold Products (FSG)

   Sentry   10-1-15/16    90-02268-03    SIR $100,000/$750,000

Product Liability Hot (FSG)

   Sentry   10-1-15/16    90-02268-051    SIR $250,000/$1,000,000

Auto Liability (FSG)

   Sentry   10-1-15/16    90-02268-07    $250,000 per accident Incl ALAE/$2M

Foreign CGL – FSG

   Insurance Company of
the State of PA (AIG)   10-1-15/16    80-0274557   

SIR/Deduct:$0 Per Occurrence

Limits $2M Occ/$6M

Aggr

Foreign Auto – FSG

   Insurance Company of
the State of PA (AIG)   10-1-15/16    80-0274558   

$1,000 Deduct $2M

Agg

Foreign Voluntary Compensation and EL - FSG

   Insurance Company of
the State of PA (AIG)   10-1-15/16    83-70303   

EL: $2M, BI by Accident or Disease each Employe

Excess Repatriation: $1M

per Person

US Occurrence / Foreign Jurisdiction - FSG

   Illinois National
Insurance Co. (AIG)   10-1-15/16    1990590    Limits: $2,000,000

Umbrella Liability -Primary Foodservice

   Westchester Fire
Insurance   10-1-15/16    G2197903A010   

SIR 10,000 Each

Occurrence

Limit: $25M

Excess Liability 1st Layer

   Lexington-London   10-1-15/16    62785471    $25M xs $25M

Excess Liability 2nd Layer

   Swiss Re   10-1-15/16    EXS 200040100    $25M xs $50M

Excess Liability 3rd Layer

   XL Insurance
America, Inc.   10-1-15/16    US00065929LI15A    $25M xs $75M

Primary D&O

   Travelers Casualty
and Surety Company
of America   07-01-15/16    105635635    $15M

Excess D&O

   U.S. Specialty
Insurance Company   07-01-15/16    14-MGU-15-A34937    15M x15M

Excess D&O

   QBE Insurance
Corporation   07-01-15/16    QPL0050404    15M x30M



--------------------------------------------------------------------------------

Coverage

   Insurer   Effective
Date/Term    Policy
Number   

Retention/Limits

Excess D&O

   Endurance American
Insurance Company   07-01-15/16    DOX10005067301    15M x45M

Excess D&O

   Darwin National
Assurance Company
(Allied World)   07-01-15/16    0304-7543    15M x 60M

Side A D&O

   National Union Fire
Insurance Company of
Pittsburgh, Pa.   07-01-15/16    01-381-68-05    15M xs75M

Side A D&O

   Lloyd’s (Beazley
Syndicates 2623 &
0623   07-01-15/16    28793P15    10M x 90M

Fiduciary

   Travelers Casualty
and Surety Company of
America   07-01-15/16    105635012    10M

Excess Fiduciary

   National Union Fire
Insurance   07-01-15/16    81714692    10M x10M

Crime

   Travelers Casualty and
Surety Company of
America   07-01-15/16    02-140-92-46    5M

Special Crime (K&R)

   National Union Fire
Ins Co of Pittsburgh
(AIG)   07-01-13/16    21-566-816    Limits $5M each Loss

Aircraft Hull & Liability

   National Union Fire
Ins. Co of PA   6-23-15/16    GM001850905-14    $100,000,000

Property

   Lexington   6-1-15/16    12944859    Limits: $ 650,000,000

Marine Cargo

   Liberty   1-1-16/17    N01188512    Limits $20 M per

This insurance document is furnished to you as a matter of information for your
convenience. It only summarizes the listed policy(ies) and is not intended to
reflect all the terms and conditions or exclusions of such policy(ies).
Moreover, the information contained in this document reflects coverage as of the
effective date(s) of the policy(ies) and does not include subsequent changes.
This document is not an insurance policy and does not amend, alter or extend the
coverage afforded by the listed policy(ies). The insurance afforded by the
listed policy(ies) is subject to all the terms, exclusions and conditions of
such policy(ies)



--------------------------------------------------------------------------------

SCHEDULE 5.18

MORTGAGED REAL PROPERTY

Manitowoc FSG Operations, LLC

(f/k/a Manitowoc FSG Operations, Inc.)

2100 Future Drive

Sellersburg, IN 47172

Owner: Manitowoc FSG Operations, LLC

Manitowoc FSG Operations, LLC

(f/k/a Manitowoc FSG Operations, Inc. and Manitowoc Beverage Equipment, Inc.)

2110 S. 26th Street

Manitowoc, WI 54220

Owner: Manitowoc FSG Operations, LLC

Manitowoc FSG Operations, LLC

(f/k/a Manitowoc FSG Operations, Inc. and Manitowoc Beverage Equipment, Inc.)

2915 Tennessee Ave North

Parsons, TN 38363

Owner: Manitowoc FSG Operations, LLC

The Delfield Company

980 S. Isabella Road

Mt. Pleasant, MI 48858

Owner: The Delfield Company LLC

Frymaster L.L.C. – Shreve Park Plant

5489 Campus Drive

Shreveport, LA 71129

Owner: Frymaster L.L.C.

Cleveland Range, LLC

1333 East 179th Street

Cleveland, OH 44110

Owner: Cleveland Range, LLC



--------------------------------------------------------------------------------

SCHEDULE 6.01

EXISTING INDEBTEDNESS

 

•   The Indebtedness set forth on Schedule 1.02 hereof.

 

•   $110,000,000 Sixth Amended and Restated Receivables Purchase Agreement dated
as of March 3, 2016 among Manitowoc Cayman Islands Funding Ltd., Manitowoc
Foodservice, Inc., Garland Commercial Ranges Limited, Convotherm Elektrogeräte
GmbH, Manitowoc Deutschland GmbH, Manitowoc Foodservice UK Limited, Manitowoc
Foodservice Asia Pacific Private Limited and the other persons from time to time
party thereto, as servicers, and Wells Fargo Bank, N.A., as purchaser and agent.

 

•   The Manitowoc Company, Inc. provided a parent guarantee on behalf of
Manitowoc FSG Manufactura Mexico, S. De R.L. De C.V. for $9,125,422 with
counterparty being FINSA (developer who is building the manufacturing facility).
Upon consummation of the Spin Transaction, this guarantee will be assigned to
Manitowoc FSG US Holding, LLC.

 

•   Manitowoc Foodservice, Inc., has foreign credit lines as described below:

 

Country

   Facility    Entity    Bank    CCY    Amount
(M)    Exchange
Rate    USD
(M)    1Q15
Balance
(M
USD)

Singapore

   Trade
Finance
Line    Fabristeel
Spore    DBS    SGD    3.0    1.40    2.2    —  

China

   Short
Term
Loan    MTW
China
Foodservice    ICBC
Zhejiang
Branch    RMB    20.0    6.36    3.1    —  

China

   Trade
Finance
Line    MTW
China
Foodservice    ICBC
Zhejiang
Branch    RMB    28.0    6.36    4.4    —  



--------------------------------------------------------------------------------

SCHEDULE 6.02

EXISTING LIENS

 

Debtor

  

Jurisdictions

  

Secured Party

  

File Number

  

Date Filed

  

Summary

Collateral

Description

Cleveland Range, LLC    Delaware: Secretary of State    Wells Fargo Bank N.A.   
20153814372    8/31/2015   

Accounts, related

General Intangibles,

other related assets and

related proceeds.

Cleveland Range, LLC    Delaware: Secretary of State    Lenovo Financial
Services    20130798794    2/28/2013   

1 Symmetra PX 20KW

 

6 Battery Module for Symmetra PX

Cleveland Range, LLC    Delaware: Secretary of State    Banc of America Leasing
& Capital, LLC    20124027167    10/18/2012    All Goods leased by Secured Party
to Debtor. Cleveland Range, LLC    Delaware: Secretary of State    Leaf Capital
Funding, LLC and/or its assigns    20123888619    10/9/2012    4 Sharp MC5111N
Copier Systems Cleveland Range, LLC    Delaware: Secretary of State    Leaf
Capital Funding, LLC and/or its assigns    20122638635    7/10/2012    3 Sharp
MX Copiers. Cleveland Range, LLC    Delaware: Secretary of State    Wells Fargo
Bank N.A.    20122390252    6/20/2012   

1 2007 Crown Work Assist Vehicle

 

1 2012 Crown Turret Stockpicker

 

1 2012 Crown Stockpicker,

Cleveland Range, LLC    Delaware: Secretary of State    Wells Fargo Bank, N.A.
  

20094098437

Continuation No. 20143612199 filed 9/10/14

   12/22/2009   

Accounts, related

General Intangibles,

other related assets and

related proceeds.

Cleveland Range, LLC The Manitowoc Company, Inc.    Delaware: Secretary of State
   Banc of America Leasing & Capital, LLC    20124047280    10/19/2012    PMSI
on all goods, furniture, fixtures and equipment leased by Secured Party to
Debtor. Enodis Corporation    Delaware: Secretary of State    Isuzu Finance of
America Inc.    20153596946    8/18/2015    1 2015 Izuzue NPR-HD ABC Van Body
with Waltco C-20 2000# Tuckaway Liftgate



--------------------------------------------------------------------------------

Debtor

  

Jurisdictions

  

Secured Party

  

File Number

  

Date Filed

  

Summary

Collateral

Description

Frymaster L.L.C.    Louisiana: Secretary of State    IBM Credit LLC   
09-1275693    8/18/2015    Financing of taxes, 5462/EBU system X3650 M5 Xeon 8
Core 2.4GHz 18 GB 20MB Cache and all related software. Frymaster L.L.C.   
Louisiana: Secretary of State    Joseph T. Ryerson & Son, Inc.    09-1245086   
8/15/2014    Consigned inventory. Frymaster L.L.C.    Louisiana: Secretary of
State    Pratt Recycling    37-198434    6/27/2014    VB-047 One 60”
VerticalSelco Model V5-R Serial #59562633 Frymaster L.L.C.    Louisiana:
Secretary of State    IBM Credit LLC    09-1224143    11/25/2013    6 pieces of
IBM equipment and all related software. Frymaster L.L.C.    Louisiana: Secretary
of State    IBM Credit LLC    09-1204287    4/4/2013    8 pieces of IBM
equipment and all related software. Frymaster L.L.C.    Louisiana: Secretary of
State    IBM Credit LLC    09-1143459    11/3/2010    9 pieces of IBM equipment
and all related software. Frymaster L.L.C.    Louisiana: Secretary of State   
Wells Fargo Bank, N.A.   

09-1121428

Continuation No. 09-1247659 filed 9/15/14

   9/29/2009   

Accounts, related

General Intangibles,

other related assets and

related proceeds.

Frymaster L.L.C.    Louisiana: Secretary of State    De Lage Landen Financial
Services, Inc.   

17-1344699

Continuation No. 17-1404613 filed 7/7/14

   9/28/2009    Salvaginni sheet metal fabrication equipment. Frymaster L.L.C.
   Louisiana: Secretary of State    Wells Fargo Bank, N.A.    09-1276659   
9/1/2015   

Accounts, related

General Intangibles,

other related assets and

related proceeds.

Kysor Industrial Corporation    Michigan: Department of State    De Lage Landen
Financial Services, Inc.   

2009139055-1

Continuation No. 2014095449-4 filed 6/30/14

   9/28/2009    Salvaginni sheet metal fabrication equipment.



--------------------------------------------------------------------------------

Debtor

  

Jurisdictions

  

Secured Party

  

File Number

  

Date Filed

  

Summary

Collateral

Description

Manitowoc FSG Operations, LLC    Nevada: Secretary of State    Wells Fargo Bank,
N.A.    2015024465-5    9/4/2015   

Accounts, related

General Intangibles,

other related assets and

related proceeds.

Manitowoc FSG Operations, LLC    Nevada: Secretary of State    CIT Bank, N.A.   
2015009593-7    4/14/2015    All Goods, furniture, fixtures, equipment, and
other personal property leased by Secured Party to Debtor. Manitowoc FSG
Operations, LLC    Nevada: Secretary of State    FirstMerit Equipment Finance,
Inc.    2014026159-6    10/9/2014    All Goods, furniture, fixtures, equipment,
and other personal property leased by Secured Party to Debtor. Manitowoc FSG
Operations, LLC    Nevada: Secretary of State    FirstMerit Equipment Finance,
Inc.    2014021142-6    8/18/2014    All Goods, furniture, fixtures, equipment,
and other personal property leased by Secured Party to Debtor. Manitowoc FSG
Operations, LLC    Nevada: Secretary of State    Wells Fargo Bank, N.A.   
2014020598-0    8/12/2014    2 forklifts, 2 batteries, 2 chargers. Manitowoc FSG
Operations, LLC    Nevada: Secretary of State    FirstMerit Equipment Finance,
Inc.    2014019800-8    8/1/2014    All Goods, furniture, fixtures, equipment,
and other personal property leased by Secured Party to Debtor. Manitowoc FSG
Operations, LLC    Nevada: Secretary of State    FirstMerit Equipment Finance,
Inc.    2014016954-0    7/2/2014    All Goods, furniture, fixtures, equipment,
and other personal property leased by Secured Party to Debtor.



--------------------------------------------------------------------------------

Debtor

  

Jurisdictions

  

Secured Party

  

File Number

  

Date Filed

  

Summary

Collateral

Description

Manitowoc FSG Operations, LLC    Nevada: Secretary of State    FirstMerit
Equipment Finance, Inc.    2014016955-2    7/2/2014    All Goods, furniture,
fixtures, equipment, and other personal property leased by Secured Party to
Debtor. Manitowoc FSG Operations, LLC    Nevada: Secretary of State   
FirstMerit Equipment Finance, Inc.    2014003193-1    2/5/2014    All Goods,
furniture, fixtures, equipment, and other personal property leased by Secured
Party to Debtor. Manitowoc FSG Operations, LLC    Nevada: Secretary of State   
First Merit Equipment Finance, Inc.    2013033143-0    12/30/2013    All Goods,
furniture, fixtures, equipment, and other personal property leased by Secured
Party to Debtor. Manitowoc FSG Operations, LLC    Nevada: Secretary of State   
De Lage Landen Financial Services, Inc.    2013021697-9    8/26/2013    1
Minolta 552 copier, 3 Minolta 223 copiers, 2 Minolta C224 copiers, 2 Minolta C35
Copiers, 4 Minolta 423 Copiers, 2 Minolta C364 copiers. Manitowoc FSG
Operations, LLC    Nevada: Secretary of State    Toyota Motor Credit Corporation
   2013019262-4    7/30/2013    1 forklift, 1 battery, 1 charger. Manitowoc FSG
Operations, LLC    Nevada: Secretary of State    Toyota Motor Credit Corporation
   2012027585-6    10/17/2012    3 forklifts, 3 batteries, 3 chargrers.
Manitowoc FSG Operations, LLC    Nevada: Secretary of State    Wells Fargo Bank,
N.A.   

2010000168-7

Continuation No. 2014023294-9 filed 9/10/14

   1/4/2010   

Accounts, related

General Intangibles,

other related assets and

related proceeds.

Manitowoc FSG Operations, LLC    Nevada: Secretary of State    Wells Fargo Bank,
N.A.   

2007042808-8

Continuation No. 2012022082-5 filed 8/16/12

Continuation No. 2012026012-2 filed 9/28/12

   12/31/2007   

Accounts, related

General Intangibles,

other related assets and

related proceeds.



--------------------------------------------------------------------------------

Debtor

  

Jurisdictions

  

Secured Party

  

File Number

  

Date Filed

  

Summary

Collateral

Description

Manitowoc FSG Operations, LLC    Nevada: Secretary of State    Wells Fargo Bank,
N.A.   

2006042199-3

Continuation No. 2011034278-2 filed 12/21/11

   12/22/2006   

Accounts, related

General Intangibles,

other related assets and

related proceeds.

Manitowoc FSG U.S. Holding, LLC    Delaware: Secretary of State    IBM Credit
LLC    20153630554    8/20/2015    Certain equipment and related software.
Manitowoc FSG U.S. Holding, LLC    Delaware: Secretary of State    IBM Credit
LLC    20153630612    8/20/2015    Certain equipment and related software.
Manitowoc FSG U.S. Holding, LLC    Delaware: Secretary of State    IBM Credit
LLC    20153631198    8/20/2015    Certain equipment and related software.
Manitowoc FSG U.S. Holding, LLC    Delaware: Secretary of State    IBM Credit
LLC    20153554507    8/17/2015    Certain equipment and related software.
Manitowoc FSG U.S. Holding, LLC    Delaware: Secretary of State    IBM Credit
LLC    20153554531    8/17/2015    Certain equipment and related software.
Manitowoc FSG U.S. Holding, LLC    Delaware: Secretary of State    IBM Credit
LLC    20151823318    4/28/2015    7 pieces of IBM equipment and all related
software. Manitowoc Funding, LLC    Nevada: Secretary of State    Wells Fargo
Bank, N.A.   

2006042197-9

Continuation No. 2011026124-7 filed 9/30/11

   12/22/2006   

Accounts, related

General Intangibles,

other related assets and

related proceeds.

The Delfield Company LLC    Delaware: Secretary of State    Wells Fargo Bank,
N.A.    20153813952    8/31/2015   

Accounts, related

General Intangibles,

other related assets and

related proceeds.

The Delfield Company LLC    Delaware: Secretary of State    FirstMerit Equipment
Finance, Inc.    20144077186    10/9/2014    All Goods, furniture, fixtures,
equipment, and other personal property leased by Secured Party to Debtor.



--------------------------------------------------------------------------------

Debtor

  

Jurisdictions

  

Secured Party

  

File Number

  

Date Filed

  

Summary

Collateral

Description

The Delfield Company LLC    Delaware: Secretary of State    FirstMerit Equipment
Finance, Inc.    20143384948    8/22/2014    All Goods, furniture, fixtures,
equipment, and other personal property leased by Secured Party to Debtor. The
Delfield Company LLC    Delaware: Secretary of State    FirstMerit Equipment
Finance, Inc.    20142891075    7/21/2014    All Goods, furniture, fixtures,
equipment, and other personal property leased by Secured Party to Debtor. The
Delfield Company LLC    Delaware: Secretary of State    FirstMerit Equipment
Finance, Inc.    20142624815    7/2/2014    All Goods, furniture, fixtures,
equipment, and other personal property leased by Secured Party to Debtor. The
Delfield Company LLC    Delaware: Secretary of State    Wells Fargo Bank, N.A.
  

20094098593

Continuation No. 20143612116 filed 9/10/14

   12/22/2009   

Accounts, related

General Intangibles,

other related assets and

related proceeds.

Manitowoc FSG Operations, LLC    Wisconsin: Department of Financial Institutions
   CIT Bank, N.A.    150004168827    4/3/2015    All Goods, furniture, fixtures,
equipment, and other personal property leased by Secured Party to Debtor.
Manitowoc FSG Operations, LLC, The Delfield Company LLC    Wisconsin: Department
of Financial Institutions    FirstMerit Equipment Finance, Inc.    140013209520
   10/9/2014    All Goods, furniture, fixtures, equipment, and other personal
property leased by Secured Party to Debtor. Manitowoc FSG Operations, LLC, The
Delfield Company LLC    Wisconsin: Department of Financial Institutions   
FirstMerit Equipment Finance, Inc.    140010817320    8/18/2014    All Goods,
furniture, fixtures, equipment, and other personal property leased by Secured
Party to Debtor.



--------------------------------------------------------------------------------

Debtor

  

Jurisdictions

  

Secured Party

  

File Number

  

Date Filed

  

Summary

Collateral

Description

Manitowoc FSG Operations, LLC, The Delfield Company LLC    Wisconsin: Department
of Financial Institutions    FirstMerit Equipment Finance, Inc.    140010089321
   8/1/2014    All Goods, furniture, fixtures, equipment, and other personal
property leased by Secured Party to Debtor. Manitowoc FSG Operations, LLC, The
Delfield Company LLC    Wisconsin: Department of Financial Institutions   
FirstMerit Equipment Finance, Inc.    140008771528    7/2/2014    All Goods,
furniture, fixtures, equipment, and other personal property leased by Secured
Party to Debtor. Manitowoc FSG Operations, LLC, The Delfield Company LLC   
Wisconsin: Department of Financial Institutions    FirstMerit Equipment Finance,
Inc.    140008771831    7/2/2014    All Goods, furniture, fixtures, equipment,
and other personal property leased by Secured Party to Debtor.



--------------------------------------------------------------------------------

SCHEDULE 6.05

EXISTING INVESTMENTS

 

•   Existing Investments in Subsidiaries and Joint Ventures are set forth on
Schedule 3.13 hereof.



--------------------------------------------------------------------------------

SCHEDULE 6.09

EXISTING RESTRICTIONS

 

•   Indenture, dated as of February 18, 2016 between Manitowoc Foodservice, Inc.
(as successor to MTW Foodservice Escrow Corp.), and Wells Fargo Bank, National
Association, as trustee.

 

•   $110,000,000 Sixth Amended and Restated Receivables Purchase Agreement dated
as of March 3, 2016 among Manitowoc Cayman Islands Funding Ltd., Manitowoc
Foodservice, Inc., Garland Commercial Ranges Limited, Convotherm Elektrogeräte
GmbH, Manitowoc Deutschland GmbH, Manitowoc Foodservice UK Limited, Manitowoc
Foodservice Asia Pacific Private Limited and the other persons from time to time
party thereto, as servicers, and Wells Fargo Bank, N.A., as purchaser and agent.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrower:    Manitowoc Foodservice, Inc. 4.    Administrative Agent: JPMorgan
Chase Bank, N.A., as the administrative agent under the Credit Agreement 5.   
Credit Agreement: The $1,200,000,000 Credit Agreement dated as of March 3, 2016
among Manitowoc Foodservice, Inc., the Subsidiary Borrowers party thereto, the
Lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and
the other agents parties thereto

 

1  Select as applicable.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned2

   Aggregate Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage of
Commitment/Loans
Assigned3      $                    $                           %        $
                          %        $                           % 

Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Credit Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

[Signature Pages Follow]

 

2  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment” and “Term B Commitment,” etc.)

3  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

[Consented to and]4 Accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent By  

 

Title:  

[Consented to:]5

 

[NAME OF RELEVANT PARTY] By  

 

Title:  

 

4  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

5  To be added only if the consent of the Borrower and/or other parties (e.g.,
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the laws of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF DESIGNATION LETTER

            ,         

JPMorgan Chase Bank, N.A.,

as Administrative Agent for the Lenders

to the Credit Agreement referred to below,

and the Lenders

10 South Dearborn, Floor 07

Chicago, Illinois 60603-2003

Attention: MTW Foodservice Account Manager

Ladies and Gentlemen:

We refer to the Credit Agreement (as amended, restated, amended and restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”) dated as of March 3, 2016 among Manitowoc Foodservice, Inc. (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Unless otherwise defined herein, capitalized terms used in
this Designation Letter have the meanings ascribed thereto in the Credit
Agreement.

The Borrower hereby designates [                    ] (the “Designated
Subsidiary”), a Wholly-Owned Subsidiary of the Company and a [corporation duly
incorporated under the laws of [                    ]], as a “Subsidiary
Borrower” in accordance with Section 2.20 of the Credit Agreement until such
designation is terminated in accordance with Section 2.20 of the Credit
Agreement and sets forth on Schedule 1 hereto the contact information about such
Designated Subsidiary specified on such schedule.

The Designated Subsidiary hereby accepts the above designation and hereby
expressly and unconditionally accepts the obligations of a Subsidiary Borrower
under the Credit Agreement and agrees and confirms that, upon your execution and
return to the Borrower of the enclosed copy of this letter, the Designated
Subsidiary shall be a Subsidiary Borrower for purposes of the Credit Agreement
and agrees to be bound by and perform and comply with the terms and provisions
of the Credit Agreement applicable to it as if it had originally executed the
Credit Agreement as a Subsidiary Borrower. The Designated Subsidiary hereby
authorizes and empowers the Borrower to act as its representative and
attorney-in-fact for the purposes of signing documents and giving and receiving
notices (including borrowing requests and interest elections under the Credit
Agreement) and other communications in connection with the Credit Agreement and
the transactions contemplated thereby and for the purposes of modifying or
amending any provision of the Credit Agreement and further agrees that the
Administrative Agent and each Lender may conclusively rely on the foregoing
authorization.

The Borrower hereby represents and warrants to the Administrative Agent and each
Lender that, before and after giving effect to this Designation Letter, (i) the
representations and warranties set forth in Article III of the Credit Agreement
are true and correct on the date hereof as if made on and as of the date hereof,
and (ii) no Default has occurred and is continuing. The Designated



--------------------------------------------------------------------------------

Subsidiary represents and warrants that, in so far as they relate to such
Designated Subsidiary, each of the representations and warranties set forth in
Article III of the Credit Agreement is true and correct on the date hereof as if
made on and as of the date hereof. This Designation Letter shall be governed by,
and construed in accordance with, the internal laws (without regard to the
conflict of laws provisions) of the State of New York. Without limiting any
other provisions hereof, the Designated Subsidiary hereby submits to
jurisdiction and makes the waivers and otherwise in all aspects agrees to the
terms of Sections 9.09(b), (c) and (d) of the Credit Agreement as if fully set
forth herein.

The Designated Subsidiary hereby irrevocably and unconditionally designates and
appoints the Borrower, as its authorized agent, to accept and acknowledge on its
behalf, service of any and all process which may be served in any suit, action
or proceeding arising out of or relating to this Agreement in any court referred
to in Section 9.09(b) of the Credit Agreement. The Borrower hereby irrevocably
and unconditionally accepts such appointment.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS DESIGNATION LETTER, THE CREDIT
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS DESIGNATION LETTER BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

      Very truly yours,       MANITOWOC FOODSERVICE, INC.       By:  

 

Name:  

 

      Title:  

 

            [NAME OF DESIGNATED SUBSIDIARY]       By:  

 

Name:  

 

      Title:  

 

     



--------------------------------------------------------------------------------

Schedule 1

 

  1. Registered address:

 

  2. Contact Person:

Telephone number

Facsimile number

Email address of contact person

 

  3. Internet address, if any

 

  4. Federal employer identification number, if any



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INTERCOMPANY NOTE

[Date]

FOR VALUE RECEIVED, [NAME OF PAYOR] (the “Payor”) hereby promises to pay on
demand to                      or its assigns (the “Payee”), in lawful money of
the United States of America in immediately available funds, at such location in
the United States of America as the Payee shall from time to time designate, the
unpaid principal amount of all loans and advances made by the Payee to the
Payor.

The Payor promises also to pay interest on the unpaid principal amount hereof in
like money at said office from the date hereof until paid at such rate per annum
as shall be agreed upon from time to time by the Payor and Payee.

Upon the commencement of any bankruptcy, reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
proceeding of any jurisdiction relating to the Payor, the unpaid principal
amount hereof shall become immediately due and payable without presentment,
demand, protest or notice of any kind in connection with this Note.

This Note evidences certain permitted intercompany indebtedness referred to in
the Credit Agreement, dated as of March 3, 2016 (as amended, modified, amended
and restated, restated and/or supplemented from time to time, the “Credit
Agreement”), among Manitowoc Foodservice, Inc., the lenders from time to time
party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent, and is
subject to the terms thereof[, and shall be pledged by the Payee pursuant to the
US Pledge Agreement (as defined in the Credit Agreement). The Payor hereby
acknowledges and agrees that the Pledgee pursuant to and as defined in the US
Pledge Agreement, as in effect from time to time, may exercise all rights
provided therein with respect to this Note].

[This Note, and all of the Payor’s obligations hereunder, shall be subordinate
and junior to all Senior Indebtedness (as defined in Section 1.07 of Annex A
hereto) on the terms and conditions set forth in Annex A hereto, which Annex A
is incorporated herein by reference and made a part hereof as if set forth
herein in its entirety.]1

The Payee is hereby authorized to record all loans and advances made by it to
the Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein.

All payments under this Note shall be made without offset, counterclaim or
deduction of any kind.

 

1  Insert in all Intercompany Notes in which the Payor is either the Borrower or
a Subsidiary Guarantor and the Payee is neither the Borrower nor a Subsidiary
Guarantor.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.

 

      [NAME OF PAYOR]       By:  

 

      Name:         Title:   Pay to      

 

      [NAME OF PAYEE]       By:  

 

      Name:         Title:        



--------------------------------------------------------------------------------

SUBORDINATION PROVISIONS

Section 1.01. Subordination of Liabilities. [Name of Payor] (the “Company”), for
itself, and its successors and assigns, covenants and agrees, and each holder of
the Note to which this Annex A is attached (the ‘‘Note’’) by its acceptance
thereof likewise covenants and agrees, that the payment of the principal of,
interest on, and all other amounts owing in respect of, the Note (the
“Subordinated Indebtedness”) is hereby expressly subordinated, to the extent and
in the manner hereinafter set forth, to the prior payment in full in cash of all
Senior Indebtedness (as defined in Section 1.07 of this Annex A). The provisions
of this Annex A shall constitute a continuing offer to all persons or other
entities who, in reliance upon such provisions, become holders of, or continue
to hold, Senior Indebtedness, and such provisions are made for the benefit of
the holders of Senior Indebtedness, and such holders are hereby made obligees
hereunder the same as if their names were written herein as such, and they
and/or each of them may proceed to enforce such provisions.

Section 1.02. Company Not to Make Payments with Respect to Subordinated
Indebtedness in Certain Circumstances. (a) Upon the maturity of any Senior
Indebtedness (including interest thereon or fees or any other amounts owing in
respect thereof), whether at stated maturity, by acceleration or otherwise, all
Obligations (as defined in Section 1.07 of this Annex A) owing in respect
thereof shall first be paid in full in cash, before any payment or distribution
(whether in cash, property, securities or otherwise) is made on account of the
Subordinated Indebtedness.

(b) The Company may not, directly or indirectly, make any payment of any
Subordinated Indebtedness and may not acquire any Subordinated Indebtedness for
cash or property until all Senior Indebtedness has been paid in full in cash if
any default or event of default under the Credit Agreement referred to below or
any other issue of Senior Indebtedness is then in existence or would result
therefrom. Each holder of the Note hereby agrees that, so long as any such
default or event of default exists, it will not ask, demand, sue for, or
otherwise take, accept or receive, any amounts owing in respect of the
Subordinated Indebtedness.

(c) In the event that, notwithstanding the provisions of the preceding
subsections (a) and (b) of this Section 1.02, the Company shall make any payment
on account of the Subordinated Indebtedness at a time when payment is not
permitted by said subsection (a) or (b), such payment shall be held by the
holder of the Note, in trust for the benefit of, and shall be paid forthwith
over and delivered to, the holders of Senior Indebtedness or their
representative or the trustee under the indenture or other agreement pursuant to
which any instruments evidencing any Senior Indebtedness may have been issued,
as their respective interests may appear, for application pro rata to the
payment of all Senior Indebtedness (after giving effect to the relative
priorities of such Senior Indebtedness) remaining unpaid to the extent necessary
to pay all Senior Indebtedness in full in cash in accordance with the terms of
such Senior Indebtedness, after giving effect to any concurrent payment or
distribution to or for the holders of Senior Indebtedness. Without in any way
modifying the provisions of this Annex A or affecting the subordination effected
hereby if the hereafter referenced notice is not given, the Company shall give
the holder of the Note prompt written notice of any event which would prevent
payments under Section 1.02(a) or (b) hereof.



--------------------------------------------------------------------------------

Section 1.03. Subordination to Prior Payment of All Senior Indebtedness on
Dissolution, Liquidation or Reorganization of Company. Upon any distribution of
assets of the Company upon dissolution, winding up, liquidation or
reorganization of the Company (whether in bankruptcy, insolvency or receivership
proceedings or upon an assignment for the benefit of creditors or otherwise):

(a) the holders of all Senior Indebtedness shall first be entitled to receive
payment in full in cash of all Senior Indebtedness (including, without
limitation, post-petition interest at the rate provided in the documentation
with respect to the Senior Indebtedness, whether or not such post-petition
interest is an allowed claim against the debtor in any bankruptcy or similar
proceeding) before the holder of the Note is entitled to receive any payment of
any kind or character on account of the Subordinated Indebtedness;

(b) any payment or distributions of assets of the Company of any kind or
character, whether in cash, property or securities to which the holder of the
Note would be entitled except for the provisions of this Annex A, shall be paid
by the liquidating trustee or agent or other person making such payment or
distribution, whether a trustee in bankruptcy, a receiver or liquidating trustee
or other trustee or agent, directly to the holders of Senior Indebtedness or
their representative or representatives, or to the trustee or trustees under any
indenture under which any instruments evidencing any such Senior Indebtedness
may have been issued, to the extent necessary to make payment in full in cash of
all Senior Indebtedness remaining unpaid (after giving effect to the relative
priorities of such Senior Indebtedness), after giving effect to any concurrent
payment or distribution to the holders of such Senior Indebtedness; and

(c) in the event that, notwithstanding the foregoing provisions of this
Section 1.03, any payment or distribution of assets of the Company of any kind
or character, whether in cash, property or securities, shall be received by the
holder of the Note on account of Subordinated Indebtedness before all Senior
Indebtedness is paid in full in cash, such payment or distribution shall be
received and held in trust for and shall be paid over to the holders of the
Senior Indebtedness (after giving effect to the relative priorities of such
Senior Indebtedness) remaining unpaid or unprovided for or their representative
or representatives, or to the trustee or trustees under any indenture under
which any instruments evidencing any of such Senior Indebtedness may have been
issued, for application to the payment of such Senior Indebtedness until all
such Senior Indebtedness shall have been paid in full in cash, after giving
effect to any concurrent payment or distribution to the holders of such Senior
Indebtedness.

Without in any way modifying the provisions of this Annex A or affecting the
subordination effected hereby if the hereafter referenced notice is not given,
the Company shall give prompt written notice to the holder of the Note of any
dissolution, winding up, liquidation or reorganization of the Company (whether
in bankruptcy, insolvency or receivership proceedings or upon assignment for the
benefit of creditors or otherwise).

Section 1.04. Subrogation. Subject to the prior payment in full in cash of all
Senior Indebtedness, the holder of the Note shall be subrogated to the rights of
the holders of Senior Indebtedness to receive payments or distributions of
assets of the Company applicable to the Senior Indebtedness until all amounts
owing an the Note shall be paid in full, and for the



--------------------------------------------------------------------------------

purpose of such subrogation no payments or distributions to the holders of the
Senior Indebtedness by or on behalf of the Company or by or on behalf of the
holder of the Note by virtue of this Annex A which otherwise would have been
made to the holder of the Note shall, as between the Company, its creditors
other than the holders of Senior Indebtedness, and the holder of the Note, be
deemed to be payment by the Company to or on account of the Senior Indebtedness,
it being understood that the provisions of this Annex A are and are intended
solely or the purpose of defining the relative rights of the holder of the Note,
on the one hand, and the holders of the Senior Indebtedness, on the other hand.

Section 1.05. Obligation of the Company Unconditional. Nothing contained in this
Annex A or in the Note is intended to or shall impair, as between the Company
and the holder of the Note, the obligation of the Company, which is absolute and
unconditional, to pay to the holder of the Note the principal of and interest on
the Note as and when the same shall become due and payable in accordance with
their terms, or is intended to or shall affect the relative rights of the holder
of the Note and other creditors of the Company other than the holders of the
Senior Indebtedness, nor shall anything herein or therein prevent the holder of
the Note from exercising all remedies otherwise permitted by applicable law upon
an event of default under the Note, subject to all of the restrictions set forth
in this Annex A and the rights, if any, under this Annex A of the holders of
Senior Indebtedness in respect of cash, property, or securities of the Company
received upon the exercise of any such remedy.

Section 1.06. Subordination Rights Not Impaired by Acts or Omissions of Company
or Holders of Senior Indebtedness. No right of any present or future holders of
any Senior Indebtedness to enforce subordination as herein provided shall at any
time in any way be prejudiced or impaired by any act or failure to act on the
part of the Company or by any act or failure to act in good faith by any such
holder, or by any noncompliance by the Company with the terms and provisions of
the Note, regardless of any knowledge thereof which any such holder may have or
be otherwise charged with. The holders of the Senior Indebtedness may, without
in any way affecting the obligations of the holder of the Note with respect
hereto, at any time or from time to time and in their absolute discretion,
change the manner, place or terms of payment of, change or extend the time of
payment of, or renew, increase or otherwise alter, any Senior Indebtedness or
amend, modify or supplement any agreement or instrument governing or evidencing
such Senior Indebtedness or any other document referred to therein, or exercise
or refrain from exercising any other of their rights under the Senior
Indebtedness including, without limitation, the waiver of default thereunder and
the release of any collateral securing such Senior Indebtedness, all without
notice to or assent from the holder of the Note.

Section 1.07. Senior Indebtedness. The term “Senior Indebtedness” shall mean all
Obligations (i) of the Company under, or in respect of, the Credit Agreement (as
amended, modified, supplemented, extended, restated, amended and restated,
refinanced, replaced or refunded from time to time, the “Credit Agreement”),
dated as of March 3, 2016, among Manitowoc Foodservice, Inc., the Subsidiary
Borrowers party thereto, the lenders from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent, and each other Credit
Document (as defined in the Credit Agreement) to which the Company is a party [,
including the Subsidiary Guaranty (as defined in the Credit Agreement)], and any
renewal, extension, restatement, refinancing or refunding of any thereof,
(ii) of the Company under, or in respect of, any Swap Agreement (as defined in
the Credit Agreement) [, including any guaranty



--------------------------------------------------------------------------------

thereof under the Subsidiary Guaranty], and (iii) of the Company under the
Senior Notes and the                      (each as defined in the Credit
Agreement) or any other Senior Note Document (as defined in the Credit
Agreement). As used herein, the term “Obligation” shall mean all principal,
interest, premium, reimbursement obligations, penalties, fees, expenses,
indemnities and other liabilities and obligations (including any guaranties of
the foregoing liabilities and obligations) payable under the documentation
governing any indebtedness (including interest accruing after the commencement
of any bankruptcy, insolvency, receivership or similar proceeding at the rate
provided in the documentation with respect thereto, whether or not such interest
is an allowed claim against the debtor in any such proceeding).



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF TERMINATION LETTER

            ,         

JPMorgan Chase Bank, N.A.,

as Administrative Agent for the Lenders

to the Credit Agreement referred to below

10 South Dearborn, Floor 07

Chicago, Illinois 60603-2003

Attention: MTW Foodservice Account Manager

Ladies and Gentlemen:

We refer to the Credit Agreement (as amended, restated, amended and restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”) dated as of March 3, 2016 among Manitowoc Foodservice, Inc. (the
“Borrower”), the Subsidiary Borrowers party thereto, the Lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent. Unless otherwise defined
herein, capitalized terms used in this Termination Letter have the meanings
ascribed thereto in the Credit Agreement.

The Borrower hereby terminates the status as a Subsidiary Borrower of
                    , a corporation incorporated under the laws of
                     (the “Designated Subsidiary”), in accordance with
Section 2.20 of the Credit Agreement, effective as of the date of receipt of
this notice by the Administrative Agent. The undersigned hereby represent and
warrant that all Loans made to the Designated Subsidiary and all related
interest have been paid in full on or prior to the date hereof. Notwithstanding
the foregoing, this Termination Letter shall not terminate (a) any Obligation of
such Designated Subsidiary that remains unpaid on the date hereof (including,
without limitation, any Obligation arising hereafter in respect of the
Designated Subsidiary under Sections 2.15, 2.16 or 2.17 of the Credit Agreement)
or (b) the obligations of the Borrower under the Parent Guaranty with respect to
any such unpaid Obligations.

 

Very truly yours, MANITOWOC FOODSERVICE, INC. By:  

 

Name:  

 

Title:  

 

[SUBSIDIARY BORROWER] By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”) dated as of March 3, 2016 among Manitowoc Foodservice, Inc. (the
“Borrower”), the Subsidiary Borrowers from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Applicable
Borrower with a certificate of its non-U.S. Person status on IRS Form W-8BEN-E.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Applicable Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Applicable Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:                  , 20    



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”) dated as of March 3, 2016 among Manitowoc Foodservice, Inc. (the
“Borrower”), the Subsidiary Borrowers from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Credit Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Applicable
Borrower with IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Applicable
Borrower and the Administrative Agent, and (2) the undersigned shall have at all
times furnished the Applicable Borrower and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:                  , 20    



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”) dated as of March 3, 2016 among Manitowoc Foodservice, Inc. (the
“Borrower”), the Subsidiary Borrowers from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:                  , 20    



--------------------------------------------------------------------------------

EXHIBIT E-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”) dated as of March 3, 2016 among Manitowoc Foodservice, Inc. (the
“Borrower”), the Subsidiary Borrowers from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (I) an IRS Form W-8BEN-E or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:                  , 20    



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF PERFECTION CERTIFICATE

(ATTACHED)



--------------------------------------------------------------------------------

PERFECTION CERTIFICATE

March 3, 2016

The undersigned, an authorized officer of the companies listed on Schedule 1
(each, a “Company” and collectively, the Companies), hereby certifies as follows
on behalf of each of the Company:

1. Names. (a) The exact name of the Company as that name appears on its
Certificate of Incorporation, Certificate of Limited Partnership or Limited
Liability Company Certificate, as applicable, is as follows:

See Schedule 1(a).

 

  Source: UCC §503(a)(i)

(b) The following is a list of all other names (including trade names or similar
appellations) used by the Company, or any other business or organization to
which the Company became the successor by merger, consolidation, acquisition,
change in form, nature or jurisdiction of organization or otherwise, now or at
any time during the past five years:

See Schedule 1(b).

 

  Source: UCC §9-507

(c) The following is the Company’s federal employer identification number:

See Schedule 1(a).

(d) The following is the Company’s corporation identification number or other
applicable formation identification number.

See Schedule 1(a).

 

  Source: UCC §9-516(b)(5)

2. Current Locations. (a) The chief executive office and principal mailing
address of the Company is:

See Schedule 2(a).

 

  Source: UCC §§9-516(b)(5), 9-301

(b) The following are all other locations in the United States of America in
which the Company maintains any books or records relating to any of the
Collateral consisting of accounts, contract rights, chattel paper, general
intangibles or mobile goods:

See Schedule 2(a).

 

  Source: UCC §§9-516(b)(5), 9-301



--------------------------------------------------------------------------------

(c) The following are all other places of business of the Company in the United
States of America:

None.

 

  Source: UCC §9-301, 9-501

(d) The following are all other locations in the United States of America where
any of the Collateral consisting of inventory or equipment having a fair market
value in excess of $1,000,000 in the aggregate is located:

See Schedule 2(d).

 

  Source: UCC §9-301, 9-501

(e) The following is a list of (i) all real property having a fair market value
in excess of $5,000,000 owned by the Companies and (ii) all leased real property
where equipment and/or inventory having a fair market value in excess of
$1,000,000 in the aggregate (as determined at any time during the immediately
preceding four fiscal quarters) is held by the Companies:

See Schedule 2(e).

(f) The following are the names and addresses of all persons or entities other
than the Company, such as lessees, consignees, or warehousemen, which have
possession or are intended to have possession of any of the Collateral
consisting of inventory or equipment having a fair market value in excess of
$1,000,000 in the aggregate held pursuant to bailment arrangements:

See Schedule 2(e).

 

  Source: UCC §§9-301 and 9-312; see also UCC §§2-326(3), 9-306, 9-330 and 9-505

3. Intellectual Property. The following is a complete list of all patents,
copyrights, trademarks, trade names and service marks registered or for which
applications are pending in the name of the Company:

UNITED STATES:

a. Patents

See Schedule 3(a).

 

- 2 -



--------------------------------------------------------------------------------

b. Copyrights

See Schedule 3(b).

c. Trademarks, Trade Name

    and Service Marks

See Schedule 3(c).

FOREIGN:

a. Patents

See Schedule 3(a).

b. Copyrights

See Schedule 3(b).

c. Trademarks, Trade Name

    and Service Marks

See Schedule 3(c).

4. Investment Property: Instruments. The following is a complete list of all
stock, bonds, debentures, notes, commodity contracts and other securities owned
by the Company (provide name of issuer, a description of security and value) and
all securities accounts and commodity accounts owned by the Company (provide
name of intermediary and value):

See Schedule 4.

5. Motor Vehicles. The following is a complete list of all motor vehicles owned
by the Company (describe each vehicle by make, model, and year and indicate for
each the state in which registered and the state in which based) with fair
market value in excess of $30,000:

None.

6. Vessels. The following is a complete list of all vessels of the Company which
are subject to any certificate of title or other registration statute of the
United States, any state or any other jurisdiction:

None.

 

- 3 -



--------------------------------------------------------------------------------

7. Other Titled Collateral. The following is a complete list of all aircraft and
all other inventory, equipment and other goods of the Company which are subject
to any certificate of title or other registration statute of the United States,
any state or any other jurisdiction with a fair market value in excess of
$30,000 (provide description of covered goods and indicate registration system
and jurisdiction):

See Schedule 7.

8. Deposit Accounts. The following is a complete list of all Deposit accounts
maintained by the Company (provide name and address of depository bank, type of
account and account number):

See Schedule 8.

9. Commercial Tort Claims. The following is a complete list of claims arising in
tort with respect to which the Company is claimant and which arose in the course
of the Company’s business; together with case file numbers or other
identification of such claim:

None.

 

  Source: UCC §§9-102(a)(13), 9-108, 9-504

10. Unusual Transactions. All of the Collateral has been originated by the
Company in the ordinary course of the Company’s business or consists of goods
which have been acquired by the Company in the ordinary course from a person in
the business of selling goods of that kind, except for the following Collateral
which was obtained outside the ordinary course of business, including, but not
limited to, transactions involving bulk transfers:

None.

 

  Source: UCC §§1-201(9)

11. Timber. The following are all of the locations in the United States of
America in which the Company possesses any timber to be cut:

None.

 

  Source: UCC §9-301(3)(B) and Official Comment 5(c) to 9-301.

12. Extracted Collateral. The following are all of the locations in the United
States of America in which the Company possesses any wellhead or minehead used
in the extraction of minerals:

None.

 

  Source: UCC §9-301(4) and Official Comment 5(d) to 9-301.

 

- 4 -



--------------------------------------------------------------------------------

13. Farm Products. The following are all of the locations in the United States
of America in which the Company possesses any farm products as defined in UCC
§9-102(34):

None.

 

  Source: UCC §9-302.

14. Authorization. The undersigned hereby irrevocably authorizes JPMorgan Chase
Bank, N.A., as administrative agent (the “Secured Party”) at any time
(including, without limitation, any time prior to the execution of the Pledge
and Security Agreement) and from time to time to file in any filing office in
any jurisdiction any initial financing statements and amendments thereto and
hereby ratifies its authorization for the Secured Party to have filed in any
jurisdiction any initial financing statements or amendments thereto if filed
prior to the date hereof.

[signature page follows]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 

MANITOWOC FOODSERVICE, INC. APPLIANCE SCIENTIFIC, INC. BERISFORD PROPERTY
DEVELOPMENT (USA) LTD. CHARLES NEEDHAM INDUSTRIES INC. CLEVELAND RANGE, LLC THE
DELFIELD COMPANY LLC ENODIS TECHNOLOGY CENTER, INC. FRYMASTER L.L.C. GARLAND
COMMERCIAL INDUSTRIES LLC KYSOR BUSINESS TRUST KYSOR HOLDINGS, INC. KYSOR
INDUSTRIAL CORPORATION KYSOR INDUSTRIAL CORPORATION KYSOR NEVADA HOLDING CORP.
LANDIS HOLDINGS LLC MANITOWOC EQUIPMENT WORKS, INC. MANITOWOC FOODSERVICE
COMPANIES, LLC MANITOWOC FOODSERVICE HOLDING, INC. MANITOWOC FP, INC. MANITOWOC
FSG HOLDING, LLC MANITOWOC FSG INTERNATIONAL HOLDINGS, INC. ENODIS CORPORATION
ENODIS GROUP HOLDINGS US, INC. ENODIS HOLDINGS, INC. MANITOWOC FSG OPERATIONS,
LLC. MANITOWOC FSG U.S. HOLDING, LLC WELBILT CORPORATION WELBILT HOLDING COMPANY
WESTRAN CORPORATION MCCANN’S ENGINEERING & MANUFACTURING CO., LLC MTW COUNTY
LIMITED By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule 1(a)

Company Information



--------------------------------------------------------------------------------

Schedule 1(b)

Trade Names



--------------------------------------------------------------------------------

Schedule 2(a)

Chief Executive Offices

and Other Record Locations



--------------------------------------------------------------------------------

Schedule 2(d)

Locations



--------------------------------------------------------------------------------

Schedule 2(e)

Real & Leased Property



--------------------------------------------------------------------------------

Schedule 3(a)

Patents



--------------------------------------------------------------------------------

Schedule 3(b)

Copyrights



--------------------------------------------------------------------------------

Schedule 3(c)

Trademarks



--------------------------------------------------------------------------------

Schedule 4

Investment Property; Instruments



--------------------------------------------------------------------------------

Schedule 7

Other Titled Collateral



--------------------------------------------------------------------------------

Schedule 8

Bank Accounts



--------------------------------------------------------------------------------

Schedule 9

Commercial Tort Claims



--------------------------------------------------------------------------------

Schedule 10

Other Collateral



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF PARENT GUARANTY

(ATTACHED)



--------------------------------------------------------------------------------

PARENT GUARANTY

PARENT GUARANTY dated as of March 3, 2016 (as same may be amended, supplemented,
or otherwise modified, restated or amended and restated from time to time, this
“Guaranty”) made by Manitowoc Foodservice, Inc., a Delaware corporation (the
“Guarantor”), in favor of JPMorgan Chase Bank, N.A., in its capacity as
administrative agent (the “Administrative Agent”) under the Credit Agreement
referred to below for the benefit of the Administrative Agent, the Collateral
Agent, the Lenders and their Affiliates and each other Secured Creditor to the
extent provided below.

WITNESSETH:

WHEREAS, the Guarantor, the Subsidiary Borrowers party thereto, the
Administrative Agent and certain other financial institutions are
contemporaneously herewith entering into a credit agreement dated as of the date
hereof (as same may be amended, supplemented, or otherwise modified, restated or
amended and restated from time to time, the “Credit Agreement”), providing,
subject to the terms and conditions thereof, for extensions of credit to be made
by the Lenders to the Guarantor and the Subsidiary Borrowers. Capitalized terms
used but not otherwise defined herein shall have the meaning ascribed to them by
the Credit Agreement;

WHEREAS, the Guarantor may from time to time designate one or more additional
Subsidiary Borrowers who shall be entitled to make borrowings as permitted by
the Credit Agreement;

WHEREAS, it is a condition precedent to the extension of credit by the Lenders
under the Credit Agreement that the Guarantor executes and delivers this
Guaranty whereby the Guarantor shall guarantee the payment when due of all
Liabilities (as defined below); and

WHEREAS, in order to (a) induce the Lenders and the Administrative Agent to
enter into the Credit Agreement and extend credit thereunder and (b) induce the
Lenders and their Affiliates to enter into one or more Swap Agreements, Bank
Product Agreements (as defined in the US Security Agreement) and/or Designated
Foreign Facility Agreements (as defined in the US Security Agreement) permitted
by the Credit Agreement (such agreements, as from time to time amended,
supplemented, otherwise modified, restated or amended and restated being the
“Covered Agreements”), the Guarantor is willing to guarantee the obligations of
the Subsidiary Borrowers and each other Subsidiary of the Borrower (together,
the “Subsidiary Borrowers”) under the Credit Agreement, any promissory note, the
other Credit Documents and the Covered Agreements (all of the foregoing
agreements or arrangements being the “Facilities” and any writing evidencing,
supporting or securing a Facility, including but not limited to this Guaranty,
as such writing may be amended, supplemented or otherwise modified from time to
time, being a “Facility Document”).



--------------------------------------------------------------------------------

NOW THEREFORE, in order to induce the Guaranteed Parties (as defined below) to
enter into or extend or continue credit or give financial accommodation under
the Facilities, the Guarantor agrees as follows:

Section 1. Guaranty of Payment. The Guarantor unconditionally and irrevocably
guarantees to each of the Administrative Agent, the Collateral Agent, the
Lenders, each of their Affiliates party to a Covered Agreement and each other
Secured Creditor (individually, a “Guaranteed Party”, and collectively, the
“Guaranteed Parties”) the punctual payment of all sums now owing or which may in
the future be owing by the Subsidiary Borrowers under the Facility Documents,
when the same are due and payable, whether on demand, at stated maturity, by
acceleration or otherwise, and whether for principal, interest, fees, expenses,
indemnification or otherwise (all of the foregoing sums being the
“Liabilities”). Upon failure by any Subsidiary Borrower to pay punctually any
Liability, the Guarantor agrees that it shall forthwith on demand pay to the
Administrative Agent for the benefit of the Guaranteed Parties (or in the case
of amounts owing under a Covered Agreement, to the applicable Guaranteed Party)
the amount not so paid at the place and in the manner specified in the
applicable Facility Document. The Liabilities include, without limitation,
interest accruing after the commencement of a proceeding under bankruptcy,
insolvency or similar laws of any jurisdiction at the rate or rates provided in
the Facility Documents. This Guaranty is a guarantee of payment and not of
collection only. The Guaranteed Parties shall not be required to exhaust any
right or remedy or take any action against the Subsidiary Borrowers or any other
person or entity or any Collateral. The Guarantor agrees that, as between the
Guarantor and the Guaranteed Parties, the Liabilities may be declared to be due
and payable for the purposes of this Guaranty notwithstanding any stay,
injunction or other prohibition which may prevent, delay or vitiate any
declaration as regards any of the Subsidiary Borrowers and that in the event of
a declaration or attempted declaration, the Liabilities shall immediately become
due and payable by the Guarantor for the purposes of this Guaranty.

Section 2. Guaranty Absolute. The Guarantor guarantees that the Liabilities
shall be paid strictly in accordance with the terms of the Facility Documents.
The liability of the Guarantor under this Guaranty is absolute and unconditional
irrespective of: (a) any change in the time, manner or place of payment of, or
in any other term of, all or any of the Facility Documents or Liabilities, or
any other amendment or waiver of or any consent to departure from any of the
terms of any Facility Document or Liability, including any increase or decrease
in the rate of interest thereon; (b) any release or amendment or waiver of, or
consent to departure from, any other guarantee or support document, or any
exchange, release or non-perfection of any Collateral, for all or any of the
Facility Documents or Liabilities; (c) any present or future law, regulation or
order of any jurisdiction (whether of right or in fact) or of any agency thereof
purporting to reduce, amend, restructure or otherwise affect any term of any
Facility Document or Liability; (d) without being limited by the foregoing, any
lack of validity or enforceability of any Facility Document or Liability; and
(e) any other setoff, defense or counterclaim whatsoever (in any case, whether
based on contract, tort or any other theory) with respect to the Facility
Documents or the transactions contemplated thereby which might constitute a
legal or equitable defense available to, or discharge of, any of the Subsidiary
Borrowers or the Guarantor.

Section 3. Guaranty Irrevocable. This Guaranty is a continuing guarantee of the
payment of all Liabilities now or hereafter existing under the Facility
Documents and shall remain in full force and effect until payment in full of all
Liabilities and other amounts payable under this Guaranty and until the Facility
Documents are no longer in effect.

 

- 2 -



--------------------------------------------------------------------------------

Section 4. Reinstatement. This Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Liabilities is rescinded or must otherwise be returned by the Guaranteed Party
on the insolvency, bankruptcy or reorganization of any of the Subsidiary
Borrowers or otherwise, all as though the payment had not been made.

Section 5. Subrogation. The Guarantor shall not exercise any rights which it may
acquire by way of subrogation, by any payment made under this Guaranty or
otherwise, until all the Liabilities have been paid in full and the Facility
Documents are no longer in effect. If any amount is paid to the Guarantor on
account of subrogation rights under this Guaranty at any time when all the
Liabilities have not been paid in full, the amount shall be held in trust by the
Guarantor for the benefit of the Guaranteed Parties and shall be promptly paid
to the Administrative Agent for the benefit of the Guaranteed Parties (or in the
case of amounts owing under a Covered Agreement, to the applicable Guaranteed
Party) to be credited and applied to the Liabilities, whether matured or
unmatured or absolute or contingent, in accordance with the terms hereof and of
the Facility Documents. If the Guarantor makes payment to the Guaranteed Parties
of all or any part of the Liabilities and all the Liabilities are paid in full
and the Facility Documents are no longer in effect, the applicable Guaranteed
Party shall, at the Guarantor’s request, execute and deliver to the Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to the Guarantor of an
interest in the Liabilities resulting from the payment.

Section 6. Subordination. Without limiting the Guaranteed Parties’ rights under
any other agreement, any liabilities owed by any of the Subsidiary Borrowers to
the Guarantor in connection with any extension of credit or financial
accommodation by the Guarantor to or for the account of such Subsidiary
Borrower, including but not limited to interest accruing at the agreed contract
rate after the commencement of a bankruptcy or similar proceeding, are hereby
subordinated to the Liabilities, and such liabilities of such Subsidiary
Borrower to the Guarantor, if the Administrative Agent so requests, shall be
collected, enforced and received by the Guarantor as trustee for the Guaranteed
Parties and shall be paid over to the Administrative Agent for the benefit of
the Guaranteed Parties (or in the case of amounts owing under a Covered
Agreement, to the applicable Guaranteed Party) on account of the Liabilities but
without reducing or affecting in any manner the liability of the Guarantor under
the other provisions of this Guaranty.

Section 7. Payments Generally. All payments by the Guarantor hereunder shall be
made in the manner, at the place and in the currency (the “Payment Currency”)
required by the applicable Facility Document; provided, however, that (if the
Payment Currency is other than Dollars) the Guarantor may, at its option (or, if
for any reason whatsoever the Guarantor is unable to effect payments in the
foregoing manner, the Guarantor shall be obligated to) pay to the applicable
Guaranteed Party at its principal office the equivalent amount in Dollars
computed in the same manner as, and the Guarantor shall indemnify the applicable
Guaranteed Party to the same extent as set forth in, Section 9.15 of the Credit
Agreement.

Section 8. Certain Taxes. The provisions of Sections 2.17(a), (b) and (c) of the
Credit Agreement, including related definitions, are incorporated herein mutatis
mutandis with respect to Taxes associated with payments to be made by the
Guarantor hereunder.

 

- 3 -



--------------------------------------------------------------------------------

Section 9. Representations and Warranties. The Guarantor represents and warrants
that: (a) the execution, delivery and performance of this Guaranty by the
Guarantor (i) are within the Guarantor’s corporate or other organizational
powers and have been duly authorized by all necessary corporate and, if
required, stockholder or similar action on the part of the Guarantor; (ii) do
not violate any agreement, instrument, law, regulation or order applicable to
the Guarantor, other than, in the case of agreements and instruments, for such
violations or defaults which could not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect; and (iii) do not
require the consent or approval of any person or entity, including but not
limited to any governmental authority, or any filing or registration of any kind
other than such as have been obtained and which are in full force and effect as
of the date hereof; (b) this Guaranty has been duly executed and delivered by
the Guarantor and is the legal, valid and binding obligation of the Guarantor
enforceable against the Guarantor in accordance with its terms, except to the
extent that enforcement may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance and other similar laws affecting creditors’ rights
generally; and (c) in executing and delivering this Guaranty, the Guarantor has
(i) without reliance on any Guaranteed Party or any information received from
any Guaranteed Party and based upon such documents and information it deems
appropriate, made an independent investigation of the transactions contemplated
hereby and the Subsidiary Borrower, the Subsidiary Borrower’s business, assets,
operations, prospects and condition, financial or otherwise, and any
circumstances which may bear upon such transactions, the Subsidiary Borrowers or
the obligations and risks undertaken herein with respect to the Liabilities;
(ii) adequate means to obtain from the Subsidiary Borrowers on a continuing
basis information concerning the Subsidiary Borrowers; (iii) has full and
complete access to the Facility Documents and any other documents executed in
connection with the Facility Documents; and (iv) not relied and will not rely
upon any representations or warranties of any Guaranteed Party not embodied
herein or any acts heretofore or hereafter taken by any Guaranteed Party
(including but not limited to any review by any Guaranteed Party of the affairs
of the Subsidiary Borrowers).

Section 10. Limitation on Obligations. (a) The provisions of this Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of the
Guarantor under this Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of the Guarantor’s
liability under this Guaranty, then, notwithstanding any other provision of this
Guaranty to the contrary, the amount of such liability shall, without any
further action by the Guarantor or any Guaranteed Party, be automatically
limited and reduced to the highest amount that is valid and enforceable as
determined in such action or proceeding (such highest amount determined
hereunder being the Guarantor’s “Maximum Liability”). This Section 10 with
respect to the Maximum Liability of the Guarantor is intended solely to preserve
the rights of the Guaranteed Parties hereunder to the maximum extent not subject
to avoidance under applicable law, and neither the Guarantor nor any other
person or entity shall have any right or claim under this Section 10 with
respect to the Maximum Liability, except to the extent necessary so that the
obligations of the Guarantor hereunder shall not be rendered voidable under
applicable law.

(b) The Guarantor agrees that the Liabilities may at any time and from time to
time exceed the Maximum Liability of the Guarantor without impairing this
Guaranty or affecting the rights and remedies of the Guaranteed Parties
hereunder. Nothing in this Section 10 shall be construed to increase the
Guarantor’s obligations hereunder beyond its Maximum Liability.

 

- 4 -



--------------------------------------------------------------------------------

Section 11. Application of Payments. All payments received by the Administrative
Agent hereunder shall be applied by the Administrative Agent to payment of the
Liabilities in the following order unless a court of competent jurisdiction
shall otherwise direct:

(a) FIRST, to payment of all costs and expenses of the Administrative Agent
incurred in connection with the collection and enforcement of the Liabilities;

(b) SECOND, in the order provided in Section 7.4 of the US Security Agreement;

(c) THIRD, to payment of the principal of the Liabilities and the net early
termination payments and any other obligations under Covered Agreements then due
and unpaid from the Subsidiary Borrowers to any of the Guaranteed Parties, pro
rata among the Guaranteed Parties in accordance with the amount of such
principal and such net early termination payments and other obligations under
Covered Agreements then due and unpaid owing to each of them; and

(d) FOURTH, to payment of any Liabilities (other than those listed above) pro
rata among those parties to whom such Liabilities are due in accordance with the
amounts owing to each of them.

Section 12. Remedies Generally. The remedies provided in this Guaranty are
cumulative and not exclusive of any remedies provided by law.

Section 13. Setoff. The Guarantor agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim the Guaranteed
Parties may otherwise have, each Guaranteed Party shall be entitled, at its
option, to offset balances (general or special, time or demand, provisional or
final) held by it for the account of the Guarantor at any of such Guaranteed
Party’s offices, in Dollars or in any other currency, against any amount payable
by the Guarantor under this Guaranty which is not paid when due (regardless of
whether such balances are then due to the Guarantor), in which case it shall
promptly notify the Guarantor thereof; provided that the Guaranteed Parties’
failure to give such notice shall not affect the validity thereof.

Section 14. Formalities. The Guarantor waives presentment, notice of dishonor,
protest, notice of acceptance of this Guaranty or incurrence of any Liability
and any other formality with respect to any of the Liabilities or this Guaranty.

Section 15. Amendments and Waivers. No amendment or waiver of any provision of
this Guaranty, nor consent to any departure by the Guarantor therefrom, shall be
effective unless it is in writing and signed by the Administrative Agent, and
then the waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given. No failure on the part of any
Guaranteed Party to exercise, and no delay in exercising, any right under this
Guaranty shall operate as a waiver or preclude any other or further exercise
thereof or the exercise of any other right.

 

- 5 -



--------------------------------------------------------------------------------

Section 16. Expenses. The Guarantor shall reimburse the Guaranteed Parties on
demand for all reasonable costs, expenses and charges (including without
limitation reasonable fees and charges of external legal counsel and reasonable
costs allocated by internal legal counsel) incurred by such Guaranteed Parties
in connection with the enforcement of this Guaranty. The obligations of the
Guarantor under this Section shall survive the termination of this Guaranty.

Section 17. Assignment. This Guaranty shall be binding on, and shall inure to
the benefit of, the Guarantor, each Guaranteed Party and their respective
successors and assigns; provided that the Guarantor may not assign or transfer
its rights or obligations under this Guaranty without the prior written consent
of the Administrative Agent and without requiring any further consent of any
Lender. Without limiting the generality of the foregoing, each Guaranteed Party
may assign, sell participations in or otherwise transfer its rights under the
Facility Documents in accordance with the terms thereof to any other person or
entity, and the other person or entity shall then become vested with all the
rights granted to the Guaranteed Parties in this Guaranty or otherwise.

Section 18. Captions. The headings and captions in this Guaranty are for
convenience only and shall not affect the interpretation or construction of this
Guaranty.

Section 19. Governing Law, Etc. THIS GUARANTY SHALL BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK. THE GUARANTOR CONSENTS TO THE EXCLUSIVE JURISDICTION AND
VENUE OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, AND ANY APPELLATE COURT FROM ANY
THEREOF. SERVICE OF PROCESS BY A GUARANTEED PARTY IN CONNECTION WITH ANY SUCH
DISPUTE SHALL BE BINDING ON THE GUARANTOR IF SENT TO THE GUARANTOR BY REGISTERED
MAIL AT THE ADDRESS SPECIFIED IN SECTION 21 BELOW OR AS OTHERWISE SPECIFIED BY
THE GUARANTOR FROM TIME TO TIME. THE GUARANTOR WAIVES ANY RIGHT THE GUARANTOR
MAY HAVE TO JURY TRIAL IN ANY ACTION RELATED TO THIS GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND FURTHER WAIVES ANY RIGHT TO INTERPOSE ANY
COUNTERCLAIM (OTHER THAN A COMPULSORY COUNTERCLAIM) RELATED TO THIS GUARANTY OR
THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY SUCH ACTION. TO THE EXTENT THAT THE
GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A JUDGMENT, EXECUTION OR
OTHERWISE), THE GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS GUARANTY.

Section 20. Integration; Effectiveness. This Guaranty alone sets forth the
entire understanding of the Guarantor and the Guaranteed Parties relating to the
guarantee of the Liabilities and constitutes the entire contract between the
parties relating to the subject matter

 

- 6 -



--------------------------------------------------------------------------------

hereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof. This Guaranty shall become
effective when it shall have been executed and delivered by the Guarantor to the
Administrative Agent. Delivery of an executed signature page of this Guaranty by
telecopy shall be effective as delivery of a manually executed signature page of
this Guaranty.

Section 21. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement.

[signature pages follow]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its authorized officer as of the date first above written.

 

MANITOWOC FOODSERVICE, INC.   By:  

 

    Name:     Title:

[Signature Page to the Parent Guaranty]



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF SUBSIDIARY GUARANTY

(ATTACHED)



--------------------------------------------------------------------------------

EXECUTION VERSION

SUBSIDIARY GUARANTY

SUBSIDIARY GUARANTY dated as of March 3, 2016 (as same may be amended,
supplemented, restated or amended and restated or otherwise modified from time
to time, this “Guaranty”) made by each of the Persons that is a signatory hereto
(individually a “Guarantor” and collectively, the “Guarantors”) in favor of
JPMorgan Chase Bank, N.A., in its capacity as administrative agent (the
“Administrative Agent”) under the Credit Agreement referred to below for the
benefit of the Administrative Agent, the Collateral Agent, the Lenders and their
Affiliates and each other Secured Creditor to the extent provided below.

WITNESSETH:

WHEREAS, Manitowoc Foodservice, Inc., a Delaware corporation (the “Borrower”),
the Subsidiary Borrowers party thereto, the Administrative Agent and certain
other financial institutions are contemporaneously herewith entering into a
credit agreement dated as of the date hereof (as same may be amended,
supplemented, restated or amended and restated or otherwise modified from time
to time, the “Credit Agreement”), providing, subject to the terms and conditions
thereof, for extensions of credit to be made by the Lenders to the Borrower and
Subsidiary Borrowers. Capitalized terms used but not otherwise defined herein
shall have the meaning ascribed to them by the Credit Agreement;

WHEREAS, it is a condition precedent to the extension of credit by the Lenders
under the Credit Agreement that each of the Guarantors execute and deliver this
Guaranty whereby each of the Guarantors shall guarantee the payment when due of
all Liabilities (as defined below); and

WHEREAS, in consideration of the financial and other support that the Borrower
has provided, and such financial and other support as the Borrower may in the
future provide, to the Guarantors (each of which is a Subsidiary of the
Borrower), and in order to (a) induce the Lenders and the Administrative Agent
to enter into the Credit Agreement and extend credit thereunder and (b) induce
the Lenders and their Affiliates to enter into one or more Swap Agreements, Bank
Product Agreements (as defined in the US Security Agreement) and/or Designated
Foreign Facility Agreements (as defined in the US Security Agreement) permitted
by the Credit Agreement (such agreements, as from time to time amended,
supplemented or otherwise modified, restated or amended and restated being the
“Covered Agreements”) and because each Guarantor has determined that executing
this Guaranty is in its interest and to its financial benefit, each of the
Guarantors is willing to guarantee the obligations of the Borrower, each
Subsidiary Borrower and each other Subsidiary of the Borrower (together, the
“Borrowers”) under the Credit Agreement, any promissory note, the other Credit
Documents and the Covered Agreements (all of the foregoing agreements or
arrangements being the “Facilities” and any writing evidencing, supporting or
securing a Facility, including but not limited to this Guaranty, as such writing
may be amended, supplemented or otherwise modified from time to time, being a
“Facility Document”).

 

-1-



--------------------------------------------------------------------------------

NOW THEREFORE, in order to induce the Guaranteed Parties (as defined below) to
enter into or extend or continue credit or give financial accommodation under
the Facilities, each Guarantor agrees as follows:

Section 1. Guaranty of Payment. Each Guarantor unconditionally and irrevocably
guarantees to each of the Administrative Agent, the Collateral Agent, the
Lenders, each of their Affiliates party to a Covered Agreement, and each other
Secured Creditor (individually, a “Guaranteed Party”, and collectively, the
“Guaranteed Parties”) the full and punctual payment when due (whether at the
stated maturity, by acceleration or otherwise) of all obligations, liabilities
and indebtedness (including, without limitation, principal, premium, interest,
reimbursement obligations, fees and indemnities (including, without limitation,
all interest that accrues after the commencement of any case, proceeding or
other action relating to the bankruptcy, insolvency, reorganization or similar
proceeding of any Guarantor at the rate provided for in the applicable Facility
Document, whether or not a claim for post-petition interest is allowed in any
such proceeding)) of each of the Borrowers to the Guaranteed Parties, whether
now owing or which may in the future may be owing (all of the foregoing being
the “Liabilities”). Upon failure by any of the Borrowers to pay punctually any
of the Liabilities, each of the Guarantors agrees that it shall forthwith pay to
the Administrative Agent for the benefit of the applicable Guaranteed Parties
(or in the case of amounts owing under a Covered Agreement, to the applicable
Guaranteed Party) the amount not so paid at the place and in the manner
specified in the applicable Facility Document. This Guaranty is a guarantee of
payment and not of collection only. The Guaranteed Parties shall not be required
to exhaust any right or remedy or take any action against the Borrowers or any
other person or entity or any Collateral. Each Guarantor agrees that, as between
such Guarantor and the Guaranteed Parties, the Liabilities may be declared to be
due and payable for the purposes of this Guaranty notwithstanding any stay,
injunction or other prohibition which may prevent, delay or vitiate any
declaration as regards any of the Borrowers and that in the event of a
declaration or attempted declaration, the Liabilities shall immediately become
due and payable by such Guarantor for the purposes of this Guaranty. All
liabilities of the Guarantors hereunder shall be the joint and several
liabilities of each Guarantor. Notwithstanding anything contained herein, the
Liabilities guaranteed by Enodis Holdings Limited and Manitowoc FSG UK Limited
shall exclude all liabilities as to which the Borrower or any Domestic
Subsidiary of the Borrower is the primary obligor.

Section 2. Guaranty Absolute. Each Guarantor guarantees that the Liabilities
shall be paid strictly in accordance with the terms of the Facility Documents.
The liability of a Guarantor under this Guaranty is absolute and unconditional
irrespective of: (a) any change in the time, manner or place of payment of, or
in any other term of, all or any of the Facility Documents or Liabilities, or
any other amendment or waiver of or any consent to departure from any of the
terms of any Facility Document or Liability, including any increase or decrease
in the rate of interest thereon; (b) any release or amendment or waiver of, or
consent to departure from, any other guarantee or support document, or any
exchange, release or non-perfection of any Collateral, for all or any of the
Facility Documents or Liabilities; (c) any present or future law, regulation or
order of any jurisdiction (whether of right or in fact) or of any agency thereof
purporting to reduce, amend, restructure or otherwise affect any term of any
Facility Document or Liability; (d) without being limited by the foregoing, any
lack of validity or enforceability of any Facility Document or Liability; and
(e) any other setoff, defense or counterclaim whatsoever (in any case, whether
based on contract, tort or any other theory) with respect to the Facility
Documents or the transactions contemplated thereby which might otherwise
constitute a legal or equitable defense available to, or discharge of, any of
the Borrowers or a Guarantor.

 

-2-



--------------------------------------------------------------------------------

Section 3. Guaranty Irrevocable. This Guaranty is a continuing guarantee of the
payment of all Liabilities now or hereafter existing under the Facility
Documents and shall remain in full force and effect until payment in full of all
Liabilities and other amounts payable under this Guaranty and until the Facility
Documents are no longer in effect.

Section 4. Reinstatement. This Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Liabilities is rescinded or must otherwise be returned by the Guaranteed Party
on the insolvency, bankruptcy or reorganization of any of the Borrowers or
otherwise, all as though the payment had not been made.

Section 5. Subrogation. No Guarantor shall exercise any rights which it may
acquire by way of subrogation, by any payment made under this Guaranty or
otherwise, until all the Liabilities have been paid in full and the Facility
Documents are no longer in effect. If any amount is paid to a Guarantor on
account of subrogation rights under this Guaranty at any time when all the
Liabilities have not been paid in full, the amount shall be held in trust by
such Guarantor for the benefit of the Guaranteed Parties and shall be promptly
paid to the Administrative Agent for the benefit of the Guaranteed Parties (or
in the case of amounts owing under a Covered Agreement, to the applicable
Guaranteed Party) to be credited and applied to the Liabilities, whether matured
or unmatured or absolute or contingent, in accordance with the terms hereof and
of the Facility Documents. If a Guarantor makes payment to the Guaranteed
Parties of all or any part of the Liabilities and all the Liabilities are paid
in full and the Facility Documents are no longer in effect, the applicable
Guaranteed Party shall, at such Guarantor’s request, execute and deliver to such
Guarantor appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to such Guarantor of
an interest in the Liabilities resulting from the payment.

Section 6. Subordination. Without limiting the Guaranteed Parties’ rights under
any other agreement, any liabilities owed by any of the Borrowers to a Guarantor
in connection with any extension of credit or financial accommodation by a
Guarantor to or for the account of such Borrower, including but not limited to
interest accruing at the agreed contract rate after the commencement of a
bankruptcy or similar proceeding, are hereby subordinated to the Liabilities,
and such liabilities of such Borrower to such Guarantor, if the Administrative
Agent so requests, shall be collected, enforced and received by such Guarantor
as trustee for the Guaranteed Parties and shall be paid over to the
Administrative Agent for the benefit of the Guaranteed Parties (or in the case
of amounts owing under a Covered Agreement, to the applicable Guaranteed Party)
on account of the Liabilities but without reducing or affecting in any manner
the liability of such Guarantor under the other provisions of this Guaranty.

Section 7. Payments Generally. All payments by a Guarantor hereunder shall be
made in the manner, at the place and in the currency (the “Payment Currency”)
required by the applicable Facility Document; provided, however, that (if the
Payment Currency is other than Dollars) a Guarantor may, at its option (or, if
for any reason whatsoever such Guarantor is unable to effect payments in the
foregoing manner, such Guarantor shall be obligated to) pay to the applicable
Guaranteed Party at its principal office the equivalent amount in Dollars
computed in the same manner as, and such Guarantor shall indemnify the
applicable Guaranteed Party to the same extent as set forth in, Section 9.15 of
the Credit Agreement.

 

-3-



--------------------------------------------------------------------------------

Section 8. Certain Taxes. The provisions of Sections 2.17(a), (b) and (c) of the
Credit Agreement, including related definitions, are incorporated herein mutatis
mutandis with respect to Taxes associated with payments to be made by the
Guarantors hereunder.

Section 9. Representations and Warranties. Each Guarantor represents and
warrants that: (a) the execution, delivery and performance of this Guaranty by
such Guarantor (i) are within such Guarantor’s corporate or other organizational
powers and have been duly authorized by all necessary corporate or limited
liability company and, if required, stockholder or similar action on the part of
such Guarantor; (ii) do not violate any agreement, instrument, law, regulation
or order applicable to such Guarantor, other than, in the case of agreements and
instruments, for such violations or defaults which could not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect; and (iii) do not require the consent or approval of any person or
entity, including but not limited to any governmental authority, or any filing
or registration of any kind other than such as have been obtained and which are
in full force and effect as of the date hereof; (b) this Guaranty has been duly
executed and delivered by such Guarantor and is the legal, valid and binding
obligation of such Guarantor enforceable against such Guarantor in accordance
with its terms, except to the extent that enforcement may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance and other similar laws
affecting creditors’ rights generally; and (c) in executing and delivering this
Guaranty, such Guarantor has (i) without reliance on any Guaranteed Party or any
information received from any Guaranteed Party and based upon such documents and
information it deems appropriate, made an independent investigation of the
transactions contemplated hereby and the Borrowers, the Borrowers’ business,
assets, operations, prospects and condition, financial or otherwise, and any
circumstances which may bear upon such transactions, the Borrowers or the
obligations and risks undertaken herein with respect to the Liabilities;
(ii) adequate means to obtain from the Borrowers on a continuing basis
information concerning the Borrowers; (iii) has full and complete access to the
Facility Documents and any other documents executed in connection with the
Facility Documents; and (iv) not relied and will not rely upon any
representations or warranties of any Guaranteed Party not embodied herein or any
acts heretofore or hereafter taken by any Guaranteed Party (including but not
limited to any review by any Guaranteed Party of the affairs of the Borrowers).

Section 10. Limitation on Obligations. (a) The provisions of this Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any
Guarantor under this Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Guarantor’s
liability under this Guaranty, then, notwithstanding any other provision of this
Guaranty to the contrary, the amount of such liability shall, without any
further action by the Guarantors or any Guaranteed Party, be automatically
limited and reduced to the highest amount that is valid and enforceable as
determined in such action or proceeding (such highest amount determined
hereunder being the relevant Guarantor’s “Maximum Liability”). This Section 10
with respect to the Maximum Liability of the Guarantors is intended solely to
preserve the rights

 

-4-



--------------------------------------------------------------------------------

of the Guaranteed Parties hereunder to the maximum extent not subject to
avoidance under applicable law, and neither the Guarantor nor any other person
or entity shall have any right or claim under this Section 10 with respect to
the Maximum Liability, except to the extent necessary so that the obligations of
the Guarantor hereunder shall not be rendered voidable under applicable law.

(b) Each of the Guarantors agrees that the Liabilities may at any time and from
time to time exceed the Maximum Liability of each Guarantor, and may exceed the
aggregate Maximum Liability of all other Guarantors, without impairing this
Guaranty or affecting the rights and remedies of the Guaranteed Parties
hereunder. Nothing in this Section 10 shall be construed to increase any
Guarantor’s obligations hereunder beyond its Maximum Liability.

(c) In the event any Guarantor (a “Paying Guarantor”) shall make any payment or
payments under this Guaranty or shall suffer any loss as a result of any
realization upon any Collateral granted by it to secure its obligations under
this Guaranty, each other Guarantor (each a “Non-Paying Guarantor”) shall
contribute to such Paying Guarantor an amount equal to such Non-Paying
Guarantor’s “Pro Rata Share” of such payment or payments made, or losses
suffered, by such Paying Guarantor. For the purposes hereof, each Non-Paying
Guarantor’s “Pro Rata Share” with respect to any such payment or loss by a
Paying Guarantor shall be determined as of the date on which such payment or
loss was made by reference to the ratio of (i) such Non-Paying Guarantor’s
Maximum Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Borrowers
after the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Maximum Liability of all Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Guarantors, the
aggregate amount of all monies received by all Guarantors from the Borrowers
after the date hereof (whether by loan, capital infusion or by other means).
Nothing in this Section 10 shall affect any Guarantor’s several liability for
the entire amount of the Liabilities (up to such Guarantor’s Maximum Liability).
Each of the Guarantors covenants and agrees that its right to receive any
contribution under this Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to all the Liabilities. The
provisions of this Section 10 are for the benefit of both the Guaranteed Parties
and the Guarantors and may be enforced by any one, or more, or all of them in
accordance with the terms hereof.

Section 11. Application of Payments. All payments received by the Administrative
Agent hereunder (shall unless a court of competent jurisdiction shall otherwise
direct) be applied by the Administrative Agent first to payment of all costs and
expenses of the Administrative Agent incurred in connection with the collection
and enforcement of the Liabilities and then in the order set forth in
Section 7.4 of the U.S. Security Agreement.

Section 12. Remedies Generally. The remedies provided in this Guaranty are
cumulative and not exclusive of any remedies provided by law.

 

-5-



--------------------------------------------------------------------------------

Section 13. Setoff. Each Guarantor agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim the Guaranteed
Parties may otherwise have, each Guaranteed Party shall be entitled, at its
option, to offset balances (general or special, time or demand, provisional or
final) held by it for the account of such Guarantor at any of such Guaranteed
Party’s offices, in Dollars or in any other currency, against any amount payable
by such Guarantor under this Guaranty which is not paid when due (regardless of
whether such balances are then due to such Guarantor), in which case it shall
promptly notify such Guarantor thereof; provided that the Guaranteed Parties’
failure to give such notice shall not affect the validity thereof.

Section 14. Formalities. Each Guarantor waives presentment, notice of dishonor,
protest, notice of acceptance of this Guaranty or incurrence of any Liability
and any other formality with respect to any of the Liabilities or this Guaranty.

Section 15. Amendments and Waivers. No amendment or waiver of any provision of
this Guaranty, nor consent to any departure by a Guarantor therefrom, shall be
effective unless it is in writing and signed by the Administrative Agent, and
then the waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given. No failure on the part of any
Guaranteed Party to exercise, and no delay in exercising, any right under this
Guaranty shall operate as a waiver or preclude any other or further exercise
thereof or the exercise of any other right.

Section 16. Expenses. The Guarantors shall reimburse the Guaranteed Parties on
demand for all reasonable costs, expenses and charges (including without
limitation reasonable fees and charges of external legal counsel and reasonable
costs allocated by internal legal counsel) incurred by such Guaranteed Parties
in connection with the enforcement of this Guaranty. The obligations of each
Guarantor under this Section shall survive the termination of this Guaranty.

Section 17. Assignment. This Guaranty shall be binding on, and shall inure to
the benefit of, each Guarantor, each Guaranteed Party and their respective
successors and assigns; provided that a Guarantor may not assign or transfer its
rights or obligations under this Guaranty without the prior written consent of
the Administrative Agent and each Lender. Without limiting the generality of the
foregoing: (a) the obligations of each Guarantor under this Guaranty shall
continue in full force and effect and shall be binding on any successor
partnership and on previous partners and their respective estates if the
Guarantor is a partnership, regardless of any change in the partnership as a
result of death, retirement or otherwise; and (b) each Guaranteed Party may
assign, sell participations in or otherwise transfer its rights under the
Facility Documents in accordance with the terms thereof to any other person or
entity, and the other person or entity shall then become vested with all the
rights granted to the Guaranteed Parties in this Guaranty or otherwise.

Section 18. Captions. The headings and captions in this Guaranty are for
convenience only and shall not affect the interpretation or construction of this
Guaranty.

Section 19. Governing Law, Etc. THIS GUARANTY SHALL BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK. EACH GUARANTOR CONSENTS

 

-6-



--------------------------------------------------------------------------------

TO THE EXCLUSIVE JURISDICTION AND VENUE OF THE SUPREME COURT OF THE STATE OF NEW
YORK SITTING IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, AND
ANY APPELLATE COURT FROM ANY THEREOF. SERVICE OF PROCESS BY A GUARANTEED PARTY
IN CONNECTION WITH ANY SUCH DISPUTE SHALL BE BINDING ON A GUARANTOR IF SENT TO
SUCH GUARANTOR BY REGISTERED MAIL AT THE ADDRESS SPECIFIED IN SECTION 22 BELOW
OR AS OTHERWISE SPECIFIED BY SUCH GUARANTOR FROM TIME TO TIME. EACH GUARANTOR
WAIVES ANY RIGHT SUCH GUARANTOR MAY HAVE TO JURY TRIAL IN ANY ACTION RELATED TO
THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY AND FURTHER WAIVES ANY
RIGHT TO INTERPOSE ANY COUNTERCLAIM (OTHER THAN A COMPULSORY COUNTERCLAIM)
RELATED TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY SUCH
ACTION. TO THE EXTENT THAT A GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM SERVICE
OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A
JUDGMENT, EXECUTION OR OTHERWISE), SUCH GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY.

Section 20. Integration; Effectiveness. This Guaranty alone sets forth the
entire understanding of each Guarantor and the Guaranteed Parties relating to
the guarantee of the Liabilities and constitutes the entire contract between the
parties relating to the subject matter hereof and supersedes any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. This Guaranty shall become effective when it shall have been
executed and delivered by each Guarantor to the Administrative Agent. Delivery
of an executed signature page of this Guaranty by telecopy shall be effective as
delivery of a manually executed signature page of this Guaranty.

Section 21. Additional Subsidiary Guarantors. Pursuant to Sections 5.10 and 5.13
of the Credit Agreement, certain Subsidiaries are from time to time required to
enter into this Guaranty as a Guarantor. Upon execution and delivery after the
date hereof by the Administrative Agent and a Subsidiary of a supplement in the
form of Exhibit A hereto (or in such other form as may be satisfactory to the
Administrative Agent), such Subsidiary shall become a Guarantor hereunder with
the same force and effect as if originally named as a Guarantor herein. Each
Guarantor hereby consents to additional Subsidiaries becoming party hereto as
Guarantors in such manner. The execution and delivery of any instrument adding
an additional Guarantor as a party to this Guaranty shall not require any
further consent of any Guarantor hereunder or the consent of any of the
Borrowers or of any Guaranteed Party. The rights and obligations of each
Guarantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor as a party hereto.

Section 22. Notices. All communications and notices hereunder shall be in
writing and (other than to a Guarantor) given as provided in Section 9.01 of the
Credit Agreement.

 

-7-



--------------------------------------------------------------------------------

Notices to the Guarantors shall be sent to them in care of Manitowoc
Foodservice, Inc., Attn: John Stewart, Senior Vice President and Chief Financial
Officer, 2227 Welbilt Boulevard, New Port Richey, Florida 34655, or at such
other address as they may specify in a writing delivered to the Administrative
Agent in the manner specified by such Section 9.01.

Section 23. Excluded Swap Obligations, Etc. (a) Notwithstanding anything herein
to the contrary (including the definition of “Liabilities”), the definition of
“Liabilities” shall not create any guarantee by any Guarantor of (or grant of
security interest by any Guarantor to support, as applicable) any Excluded Swap
Obligations of such Guarantor for purposes of determining any obligations of any
Guarantor.

(b) Notwithstanding anything to the contrary in Section 11 hereof or
Section 9.16 of the 7.4 of the US Security Agreement, amounts received from any
Guarantor that is not a Qualified ECP Guarantor (as defined below) shall not be
applied to any Excluded Swap Obligation of such Guarantor. For purposes hereof,
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

(c) Without limiting the provisions of Section 10 hereof, each Qualified ECP
Guarantor hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Guarantor to honor all of its obligations under
this Guaranty in respect of Swap Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this paragraph for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this paragraph or otherwise under this Guaranty voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of each Qualified ECP Guarantor
under this paragraph shall remain in full force and effect until payment in full
of all Liabilities and other amounts payable under this Guaranty and until the
Credit Agreement is no longer in effect. Each Qualified ECP Guarantor intends
that this paragraph constitute, and this paragraph shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

[signature pages follow]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Guarantors has caused this Guaranty to be duly
executed and delivered by its authorized officer as of the date first above
written.

 

APPLIANCE SCIENTIFIC, INC.,

as Pledgor

By:  

 

  Name:     Title:  

BERISFORD PROPERTY DEVELOPMENT (USA) LTD.,

as Pledgor

By:  

 

  Name:     Title:  

CHARLES NEEDHAM INDUSTRIES INC.,

as Pledgor

By:  

 

  Name:     Title:  

CLEVELAND RANGE, LLC,

as Pledgor

By:  

 

  Name:     Title:  

 

[Signature Page to Subsidiary Guaranty]



--------------------------------------------------------------------------------

THE DELFIELD COMPANY LLC,

as Pledgor

By:  

 

  Name:     Title:  

ENODIS TECHNOLOGY CENTER, INC.,

as Pledgor

By:  

 

  Name:     Title:  

FRYMASTER L.L.C.,

as Pledgor

By:  

 

  Name:     Title:  

GARLAND COMMERCIAL INDUSTRIES LLC,

as Pledgor

By:  

 

  Name:     Title:  

 

[Signature Page to Subsidiary Guaranty]



--------------------------------------------------------------------------------

KYSOR BUSINESS TRUST,

as Pledgor

By:  

 

  Name:     Title:  

KYSOR HOLDINGS, INC.,

as Pledgor

By:  

 

  Name:     Title:  

KYSOR INDUSTRIAL CORPORATION,

a Michigan corporation, as Pledgor

By:  

 

  Name:     Title:  

KYSOR INDUSTRIAL CORPORATION,

a Nevada corporation, as Pledgor

By:  

 

  Name:     Title:  

 

[Signature Page to Subsidiary Guaranty]



--------------------------------------------------------------------------------

KYSOR NEVADA HOLDING CORP.,

as Pledgor

By:  

 

  Name:     Title:  

LANDIS HOLDING LLC,

as Pledgor

By:  

 

  Name:     Title:  

MANITOWOC EQUIPMENT WORKS, INC.,

as Pledgor

By:  

 

  Name:     Title:  

MANITOWOC FOODSERVICE COMPANIES, LLC,

as Pledgor

By:  

 

  Name:     Title:  

 

[Signature Page to Subsidiary Guaranty]



--------------------------------------------------------------------------------

MANITOWOC FOODSERVICE HOLDING, INC.,

as Pledgor

By:  

 

  Name:     Title:  

MANITOWOC FP, INC.,

as Pledgor

By:  

 

  Name:     Title:  

MANITOWOC FSG INTERNATIONAL HOLDINGS, INC.,

as Pledgor

By:  

 

  Name:     Title:  

ENODIS CORPORATION,

as Pledgor

By:  

 

  Name:     Title:  

 

[Signature Page to Subsidiary Guaranty]



--------------------------------------------------------------------------------

ENODIS GROUP HOLDINGS US, INC.,

as Pledgor

By:  

 

  Name:     Title:  

ENODIS HOLDINGS, INC.,

as Pledgor

By:  

 

  Name:     Title:  

MANITOWOC FSG OPERATIONS, LLC,

as Pledgor

By:  

 

  Name:     Title:  

MANITOWOC FSG U.S. HOLDING, LLC,

as Pledgor

By:  

 

  Name:     Title:  

WELBILT CORPORATION,

as Pledgor

By:  

 

  Name:     Title:  

 

[Signature Page to Subsidiary Guaranty]



--------------------------------------------------------------------------------

WELBILT HOLDING COMPANY,

as Pledgor

By:  

 

  Name:     Title:  

WESTRAN CORPORATION,

as Pledgor

By:  

 

  Name:     Title:  

MCCANN’S ENGINEERING & MANUFACTURING CO., LLC,

as Pledgor

By:  

 

  Name:     Title:  

MTW COUNTY (DOMESTICATION) LLC,

as Pledgor

By:  

 

  Name:     Title:  

 

[Signature Page to Subsidiary Guaranty]



--------------------------------------------------------------------------------

ENODIS HOLDINGS LIMITED

By:  

 

  Name:     Title:  

MANITOWOC FSG UK LIMITED

By:  

 

  Name:     Title:   MANITOWOC FOODSERVICE UK HOLDING LIMITED By:  

 

  Name:     Title:  

 

[Signature Page to Subsidiary Guaranty]



--------------------------------------------------------------------------------

EXHIBIT A

TO GUARANTY

SUPPLEMENT NO.      dated as of                  , 20     to the Subsidiary
Guaranty dated as of [            ], 2016 (as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Guaranty”), by the Subsidiaries of Manitowoc Foodservice, Inc., a Delaware
corporation (the “Borrower”), party thereto (individually, a “Guarantor”, and
collectively, the “Guarantors”) for the benefit of the Guaranteed Parties.

Reference is made to the Credit Agreement dated as of March 3, 2016 (as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
Subsidiary Borrowers, the lenders from time to time party thereto (the
“Lenders”) and JPMorgan Chase Bank, N.A., as Administrative Agent.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guaranty and the Credit Agreement.

The Guarantors have entered into the Guaranty in order to induce the Guaranteed
Parties to extend credit and take other actions pursuant to the Facility
Documents. Pursuant to Section 5.10 or 5.13 of the Credit Agreement, the
undersigned Subsidiary is required to enter into the Guaranty as a Guarantor.
Section 21 of the Guaranty provides that additional Subsidiaries of the Borrower
may become Guarantors under the Guaranty by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary of the
Borrower (the “New Guarantor”) is executing this Supplement in accordance with
the requirements of the Credit Agreement to become a Guarantor under the
Guaranty in order to induce the Guaranteed Parties to extend and continue the
extension of credit pursuant to the Credit Agreement and/or to enter into and
perform under other Facility Documents.

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

SECTION 1. In accordance with Section 21 of the Guaranty, the New Guarantor by
its signature below becomes a Guarantor under the Guaranty with the same force
and effect as if originally named therein as a Guarantor and the New Guarantor
hereby (a) agrees to all the terms thereof and warrants that the representations
and warranties made by it as a Guarantor thereunder are true and correct on and
as of the date hereof (with all references to “the Guaranty” in Section 9 of the
Guaranty being deemed references to the Guaranty and this Supplement).
Henceforth, each reference to a “Guarantor” in the Guaranty shall be deemed to
include the New Guarantor. The Guaranty is hereby incorporated herein by
reference. [Notwithstanding anything contained herein or in the Guaranty, the
Liabilities guaranteed by the New Guarantor pursuant hereto (and pursuant to the
Guaranty) shall exclude all Liabilities as to which the Borrower is the primary
obligor.]1

SECTION 2. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single agreement. This Supplement shall become effective when the Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Guarantor and the Administrative Agent.

 

1  To be inserted with the consent of the Administrative Agent to the extent
permitted by Section 5.10 of the Credit Agreement.



--------------------------------------------------------------------------------

SECTION 3. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.

SECTION 4. THIS GUARANTY SHALL BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

SECTION 5. All communications and notices hereunder shall be in writing and
(other than to the New Guarantor) given as provided in Section 9.01 of the
Credit Agreement. All communications and notices hereunder to the New Guarantor
shall be given to it at the address set forth under its signature below, with a
copy to the Borrower.

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guaranty as of the day and year first above
written.

 

[Name of New Guarantor] By:  

 

Name:  

 

Title:  

 

Address:  

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF UK SECURITY AGREEMENT

(ATTACHED)



--------------------------------------------------------------------------------

EXECUTION VERSION

SECURITY AGREEMENT

DATED      MARCH 2016

BETWEEN

THE COMPANIES LISTED IN SCHEDULE 1

as the Original Chargors

and

JPMORGAN CHASE BANK, N.A.

as UK Security Trustee



--------------------------------------------------------------------------------

CONTENTS

 

Clause         Page  

1.

   Interpretation      1   

2.

   Creation of Security      8   

3.

   Representations - General      12   

4.

   Restrictions on Dealings      13   

5.

   Investments      13   

6.

   Intellectual Property      18   

7.

   Accounts      18   

8.

   Relevant Contracts      19   

9.

   Insurances      19   

10.

   When Security Becomes Enforceable      20   

11.

   Enforcement of Security      20   

12.

   Receiver      22   

13.

   Powers of Receiver      23   

14.

   Application of Proceeds: Order of Priority      25   

15.

   Expenses and Indemnity      26   

16.

   Delegation      26   

17.

   Further Assurances      27   

18.

   Power of Attorney      27   

19.

   Preservation of Security      28   

20.

   Miscellaneous      30   

21.

   Notices      33   

22.

   Release      34   

23.

   Counterparts      35   

24.

   Enforcement      35   

25.

   Governing Law      36    Schedule 1 Original Chargors      37    Schedule 2
Security Assets      38       Part 1 Shares      38       Part 2 Relevant
Contracts      39       Part 3 Specific Intellectual Property Rights      39   

 

i



--------------------------------------------------------------------------------

Schedule 3 Forms of Letter for Security Accounts

     40      

Part 1 Notice to Account Bank

     40      

Part 2 Acknowledgment of Account Bank

     42   

Schedule 4 Form of Notice of Assignment/Form of Letter of Undertaking

     43      

Part 1 Form of Notice of Assignment

     43      

Part 2 Form of Letter of Undertaking

     45   

Schedule 5 Forms of Letter for Relevant Contracts

     46      

Part 1 Notice to Counterparty

     46      

Part 2 Acknowledgement of Counterparty

     48   

Schedule 6 Form of Deed of Accession

     49   

Signatories (to Deed of Accession)

     53   

Signatories (to Security Agreement)

     54   

 

ii



--------------------------------------------------------------------------------

THIS DEED is dated      March 2016

BETWEEN:

 

(1) THE COMPANIES listed in Schedule 1 as chargors (each an Original Chargor and
together the Original Chargors); and

 

(2) JPMORGAN CHASE BANK, N.A. as agent and trustee for the Secured Creditors
referred to below (the UK Security Trustee).

BACKGROUND:

 

(A) Each Chargor enters into this Deed in connection with the Credit Agreement
(as defined below).

 

(B) It is intended that this document takes effect as a deed notwithstanding the
fact that a party may only execute this document under hand.

IT IS AGREED as follows:

 

1. INTERPRETATION

 

1.1 Definitions

In this Deed:

Account Bank means each person with whom a Security Account is maintained.

Act means the Law of Property Act 1925.

Additional Chargor means a Credit Party which becomes a Chargor by executing a
Deed of Accession.

Additional Secured Document means any Swap Agreement permitted by the Credit
Agreement, any Bank Product Agreement, and any Designated Foreign Facility
Agreement, in each case between one or more Credit Parties and one or more
Lenders or Affiliates of Lenders.

Administrative Agent means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent under the Credit Agreement and its permitted successors and
assigns.

Bank Product Agreements shall mean any agreement entered into from time to time
with any Credit Party in connection with any of the Bank Products which
Manitowoc Foodservice, Inc. identifies to the UK Security Trustee and the
Administrative Agent in writing as an agreement intended to be secured by this
Deed (which designation, once made, may be revoked only with the consent of the
Lender or Lender Affiliate party thereto).

 

1



--------------------------------------------------------------------------------

Bank Products shall mean the following bank services or facilities extended to
any Credit Party: (a) commercial credit cards, (b) stored value cards, and
(c) treasury management services (including controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

Chargor means the Original Chargors and any Additional Chargor.

Credit Agreement means the credit agreement dated as of      March 2016 between,
amongst others, Manitowoc Foodservice, Inc., the Subsidiary Borrowers party
thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A. as Administrative
Agent and UK Security Trustee, and the other agents, arrangers and bookrunners
party thereto.

Credit Documents has the meaning given to that term in the Credit Agreement.

Credit Party has the meaning given to that term in the Credit Agreement.

Deed of Accession means a deed substantially in the form of Schedule 6 (Form of
Deed of Accession).

Designated Foreign Facility Agreement has the meaning given to that term in the
US Security Agreement.

Discharge Date means the date on which the Administrative Agent is satisfied
that all of the Secured Liabilities have been unconditionally and irrevocably
paid and discharged in full or have otherwise been addressed in a manner
acceptable to the Administrative Agent.

Event of Default has the meaning given to that term in the Credit Agreement.

Foreign Entity means a member of the Group which is a Foreign Subsidiary of
Manitowoc Foodservice, Inc.

Foreign Subsidiary has the meaning given to that term in the Credit Agreement.

Group means Manitowoc Foodservice, Inc. and its Subsidiaries.

Insurance in relation to any Chargor means any contract of insurance taken out
by or on behalf of that Chargor or under which it has a right to claim.

Intellectual Property Rights means:

 

  (a) any know-how, show-how, patent, trade mark, service mark, design, business
name, domain name, invention, trade secret, topographical or similar right or
other data and information;

 

  (b) any copyright, database, software and all embodiments or fixations thereof
and related documentation, registrations and franchises or other intellectual
property right; or

 

  (c) any improvements and accessions to and books and records describing or
used in connection with any of the foregoing or any interest (including by way
of licence) in the above,

 

2



--------------------------------------------------------------------------------

in each case whether registered or not, and includes any related application.

Investments means in relation to any Chargor:

 

  (a) the Shares; and

 

  (b) all other shares, stocks, debentures, bonds, warrants, coupons and other
securities and investments, which it purports to mortgage or charge under this
Deed.

Issuing Bank has the meaning given to that term in the Credit Agreement.

Lenders has the meaning given to that term in the Credit Agreement.

Lien means, with respect to any asset:

 

  (a) any mortgage, deed of trust, lien, hypothecation, pledge, encumbrance,
charge (fixed or floating), trust arrangements or security interest in or on
such asset;

 

  (b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset; or

 

  (c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

Obligors means each Chargor and each other Credit Party.

Party means a party to this Deed.

Receiver means an administrative receiver (if applicable), a receiver and
manager or a receiver, in each case, appointed under this Deed.

Relevant Contract means in relation to the Original Chargors any agreement
specified in Part 3 of Schedule 2 (Security Assets) opposite its name or in
relation to any Additional Chargor in Part 3 of the schedule to any Deed of
Accession by which it became party to this Deed, and in each case each other
agreement or document supplementing or amending any of them.

Required Lenders has the meaning given to that term in the Credit Agreement.

Secured Creditors means:

 

  (a) the Lenders (and any Affiliate thereof);

 

  (b) the UK Security Trustee;

 

3



--------------------------------------------------------------------------------

  (c) the Administrative Agent;

 

  (d) each Swingline Lender; and

 

  (e) each Issuing Bank.

Secured Liabilities means in relation to the Security over or in respect of all
of the Security Assets, (i) all present and future obligations and liabilities
(whether actual or contingent and whether owed jointly or severally or in any
other capacity whatsoever) of each Obligor which is a Foreign Entity to any
Secured Creditor under any Credit Document, and (ii) all present and future
obligations and liabilities (whether actual or contingent and whether owed
jointly or severally or in any other capacity whatsoever) of each Obligor or
other person which is a Foreign Entity to any Secured Creditor under any
Additional Secured Document, in each case, including liabilities and obligations
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding).

Security means any Lien created, evidenced or conferred by or pursuant to this
Deed or any Deed of Accession.

Security Account means any account (other than a suspense account) used by any
Chargor from time to time.

Security Assets means the assets of each Chargor that are subject of this
Security.

Security Period means the period beginning on the date of this Deed and ending
on the Discharge Date.

Shares means:

 

  (a) the shares in the capital of the Original Chargors’ directly owned
Subsidiaries which are registered in the name of an Original Chargor or held by
any nominee on its behalf, in each case, as specified in Part 1 of Schedule 2
(Security Assets); and

 

  (b) all other shares in the capital of a directly owned Subsidiary of a
Chargor in respect of which share certificates are, or are required to be,
delivered to the UK Security Trustee or its nominee pursuant to Clause 5.9
(Issue or acquisition of further Shares).

Swap Agreement means each “Swap Agreement” as defined in the Credit Agreement
other than any such agreement which by its terms states that it is not intended
to be secured by the Security Documents.

Swingline Lender has the meaning given to that term in the Credit Agreement.

UK Borrower means Enodis Holdings Limited (registered number 04330209) with its
registered office at St Anns Wharf, 112 Quayside, Newcastle Upon Tyne NE1 3DX.

 

4



--------------------------------------------------------------------------------

US Security Agreement has the meaning given to that term in the Credit
Agreement.

 

1.2 Construction

 

  (a) Capitalised terms defined in the Credit Agreement have, unless expressly
defined in this Deed, the same meaning in this Deed.

 

  (b) The words include, includes and including shall be deemed to be followed
by the phrase without limitation.

 

  (c) References to, or to any specified provision of, this Deed, any Credit
Document or any Additional Secured Document, or any other document ancillary or
relevant to any Credit Document or any Additional Secured Document shall be
construed as references to this Deed, that Credit Document, that Additional
Secured Document, that provision or that document as in force for the time being
and as amended (which, as each Chargor specifically agrees and acknowledges in
relation to the Credit Documents and Additional Secured Documents may include,:

 

  (i) any (however fundamental) variation, increase, addition, extension or
reduction in any amount made available thereunder and/or any alteration and/or
addition to the purposes for which any such amount, or increased or reduced
amount, may be used, including for the purposes of acquisitions of any nature;
increasing working capital, enabling investor distributions to be made; carrying
out restructurings; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new borrowers; or any other
variation or extension of the purposes for which any such facility or amount
might be made available from time to time; and any fees, costs and/or expenses
associated with any of the foregoing;

 

  (ii) any facilities or commitments provided in substitution for or in addition
to the facilities or commitments originally made available thereunder;

 

  (iii) any restructuring or rescheduling of the indebtedness incurred
thereunder whether in isolation or in connection with any of the foregoing;

 

  (iv) any substitution of any existing borrower thereunder for any other
borrower and/or any addition of any new borrower thereunder;

 

  (v) any increase to the margin, commitment commission, fees or other amounts
payable thereunder; and

 

  (vi) any combination of any of the foregoing,

in accordance with the terms thereof or, as the case may be, with the agreement
of the relevant parties and (where any consents are required to be obtained as a
condition to such amendment being permitted) with the requisite consents.

 

5



--------------------------------------------------------------------------------

  (d) The term:

 

  (i) certificated has the meaning given to it in the Uncertificated Securities
Regulations 2001; and

 

  (ii) clearance system means a person whose business is or includes the
provision of clearance services or security accounts or any nominee or
depository for that person.

 

  (e) Any covenant of a Chargor under this Deed remains in force during the
Security Period and is given for the benefit of each Secured Creditor.

 

  (f) Unless the context otherwise requires, a reference to a Security Asset
includes:

 

  (i) any part of that Security Asset;

 

  (ii) the proceeds of sale of that Security Asset; and

 

  (iii) any present and future assets of that type.

 

  (g) In this Deed, unless the contrary intention appears, a reference to:

 

  (i) an amendment includes an amendment, extension, supplement, novation,
reenactment, replacement, restatement or variation and amended will be construed
accordingly;

 

  (ii) assets includes businesses, undertakings, securities, properties,
revenues or rights of every description and whether present or future, actual or
contingent;

 

  (iii) an authorisation includes an authorisation, consent, approval,
resolution, permit, licence, exemption, filing, registration or notarisation;

 

  (iv) disposal means a sale, transfer, assignment, grant, lease, licence or
other disposal, whether voluntary or involuntary and whether pursuant to a
single transaction or a series of transactions, and dispose will be construed
accordingly;

 

  (v) guarantee means any guarantee, bond, letter of credit, indemnity or
similar assurance against financial loss, or any obligation, direct or indirect,
actual or contingent, to purchase or assume any indebtedness of any person or to
make an investment in or loan to any person or to purchase assets of any person,
where, in each case, that obligation is assumed in order to maintain or assist
the ability of that person to meet all or any of its indebtedness (and includes
any “Guarantee” as defined in the Credit Agreement);

 

  (vi) incorporation includes the formation or establishment of a partnership or
any other person and incorporate and incorporated will be construed accordingly;

 

6



--------------------------------------------------------------------------------

  (vii) indebtedness includes any obligation (whether incurred as principal or
as surety and whether present or future, actual or contingent) for the payment
or repayment of money;

 

  (viii) a person includes any individual, company, corporation, unincorporated
association or body (including a partnership, trust, fund, joint venture or
consortium), government, state, agency, organisation or other entity whether or
not having separate legal personality;

 

  (ix) a regulation includes any regulation, rule, order, official directive,
request or guideline (in each case, whether or not having the force of law but,
if not having the force of law, being of a type with which any person to which
it applies is accustomed to comply) of any governmental, intergovernmental or
supranational body, agency, department or regulatory, self-regulatory or other
authority or organisation;

 

  (x) a provision of law is a reference to that provision as extended, applied,
amended or re-enacted and includes any subordinate legislation;

 

  (xi) a Clause, a Subclause or a Schedule is a reference to a clause or
subclause of, or a schedule to, this Deed;

 

  (xii) a Party or any other person includes its successors in title, permitted
assigns and permitted transferees; and

 

  (xiii) words imparting the singular include the plural and vice versa.

 

  (h) Unless expressly provided to the contrary in this Deed, a person who is
not a party to this Deed may not enforce any of its terms under the Contracts
(Rights of Third Parties) Act 1999 and, notwithstanding any term of this Deed,
no consent of any third party is required for any amendment (including any
release or compromise of any liability) or termination of this Deed.

 

  (i) An Event of Default is continuing if it has not been waived or remedied.

 

  (j) Unless the contrary intention appears:

 

  (i) a reference to a Party will not include that party if it has ceased to be
a party under this Deed;

 

  (ii) if there is an inconsistency between this Deed and another Credit
Document, this Deed will prevail;

 

  (iii) any obligation of an Obligor under this Deed which is not a payment
obligation remains in force for so long as any payment obligation of an Obligor
is or may be or is capable of becoming outstanding under the Credit Documents;
and

 

  (iv) any obligation of an Obligor under this Deed includes an obligation on
that Obligor not to contract or agree to do something or not to do something
which would breach that first obligation unless such contract or agreement is
conditional on the Discharge Date or on the approval of the Lenders or the
Required Lenders (as required under the Credit Agreement).

 

7



--------------------------------------------------------------------------------

  (k) The index to and headings in this Deed do not affect its interpretation.

 

  (l) This Deed is the UK Security Agreement for the purposes of the Credit
Agreement.

 

1.3 Certificates

A certificate of the UK Security Trustee setting forth the amount of any Secured
Liability due from any Obligor shall, in the absence of manifest error, be prima
facie evidence of such amount against that Obligor.

 

2. CREATION OF SECURITY

 

2.1 General

 

  (a) All this Security:

 

  (i) is created in favour of the UK Security Trustee;

 

  (ii) is continuing security for the payment, discharge and performance of all
the relevant Secured Liabilities and will extend to the ultimate balance of all
relevant sums payable by the Obligors under the Credit Documents regardless of
any intermediate payment or discharge in whole or in part; and

 

  (iii) is made with full title guarantee in accordance with the Law of Property
(Miscellaneous Provisions) Act 1994.

 

  (b) If any of the assets of a Chargor cannot be fully and effectively secured
in the manner envisaged by this Deed without the consent of a third party:

 

  (i) that Chargor must notify the UK Security Trustee as soon as reasonably
practicable;

 

  (ii) this Security will, until such consent is received (whereupon the same
shall be secured in the manner envisaged by this Deed), secure all amounts which
that Chargor may receive, or has received, in respect of that asset but exclude
the asset itself; and

 

  (iii) that Chargor must, and each other Chargor must procure that each Chargor
will, use all reasonable endeavours to obtain that consent as soon as reasonably
practicable and, once obtained, will promptly provide a copy of that consent to
the UK Security Trustee.

 

8



--------------------------------------------------------------------------------

  (c) The UK Security Trustee holds the benefit of this Deed on trust for the
Secured Creditors.

 

  (d) The fact that no or incomplete details of any Security Asset are inserted
in Schedule 2 (Security Assets) or in the schedule to any Deed of Accession (if
any) by which any Chargor became party to this Deed shall not affect the
validity or enforceability of this Security.

 

  (e) Notwithstanding any other provision contained herein to the contrary, in
no event shall the Security created hereby secure any Obligation of any Person
that is not a Foreign Entity.

 

2.2 Investments

 

  (a) Each Chargor charges:

 

  (i) by way of a first equitable mortgage and first fixed charge the Shares;
and

 

  (ii) (to the extent that they are not the subject of a charge under
sub-paragraph (i) above) by way of a first fixed charge its interest in all
shares, stocks, debentures, bonds, warrants, coupons or other securities and
investments in each case in respect of any person which is not a member of the
Group and which are owned by it or held by any nominee on its behalf.

 

  (b) A reference in this Deed to any share, stock, debenture, bond, warrant,
coupon or other security or investment includes:

 

  (i) any dividend, interest or other distribution paid or payable;

 

  (ii) any right, money or property accruing or offered at any time by way of
redemption, substitution, exchange, bonus or preference, under option rights or
otherwise;

 

  (iii) any right against any clearance system; and

 

  (iv) any right under any custodian or other agreement,

in relation to that share, stock, debenture, bond, warrant, coupon or other
security or investment.

 

2.3 Insurances

 

  (a) Each Chargor assigns by way of security, subject to a proviso for
re-assignment on redemption, all amounts payable to it under or in connection
with each of its Insurances and all its rights in connection with those amounts.

 

9



--------------------------------------------------------------------------------

  (b) To the extent that they are not effectively assigned under paragraph
(a) above, each Chargor charges by way of first fixed charge all amounts and
rights described in paragraph (a) above.

 

  (c) A reference in this Subclause to any amounts excludes all amounts received
or receivable under or in connection with any third party liability Insurance
and required to settle a liability of an Obligor to a third party.

 

2.4 Other contracts

 

  (a) Each Chargor assigns by way of security, subject to a proviso for
re-assignment on redemption, all of its rights in respect of:

 

  (i) its Relevant Contracts;

 

  (ii) any letter of credit issued in its favour, and

 

  (iii) any bill of exchange or other negotiable instrument held by it.

 

  (b) To the extent that any such right, title and interest described in
paragraph (a) above is not assignable or capable of assignment, the assignment
thereof purported to be effected by paragraph (a) shall operate as an assignment
of any and all damages, compensation, remuneration, profit, rent or income which
such Chargor may derive therefrom or be awarded or entitled to in respect
thereof.

 

  (c) To the extent that they do not fall within any other Subclause of this
Clause and are not effectively assigned under paragraph (a) or (b) above, each
Chargor charges by way of first fixed charge all of its rights and benefits
under each agreement and document to which it is a party.

 

2.5 Intellectual property

Each Chargor charges by way of a first fixed charge all of its rights in respect
of any Intellectual Property Rights; this includes any specified in Part 4 of
Schedule 2 (Security Assets) opposite its name or in Part 4 of the schedule to
any Deed of Accession by which it became party to this Deed.

 

2.6 Miscellaneous

Each Chargor charges by way of a first fixed charge:

 

  (a) any beneficial interest, claim or entitlement it has to any assets of any
pension fund;

 

  (b) its goodwill;

 

  (c) the benefit of any authorisation (statutory or otherwise) held in
connection with its business or the use of any Security Asset;

 

10



--------------------------------------------------------------------------------

  (d) the right to recover and receive compensation which may be payable to it
in respect of any authorisation referred to in paragraph (c) above; and

 

  (e) its uncalled capital.

 

2.7 Floating charge

 

  (a) Each Chargor charges by way of a first floating charge all its assets
whatsoever and wheresoever not otherwise effectively mortgaged, charged or
assigned under this Deed.

 

  (b) Except as provided below, the UK Security Trustee may by notice to a
Chargor convert the floating charge created by that Chargor under this Deed into
a fixed charge as regards any of that Chargor’s assets specified in that notice,
if:

 

  (i) an Event of Default has occurred and is continuing; or

 

  (ii) the UK Security Trustee (acting reasonably) considers those assets to be
in danger of being seized or sold under any form of distress, attachment,
execution or other legal process.

 

  (c) The floating charge created under this Deed may not be converted into a
fixed charge solely by reason of:

 

  (i) the obtaining of a moratorium; or

 

  (ii) anything done with a view to obtaining a moratorium,

under the Insolvency Act 2000.

 

  (d) The floating charge created under this Deed will (in addition to the
circumstances in which the same will occur under general law) automatically and
immediately (without notice) convert into a fixed charge over all of each
Chargor’s assets:

 

  (i) if a Chargor (x) creates, or attempts to create, without the prior written
consent of the UK Security Trustee, a Security or a trust in favour of another
person over all or any part of the Security Assets; or (y) disposes, or attempts
to dispose of, all or any part of the Security Assets (other than Security
Assets that are only subject to the floating charge while it remains
uncrystallised) and except, in each case, as expressly permitted under the
Credit Agreement;

 

  (ii) if any person levies (or attempts to levy) any distress, attachment,
execution or other process against all or any part of the Security Assets; or

 

  (iii) if an administrator is appointed or the UK Security Trustee receives
notice of an intention to appoint an administrator; or

 

  (iv) on the convening of any meeting of the members of that Chargor to
consider a resolution to wind that Chargor up (or not to wind that Chargor up)
other than as part of a solvent reconstruction of that Chargor which is
permitted under the Credit Agreement.

 

11



--------------------------------------------------------------------------------

  (e) The floating charge created under this Deed is a qualifying floating
charge for the purpose of paragraph 14 of Schedule B1 to the Insolvency Act
1986.

 

  (f) The giving by the UK Security Trustee of a notice pursuant to paragraph
(b) above in relation to any class of any Chargor’s assets shall not be
construed as a waiver or abandonment of the UK Security Trustee’s rights to give
other similar notices in respect of any other class of assets or of any other of
the rights of any of the Secured Creditors under this Deed or under any of the
other Credit Documents.

 

3. REPRESENTATIONS - GENERAL

 

3.1 Nature of security

Each Chargor represents and warrants to each Secured Creditor that:

 

  (a) the transfer of any Share on the creation, perfection or enforcement of
this Security is not, and could not be, restricted or limited by or under the
memorandum and articles of association or equivalent of the member of the Group
concerned; and

 

  (b) the provisions of this Deed are effective to create in favour of the UK
Security Trustee for the benefit of the Secured Creditors a legal, valid and
enforceable Lien in all right, title and interest of each Chargor in the
Security Assets.

 

3.2 Times for making representations

 

  (a) The representations and warranties set out in this Deed (including in this
Clause) are made by the Original Chargors on the date of this Deed.

 

  (b) Each representation and warranty under this Deed will survive the
execution of each of the Credit Documents and the Additional Secured Documents
and the making of each utilisation under the Credit Agreement and is deemed to
be repeated by:

 

  (i) each Chargor which becomes party to this Deed by a Deed of Accession, on
the date on which that Chargor becomes a Chargor; and

 

  (ii) each Chargor on each date during the Security Period on which the Chargor
or any Borrower makes, or is deemed to make, any representations or warranties
under the Credit Agreement.

 

  (c) When a representation and warranty is deemed to be repeated, it is deemed
to be made by reference to the circumstances existing at the time of repetition.

 

12



--------------------------------------------------------------------------------

4. RESTRICTIONS ON DEALINGS

 

  (a) No Chargor may:

 

  (i) create or allow to exist any Lien on any of its Security Assets; or

 

  (ii) either in a single transaction or a series of transactions and whether
related or not and whether voluntarily or involuntarily dispose of all or any
part of its Security Assets or agree to do so (whether conditionally or not),

 

     except, in each case, as expressly permitted under the Credit Agreement.

 

  (b) If any Chargor creates or allows to exist any Lien in breach of the
provisions of this Subclause then, to the extent possible under applicable law,
all the obligations of that Chargor under each of the Credit Documents shall
automatically and immediately be secured upon the same assets equally and
rateably with the other obligations secured thereon.

 

5. INVESTMENTS

 

5.1 Investments

Each Chargor represents and warrants to each Secured Creditor that:

 

  (a) the Investments are duly authorised, validly issued and fully paid and are
not subject to any option to purchase or similar right;

 

  (b) it is the sole legal and beneficial owner of the Investments;

 

  (c) the Investments are free from any Lien other than under this Deed or as
expressly permitted under the Credit Agreement; and

 

  (d) the Shares constitute all of the shares in the capital and each class of
shares constituting the share capital of the relevant Chargor’s directly owned
Subsidiaries which are not Shares.

 

5.2 Certificated Investments

 

  (a) As soon as possible and in any event within 5 Business Days after its
acquisition of any Shares or on the date hereof in respect of any certificated
Shares currently owned, each Chargor:

 

  (i) must deposit with the UK Security Trustee, or as the UK Security Trustee
may direct, all bearer instruments, certificates and other documents of title or
evidence of ownership in relation to any of those Shares;

 

  (ii) must execute and deliver to the UK Security Trustee all share transfers
and other documents which may be requested by the UK Security Trustee in order
to enable the UK Security Trustee or its nominees to be registered as the owner
or otherwise obtain a legal title to any of those Shares in accordance with
paragraph (iii) below;

 

13



--------------------------------------------------------------------------------

  (iii) authorises the UK Security Trustee (at any time whilst an Event of
Default has occurred and is continuing) to arrange for those Shares to be
delivered to any nominee of the UK Security Trustee or to any purchaser or
transferee (under the powers of realisation conferred by this Deed) or
registered as the UK Security Trustee may feel appropriate to perfect the
security over those Shares and to transfer or cause those Shares to be
transferred to and registered in the name of any suitably qualified nominee(s)
of the UK Security Trustee;

 

  (iv) must execute and sign all transfers, contract notes, powers of attorney
and other documents (and, if an Event of Default has occurred and is continuing,
promptly register any transfer in its register of members) which the UK Security
Trustee may require for perfecting its title to any of those Shares or for
vesting the same in itself or its nominee or in any purchaser or transferee
(under the powers of realisation conferred by this Deed); and

 

  (v) without limiting the generality of paragraphs (i) to (iv) above, must
deliver to the UK Security Trustee executed (and, if required to be stamped,
pre-stamped) share transfers for all those Shares (other than any bearer shares)
in favour of the UK Security Trustee and/or its nominee(s) as transferee or, if
the UK Security Trustee so directs, with the transferee left blank and shall
procure that all those share transfers are at the request of the UK Security
Trustee, if an Event of Default has occurred and is continuing, immediately
registered by the relevant company and that share certificates in the name of
the UK Security Trustee and/or such nominee(s) in respect of all those Shares
(other than any bearer shares) are forthwith delivered to the UK Security
Trustee.

 

  (b) If an Event of Default has occurred and is continuing then in respect of
certificated Investments other than the Shares, each Chargor:

 

  (i) must immediately deposit with the UK Security Trustee, or as the UK
Security Trustee may direct, all bearer instruments, certificates and other
documents of title or evidence of ownership in relation to any of those
Investments;

 

  (ii) must promptly execute and deliver to the UK Security Trustee all share
transfers and other documents which may be requested by the UK Security Trustee
in order to enable the UK Security Trustee or its nominees to be registered as
the owner or otherwise obtain a legal title to any of those Investments;

 

  (iii)

authorises the UK Security Trustee to arrange for those Investments to be
delivered to any nominee of the UK Security Trustee or to any purchaser or

 

14



--------------------------------------------------------------------------------

  transferee (under the powers of realisation conferred by this Deed) or
registered as the UK Security Trustee may feel appropriate to perfect the
security over those Investments and to transfer or cause those Investments to be
transferred to and registered in the name of any suitably qualified nominee(s)
of the UK Security Trustee;

 

  (iv) must promptly execute and sign all transfers, contract notes, powers of
attorney and other documents (and promptly register any transfer in its register
of members) which the UK Security Trustee may require for perfecting its title
to any of those Investments or for vesting the same in itself or its nominee or
in any purchaser or transferee (under the powers of realisation conferred by
this Deed); and

 

  (v) without limiting the generality of paragraphs (i) to (iv) above, must
deliver to the UK Security Trustee executed (and, if required to be stamped,
pre-stamped) share transfers for all those Investments (other than any bearer
shares) in favour of the UK Security Trustee and/or its nominee(s) as transferee
or, if the UK Security Trustee so directs, with the transferee left blank and
shall procure that all those share transfers are at the request of the UK
Security Trustee, immediately registered by the relevant company and that share
certificates in the name of the UK Security Trustee and/or such nominee(s) in
respect of all those Investments (other than any bearer shares) are forthwith
delivered to the UK Security Trustee.

 

5.3 Changes to rights

No Chargor may (except to the extent permitted by this Deed or the Credit
Agreement) take or allow the taking of any action on its behalf which may result
in the rights attaching to any of its Investments being altered or further
Shares being issued.

 

5.4 Calls

 

  (a) Each Chargor must pay all calls and other payments due and payable in
respect of any of its Investments.

 

  (b) If a Chargor fails to pay any payment required under clause 5.4(a) within
14 days of such payment being due, the UK Security Trustee may pay those calls
or other payments on behalf of that Chargor. That Chargor must following a
request by the UK Security Trustee immediately reimburse the UK Security Trustee
for any payment made by the UK Security Trustee under this Subclause and pending
reimbursement that payment shall constitute part of the Secured Liabilities for
which those Investments are Security.

 

5.5 Other obligations in respect of Investments

 

  (a) Each Chargor must comply with all material conditions and obligations
assumed by it in respect of any of its Investments.

 

15



--------------------------------------------------------------------------------

  (b) None of the Secured Creditors shall be required in any manner to:

 

  (i) perform or fulfil any obligation of a Chargor;

 

  (ii) make any payment;

 

  (iii) make any enquiry as to the nature or sufficiency of any payment received
by it or a Chargor; or

 

  (iv) present or file any claim or take any other action to collect or enforce
the payment of any amount,

 

     in respect of any Investment.

 

  (c) The Chargors agree not to amend the memorandum and articles of association
or equivalent of the member of the Group concerned so as to limit or restrict
the ability to transfer any Share on the creation, perfection or enforcement of
this Security.

 

5.6 Voting rights and dividends

 

  (a) At any time whilst there is no Event of Default continuing, the Chargor
may continue to exercise the voting rights, powers and other rights in respect
of the Investments.

 

  (b) At any time whilst there is no Event of Default continuing, all dividends
or other income or distributions paid or payable in relation to the Investments
must be paid to the Chargor.

 

  (c) At any time whilst an Event of Default is continuing, the UK Security
Trustee or its nominee shall be entitled to receive all dividends or other
income or distributions paid or payable in relation to the Investments and
exercise or refrain from exercising:

 

  (i) any voting rights; and

 

  (ii) any other powers or rights which may be exercised by the legal or
beneficial owner of the Investments, any person who is the holder of the
Investments or otherwise,

 

     in each case, in the name of the relevant Chargor, the registered holder or
otherwise and without any further consent or authority on the part of that
Chargor and irrespective of any direction given by that Chargor.

 

  (d) To the extent that the Investments remain registered in the name of the
relevant Chargor, that Chargor irrevocably appoints the UK Security Trustee or
its nominee as its proxy to exercise all voting rights in respect of those
Investments at any time whilst an Event of Default is continuing.

 

  (e) The relevant Chargor must indemnify the UK Security Trustee on demand
against any loss or liability incurred by the UK Security Trustee as a
consequence of the UK Security Trustee acting in respect of the Investments on
the direction of that Chargor.

 

16



--------------------------------------------------------------------------------

5.7 Clearance systems

 

  (a) If an Event of Default has occurred and is continuing, each Chargor must,
if so requested by the UK Security Trustee:

 

  (i) instruct any clearance system to transfer any Investment held by it for
that Chargor or its nominee to an account of the UK Security Trustee or its
nominee with that clearance system; and

 

  (ii) take whatever action the UK Security Trustee may request for the
dematerialisation or rematerialisation of any Investments held in a clearance
system.

 

  (b) Without prejudice to the rest of this Subclause the UK Security Trustee
may, at the expense of the relevant Chargor, take whatever action is required
for the dematerialisation or rematerialisation of the Investments as necessary.

 

5.8 Custodian arrangements

If an Event of Default has occurred and is continuing, each Chargor must:

 

  (a) promptly give notice to any custodian of any agreement with that custodian
in respect of any Investment in a form the UK Security Trustee may require; and

 

  (b) use reasonable endeavours to ensure that the custodian acknowledges that
notice in a form the UK Security Trustee may require.

 

5.9 Issue or acquisition of further Shares

 

  (a) No shares in a Chargor’s directly owned Subsidiaries may be acquired by or
issued or allotted to any person other than that Chargor.

 

  (b) On the acquisition by, or issue or allotment to, a Chargor of any shares
or further shares in the capital of a member of the Group, that Chargor must
comply in all respects with Clause 5.2 (Certificated Investments).

 

5.10 Sub-division or consolidation of the Shares

No Chargor may sub-divide, consolidate or take any other action in respect of
any Shares which may result in the Shares not representing all of the total
share capital and each class of shares constituting the share capital of each
member of the Group owned by any Chargor.

 

17



--------------------------------------------------------------------------------

6. INTELLECTUAL PROPERTY

 

6.1 Each Chargor represents to each Secured Creditor that as at the date of this
Deed or, if later, the date it became a Party, all Intellectual Property Rights
which are material to its business are identified in Part 4 of Schedule 2
(Security Assets) or in Part 5 of the schedule to any Deed of Accession by which
it became party to this Deed.

 

6.2 Each Chargor must promptly, if requested to do so by the UK Security
Trustee, sign or procure the signature of, and comply with the instructions of
the UK Security Trustee in respect of, any document required to make entries on
the United Kingdom Trade Marks Register or any other public register of
Intellectual Property Rights which either record the existence of this Deed or
the restrictions on disposal imposed by this Deed.

 

7. ACCOUNTS

 

7.1 Book debts and receipts

Each Chargor must get in and realise its:

 

  (a) securities to the extent held by way of temporary investment;

 

  (b) book and other debts and other moneys owed to it; and

 

  (c) royalties, fees and income of any nature owed to it,

in the ordinary course of its business.

 

7.2 Withdrawals

 

  (a) Except with the prior consent of the UK Security Trustee or as provided
below, no Chargor may withdraw any moneys (including interest) standing to the
credit of any Security Account if (i) an Event of Default has occurred and is
continuing; and (ii) the UK Security Trustee has prohibited such withdrawals.

 

  (b) Whilst this Security is enforceable in accordance with Clause 10.1 (Event
of Default), the UK Security Trustee (or a Receiver) may (subject to the payment
of any claims having priority to this Security) withdraw amounts standing to the
credit of any Security Account or suspense account for application in accordance
with Clause 14 (Application of Proceeds: Order of Priority).

 

7.3 Notices of charge

If an Event of Default has occurred and is continuing, each Chargor must at the
request of the UK Security Trustee:

 

  (a) immediately give notice to each Account Bank substantially in the form of
Part 1 of Schedule 3 (Forms of Letter for Security Accounts); and

 

  (b) use its reasonable endeavours to procure that, within 20 days of the date
of such notice, each Account Bank acknowledges that notice substantially in the
form of Part 2 of Schedule 3 (Forms of Letter for Security Accounts).

 

18



--------------------------------------------------------------------------------

8. RELEVANT CONTRACTS

 

8.1 Copies

Each Chargor must promptly upon request by the UK Security Trustee or any
Receiver supply the UK Security Trustee and any Receiver with copies of each of
its Relevant Contracts and any information and documentation relating to any
such Relevant Contracts.

 

8.2 Rights

Whilst this Security is enforceable in accordance with Clause 10.1 (Event of
Default), the UK Security Trustee may exercise (without any further consent or
authority on the part of the relevant Chargor and irrespective of any direction
given by any Chargor) any of a Chargor’s rights under its Relevant Contracts,
but shall not, for the avoidance of doubt, be required to perform any of the
Chargors’ obligations under such Relevant Contracts.

 

8.3 Notices of assignment

If an Event of Default has occurred and is continuing, each Chargor must at the
request of the UK Security Trustee:

 

  (a) promptly serve a notice of assignment, substantially in the form of Part 1
of Schedule 5 (Forms of Letter for Relevant Contracts), on each of the other
parties to each of its Relevant Contracts; and

 

  (b) use its reasonable endeavours to procure that within 20 days of the date
of such notice of assignment each of those other parties acknowledges that
notice, substantially in the form of Part 2 of Schedule 5 (Forms of Letter for
Relevant Contracts).

 

9. INSURANCES

 

9.1 Rights

Whilst this Security is enforceable in accordance with Clause 10.1 (Event of
Default):

 

  (a) the UK Security Trustee may exercise (without any further consent or
authority on the part of any Chargor and irrespective of any direction given by
any Chargor) any of the rights of any Chargor in connection with any amounts
payable to it under any of its Insurances;

 

  (b) each Chargor shall take such steps (at its own cost) as the UK Security
Trustee may require to enforce those rights; this includes initiating and
pursuing legal or arbitration proceedings in the name of that Chargor; and

 

  (b) each Chargor will hold any payments received by it under any of its
Insurances on trust for the UK Security Trustee.

 

19



--------------------------------------------------------------------------------

9.2 Notice

Subject to Subclause 20.5 (Notice of assignment), each Chargor must:

 

  (a) forthwith give notice of this Deed to each of the other parties to each of
the Insurances by sending a notice substantially in the form of Part 1 of
Schedule 4 (Form of Notice of Assignment/Form of Letter of Undertaking); and

 

  (b) use its reasonable endeavours to procure that, within 20 days of the date
of this Deed or, if later, the date of entry into that Insurance, each such
other party delivers a letter of undertaking to the UK Security Trustee in the
form of Part 2 of Schedule 4 (Form of Notice of Assignment/Form of Letter of
Undertaking).

 

10. WHEN SECURITY BECOMES ENFORCEABLE

 

10.1 Event of Default

This Security will be immediately enforceable at any time when an Event of
Default is continuing.

 

10.2 Discretion

At any time whilst this Security is enforceable in accordance with Clause 10.1
(Event of Default), the UK Security Trustee may in its absolute discretion
enforce all or any part of this Security in any manner it sees fit or as the
Required Lenders direct.

 

11. ENFORCEMENT OF SECURITY

 

  11.1 General

 

  (a) The power of sale and any other power conferred on a mortgagee by law
(including under section 101 of the Act) as varied or amended by this Deed will
be immediately exercisable at any time whilst this Security is enforceable.

 

  (b) For the purposes of all powers implied by law, the Secured Liabilities are
deemed to have become due and payable on the date of this Deed.

 

  (c) Any restriction imposed by law on the power of sale (including under
section 103 of the Act) or the right of a mortgagee to consolidate mortgages
(including under section 93 of the Act) does not apply to this Security.

 

  (d) Any powers of leasing conferred on the UK Security Trustee by law are
extended so as to authorise the UK Security Trustee to lease, make agreements
for leases, accept surrenders of leases and grant options as the UK Security
Trustee may think fit and without the need to comply with any restrictions
conferred by law (including under section 99 or 100 of the Act).

 

20



--------------------------------------------------------------------------------

11.2 No liability as mortgagee in possession

Neither the UK Security Trustee nor any Receiver will be liable, by reason of
entering into possession of a Security Asset:

 

  (a) to account as mortgagee in possession or for any loss on realisation; or

 

  (b) for any default or omission for which a mortgagee in possession might be
liable.

 

11.3 Privileges

Each Receiver and the UK Security Trustee is entitled to all the rights, powers,
privileges and immunities conferred by law (including the Act) on mortgagees and
receivers duly appointed under any law (including the Act), except that section
103 of the Act does not apply.

 

11.4 Protection of third parties

No person (including a purchaser) dealing with the UK Security Trustee or a
Receiver or its or his agents will be concerned to enquire:

 

  (a) whether the Secured Liabilities have become payable;

 

  (b) whether any power which the UK Security Trustee or a Receiver is
purporting to exercise has become exercisable or is being properly exercised;

 

  (c) whether any money remains due under the Credit Documents or the Additional
Secured Documents; or

 

  (d) how any money paid to the UK Security Trustee or to that Receiver is to be
applied.

 

11.5 Redemption of prior mortgages

 

  (a) At any time whilst this Security is enforceable, the UK Security Trustee
may:

 

  (i) redeem any prior Lien against any Security Asset; and/or

 

  (ii) procure the transfer of that Lien to itself; and/or

 

  (iii) settle and pass the accounts of the prior mortgagee, chargee or
encumbrancer; any accounts so settled and passed will be, in the absence of
manifest error, conclusive and binding on each Chargor.

 

  (b) Each Chargor must pay to the UK Security Trustee, immediately on demand,
the costs and expenses incurred by the UK Security Trustee in connection with
any such redemption and/or transfer, including the payment of any principal or
interest.

 

21



--------------------------------------------------------------------------------

11.6 Contingencies

If this Security is enforced at a time when no amount is due by an Obligor under
the Credit Documents or the Additional Secured Documents, but at a time when
such amounts may or will become due, the UK Security Trustee (or the Receiver)
may pay the proceeds of any recoveries effected by it into such number of
suspense accounts as it considers appropriate.

 

12. 12. RECEIVER

 

12.1 Appointment of Receiver

 

  (a) Except as provided below, the UK Security Trustee may appoint any one or
more persons to be a Receiver of all or any part of the Security Assets if:

 

  (i) this Security is enforceable in accordance with Clause 10.1 (Event of
Default); or

 

  (ii) a Chargor so requests the UK Security Trustee in writing at any time.

 

  (b) Any appointment under paragraph (a) above may be by deed, under seal or in
writing under its hand.

 

  (c) Any restriction imposed by law on the right of a mortgagee to appoint a
Receiver (including under section 109(1) of the Act) does not apply to this
Deed.

 

  (d) The UK Security Trustee is not entitled to appoint a Receiver solely as a
result of the obtaining of a moratorium (or anything done with a view to
obtaining a moratorium) under the Insolvency Act 2000 except with the leave of
the court.

 

12.2 Removal

The UK Security Trustee may by writing under its hand (subject to any
requirement for an order of the court in the case of an administrative receiver)
remove any Receiver appointed by it and may, whenever this Security is
enforceable in accordance with Clause 10.1 (Event of Default), appoint a new
Receiver in the place of any Receiver whose appointment may for any reason have
terminated.

 

12.3 Remuneration

The UK Security Trustee may fix the remuneration of any Receiver appointed by it
and any maximum rate imposed by any law (including under section 109(6) of the
Act) will not apply.

 

12.4 Agent of each Chargor

 

  (a) A Receiver will be deemed to be the agent of the relevant Chargor for all
purposes and accordingly will be deemed to be in the same position as a Receiver
duly appointed by a mortgagee under the Act. The relevant Chargor is solely
responsible for the contracts, engagements, acts, omissions, defaults and losses
of a Receiver and for liabilities incurred by a Receiver.

 

  (b) No Secured Creditor will incur any liability (either to a Chargor or to
any other person) by reason of the appointment of a Receiver or for any other
reason.

 

22



--------------------------------------------------------------------------------

12.5 Relationship with UK Security Trustee

To the fullest extent allowed by law, any right, power or discretion conferred
by this Deed (either expressly or impliedly) or by law on a Receiver may whilst
this Security is enforceable in accordance with Clause 10.1 (Event of Default)
be exercised by the UK Security Trustee in relation to any Security Asset
without first appointing a Receiver or notwithstanding the appointment of a
Receiver.

 

13. 13. POWERS OF RECEIVER

 

13.1 General

 

  (a) Every Receiver shall have and be entitled to exercise all of the rights,
powers and discretions set out in this Clause in addition to those conferred on
it by any law (including the Act and the Insolvency Act 1986).

 

  (b) If there is more than one Receiver holding office at the same time, each
Receiver may (unless the document appointing him states otherwise) exercise all
of the powers conferred on a Receiver under this Deed individually and to the
exclusion of any other Receiver.

 

13.2 Possession

A Receiver may take immediate possession of, get in and collect any Security
Asset.

 

13.3 Carry on business

A Receiver may carry on the business of any Chargor in any manner he thinks fit.

 

13.4 Employees

 

  (a) A Receiver may appoint and discharge managers, officers, agents,
accountants, servants, workmen and others for the purposes of this Deed upon
such terms as to remuneration or otherwise as he thinks fit.

 

  (b) A Receiver may discharge any person appointed by any Chargor.

 

13.5 Borrow money

A Receiver may raise and borrow money either unsecured or on the security of any
Security Asset either in priority to this Security or otherwise and generally on
any terms and for whatever purpose which he thinks fit.

 

23



--------------------------------------------------------------------------------

13.6 Sale of assets

 

  (a) A Receiver may sell, exchange, convert into money and realise any Security
Asset by public auction or private contract and generally in any manner and on
any terms which he thinks fit.

 

  (b) The consideration for any such transaction may consist of cash, debentures
or other obligations, shares, stock or other valuable consideration and any such
consideration may be payable in a lump sum or by instalments spread over any
period which he thinks fit.

 

  (c) Fixtures may be severed and sold separately from the property containing
them without the consent of the relevant Chargor.

 

13.7 Leases

A Receiver may let any Security Asset for any term and at any rent (with or
without a premium) which he thinks fit and may accept a surrender of any lease
or tenancy of any Security Asset on any terms which he thinks fit (including the
payment of money to a lessee or tenant on a surrender).

 

13.8 Compromise

A Receiver may settle, adjust, refer to arbitration, compromise and arrange any
claim, account, dispute, question or demand with or by any person who is or
claims to be a creditor of any Chargor or relating in any way to any Security
Asset.

 

13.9 Legal actions

A Receiver may bring, prosecute, enforce, defend and abandon any action, suit or
proceedings in relation to any Security Asset which he thinks fit.

 

13.10 Receipts

A Receiver may give a valid receipt for any moneys and execute any assurance or
thing which may be proper or desirable for realising any Security Asset.

 

13.11 Subsidiaries

A Receiver may form a Subsidiary of any Chargor and transfer to that Subsidiary
any Security Asset.

 

13.12 Delegation

A Receiver may delegate his powers in accordance with this Deed.

 

13.13 Lending

A Receiver may lend money or advance credit to any customer of any Chargor.

 

24



--------------------------------------------------------------------------------

13.14 Protection of assets

A Receiver may:

 

  (a) make and effect any repair or insurance and do any other act which any
Chargor might do in the ordinary conduct of its business to protect or improve
any Security Asset;

 

  (b) commence and/or complete any building operation; and

 

  (c) apply for and maintain any planning permission, building regulation
approval or any other authorisation,

in each case as he thinks fit.

 

13.14 Other powers

A Receiver may:

 

  (a) do all other acts and things which he may consider desirable or necessary
for realising any Security Asset or incidental or conducive to any of the
rights, powers or discretions conferred on a Receiver under or by virtue of this
Deed or by law;

 

  (b) exercise in relation to any Security Asset all the powers, authorities and
things which he would be capable of exercising if he were the absolute
beneficial owner of that Security Asset; and

 

  (c) use the name of any Chargor for any of the above purposes.

 

14. APPLICATION OF PROCEEDS: ORDER OF PRIORITY

Unless otherwise determined by the UK Security Trustee or a Receiver, any moneys
received by the UK Security Trustee or any Receiver after this Security has
become enforceable must be applied by the UK Security Trustee in the following
order of priority:

 

  (a) first, in or towards the payment of or provision for all costs and
expenses incurred by the UK Security Trustee or any Receiver under or in
connection with this Deed and all remuneration due to any Receiver under or in
connection with this Deed;

 

  (b) second, in payment to the Administrative Agent for application towards the
balance of the Secured Liabilities in accordance with the terms of the US
Security Agreement; provided that the moneys received in respect of the Security
shall applied be within the discretion of the UK Security Trustee to ensure that
such moneys do not repay any obligations owed by any Obligor or other person
that is not a Foreign Entity; and

 

  (c) third, in payment of the surplus (if any) to the Credit Parties or as a
court of competent jurisdiction may otherwise direct.

This Clause is subject to the payment of any claims having priority over this
Security. This Clause does not prejudice the right of any Secured Creditor to
recover any shortfall from any Chargor.

 

25



--------------------------------------------------------------------------------

15. EXPENSES AND INDEMNITY

 

15.1 General

Each Chargor must:

 

  (a) pay immediately on demand by the UK Security Trustee or the Receiver all
costs, charges and expenses (including legal fees) incurred in connection with
this Deed by any Secured Creditor, Receiver, attorney, manager, agent or other
person appointed by the UK Security Trustee under this Deed; and

 

  (b) keep each of those persons indemnified against any loss or liability
incurred by it in connection with any litigation, arbitration or administrative
proceedings concerning this Security; this includes any arising from any actual
or alleged breach by any person of any law or regulation, whether relating to
the environment or otherwise.

 

15.2 Currency Indemnity

 

  (a) Each Chargor must, as an independent obligation, indemnify each Secured
Creditor against any loss or liability which that Secured Creditor incurs as a
consequence of:

 

  (i) that Secured Creditor receiving an amount in respect of an Obligor’s
liability under the Credit Documents or Additional Secured Documents; or

 

  (ii) that liability being converted into a claim, proof, judgment or order,

 

     in a currency other than the currency in which the amount is expressed to
be payable under the relevant Credit Document or Additional Secured Document.

 

  (b) Unless otherwise required by law, each Chargor waives any right it may
have in any jurisdiction to pay any amount under the Credit Documents or
Additional Secured Documents in a currency other than that in which it is
expressed to be payable.

 

16. DELEGATION

 

16.1 Power of Attorney

The UK Security Trustee or any Receiver may delegate by power of attorney or in
any other manner to any person any right, power or discretion exercisable by it
under this Deed.

 

26



--------------------------------------------------------------------------------

16.2 Terms

Any such delegation may be made upon any terms (including power to sub-delegate)
which the UK Security Trustee or any Receiver may think fit.

 

16.3 Liability

Neither the UK Security Trustee nor any Receiver will be in any way liable or
responsible to any Chargor for any loss or liability arising from any act,
default, omission or misconduct on the part of any delegate or sub-delegate.

 

17. FURTHER ASSURANCES

Each Chargor must, at its own expense, take whatever action the UK Security
Trustee or a Receiver may require for:

 

  (a) creating, perfecting or protecting any security intended to be created by
or pursuant to this Deed;

 

  (b) facilitating the realisation of any Security Asset;

 

  (c) facilitating the exercise of any right, power or discretion exercisable by
the UK Security Trustee or any Receiver or any of their respective delegates or
sub-delegates in respect of any Security Asset; or

 

  (d) creating, perfecting, protecting, acknowledging or confirming security in
favour of the UK Security Trustee (equivalent to the security intended to be
created by this Deed) over any assets of any Chargor located in any jurisdiction
outside England and Wales.

This includes:

 

  (i) the re-execution of this Deed;

 

  (ii) the execution of any legal mortgage, charge, transfer, conveyance,
assignment or assurance of any property, whether to the UK Security Trustee or
to its nominee; or

 

  (iii) the giving of any notice, order or direction and the making of any
filing or registration,

which, in any such case, the UK Security Trustee may think expedient.

 

18. POWER OF ATTORNEY

Each Chargor, by way of security, irrevocably and severally appoints the UK
Security Trustee, each Receiver and each of their respective delegates and
sub-delegates to be its attorney to take any action which that Chargor is
obliged to take under this Deed and which that Chargor fails to take within 7
days of a written request from the UK Security Trustee, including under Clause
17 (Further Assurances). Each Chargor ratifies and confirms whatever any
attorney does or purports to do under its appointment under this Clause.

 

27



--------------------------------------------------------------------------------

19. PRESERVATION OF SECURITY

 

19.1 Reinstatement

 

  (a) If any payment by an Obligor or any discharge given by a Secured Creditor
(whether in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:

 

  (i) the liability of each Obligor will continue as if the payment, discharge,
avoidance or reduction had not occurred; and

 

  (ii) each Secured Creditor will be entitled to recover the value or amount of
that security or payment from each Obligor as if the payment, discharge,
avoidance or reduction had not occurred.

 

  (b) Each Secured Creditor may concede or compromise any claim that any
payment, security or other disposition is liable to avoidance or restoration.

 

19.2 Waiver of defences

The obligations of each Chargor under this Deed will not be affected by any act,
omission or thing which, but for this provision, would reduce, release or
prejudice any of its obligations under this Deed (whether or not known to it or
any Secured Creditor). This includes:

 

  (a) any time or waiver granted to, or composition with, any person;

 

  (b) any release of any person under the terms of any composition or
arrangement;

 

  (c) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;

 

  (d) any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realise the full
value of any security;

 

  (e) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any person;

 

  (f) any amendment (however fundamental) of any of the Credit Documents or any
of the Additional Secured Documents or any other document or security;

 

  (g)

any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any of the Credit Documents or Additional Secured
Documents

 

28



--------------------------------------------------------------------------------

  or any other document or security or the failure by any member of the Group to
enter into or be bound by any of the Credit Documents or Additional Secured
Documents; or

 

  (h) any insolvency or similar proceedings.

 

19.3 Immediate recourse

 

  (a) Each Chargor waives any right it may have of first requiring any Secured
Creditor (or any trustee or agent on its behalf) to proceed against or enforce
any other right or security or claim payment from any person or file any proof
or claim in any insolvency, administration, winding-up or liquidation
proceedings relative to any other Obligor or any other person before claiming
from that Chargor under this Deed.

 

  (b) This waiver applies irrespective of any law or any provision of any Credit
Document or any Additional Secured Document to the contrary.

 

19.4 Appropriations

Until the Discharge Date, each Secured Creditor (or any trustee or agent on its
behalf) may without affecting the liability of any Chargor under this Deed:

 

  (a) refrain from applying or enforcing any other moneys, security or rights
held or received by that Secured Creditor (or any trustee or agent on its
behalf) against those amounts; or

 

  (b) apply and enforce them in such manner and order as it sees fit (whether
against those amounts or otherwise); and

 

  (c) hold in an interest-bearing suspense account any moneys received from any
Chargor or on account of that Chargor’s liability under this Deed.

 

19.5 Non-competition

Unless:

 

  (a) the Discharge Date occurs; or

 

  (b) the UK Security Trustee otherwise directs,

no Chargor will, after a claim has been made or by virtue of any payment or
performance by it under this Deed:

 

  (i) be subrogated to any rights, security or moneys held, received or
receivable by any Secured Creditor (or any trustee or agent on its behalf);

 

29



--------------------------------------------------------------------------------

  (ii) be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of that Chargor’s liability under
this Deed;

 

  (iii) claim, rank, prove or vote as a creditor of any Obligor or its estate in
competition with any Secured Creditor (or any trustee or agent on its behalf);
or

 

  (iv) receive, claim or have the benefit of any payment, distribution or
security from or on account of any Obligor, or exercise any right of set-off as
against any Obligor.

Each Chargor must hold in trust for and must immediately pay or transfer to the
UK Security Trustee for the Secured Creditors any payment or distribution or
benefit of security received by it contrary to this Subclause or in accordance
with any directions given by the UK Security Trustee under this Subclause.

 

19.6 Additional security

 

  (a) This Deed is in addition to and is not in any way prejudiced by any other
security now or subsequently held by any Secured Creditor.

 

  (b) No prior security held by any Secured Creditor (in its capacity as such or
otherwise) over any Security Asset will merge into this Security.

 

19.7 Security held by Chargor

No Chargor will, without the prior written consent of the UK Security Trustee,
hold any security from any other Obligor in respect of such Chargor’s liability
hereunder. Each Chargor will hold any security held by it in breach of this
provision on trust for the UK Security Trustee.

 

20. MISCELLANEOUS

 

20.1 Covenant to pay

Each Chargor must pay or discharge the Secured Liabilities on the due date
provided for in the Credit Documents or the Additional Secured Documents and in
the manner provided for in the Credit Documents or the Additional Secured
Documents.

 

20.2 Tacking

Each Secured Creditor must perform its obligations under the Credit Documents or
Additional Secured Documents (including any obligation to make available further
advances).

 

30



--------------------------------------------------------------------------------

20.3 New Accounts

 

  (a) If any subsequent charge or other interest affects any Security Asset, any
Secured Creditor may open a new account with any Obligor.

 

  (b) If a Secured Creditor does not open a new account, it will nevertheless be
treated as if it had done so at the time when it received or was deemed to have
received notice of that charge or other interest.

 

  (c) As from that time all payments made to that Secured Creditor will be
credited or be treated as having been credited to the new account and will not
operate to reduce any Secured Liability.

 

20.4 Time deposits

Without prejudice to any right of set-off any Secured Creditor may have under
any Credit Document or Additional Secured Document or otherwise, if any time
deposit matures on any account a Chargor has with any Secured Creditor within
the Security Period when:

 

  (a) this Security is enforceable; and

 

  (b) no Secured Liability is due and payable,

that time deposit will automatically be renewed for any further maturity which
that Secured Creditor in its absolute discretion considers appropriate unless
such Secured Creditor otherwise agrees in writing.

 

20.5 Notice of assignment

This Deed constitutes notice in writing to each Chargor of any charge or
assignment of a debt owed by that Chargor to any other member of the Group and
contained in any other Security Document.

 

20.6 Perpetuities

The trusts constituted, evidenced and acknowledged in this Deed shall remain in
full force and effect until the expiration of a period of 125 years from the
date of this Deed and the Parties declare that the perpetuity period applicable
to this Deed shall for the purposes of the Perpetuities and Accumulations Act
1964 be the period of 125 years from the date of this Deed.

 

20.7 Waivers and remedies cumulative

The rights of each Secured Creditor under the Credit Documents and the
Additional Secured Documents:

 

  (a) may be exercised as often as necessary;

 

  (b) are cumulative and not exclusive of its rights under general law; and

 

  (c) may be waived only in writing and specifically.

 

31



--------------------------------------------------------------------------------

Delay in exercising or non-exercise of any right is not a waiver of that right.

 

20.8 Successors and assigns

References in this Deed to the UK Security Trustee shall include the permitted
successors and assigns of the UK Security Trustee (in accordance with section
8.01 (Administrative Agent) of the Credit Agreement and all covenants, promises
and agreements by or on behalf of any Chargor that are contained in this Deed
shall inure to the benefit of the UK Security Trustee’s permitted successors and
assigns.

 

20.9 Right of Set-off

Each Secured Creditor is hereby authorised at any time and from time to time
upon the occurrence and during the continuance of an Event of Default, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Secured Creditor to or for the
credit or the account of any Chargor against any of and all the obligations of
such Chargor now or hereafter existing under this Deed held by such Secured
Creditor, irrespective of whether or not such Secured Creditor shall have made
any demand under this Deed and although such obligations may be unmatured. The
rights of each Secured Creditor under this Clause are in addition to other
rights and remedies (including other rights of set-off) which such Secured
Creditor may have.

 

20.10 Severability

If a provision of this Deed is or becomes illegal, invalid or unenforceable in
any jurisdiction, that shall not affect:

 

  (a) the legality, validity or enforceability in that jurisdiction of any other
provision of this Deed; or

 

  (b) the legality, validity or enforceability in other jurisdictions of that or
any other provision of this Deed.

 

20.11 Change of parties

 

  (a) No Chargor may assign, transfer, novate or dispose of its rights and/or
obligations under this Deed without the prior written consent of the UK Security
Trustee.

 

  (b) The UK Security Trustee may assign, transfer, novate or dispose of all or
any part of its rights and/or obligations under this Deed and may disclose any
information in its possession relating to any Chargor to any actual or potential
assignee, transferee or participant.

 

32



--------------------------------------------------------------------------------

20.12 Financial collateral

To the extent that the assets mortgaged or charged by this Deed constitute
“financial collateral” and this Deed and the obligations of the Chargors
hereunder constitute a “security financial collateral arrangement” (in each case
for the purpose of and as defined in the Financial Collateral Arrangements
(No.2) Regulations 2003 (SI 2003 No. 3226)) the UK Security Trustee shall have
the right after this Security has become enforceable to appropriate all or any
part of such financial collateral in or towards the satisfaction of the Secured
Liabilities. For this purpose, the value of such financial collateral so
appropriated shall be such amount as the UK Security Trustee reasonably
determines having taken into account advice obtained by it from an independent
investment or accountancy firm of national standing selected by it.

 

21. NOTICES

 

21.1 Chargors

 

  (a) All communications under this Deed to or from a Chargor must be sent
through the UK Borrower.

 

  (b) Each Chargor (other than the UK Borrower) irrevocably appoints the UK
Borrower to act as its agent:

 

  (i) to give and receive all communications under this Deed;

 

  (ii) to supply all information concerning itself to any Secured Creditor; and

 

  (iii) to agree and sign all documents under or in connection with this Deed
without further reference to the other Chargors.

 

  (c) Any communication given to the UK Borrower in connection with this Deed
will be deemed to have been given also to the other Chargors.

 

  (d) The UK Security Trustee and each of the other Secured Creditors may assume
that any communication made by the UK Borrower is made with the consent of each
other Chargor.

 

21.2 Giving of notices

 

  (a) All notices or other communications under or in connection with this Deed
shall be given in writing and, unless otherwise stated, may be made be given in
person, by post or facsimile. Any such notice will be deemed to be given as
follows:

 

  (i) if delivered in person, at the time of delivery;

 

  (ii) if by letter, when delivered; and

 

  (iii) if by facsimile, when received in legible form.

 

33



--------------------------------------------------------------------------------

However, a notice given in accordance with the above but received on a
non-working day or after business hours in the place of receipt, will only be
deemed to be given on the next working day in that place.

 

  (b) A communication to the UK Security Trustee will only be effective on
actual receipt by it.

 

21.3 Addresses for notices

 

  (a) The address and facsimile number of each of the Original Chargors is:

UK Borrower, Manitowoc FSG UK Limited and Manitowoc Foodservice UK

Holding Limited

St Ann’s Wharf

112 Quayside

Newcastle upon Tyne

NE1 3DX

Fax: + 44 345 415 5266

Attention: Adrian Gray

or such other as either Original Chargor may notify to the UK Security Trustee
by not less than five Business Days’ notice.

 

  (b) The address and facsimile number of the UK Security Trustee are those
applying to the Administrative Agent under Section 9.01(a)(ii) (Notices) of the
Credit Agreement, or such other as the UK Security Trustee may notify the UK
Borrower by not less than five Business Days’ notice.

 

  (c) Where the UK Security Trustee nominates a particular department or officer
to receive a notice, a notice will not be effective if it fails to specify that
department or officer.

 

21.4 Language

Any notice given in connection with this Deed must be in English.

 

22. RELEASE

At the end of the Security Period, the UK Security Trustee must, at the request
and cost of the Chargors, take whatever action is reasonably necessary to
release the Security Assets from this Security.

In the event that any part of the Security Assets are sold or otherwise disposed
of in connection with a transaction permitted by the Credit Agreement or are
otherwise released with the consent of the Required Lenders and the proceeds of
such transaction or from such release are applied in accordance with the
provisions of the Credit Agreement, to the extent required to be so applied,
such Security Assets will be sold free and clear of the Liens

 

34



--------------------------------------------------------------------------------

created by this Deed and the UK Security Trustee, at the request and expense of
the relevant Chargor, will duly and promptly assign, transfer and deliver to
such Chargor (without recourse and without any representation or warranty) such
of the Security Assets as are then being (or have been) so sold or released and
as may be in the possession of the UK Security Trustee and have not been
released pursuant to this Deed.

If the UK Security Trustee (on the basis of legal advice received by it for this
purpose) considers that there is a material risk that an amount paid to a
Secured Creditor in discharge of the Secured Liabilities could be avoided or
otherwise set aside on the liquidation or administration of the payer or
otherwise, then that amount will not be considered to have been irrevocably paid
for the purposes of this Deed.

 

23. COUNTERPARTS

This Deed may be executed in any number of counterparts and all of those
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

24. ENFORCEMENT

 

24.1 Submission

 

  (a) For the benefit of the UK Security Trustee, each Chargor agrees that the
courts of England and Wales have jurisdiction to settle any dispute including a
dispute relating to any non-contractual obligation arising out of or in
connection with this Deed and accordingly submits to the exclusive jurisdiction
of the courts of England and Wales.

 

  (b) This Subclause is for the benefit of the Secured Creditors only. As a
result, no Secured Creditor shall be prevented from taking proceedings relating
to a dispute in any other courts with jurisdiction.

 

  (c) The Secured Creditors may take concurrent proceedings in any number of
jurisdictions.

 

24.2 Service of process

 

  (a) Without prejudice to any other mode of service allowed under any relevant
law, each Chargor other than the UK Borrower:

 

  (i) irrevocably appoints the UK Borrower as its agent for service of process
in relation to any proceedings before the English courts in connection with this
Deed (and the UK Borrower by its execution of this Deed, accepts that
appointment);

 

  (ii) agrees to maintain such an agent for service of process in England during
the Security Period;

 

35



--------------------------------------------------------------------------------

  (iii) agrees that failure by an agent for service of process to notify the
relevant Chargor of the process will not invalidate the proceedings concerned;

 

  (iv) consents to the service of process relating to any such proceedings by
prepaid posting of a copy of the process to the registered office of the UK
Borrower from time to time; and

 

  (v) agrees that if the appointment of any person mentioned in this paragraph
(a) ceases to be effective, such Chargor must immediately appoint a further
person in England to accept service of process on its behalf and, failing such
appointment within 15 days, the UK Security Trustee is entitled to appoint such
a person by notice to the relevant Chargor or the UK Borrower.

 

  (b) The UK Borrower hereby unconditionally and irrevocably accepts the
appointment of it as an English process agent under this Deed and expressly
agrees and consents to the provisions of this Clause and Clause 24 (Governing
Law).

 

24.3 Forum convenience and enforcement abroad

Each Chargor:

 

  (a) waives objection to the English courts on grounds of inconvenient forum or
otherwise as regards proceedings in connection with this Deed; and

 

  (b) agrees that a judgment or order of an English court in connection with
this Deed is conclusive and binding on it and may be enforced against it in the
courts of any other jurisdiction.

 

25. GOVERNING LAW

This Deed and any non-contractual obligations arising out of or in connection
with it are governed by English law.

This Deed has been executed and delivered as a deed on the date stated at the
beginning of this Deed.

 

36



--------------------------------------------------------------------------------

SCHEDULE 1

ORIGINAL CHARGORS

 

    Name    Registered Number

1.

  Enodis Holdings Limited    04330209

2.

  Manitowoc FSG UK Limited    09836380

3.

  Manitowoc Foodservice UK Holding Limited    09927373

 

37



--------------------------------------------------------------------------------

SCHEDULE 2

SECURITY ASSETS

PART 1

SHARES

 

Name of Original Chargor    Name of company in
which shares are held    Name of nominee (if any) by
whom shares are held    Class of shares held    Number of shares held Enodis
Holdings Limited    Enodis Group Limited    N/A    Ordinary share of £1    1
Manitowoc FSG UK Limited    Enodis Holdings Limited    N/A    Ordinary shares of
£0.001 each    301 Manitowoc Foodservice UK Holding Limited    Enodis Holdings
Limited    N/A    Ordinary shares of £0.001 each    699

 

38



--------------------------------------------------------------------------------

PART 2

RELEVANT CONTRACTS

This section is intentionally left blank.

PART 3

SPECIFIC INTELLECTUAL PROPERTY RIGHTS

Trademarks

This section is intentionally left blank

Patents

This section is intentionally left blank

 

39



--------------------------------------------------------------------------------

SCHEDULE 3

FORMS OF LETTER FOR SECURITY ACCOUNTS

PART 1

NOTICE TO ACCOUNT BANK

 

To:    [Account Bank] Copy:    JPMorgan Chase Bank, N.A.,    as UK Security
Trustee    [10 South Dearborn, Floor 07    Chicago, Illinois 60603-2003   
Attention of Cheryl Lyons    Telecopy No. 312-385-7103]

[Date]

Dear Sirs,

Security agreement dated      March 2016 between, amongst others,

Enodis Holdings Limited and JPMorgan Chase Bank, N.A. as UK Security Trustee

(the Security Agreement)

This letter constitutes notice to you that under the Security Agreement we have
charged (by way of a first fixed charge) in favour of JPMorgan Chase Bank, N.A.
as agent and trustee for the Secured Creditors referred to in the Security
Agreement (the UK Security Trustee) as first priority chargee all of its rights
in respect of any amount standing to the credit of any account maintained by us
with you at any of your branches (the Security Accounts) and the debts
represented by the Security Accounts.

We irrevocably instruct and authorise you to:

 

(a) disclose to the UK Security Trustee any information relating to any Security
Account requested from you by the UK Security Trustee;

 

(b) comply with the terms of any written notice or instruction relating to any
Security Account received by you from the UK Security Trustee;

 

(c) hold all sums standing to the credit of any Security Account to the order of
the UK Security Trustee;

 

(d) pay or release any sum standing to the credit of any Security Account in
accordance with the written instructions of the UK Security Trustee; and

 

(e) pay all sums received by you for our account to the credit of the Security
Account with you.

 

40



--------------------------------------------------------------------------------

No amount may be withdrawn from any Security Account without the prior written
consent of the UK Security Trustee.

We acknowledge that you may comply with the instructions in this letter without
any further permission from us or any other Chargor and without any enquiry by
you as to the justification for or validity of any request, notice or
instruction.

The instructions in this letter may not be revoked or amended without the prior
written consent of the UK Security Trustee.

This letter is governed by English law.

Please send to the UK Security Trustee at the address set forth above with a
copy to ourselves the attached acknowledgement confirming your agreement to the
matters set out therein.

Yours faithfully,

 

 

(Authorised signatory) For and on behalf of [Chargor]

 

41



--------------------------------------------------------------------------------

PART 2

ACKNOWLEDGMENT OF ACCOUNT BANK

 

To: JPMorgan Chase Bank, N.A.,

as UK Security Trustee

[10 South Dearborn, Floor 07

Chicago, Illinois 60603-2003

Attention of Cheryl Lyons

Telecopy No. 312-385-7103]

Copy: [Chargor]

[Date]

Dear Sirs,

Security agreement dated      March 2016 between, amongst others,

Enodis Holdings Limited and JPMorgan Chase Bank, N.A. as UK Security Trustee

(the Security Agreement)

We confirm receipt from [    ] (the Chargor) of a notice dated
[                    ] of a charge upon the terms of the Security Agreement over
all the rights of the Chargor to any amount standing to the credit of any of its
accounts with us at any of our branches (the Security Accounts).

We confirm that:

 

(a) we accept the instructions contained in the notice and agree to comply with
the notice;

 

(b) we have not received notice of the interest of any third party in any
Security Account;

 

(c) we have neither claimed nor exercised, nor will claim or exercise, any
security interest, set-off, counter claim or other right in respect of any
Security Account; and

 

(d) we will pay all sums received by us for the account of the Chargor to a
Security Account of the Chargor with us.

Nothing contained in any of our arrangements with you shall commit us to
providing any facilities or making advances available to any of the Chargors.

This letter is governed by English law.

Yours faithfully,

(Authorised signatory)

 

 

On behalf of [Account Bank]

 

42



--------------------------------------------------------------------------------

SCHEDULE 4

FORM OF NOTICE OF ASSIGNMENT/FORM OF LETTER OF UNDERTAKING

PART 1

FORM OF NOTICE OF ASSIGNMENT

(for attachment by way of endorsement to the insurance policies)

 

To:    [Insurer] Copy:   

JPMorgan Chase Bank, N.A.,

as UK Security Trustee

[10 South Dearborn, Floor 07

Chicago, Illinois 60603-2003

Attention of Cheryl Lyons

Telecopy No. 312-385-7103]

[Date]

Dear Sirs,

Security agreement dated      March 2016 between, amongst others,

Enodis Holdings Limited and JPMorgan Chase Bank, N.A. as UK Security Trustee

(the Security Agreement)

This letter constitutes notice to you that under the Security Agreement, we have
assigned in favour of JPMorgan Chase Bank, N.A. as agent and trustee for the
Secured Creditors referred to in the Security Agreement (the UK Security
Trustee) as first priority assignee all amounts payable to us under or in
connection with any contract of insurance of whatever nature taken out with you
by or on behalf of it or under which we have a right to claim (each an
Insurance) and all its rights in connection with those amounts.

A reference in this letter to any amounts excludes all amounts received or
receivable under or in connection with any third party liability Insurance and
required to settle a liability of an Obligor to a third party.

We confirm that:

 

(a) we will remain liable under [the] [each] Insurance to perform all the
obligations assumed by us under [the] [that] Insurance; and

 

(b) none of the UK Security Trustee, its agents, any receiver or any other
person will at any time be under any obligation or liability to you under or in
respect of [the] [any] Insurance.

We will also remain entitled to exercise all our rights, powers and discretions
under [the] [each] Insurance and you should continue to give notices under [the]
[each] Insurance to us, unless and

 

43



--------------------------------------------------------------------------------

until you receive notice from the UK Security Trustee to the contrary stating
that an Event of Default (as that term is defined in the Security Agreement) has
occurred and is continuing. In this event, all amounts payable to us under [the]
[each] Insurance must be paid to the UK Security Trustee unless the UK Security
Trustee otherwise agrees in writing and any of our rights in connection with
those amounts will be exercisable by, and notices must be given to, the UK
Security Trustee or as it directs.

Please note that we have agreed that we will not amend or waive any provision of
or cancel or terminate [any of] the Insurance[s] without the prior consent of
the UK Security Trustee.

The instructions in this letter may not be revoked or amended without the prior
written consent of the UK Security Trustee.

Please note on the relevant contracts the UK Security Trustee’s interest as loss
payee and the UK Security Trustee’s interest as first priority assignee of those
amounts and rights and send to the UK Security Trustee at the address set forth
above with a copy to ourselves the attached acknowledgement confirming your
agreement to the above and such information relating to the Insurances as the UK
Security Trustee may at any time request.

We acknowledge that you may comply with the instructions in this letter without
any further permission from us or any other Chargor and without any enquiry by
you as to the justification for or validity of any request, notice or
instruction.

This letter is governed by English law.

Yours faithfully,

 

 

For and on behalf of [CHARGOR]

 

44



--------------------------------------------------------------------------------

PART 2

FORM OF LETTER OF UNDERTAKING

 

To: JPMorgan Chase Bank, N.A.,

as UK Security Trustee

[10 South Dearborn, Floor 07

Chicago, Illinois 60603-2003

Attention of Cheryl Lyons

Telecopy No. 312-385-7103]

Copy: [Chargor]

[Date]

Dear Sirs,

Security agreement dated      March 2016 between, amongst others,

Enodis Holdings Limited and JPMorgan Chase Bank, N.A. as UK Security Trustee

(the Security Agreement)

We confirm receipt from [    ] (the Chargor) of a notice dated
[                    ] of an assignment by the Chargor upon the terms of the
Security Agreement of all amounts payable to it under or in connection with any
contract of insurance of whatever nature taken out with us by or on behalf of it
or under which it has a right to claim and all its rights in connection with
those amounts.

A reference in this letter to any amounts excludes all amounts received or
receivable under or in connection with any third party liability Insurance and
required to settle a liability of an Obligor to a third party.

In consideration of the Chargor continuing their insurance arrangements with us
we confirm that we:

 

1. accept the instructions contained in the notice and agree to comply with the
notice;

 

2. have not received notice of the interest of any third party in those amounts
and rights; and

 

3. will not agree to amend or waive any provision of or cancel or terminate any
of those contracts on request by any Chargor without your prior written consent.

This letter is governed by English law.

Yours faithfully,

 

for and on behalf of [Insurer]

 

45



--------------------------------------------------------------------------------

SCHEDULE 5

FORMS OF LETTER FOR RELEVANT CONTRACTS

PART 1

NOTICE TO COUNTERPARTY

 

To:    [Counterparty] Copy:   

JPMorgan Chase Bank, N.A.,

as UK Security Trustee

[10 South Dearborn, Floor 07

Chicago, Illinois 60603-2003

Attention of Cheryl Lyons

Telecopy No. 312-385-7103]

[Date]

Dear Sirs,

Security agreement dated      March 2016 between, amongst others,

Enodis Holdings Limited and JPMorgan Chase Bank, N.A. as UK Security Trustee

(the Security Agreement)

This letter constitutes notice to you that under the Security Agreement, [    ]
(the Chargor) has assigned in favour of JPMorgan Chase Bank, N.A. as agent and
trustee for the Secured Creditors referred to in the Security Agreement (the UK
Security Trustee) as first priority assignee all its rights in respect of
[insert details of Relevant Contract(s)] (the Relevant Contract[s]).

We confirm that:

 

(a) we will remain liable under [the] [each] Relevant Contract to perform all
the obligations assumed by us under [the] [that] Relevant Contract; and

 

(b) none of the UK Security Trustee, its agents, any receiver or any other
person will at any time be under any obligation or liability to you under or in
respect of [the] [any] Relevant Contract.

All the rights, powers and discretions in relation to [the] [each] Relevant
Contract will be exercisable by, and notices must be given to, the UK Security
Trustee or as it directs.

Please note that the Chargor has agreed that it will not amend or waive any
provision of or cancel or terminate [any of] the Relevant Contract[s] without
the prior consent of the UK Security Trustee.

The instructions in this letter may not be revoked or amended without the prior
written consent of the UK Security Trustee.

 

46



--------------------------------------------------------------------------------

Please send to the UK Security Trustee at the address set forth above with a
copy to ourselves the attached acknowledgement confirming your agreement to the
above and such information relating to [the][those] Relevant Contract[s] as the
UK Security Trustee may at any time request.

We acknowledge that you may comply with the instructions in this letter without
any further permission from us or any other Chargor and without any enquiry by
you as to the justification for or validity of any request, notice or
instruction.

This letter is governed by English law.

Yours faithfully,

 

 

(Authorised signatory) [CHARGOR]

 

47



--------------------------------------------------------------------------------

PART 2

ACKNOWLEDGEMENT OF COUNTERPARTY

 

To:   

JPMorgan Chase Bank, N.A.,

as UK Security Trustee

[10 South Dearborn, Floor 07

Chicago, Illinois 60603-2003

Attention of Cheryl Lyons

Telecopy No. 312-385-7103]

Copy:    [Chargor]

[Date]

Dear Sirs,

Security agreement dated      March 2016 between, amongst others,

Enodis Holdings Limited and JPMorgan Chase Bank, N.A. as UK Security Trustee

(the Security Agreement)

We confirm receipt from [    ] (the Chargor) of a notice dated
[                    ] of an assignment on the terms of the Security Agreement
of all of its rights in respect of [insert details of the Relevant Contract(s)]
(the Relevant Contract[s]).

We confirm that we:

 

1. accept the instructions contained in the notice and agree to comply with the
notice;

 

2. have not received notice of the interest of any third party in [any of] the
Relevant Contract[s];

 

3. undertake to notify you of any breach by any Chargor of [the] [any of those]
Relevant Contract[s] and to allow you or any of the other Secured Creditors to
remedy that breach; and

 

4. will not agree to amend or waive any provision of or cancel or terminate
[the] [any of those] Relevant Contract[s] on request by the Chargor without your
prior written consent.

This letter is governed by English law.

Yours faithfully,

 

 

(AUTHORISED SIGNATORY) [COUNTERPARTY]

 

48



--------------------------------------------------------------------------------

SCHEDULE 6

FORM OF DEED OF ACCESSION

THIS DEED is dated [                    ]

BETWEEN:

 

(1) [                    ] (Registered number [        ]) with its registered
office at [                    ] (the Acceding Chargor);

 

(2) Enodis Holdings Limited for itself and as agent for each of the other
Chargors referred to in the Security Agreement referred to below (the UK
Borrower); and

 

(3) JPMORGAN CHASE BANK, N.A. as agent and trustee for the Secured Creditors
referred to in the Security Agreement referred to below (the UK Security
Trustee).

BACKGROUND:

 

(A) The Acceding Chargor is a wholly-owned Subsidiary of Manitowoc Foodservice,
Inc.

 

(B) The UK Borrower has entered into a security agreement dated      March 2016
(as supplemented and amended by Deeds of Accession or otherwise from time to
time, the Security Agreement) between the UK Borrower, the Chargors referred to
in the Security Agreement and the UK Security Trustee.

 

(C) The Acceding Chargor has at the request of the UK Borrower and in
consideration of the Lenders, the Swingline Lenders and the Alternate Currency
Lenders making or continuing to make facilities available to members of the
Group and after giving due consideration to the terms and conditions of the
Credit Documents and any Additional Secured Documents and the Security Agreement
and satisfying itself that there are reasonable grounds for believing that the
entry into this Deed by it will be of benefit to it, decided in good faith and
for the purpose of carrying on its business to enter into this Deed and thereby
become a Chargor under the Security Agreement.

 

(D) It is intended that this document takes effect as a deed notwithstanding the
fact that a party may only execute this document under hand.

IT IS AGREED as follows:

 

1. Terms defined in the Security Agreement shall have the same meaning in this
Deed unless given a different meaning in this Deed. This Deed is a Credit
Document.

 

2.     (a)

The Acceding Chargor hereby agrees to become a party to and to be bound by the
terms of the Security Agreement as a Chargor with immediate effect and so that
the Security Agreement shall be read and construed for all purposes as if the
Acceding Chargor had been an original party thereto in the capacity of Chargor
(but so that the Liens created as a result of such accession shall be created on
the date of this

 

49



--------------------------------------------------------------------------------

  Deed). The Acceding Chargor hereby undertakes to be bound by all the covenants
and agreements in the Security Agreement which are expressed to be binding on a
Chargor.

 

  (b) In accordance with the foregoing, the Acceding Chargor now grants to the
UK Security Trustee as agent and trustee for the Secured Creditors the Liens
described in the Security Agreement as being granted, created or made by a
Chargor thereunder, to the intent that its Liens shall be effective and binding
upon it and its property and assets and shall not in any way be avoided,
discharged or released or otherwise adversely affected by any ineffectiveness or
invalidity of the Security Agreement or of any other party’s execution thereof
or any other Deed of Accession, or by any avoidance, invalidity, discharge or
release of any guarantee, assignment or charge contained in the Security
Agreement or in any other Deed of Accession. The Security Agreement and this
Deed shall be read as one to this extent and so that references in the Security
Agreement to “this Deed” and similar phrases shall be deemed to include this
Deed and all references in the Security Agreement to “Schedule 2” (or any part
of it) shall be deemed to include a reference to the schedule to this Deed (or
relevant part of it).

 

3. The UK Borrower, for itself and as agent for each of the other Chargors under
the Security Agreement, hereby agrees to all matters provided for herein.

 

4. The UK Security Trustee holds the benefit of this Deed on trust for the
Secured Creditors.

 

5. Without limiting the generality of the other provisions of this Deed and the
Security Agreement, the Acceding Chargor:

 

  (a) agrees that the Acceding Chargor’s estates and other interests in certain
Investments for the purposes of Subclause 2.2 (Investments) of the Security
Agreement, as such provisions apply in relation to the Acceding Chargor, are
specified in Parts 1, 2 and 3 of the schedule to this Deed and are hereby
mortgaged and charged as provided in such provisions and the other provisions of
the Security Agreement so that those Investments specified in Part 1 of the
schedule shall constitute Shares for the purposes of the Security Agreement, and
those Investments specified in Part 2 of the schedule shall constitute
Investments which are not Shares for the purposes of the Security Agreement;

 

  (b) assigns by way of security (subject to a proviso on redemption) all of its
rights in respect of each of the agreements specified in Part 4 of the schedule
to this Deed; and

 

  (c) agrees that the Acceding Chargor’s estates and other interests in certain
specific intellectual property rights for the purposes of Subclause 2.5
(Intellectual property) of the Security Agreement, as such provisions apply in
relation to the Acceding Chargor, are specified in Part 5 of the schedule to
this Deed and are hereby charged as provided in such provisions and the other
provisions of the Security Agreement.

 

6. This Deed is governed by English law.

 

50



--------------------------------------------------------------------------------

This Deed has been executed and delivered as a deed on the date stated at the
beginning of this Deed.

 

51



--------------------------------------------------------------------------------

SCHEDULE

Part 1

SHARES

 

Name of company in which shares are held    Name of nominee
(if any) by whom shares
are held  

Class of shares

held

  Number of shares held  

[            ]

   [            ]   [            ]     [             ] 

[            ]

   [            ]   [            ]     [             ] 

Part 2

RELEVANT CONTRACTS

Description

Part 3

SPECIFIC INTELLECTUAL PROPERTY RIGHTS

Description



--------------------------------------------------------------------------------

SIGNATORIES (TO DEED OF ACCESSION)

The Acceding Chargor

Executed and delivered as a deed by   )   

 

[                    ]   )    Director acting by   )      )      )    in the
presence of:   )   

 

  )    Witness Name:   )      )    Address:      Enodis Holdings Limited     
Executed and delivered as a deed by   )   

 

[                    ]   )    Director (for itself and] as agent for each of the
other   )    Chargors party to the Security Agreement   )    referred to in this
Deed) acting by   )      )      )    in the presence of:   )   

 

  )    Witness Name:   )      )    Address:   )   

 

The UK Security Trustee JPMORGAN CHASE BANK, N.A. By:



--------------------------------------------------------------------------------

SIGNATORIES (TO SECURITY AGREEMENT)

Original Chargors

 

Executed and delivered as a deed by   )   

 

ENODIS HOLDINGS LIMITED   )    Director   )    acting by   )      )    In the
presence of:   )      )    Name:   )   

 

  )    Witness Address:   )      )      )    Executed and delivered as a deed by
  )   

 

MANITOWOC FSG UK LIMITED   )    Director   )    acting by   )      )    In the
presence of:   )      )    Name:   )   

 

  )    Witness Address:   )      )      )   



--------------------------------------------------------------------------------

Executed and delivered as a deed by   )   

 

MANITOWOC FOODSERVICE UK   )    Director HOLDING LIMITED   )      )    acting by
  )      )    In the presence of:   )      )   

 

Name:   )    Witness   )    Address:   )      )    UK Security Trustee     
JPMORGAN CHASE BANK, N.A.      acting by:     



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF US PLEDGE AGREEMENT

(ATTACHED)



--------------------------------------------------------------------------------

EXECUTION VERSION

PLEDGE AGREEMENT

PLEDGE AGREEMENT (as amended, modified, restated, amended and restated and/or
supplemented from time to time, this “Agreement”), dated as of March 3, 2016,
made by each of the undersigned pledgors (each, a “Pledgor” and, together with
any other entity that becomes a pledgor hereunder pursuant to Section 25 hereof,
the “Pledgors”) to JPMORGAN CHASE BANK, N.A., as collateral agent (together with
any successor collateral agent, the “Collateral Agent” or the “Pledgee”), for
the benefit of the Secured Creditors (as defined below). Except as otherwise
defined herein, all capitalized terms used herein and defined in the Credit
Agreement (as defined below) shall be used herein as therein defined.

W I T N E S S E T H:

WHEREAS, Manitowoc Foodservice, Inc. (the “Borrower”), the Subsidiary Borrowers
party thereto (together with the Borrower, the “Borrowers”), the lenders from
time to time party thereto (the “Lenders”), and JPMorgan Chase Bank, N.A., as
Administrative Agent (together with any successor Administrative Agent, the
“Administrative Agent”), have entered into a Credit Agreement dated as of
March 3, 2016 (as amended, modified, restated, amended and restated and/or
supplemented from time to time, the “Credit Agreement”), providing for the
making of Loans to, and the issuance of Letters of Credit for the account of,
the Borrowers as contemplated therein (the Lenders, the Issuing Bank, the
Swingline Lender, the Administrative Agent and the Pledgee are herein called the
“Lender Creditors”);

WHEREAS, one or more Pledgors may at any time and from time to time after the
date hereof enter into, or guaranty the obligations of one or more other
Pledgors or any of their respective Subsidiaries under, one or more Swap
Agreements, Bank Product Agreements or Designated Foreign Facility Agreements
with one or more Lender Creditors or any affiliate thereof (each such Lender
Creditor or affiliate, even if the respective Lender Creditor subsequently
ceases to be a Lender under the Credit Agreement for any reason, together with
such Lender Creditor’s or affiliate’s successors and assigns, if any,
collectively, the “Other Creditors” and, together with the Lender Creditors, are
herein called the “Secured Creditors”);

WHEREAS, it is a condition precedent to the making of Loans to, and the issuance
of Letters of Credit for the account of, the Borrowers under the Credit
Agreement that each Pledgor shall have executed and delivered to the Pledgee
this Agreement; and

WHEREAS, each Pledgor desires to enter into this Agreement in order to satisfy
the condition described in the preceding paragraph;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Pledgor, the receipt and sufficiency of which are hereby acknowledged, each
Pledgor hereby makes the following representations and warranties to the Pledgee
for the benefit of the Secured Creditors and hereby covenants and agrees with
the Pledgee for the benefit of the Secured Creditors as follows:

1. SECURITY FOR OBLIGATIONS. This Agreement is made by each Pledgor for the
benefit of the Secured Creditors to secure:

(a) the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest, reimbursement
obligations, fees and indemnities (including, without limitation, all interest
that accrues after the commencement of any case, proceeding or other action
relating to the bankruptcy, insolvency, reorganization or similar proceeding of
any Pledgor at the rate provided for in the respective documentation, whether or
not a claim for post-petition interest is allowed in any such proceeding)) of
such Pledgor to the Lender Creditors, whether now existing or hereafter incurred
under, arising out of, or in connection with, the Credit Agreement and the other
Credit Documents to which such Pledgor is a party (including, in the case of
each Pledgor that is a Subsidiary Guarantor, all such obligations, liabilities
and indebtedness of such Pledgor under the Subsidiary Guaranty) and the due
performance and compliance by such Pledgor with all of the terms, conditions and
agreements contained in the Credit Agreement and in such other Credit Documents
(all such obligations, liabilities and indebtedness under this clause (a),
except to the extent consisting of obligations, liabilities or indebtedness with
respect to Swap Agreements, Bank Product Agreements or Designated Foreign
Facility Agreements, being herein collectively called the “Credit Document
Obligations”);

(b) the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Pledgor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding) owing by such Pledgor to the Other Creditors
under, or with respect to (including, in the case of each Pledgor that is a
Subsidiary Guarantor, all such obligations, liabilities and indebtedness of such
Pledgor under the Subsidiary Guaranty), any Swap Agreement permitted by the
Credit Agreement, Bank Product Agreement or Designated Foreign Facility
Agreements, whether such Swap Agreement, Bank Product Agreement or Designated
Foreign Facility Agreements, as applicable, is now in existence or hereafter
arising, and the due performance and compliance by such Pledgor with all of the
terms, conditions and agreements contained therein (all such obligations,
liabilities and indebtedness described in this clause (b) being herein
collectively called the “Other Obligations”);

(c) any and all sums advanced by the Pledgee in order to preserve the Collateral
(as hereinafter defined) or preserve its security interest in the Collateral;

(d) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations or liabilities of such Pledgor referred to in clauses
(a) and (b) above, after an Event of Default shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by the Pledgee of its rights hereunder, together with reasonable
attorneys’ fees and court costs; and

(e) all amounts paid by any Secured Creditor as to which such Secured Creditor
has the right to reimbursement under Section 11 of this Agreement; all such
obligations, liabilities, sums and expenses set forth in clauses (a) through
(e) of this Section 1 being herein collectively called the “Obligations,” it
being acknowledged and agreed that the “Obligations” shall include extensions of
credit of the types described above, whether outstanding on the date of this
Agreement or extended from time to time after the date of this Agreement.

 

Page 2



--------------------------------------------------------------------------------

2. DEFINITIONS.

(a) Reference to singular terms shall include the plural and vice versa.

(b) The following capitalized terms used herein shall have the definitions
specified below:

“Administrative Agent” has the meaning set forth in the Recitals hereto.

“Adverse Claim” has the meaning given such term in Section 8-102(a)(1) of the
UCC.

“Agreement” has the meaning set forth in the first paragraph hereof.

“Bank Product Agreements” shall mean any agreement entered into from time to
time with any Credit Party in connection with any of the Bank Products which the
Borrower identifies to the Collateral Agent and the Administrative Agent in
writing as an agreement intended to be secured by the US Security Agreement
(which designation, once made, may be revoke only with the consent of the Lender
or Lender Affiliate party thereto).

“Bank Products” shall mean the following bank services or facilities extended to
any Credit Party: (a) commercial credit cards, (b) stored value cards, and
(c) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

“Borrower” has the meaning set forth in the Recitals hereto.

“Borrowers” has the meaning set forth in the Recitals hereto.

“Certificated Security” has the meaning given such term in Section 8-102(a)(4)
of the UCC.

“Clearing Corporation” has the meaning given such term in Section 8-102(a)(5) of
the UCC.

“Collateral” has the meaning set forth in Section 3.1 hereof.

 

Page 3



--------------------------------------------------------------------------------

“Collateral Accounts” means any and all accounts established and maintained by
the Pledgee in the name of any Pledgor to which Collateral may be credited.

“Credit Agreement” has the meaning set forth in the Recitals hereto.

“Credit Document Obligations” has the meaning set forth in Section 1(a) hereof.

“Designated Foreign Facility Agreements” has the meaning set forth in the US
Security Agreement.

“Domestic Corporation” has the meaning set forth in the definition of “Stock.”

“Event of Default” means any Event of Default under, and as defined in, the
Credit Agreement and shall in any event include, without limitation, any payment
default on any of the Obligations after the expiration of any applicable grace
period.

“Financial Asset” has the meaning given such term in Section 8-102(a)(9) of the
UCC; provided that the term “Financial Asset” shall not include any “security”
(as defined in Section 8-102(a) of the New York UCC as in effect on the date
hereof) of any Person that is not a Subsidiary of any Pledgor or is not an
Intercompany Note, to the extent (and only for so long as) the terms thereof or
of any agreement governing the same validly prohibit the assignment of, or the
granting a security interest in, such security (it being understood and agreed,
however, (a) that notwithstanding the foregoing, all rights to payment for money
due or to become due, and all distributions to which any Pledgor may be
entitled, in respect of any such excluded security shall be “Collateral” subject
to the security interests created by this Agreement and (b) such excluded
security shall otherwise be subject to the security interests created by this
Agreement (and become a “Financial Asset” for all purposes of this Agreement)
upon the receipt of any necessary approvals or waivers permitting the assignment
thereof or the granting of a security interest therein, in any such case without
any further action upon the part of the respective Pledgor, the Pledgee or any
other Secured Creditor).

“Foreign Corporation” has the meaning set forth in the definition of “Stock.”

“Indemnitees” has the meaning set forth in Section 11 hereof.

“Instrument” has the meaning given such term in Section 9-102 of the UCC;
provided that the term “Instrument” shall not include any Instrument (as defined
above without giving effect to this proviso) to the extent that (and only for so
long as) the terms thereof or of any agreement governing the same validly
prohibit the assignment of, or the granting a security interest in, such
Instrument (it being understood and agreed, however, (a) that notwithstanding
the foregoing, each Intercompany Note shall be an Instrument for purposes of
this Agreement and all rights to payment for money due or to become due pursuant
to any such excluded instrument shall be “Collateral” subject to the security
interests created by this Agreement and (b) such excluded instrument shall
otherwise be subject to the security interests created by this Agreement (and
become an “Instrument” for all purposes of this Agreement) upon the receipt of
any necessary approvals or waivers permitting the assignment thereof or the
granting of a security interest therein, in any such case without any further
action upon the part of the respective Pledgor, the Pledgee or any other Secured
Creditor).

 

Page 4



--------------------------------------------------------------------------------

“Investment Property” has the meaning given such term in Section 9-102 of the
UCC; provided that the term “Investment Property” shall not include any
“security” (as defined in Section 8-102 of the New York UCC as in effect on the
date hereof) of any Person that is not a Subsidiary of any Pledgor or is not an
Intercompany Note, to the extent (and only for so long as) the terms thereof or
of any agreement governing the same validly prohibit the assignment of, or the
granting a security interest in, such security (it being understood and agreed,
however, (a) that notwithstanding the foregoing, all rights to payment for money
due or to become due, and all distributions to which any Pledgor may be
entitled, in respect of any such excluded security shall be “Collateral” subject
to the security interests created by this Agreement and (b) such excluded
security shall otherwise be subject to the security interests created by this
Agreement (and become “Investment Property” for all purposes of this Agreement)
upon the receipt of any necessary approvals or waivers permitting the assignment
thereof or the granting of a security interest therein, in any such case without
any further action upon the part of the respective Pledgor, the Pledgee or any
other Secured Creditor).

“Lender Creditors” has the meaning set forth in the Recitals hereto.

“Lenders” has the meaning set forth in the Recitals hereto.

“Limited Liability Company Assets” means all assets, whether tangible or
intangible and whether real, personal or mixed (including, without limitation,
all limited liability company capital and interest in other limited liability
companies), at any time owned or represented by any Limited Liability Company
Interest.

“Limited Liability Company Interests” means the entire limited liability company
membership interest at any time owned by any Pledgor in any limited liability
company; provided that the term “Limited Liability Company Interest” shall not
include any limited liability company membership interest in any limited
liability company that is not a Subsidiary of any Pledgor to the extent (and
only for so long as) the limited liability company agreement or operating
agreement for such limited liability company prohibits the assignment of, or
granting of a security interest in, the limited liability company membership
interests of such limited liability company, it being understood and agreed,
however, any such excluded limited liability company membership interest shall
otherwise be subject to the security interests created by this Agreement (and
become a “Limited Liability Company Interest” for all purposes of this
Agreement) upon the receipt by the respective Pledgor of any necessary approvals
or waivers permitting the assignment thereof or the granting of a security
interest therein.

“Non-Voting Stock” means all capital stock which is not Voting Stock.

“Notes” means all promissory notes from time to time issued to, or held by, each
Pledgor.

“Obligations” has the meaning set forth in Section 1 hereof.

“Other Creditors” has the meaning set forth in the Recitals hereto.

“Other Obligations” has the meaning set forth in Section 1(b) hereof.

 

Page 5



--------------------------------------------------------------------------------

“Partnership Assets” means all assets, whether tangible or intangible and
whether real, personal or mixed (including, without limitation, all partnership
capital and interest in other partnerships), at any time owned or represented by
any Partnership Interest.

“Partnership Interest” means the entire general partnership interest or limited
partnership interest at any time owned by any Pledgor in any general partnership
or limited partnership; provided that the term “Partnership Interest” shall not
include any partnership interest (general or limited) in any partnership that is
not a Subsidiary of any Pledgor to the extent (and only for so long as) the
partnership agreement for such partnership prohibits the assignment of, or
granting of a security interest in, the partnership interests of such
partnership, it being understood and agreed, however, any such excluded
partnership interest shall otherwise be subject to the security interests
created by this Agreement (and become a “Partnership Interest” for all purposes
of this Agreement) upon the receipt by the respective Pledgor of any necessary
approvals or waivers permitting the assignment thereof or the granting of a
security interest therein.

“Pledged Notes” has the meaning set forth in Section 3.5 hereof.

“Pledgee” has the meaning set forth in the first paragraph hereof.

“Pledgor” has the meaning set forth in the first paragraph hereof.

“Proceeds” has the meaning given such term in Section 9-102 of the UCC.

“Required Secured Creditors” has the meaning provided in the US Security
Agreement.

“Secured Creditors” has the meaning set forth in the Recitals hereto.

“Secured Debt Agreements” means and includes this Agreement, the other Credit
Documents and the Swap Agreements, Bank Product Agreements and Designated
Foreign Facility Agreements entered into with any Other Creditors.

“Securities Account” has the meaning given such term in Section 8-501(a) of the
UCC.

“Securities Act” means the Securities Act of 1933, as amended, as in effect from
time to time.

“Security” and “Securities” has the meaning given such term in
Section 8-102(a)(15) of the UCC and, subject to the following proviso, shall in
any event also include all Stock and all Notes; provided that the term
“Security” shall not include any “Security” (as defined above without regard to
this proviso) of any Person that is not a Subsidiary of any Pledgor or is not an
Intercompany Note, to the extent (and only for so long as) the terms thereof or
of any agreement governing the same validly prohibit the assignment of, or the
granting a security interest in, such security (it being understood and agreed,
however, (a) that notwithstanding the foregoing, all rights to payment for money
due or to become due, and all distributions to which any Pledgor may be
entitled, in respect of any such excluded security shall

 

Page 6



--------------------------------------------------------------------------------

be “Collateral” subject to the security interests created by this Agreement and
(b) such excluded security shall otherwise be subject to the security interests
created by this Agreement (and become “Investment Property” for all purposes of
this Agreement) upon the receipt of any necessary approvals or waivers
permitting the assignment thereof or the granting of a security interest
therein, in any such case without any further action upon the part of the
respective Pledgor, the Pledgee or any other Secured Creditor).

“Security Entitlement” has the meaning given such term in Section 8-102(a)(17)
of the UCC.

“Stock” means (x) with respect to corporations incorporated under the laws of
the United States or any State thereof or the District of Columbia (each a
“Domestic Corporation”), all of the issued and outstanding shares of capital
stock of any corporation at any time owned by any Pledgor of any Domestic
Corporation and (y) with respect to corporations or other entities that are not
Domestic Corporations (each a “Foreign Corporation”), all of the issued and
outstanding shares of capital stock at any time owned by any Pledgor of any
Foreign Corporation.

“Subsidiary” means, as to any Person, (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.

“Termination Date” has the meaning set forth in Section 20 hereof.

“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time; provided that all references herein to specific sections or
subsections of the UCC are references to such sections or subsections, as the
case may be, of the Uniform Commercial Code as in effect in the State of New
York on the date hereof.

“Uncertificated Security” has the meaning given such term in
Section 8-102(a)(18) of the UCC.

“Voting Stock” means all classes of capital stock of any Foreign Corporation
entitled to vote.

 

Page 7



--------------------------------------------------------------------------------

3. PLEDGE OF SECURITIES, ETC.

3.1 Pledge. To secure the Obligations now or hereafter owed or to be performed
by such Pledgor, each Pledgor does hereby grant, pledge and assign to the
Pledgee for the benefit of the Secured Creditors, and does hereby create a
continuing security interest in favor of the Pledgee for the benefit of the
Secured Creditors in, all of the right, title and interest in and to the
following, whether now existing or hereafter from time to time acquired
(collectively, the “Collateral”):

(a) each of the Collateral Accounts, including any and all assets of whatever
type or kind deposited by such Pledgor in such Collateral Account, whether now
owned or hereafter acquired, existing or arising, including, without limitation,
all Financial Assets, Investment Property, moneys, checks, drafts, Instruments,
Securities or interests therein of any type or nature deposited or required by
the Credit Agreement or any other Secured Debt Agreement to be deposited in such
Collateral Account, and all investments and all certificates and other
Instruments (including depository receipts, if any) from time to time
representing or evidencing the same, and all dividends, interest, distributions,
cash and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the foregoing;

(b) all Securities owned by such Pledgor from time to time and all options and
warrants owned by such Pledgor from time to time to purchase Securities;

(c) all Limited Liability Company Interests owned by such Pledgor from time to
time and all of its right, title and interest in each limited liability company
to which each such interest relates, whether now existing or hereafter acquired,
including, without limitation, to the fullest extent permitted under the terms
and provisions of the documents and agreements governing such Limited Liability
Company Interests and applicable law:

(i) all the capital thereof and its interest in all profits, losses, Limited
Liability Company Assets and other distributions to which such Pledgor shall at
any time be entitled in respect of such Limited Liability Company Interests;

(ii) all other payments due or to become due to such Pledgor in respect of
Limited Liability Company Interests, whether under any limited liability company
agreement or otherwise, whether as contractual obligations, damages, insurance
proceeds or otherwise;

(iii) all of its claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under any limited liability
company agreement or operating agreement, or at law or otherwise in respect of
such Limited Liability Company Interests;

(iv) all present and future claims, if any, of such Pledgor against any such
limited liability company for moneys loaned or advanced, for services rendered
or otherwise;

(v) all of such Pledgor’s rights under any limited liability company agreement
or operating agreement or at law to exercise and enforce every right, power,
remedy, authority, option and privilege of such Pledgor relating to such Limited
Liability Company Interests, including any power to terminate, cancel or modify
any such limited liability company agreement or operating agreement, to execute
any instruments and to take any and all other action on behalf of and in the
name of any of such Pledgor in respect of such Limited Liability Company
Interests and any such limited liability company, to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option

 

Page 8



--------------------------------------------------------------------------------

or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing or for any Limited Liability Company Asset, to
enforce or execute any checks, or other instruments or orders, to file any
claims and to take any action in connection with any of the foregoing; and

(vi) all other property hereafter delivered in substitution for or in addition
to any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;

(d) all Partnership Interests owned by such Pledgor from time to time and all of
its right, title and interest in each partnership to which each such interest
relates, whether now existing or hereafter acquired, including, without
limitation, to the fullest extent permitted under the terms and provisions of
the documents and agreements governing such Partnership Interests and applicable
law:

(i) all the capital thereof and its interest in all profits, losses, Partnership
Assets and other distributions to which such Pledgor shall at any time be
entitled in respect of such Partnership Interests;

(ii) all other payments due or to become due to such Pledgor in respect of
Partnership Interests, whether under any partnership agreement or otherwise,
whether as contractual obligations, damages, insurance proceeds or otherwise;

(iii) all of its claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under any partnership agreement
or operating agreement, or at law or otherwise in respect of such Partnership
Interests;

(iv) all present and future claims, if any, of such Pledgor against any such
partnership for moneys loaned or advanced, for services rendered or otherwise;

(v) all of such Pledgor’s rights under any partnership agreement or operating
agreement or at law to exercise and enforce every right, power, remedy,
authority, option and privilege of such Pledgor relating to such Partnership
Interests, including any power to terminate, cancel or modify any partnership
agreement or operating agreement, to execute any instruments and to take any and
all other action on behalf of and in the name of any of such Pledgor in respect
of such Partnership Interests and any such partnership, to make determinations,
to exercise any election (including, but not limited to, election of remedies)
or option or to give or receive any notice, consent, amendment, waiver or
approval, together with full power and authority to demand, receive, enforce,
collect or receipt for any of the foregoing or for any Partnership Asset, to
enforce or execute any checks, or other instruments or orders, to file any
claims and to take any action in connection with any of the foregoing; and

(vi) all other property hereafter delivered in substitution for or in addition
to any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;

 

Page 9



--------------------------------------------------------------------------------

(e) all Security Entitlements owned by such Pledgor from time to time in any and
all of the foregoing;

(f) all Financial Assets and Investment Property owned by such Pledgor from time
to time;

(g) (i) all rights to payments due or to become due in respect of any limited
liability company membership interest, partnership interest, instrument or
security owned by such Pledgor and excluded pursuant to the proviso appearing in
the definition of “Limited Liability Company Interest”, “Partnership Interest”,
“Instrument”, “Security”, “Financial Asset” or “Investment Property”, as
applicable (whether under any limited liability company agreement, operating
agreement, partnership agreement, joint venture agreement or otherwise) and
(ii) all distributions to which such Pledgor shall at any time be entitled in
respect of any limited liability company membership interest, partnership
interest, instrument or security owned by such Pledgor and excluded pursuant to
the proviso appearing in the definition of “Limited Liability Company Interest”,
“Partnership Interest”, “Instrument”, “Security”, “Financial Asset” or
“Investment Property”, as applicable; and

(h) all Proceeds of any and all of the foregoing.

Notwithstanding anything to the contrary contained in this Section 3.1,
(x) except as otherwise provided in Section 5.10(c) of the Credit Agreement, no
Pledgor (to the extent that it is a Borrower or a Domestic Subsidiary of a
Borrower) shall be required at any time to pledge hereunder more than 65% of the
Stock of any Subsidiary which is a Foreign Corporation, and (y) except as
otherwise required by Section 5.12 of the Credit Agreement, no Pledgor shall be
required to pledge hereunder any Margin Stock owned by such Pledgor.

3.2 Procedures.

(a) To the extent that any Pledgor at any time or from time to time owns,
acquires or obtains any right, title or interest in any Collateral, such
Collateral shall automatically (and without the taking of any action by the
respective Pledgor) be pledged pursuant to Section 3.1 or Section 3.2 of this
Agreement and, in addition thereto, such Pledgor shall (to the extent provided
below) take the following actions as set forth below (as promptly as practicable
and, in any event, within 10 Business Days after it obtains such Collateral) for
the benefit of the Pledgee and the Secured Creditors:

(i) with respect to a Certificated Security (other than a Certificated Security
credited on the books of a Clearing Corporation), the respective Pledgor shall
deliver such Certificated Security to the Pledgee, indorsed to the Pledgee or
indorsed in blank or accompanied by an executed blank instrument of transfer;

 

Page 10



--------------------------------------------------------------------------------

(ii) with respect to an Uncertificated Security (other than an Uncertificated
Security credited on the books of a Clearing Corporation), the respective
Pledgor shall cause the issuer of such Uncertificated Security (or, in the case
of an issuer that is not a Subsidiary of such Pledgor, will use reasonable
efforts to cause such issuer) to duly authorize and execute, and deliver to the
Pledgee, an agreement for the benefit of the Pledgee and the other Secured
Creditors substantially in the form of Annex H hereto (appropriately completed
to the reasonable satisfaction of the Pledgee and with such modifications, if
any, as shall be reasonably satisfactory to the Pledgee) pursuant to which such
issuer agrees (upon receipt of written notice from the Pledgee that an Event of
Default exists) to comply with any and all instructions originated by the
Pledgee without further consent by the registered owner and not to comply with
instructions regarding such Uncertificated Security originated by any other
Person other than a court of competent jurisdiction;

(iii) with respect to a Certificated Security, Uncertificated Security,
Partnership Interest or Limited Liability Company Interest credited on the books
of a Clearing Corporation (including a Federal Reserve Bank, Participants Trust
Company or The Depository Trust Company), the respective Pledgor shall promptly
notify the Pledgee thereof and shall promptly take (x) all actions required
(1) to comply with the applicable rules of such Clearing Corporation and (2) to
perfect the security interest of the Pledgee under applicable law (including, in
any event, under Sections 9-309, 9-310, 9-312, 9-314 and 8-106(d) of the UCC)
and (y) such other actions as the Pledgee deems reasonably necessary or
desirable to effect the foregoing;

(iv) with respect to a Partnership Interest or a Limited Liability Company
Interest (other than a Partnership Interest or Limited Liability Interest
credited on the books of a Clearing Corporation), (x) if such Partnership
Interest or Limited Liability Company Interest is represented by a certificate
and is a Security for purposes of the UCC, the procedure set forth in
Section 3.2(a)(i) hereof, and (y) if such Partnership Interest or Limited
Liability Company Interest is not represented by a certificate or is not a
Security for purposes of the UCC, the procedure set forth in Section 3.2(a)(ii)
hereof;

(v) with respect to any Note (other than any Note (other than an Intercompany
Note) in an aggregate principal amount of $5,000,000 or less), delivery of such
Note to the Pledgee, indorsed to the Pledgee or indorsed in blank; and

(vi) with respect to cash proceeds from any of the Collateral described in
Section 3.1 hereof, at any time after the occurrence and during the continuance

 

Page 11



--------------------------------------------------------------------------------

of an Event of Default, (x) establishment by the Pledgee of a cash account in
the name of such Pledgor over which the Pledgee shall have exclusive and
absolute control and dominion (and no withdrawals or transfers may be made
therefrom by any Person except with the prior written consent of the Pledgee)
and (y) deposit of such cash in such cash account.

(b) In addition to the actions required to be taken pursuant to Section 3.2(a)
hereof, each Pledgor shall take the following additional actions with respect to
the Securities and Collateral:

(i) with respect to all Collateral of such Pledgor whereby or with respect to
which the Pledgee may obtain “control” thereof within the meaning of
Section 8-106 of the UCC (or under any provision of the UCC as same may be
amended or supplemented from time to time, or under the laws of any relevant
State other than the State of New York), the respective Pledgor shall take all
actions as may be reasonably requested from time to time by the Pledgee so that
“control” of such Collateral is obtained and at all times held by the Pledgee;
and

(ii) each Pledgor shall permit Pledgee from time to time to file appropriate
financing statements (on Form UCC-1 or other appropriate form) under the Uniform
Commercial Code as in effect in the various relevant States, covering all
Collateral hereunder (with the form of such financing statements to be
satisfactory to the Pledgee), to be filed in the relevant filing offices so that
at all times the Pledgee has a security interest in all Investment Property and
other Collateral which is perfected by the filing of such financing statements
(in each case to the maximum extent perfection by filing may be obtained under
the laws of the relevant States, including, without limitation, Section 9-310 of
the UCC).

3.3 Subsequently Acquired Collateral. If any Pledgor shall acquire (by purchase,
stock dividend or similar distribution or otherwise) any additional Collateral
at any time or from time to time after the date hereof, such Collateral shall
automatically (and without any further action being required to be taken) be
subject to the pledge and security interests created pursuant to Section 3.1
hereof and, furthermore, the respective Pledgor will promptly thereafter take
(or cause to be taken) all action with respect to such Collateral in accordance
with the procedures set forth in Section 3.2 hereof, and will promptly
thereafter deliver to the Pledgee (a) a certificate executed by a principal
executive officer of such Pledgor describing such Collateral and certifying that
the same has been duly pledged in favor of the Pledgee (for the benefit of the
Secured Creditors) hereunder and (b) supplements to Annexes A through G hereto
as are reasonably necessary to cause such annexes to be complete and accurate at
such time. Without limiting the foregoing, each Pledgor shall be required to
pledge hereunder any shares of stock at any time and from time to time after the
date hereof acquired by such Pledgor of any Foreign Corporation, provided that
except as provided in Section 5.10(c) of the Credit Agreement, no Pledgor (to
the extent that it is the Borrower or a Domestic Subsidiary of the Borrower)
shall be required at any time to pledge hereunder more than 65% of the Stock of
any Subsidiary which is a Foreign Corporation. Notwithstanding anything to the
contrary contained above in this Section 3.3, except as otherwise required by
Section 5.12 of the Credit Agreement, no Pledgor shall be required to pledge
hereunder any Margin Stock acquired by such Pledgor after the date hereof.

 

Page 12



--------------------------------------------------------------------------------

3.4 Transfer Taxes. Each pledge of Collateral under Section 3.1 or Section 3.3
hereof shall be accompanied by any transfer tax stamps required in connection
with the pledge of such Collateral.

3.5 Definition of Pledged Notes. All Notes at any time pledged or required to be
pledged hereunder are hereinafter called the “Pledged Notes”.

3.6 Certain Representations and Warranties Regarding the Collateral. Each
Pledgor represents and warrants that on the date hereof: (a) the jurisdiction of
organization of such Pledgor, and such Pledgor’s organizational identification
number, is listed on Annex A hereto; (b) each Subsidiary of such Pledgor, and
the direct ownership thereof, is listed in Annex B hereto; (c) the Stock (and
any warrants or options to purchase Stock) held by such Pledgor consists of the
number and type of shares of the stock (or warrants or options to purchase any
stock) of the corporations as described in Annex C hereto; (d) such Stock
constitutes that percentage of the issued and outstanding capital stock of the
issuing corporation as is set forth in Annex C hereto; (e) the Notes held by
such Pledgor consist of the promissory notes described in Annex D hereto where
such Pledgor is listed as the lender; (f) the Limited Liability Company
Interests held by such Pledgor consist of the number and type of interests of
the Persons described in Annex E hereto; (g) each such Limited Liability Company
Interest constitutes that percentage of the issued and outstanding equity
interest of the issuing Person as set forth in Annex E hereto; (h) the
Partnership Interests held by such Pledgor consist of the number and type of
interests of the Persons described in Annex F hereto; (i) each such Partnership
Interest constitutes that percentage or portion of the entire partnership
interest of the Partnership as set forth in Annex F hereto; (j) the Pledgor has
complied with the respective procedure set forth in Section 3.2(a) hereof with
respect to each item of Collateral described in Annexes B through E hereto, in
each case to the extent required by the respective procedure for such item of
Collateral on the date hereof; and (k) on the date hereof, such Pledgor owns no
other Securities, Limited Liability Company Interests or Partnership Interests
that are required to be pledged hereunder.

4. APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC. If and to the extent necessary
to enable the Pledgee to perfect its security interest in any of the Collateral
or to exercise any of its remedies hereunder, the Pledgee shall have the right
to appoint one or more sub-agents for the purpose of retaining physical
possession of the Collateral, which may be held (in the discretion of the
Pledgee) in the name of the relevant Pledgor, endorsed or assigned in blank or
in favor of the Pledgee or any nominee or nominees of the Pledgee or a sub-agent
appointed by the Pledgee.

5. VOTING, ETC., WHILE NO EVENT OF DEFAULT. Unless and until there shall have
occurred and be continuing an Event of Default, each Pledgor shall be entitled
to exercise any and all voting and other consensual rights pertaining to the
Collateral owned by it, and to give consents, waivers or ratifications in
respect thereof; provided that, in each case, no vote shall be cast or any
consent, waiver or ratification given or any action taken or omitted to be taken
which would violate or be inconsistent with any of the terms of any Secured Debt
Agreement, or which could reasonably be expected to have the effect of impairing
in any

 

Page 13



--------------------------------------------------------------------------------

material respect the value of the Collateral or any part thereof or the position
or interests of the Pledgee or any other Secured Creditor in the Collateral
unless expressly permitted by the terms of the Secured Debt Agreements. All such
rights of each Pledgor to vote and to give consents, waivers and ratifications
shall cease in case an Event of Default has occurred and is continuing, and
Section 7 hereof shall become applicable.

6. DIVIDENDS AND OTHER DISTRIBUTIONS. Unless and until there shall have occurred
and be continuing an Event of Default, all cash dividends, cash distributions,
cash Proceeds and other cash amounts payable in respect of the Collateral shall
be paid to the respective Pledgor. The Pledgee shall be entitled to receive
directly, and to retain as part of the Collateral:

(a) all other or additional stock, notes, limited liability company interests,
partnership interests, instruments or other securities or property (including,
but not limited to, cash dividends other than as set forth above) paid or
distributed by way of dividend or otherwise in respect of the Collateral;

(b) all other or additional stock, notes, limited liability company interests,
partnership interests, instruments or other securities or property (including,
but not limited to, cash other than as set forth above) paid or distributed in
respect of the Collateral by way of stock-split, spin-off, split-up,
reclassification, combination of shares or similar rearrangement; and

(c) all other or additional stock, notes, limited liability company interests,
partnership interests, instruments or other securities or property (including,
but not limited to, cash) which may be paid in respect of the Collateral by
reason of any consolidation, merger, exchange of stock, conveyance of assets,
liquidation or similar corporate or other reorganization.

All dividends, distributions or other payments which are received by any Pledgor
contrary to the provisions of this Section 6 and Section 7 hereof shall be
received in trust for the benefit of the Pledgee, shall be segregated from other
property or funds of such Pledgor and shall be forthwith paid over to the
Pledgee as Collateral in the same form as so received (with any necessary
endorsement).

7. REMEDIES IN CASE OF AN EVENT OF DEFAULT. If there shall have occurred and be
continuing an Event of Default, then and in every such case, the Pledgee shall
be entitled to exercise all of the rights, powers and remedies (whether vested
in it by this Agreement, any other Secured Debt Agreement or by law) for the
protection and enforcement of its rights in respect of the Collateral, and the
Pledgee shall be entitled to exercise all the rights and remedies of a secured
party under the Uniform Commercial Code as in effect in any relevant
jurisdiction and also shall be entitled, without limitation, to exercise the
following rights, which each Pledgor hereby agrees to be commercially
reasonable:

(a) to receive all amounts payable in respect of the Collateral otherwise
payable under Section 6 hereof to the respective Pledgor;

 

Page 14



--------------------------------------------------------------------------------

(b) to transfer all or any part of the Collateral into the Pledgee’s name or the
name of its nominee or nominees;

(c) to accelerate any Pledged Note which may be accelerated in accordance with
its terms, and take any other lawful action to collect upon any Pledged Note
(including, without limitation, to make any demand for payment thereon);

(d) to vote all or any part of the Collateral (whether or not transferred into
the name of the Pledgee) and give all consents, waivers and ratifications in
respect of the Collateral and otherwise act with respect thereto as though it
were the outright owner thereof (each Pledgor hereby irrevocably constituting
and appointing the Pledgee the proxy and attorney-in-fact of such Pledgor, with
full power of substitution to do so);

(e) at any time and from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral, or any interest therein,
at any public or private sale, without demand of performance, advertisement or
notice of intention to sell or of the time or place of sale or adjournment
thereof or to redeem or otherwise (all of which are hereby waived by each
Pledgor), for cash, on credit or for other property, for immediate or future
delivery without any assumption of credit risk, and for such price or prices and
on such terms as the Pledgee in its absolute discretion may determine, provided
that at least 30 days’ written notice of the time and place of any such sale
shall be given to the respective Pledgor. The Pledgee shall not be obligated to
make any such sale of Collateral regardless of whether any such notice of sale
has theretofore been given. Each Pledgor hereby waives and releases to the
fullest extent permitted by law any right or equity of redemption with respect
to the Collateral, whether before or after sale hereunder, and all rights, if
any, of marshalling the Collateral and any other security for the Obligations or
otherwise. At any such sale, unless prohibited by applicable law, the Pledgee on
behalf of the Secured Creditors may bid for and purchase all or any part of the
Collateral so sold free from any such right or equity of redemption. Neither the
Pledgee nor any other Secured Creditor shall be liable for failure to collect or
realize upon any or all of the Collateral or for any delay in so doing nor shall
any of them be under any obligation to take any action whatsoever with regard
thereto; and

(f) to set-off any and all Collateral against any and all Obligations then due,
and to withdraw any and all cash or other Collateral from any and all Collateral
Accounts and to apply such cash and other Collateral to the payment of any and
all Obligations then due.

8. REMEDIES, ETC., CUMULATIVE. Each and every right, power and remedy of the
Pledgee provided for in this Agreement or in any other Secured Debt Agreement,
or now or hereafter existing at law or in equity or by statute shall be
cumulative and concurrent and shall be in addition to every other such right,
power or remedy. The exercise or beginning of the exercise by the Pledgee or any
other Secured Creditor of any one or more of the rights, powers or remedies
provided for in this Agreement or any other Secured Debt Agreement or now or
hereafter existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by the Pledgee or any other Secured
Creditor of all such other rights, powers or remedies, and no failure or delay
on the part of the Pledgee or any other

 

Page 15



--------------------------------------------------------------------------------

Secured Creditor to exercise any such right, power or remedy shall operate as a
waiver thereof. No notice to or demand on any Pledgor in any case shall entitle
it to any other or further notice or demand in similar or other circumstances or
constitute a waiver of any of the rights of the Pledgee or any other Secured
Creditor to any other or further action in any circumstances without notice or
demand. The Secured Creditors agree that this Agreement may be enforced only by
the action of the Pledgee, in each case acting upon the instructions of the
Required Secured Creditors as provided in the US Security Agreement, and that no
other Secured Creditor shall have any right individually to seek to enforce or
to enforce this Agreement or to realize upon the security to be granted hereby,
it being understood and agreed that such rights and remedies may be exercised by
the Pledgee for the benefit of the Secured Creditors upon the terms of this
Agreement and the US Security Agreement.

9. APPLICATION OF PROCEEDS.

(a) All monies collected by the Pledgee upon any sale or other disposition of
the Collateral pursuant to the terms of this Agreement, together with all other
monies received by the Pledgee hereunder, shall be applied in the manner
provided in Section 7.4 of the US Security Agreement.

(b) It is understood and agreed that the Pledgors shall remain jointly and
severally liable to the extent of any deficiency between the amount of the
proceeds of the Collateral hereunder and the aggregate amount of the
Obligations.

10. PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by the Pledgee
hereunder (whether by virtue of the power of sale herein granted, pursuant to
judicial process or otherwise), the receipt of the Pledgee or the officer making
the sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Pledgee or such officer or be answerable in any way for the misapplication or
non-application thereof.

11. INDEMNITY. Each Pledgor jointly and severally agrees (a) to indemnify and
hold harmless the Pledgee and each other Secured Creditor and their respective
successors, assigns, employees, agents and affiliates (individually an
“Indemnitee,” and collectively the “Indemnitees”) from and against any and all
claims, demands, losses, judgments and liabilities (including liabilities for
penalties) of whatsoever kind or nature, and (b) to reimburse each Indemnitee
for all reasonable costs and expenses, including reasonable attorneys’ fees, in
each case growing out of or resulting from this Agreement or the exercise by any
Indemnitee of any right or remedy granted to it hereunder or under any other
Secured Debt Agreement (but excluding any claims, demands, losses, judgments and
liabilities or expenses to the extent incurred by reason of gross negligence or
willful misconduct of such Indemnitee (as determined by a court of competent
jurisdiction in a final and non-appealable decision)). In no event shall the
Pledgee be liable, in the absence of gross negligence or willful misconduct on
its part, for any matter or thing in connection with this Agreement other than
to account for monies actually received by it in accordance with the terms
hereof. If and to the extent that the obligations of any Pledgor under this
Section 11 are unenforceable for any reason, such Pledgor hereby agrees to make
the maximum contribution to the payment and satisfaction of such obligations
which is permissible under applicable law.

 

Page 16



--------------------------------------------------------------------------------

12. PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER.

(a) Nothing herein shall be construed to make the Pledgee or any other Secured
Creditor liable as a member of any limited liability company or as a partner of
any partnership and neither the Pledgee nor any other Secured Creditor by virtue
of this Agreement or otherwise (except as referred to in the following sentence)
shall have any of the duties, obligations or liabilities of a member of any
limited liability company or partnership. The parties hereto expressly agree
that, unless the Pledgee shall become the absolute owner of Collateral
consisting of a Limited Liability Company Interest or Partnership Interest
pursuant hereto, this Agreement shall not be construed as creating a partnership
or joint venture among the Pledgee, any other Secured Creditor, any Pledgor
and/or any other Person.

(b) Except as provided in the last sentence of paragraph (a) of this Section 12,
the Pledgee, by accepting this Agreement, did not intend to become a member of
any limited liability company or a partner of any partnership or otherwise be
deemed to be a co-venturer with respect to any Pledgor, any limited liability
company, partnership and/or any other Person either before or after an Event of
Default shall have occurred. The Pledgee shall have only those powers set forth
herein and the Secured Creditors shall assume none of the duties, obligations or
liabilities of a member of any limited liability company or as a partner of any
partnership or any Pledgor except as provided in the last sentence of paragraph
(a) of this Section 12.

(c) The Pledgee and the other Secured Creditors shall not be obligated to
perform or discharge any obligation of any Pledgor as a result of the pledge
hereby effected.

(d) The acceptance by the Pledgee of this Agreement, with all the rights,
powers, privileges and authority so created, shall not at any time or in any
event obligate the Pledgee or any other Secured Creditor to appear in or defend
any action or proceeding relating to the Collateral to which it is not a party,
or to take any action hereunder or thereunder, or to expend any money or incur
any expenses or perform or discharge any obligation, duty or liability under the
Collateral.

13. FURTHER ASSURANCES; POWER-OF-ATTORNEY.

(a) Each Pledgor agrees that it will join with the Pledgee in executing and, at
such Pledgor’s own expense, file and refile under the Uniform Commercial Code or
other applicable law such financing statements, continuation statements and
other documents in such offices as the Pledgee may deem reasonably necessary and
wherever required by law in order to perfect and preserve the Pledgee’s security
interest in the Collateral and hereby authorizes the Pledgee to file financing
statements and amendments thereto relative to all or any part of the Collateral
without the signature of such Pledgor where

 

Page 17



--------------------------------------------------------------------------------

permitted by law, and agrees to do such further acts and things and to execute
and deliver to the Pledgee such additional conveyances, assignments, agreements
and instruments as the Pledgee may reasonably require or deem necessary to carry
into effect the purposes of this Agreement or to further assure and confirm unto
the Pledgee its rights, powers and remedies hereunder, in each case to the
extent such action is not otherwise inconsistent with the provisions of this
Agreement.

(b) Each Pledgor hereby appoints the Pledgee such Pledgor’s attorney-in-fact,
with full authority in the place and stead of such Pledgor and in the name of
such Pledgor or otherwise, to act from time to time solely after the occurrence
and during the continuance of an Event of Default in the Pledgee’s reasonable
discretion to take any action and to execute any instrument which the Pledgee
may deem reasonably necessary or advisable to accomplish the purposes of this
Agreement.

14. THE PLEDGEE AS AGENT. The Pledgee will hold in accordance with this
Agreement all items of the Collateral at any time received under this Agreement.
It is expressly understood and agreed by each Secured Creditor that by accepting
the benefits of this Agreement each such Secured Creditor acknowledges and
agrees that the obligations of the Pledgee as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement and
in Article VIII of the Credit Agreement. The Pledgee shall act hereunder on the
terms and conditions set forth herein and in Article VIII of the Credit
Agreement.

15. TRANSFER BY THE PLEDGORS. No Pledgor will sell or otherwise dispose of,
grant any option with respect to, or mortgage, pledge or otherwise encumber any
of the Collateral or any interest therein (except as may be permitted in
accordance with the terms of the Secured Debt Agreements).

16. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS.

(a) Each Pledgor represents, warrants and covenants that:

(i) it is the legal, beneficial and record owner of, and has good and marketable
title to, all Collateral consisting of one or more Securities, Partnership
Interests and Limited Liability Company Interests and that it has sufficient
interest in all Collateral in which a security interest is purported to be
created hereunder for such security interest to attach (subject, in each case,
to no pledge, lien, mortgage, hypothecation, security interest, charge, option,
Adverse Claim or other encumbrance whatsoever, except Liens of the type
described in Sections 6.02(a) and (g) of the Credit Agreement and, as to
Collateral consisting of Securities, Partnership Interests and Limited Liability
Company Interests issued by (and only by) any Person which is not a Subsidiary
of any Pledgor, Section 6.02(m) of the Credit Agreement);

(ii) it has full power, authority and legal right to pledge all the Collateral
pledged by it pursuant to this Agreement;

 

Page 18



--------------------------------------------------------------------------------

(iii) this Agreement has been duly authorized, executed and delivered by such
Pledgor and constitutes a legal, valid and binding obligation of such Pledgor
enforceable against such Pledgor in accordance with its terms, except to the
extent that the enforceability hereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law);

(iv) except to the extent already obtained or made, no consent of any other
party (including, without limitation, any stockholder, partner, member or
creditor of such Pledgor or any of its Subsidiaries) and no consent, license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
to be obtained by such Pledgor in connection with (w) the execution, delivery or
performance of this Agreement, (x) the validity or enforceability of this
Agreement, (y) the perfection or enforceability of the Pledgee’s security
interest in the Collateral or (z) except for compliance with or as may be
required by applicable securities laws, the exercise by the Pledgee of any of
its rights or remedies provided herein;

(v) the execution, delivery and performance of this Agreement will not violate
any provision of any applicable law or regulation or of any order, judgment,
writ, award or decree of any court, arbitrator or governmental authority,
domestic or foreign, applicable to such Pledgor, or of the certificate or
articles of incorporation, certificate of formation, operating agreement,
limited liability company agreement, partnership agreement or by-laws of such
Pledgor, as applicable, or of any securities issued by such Pledgor or any of
its Subsidiaries, or of any mortgage, deed of trust, indenture, lease, loan
agreement, credit agreement or other material contract, agreement or instrument
or undertaking to which such Pledgor or any of its Subsidiaries is a party or
which purports to be binding upon such Pledgor or any of its Subsidiaries or
upon any of their respective assets other than (in the case of such other
indentures, agreements or instruments) such violations or defaults which could
not reasonably be expected to result individually or in the aggregate in a
Material Adverse Effect and will not result in the creation or imposition of (or
the obligation to create or impose) any lien or encumbrance on any of the assets
of such Pledgor or any of its Subsidiaries except as contemplated by this
Agreement;

(vi) all of the Collateral (consisting of Securities, Limited Liability Company
Interests or Partnership Interests) has been duly and validly issued and
acquired, is fully paid and non-assessable (except as otherwise required by
applicable law) and is subject to no options to purchase or similar rights;

(vii) each of the Pledged Notes constitutes, or when executed by the obligor
thereof will constitute, the legal, valid and binding obligation of such
obligor, enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,

 

Page 19



--------------------------------------------------------------------------------

reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law);

(viii) the pledge and collateral assignment to, and possession by, the Pledgee
of the Collateral consisting of Certificated Securities and Pledged Notes
pursuant to this Agreement creates a valid and perfected first priority security
interest in such Certificated Securities and Pledged Notes, and the proceeds
thereof, subject to no prior Lien or encumbrance or to any agreement purporting
to grant to any third party a Lien or encumbrance on the property or assets of
such Pledgor which would include the Securities and the Pledgee is entitled to
all the rights, priorities and benefits afforded by the UCC or other relevant
law as enacted in any relevant jurisdiction to perfect security interests in
respect of such Collateral; and

(ix) “control” (as defined in Section 8-106 of the UCC) has been obtained by the
Pledgee over all Collateral consisting of Securities (including Notes which are
Securities) with respect to which such “control” may be obtained pursuant to
Section 8-106 of the UCC, in each such case to the extent required by the terms
of this Agreement.

(b) Each Pledgor covenants and agrees that it will defend the Pledgee’s right,
title and security interest in and to the Securities and the proceeds thereof
against the claims and demands of all persons whomsoever; and each Pledgor
covenants and agrees that it will have like title to and right to pledge any
other property at any time hereafter pledged to the Pledgee as Collateral
hereunder and will likewise defend the right thereto and security interest
therein of the Pledgee and the other Secured Creditors.

17. JURISDICTION OF ORGANIZATION; CHIEF EXECUTIVE OFFICE; RECORDS. The
jurisdiction of organization of each Pledgor is specified in Annex A hereto. The
chief executive office of each Pledgor is located at the address specified in
Annex G hereto. Each Pledgor will not change the jurisdiction of its
organization or move its chief executive office except to such new jurisdiction
or location as such Pledgor may establish in accordance with the last sentence
of this Section 17. The originals of all documents in the possession of such
Pledgor evidencing all Collateral, including but not limited to all Limited
Liability Company Interests and Partnership Interests, and the only original
books of account and records of such Pledgor relating thereto are, and will
continue to be, kept at such chief executive office or divisional office as
specified in Annex G hereto, at the chief executive office of the Borrower as
specified in Annex G hereto or at such new locations as such Pledgor may
establish in accordance with the last sentence of this Section 17. All Limited
Liability Company Interests and Partnership Interests are, and will continue to
be, maintained at, and controlled and directed (including, without limitation,
for general accounting purposes) from, such chief executive office or divisional
office as specified in Annex G hereto, the chief executive office of the
Borrower or such new locations as such Pledgor may establish in accordance with
the last sentence of this Section 17. No Pledgor shall establish a new
jurisdiction of organization or a new location for such chief executive offices
or divisional offices until (a) it shall have given to the Pledgee not less than
15 days’ prior written notice of its intention so to do, clearly describing such
new

 

Page 20



--------------------------------------------------------------------------------

jurisdiction of organization or new location, as the case may be, and providing
such other information in connection therewith as the Pledgee may reasonably
request, and (b) with respect to such new jurisdiction of organization or new
location, as the case may be, it shall have taken all action, satisfactory to
the Pledgee, to maintain the security interest of the Collateral Agent in the
Collateral intended to be granted hereby at all times fully perfected and in
full force and effect. Promptly after establishing a new jurisdiction of
organization or new location for such chief executive offices or divisional
offices in accordance with the immediately preceding sentence, the respective
Pledgor shall deliver to the Pledgee a supplement to Annex A hereto or Annex G
hereto, as the case may be, so as to cause such Annex A or G, as the case may
be, to be complete and accurate.

18. PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC. The obligations of each Pledgor under
this Agreement (so long as it remains a Pledgor hereunder) shall be absolute and
unconditional and shall remain in full force and effect without regard to, and
shall not be released, suspended, discharged, terminated or otherwise affected
by, any circumstance or occurrence whatsoever, including, without limitation:
(a) any renewal, extension, amendment or modification of or addition or
supplement to or deletion from any Secured Debt Agreement or any other
instrument or agreement referred to therein, or any assignment or transfer of
any thereof; (b) any waiver, consent, extension, indulgence or other action or
inaction under or in respect of any such agreement or instrument including,
without limitation, this Agreement; (c) any furnishing of any additional
security to the Pledgee or its assignee or any acceptance thereof or any release
of any security by the Pledgee or its assignee; (d) any limitation on any
party’s liability or obligations under any such instrument or agreement or any
invalidity or unenforceability, in whole or in part, of any such instrument or
agreement or any term thereof; or (e) any bankruptcy, insolvency,
reorganization, composition, adjustment, dissolution, liquidation or other like
proceeding relating to any Pledgor or any Subsidiary of any Pledgor, or any
action taken with respect to this Agreement by any trustee or receiver, or by
any court, in any such proceeding, whether or not such Pledgor shall have notice
or knowledge of any of the foregoing.

19. REGISTRATION, ETC. If at any time when the Pledgee shall determine to
exercise its right to sell all or any part of the Collateral consisting of
Securities, Limited Liability Company Interests or Partnership Interests
pursuant to Section 7 hereof, and the Collateral or the part thereof to be sold
shall not, for any reason whatsoever, be effectively registered under the
Securities Act, as then in effect, the Pledgee may, in its sole and absolute
discretion, sell such Collateral, as the case may be, or part thereof by private
sale in such manner and under such circumstances as the Pledgee may deem
necessary or advisable in order that such sale may legally be effected without
such registration. Without limiting the generality of the foregoing, in any such
event the Pledgee, in its sole and absolute discretion (a) may proceed to make
such private sale notwithstanding that a registration statement for the purpose
of registering such Collateral or part thereof shall have been filed under such
Securities Act, (b) may approach and negotiate with a single possible purchaser
to effect such sale, and (c) may restrict such sale to a purchaser who will
represent and agree that such purchaser is purchasing for its own account, for
investment, and not with a view to the distribution or sale of such Collateral
or part thereof. In the event of any such sale, the Pledgee shall incur no
responsibility or liability for selling all or any part of the Collateral at a
price which the Pledgee, in its sole and absolute discretion, in good faith
deems reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might be realized if the sale were deferred until
after registration as aforesaid.

 

Page 21



--------------------------------------------------------------------------------

20. TERMINATION; RELEASE.

(a) After the Termination Date, this Agreement and the security interest created
hereby shall terminate (provided that all indemnities set forth herein
including, without limitation, in Section 11 hereof shall survive any such
termination), and the Pledgee, at the request and expense of any Pledgor, will
execute and deliver to such Pledgor a proper instrument or instruments
acknowledging the satisfaction and termination of this Agreement, and will duly
assign, transfer and deliver to such Pledgor (without recourse and without any
representation or warranty) such of the Collateral as has not theretofore been
sold or otherwise applied or released pursuant to this Agreement, together with
any monies at the time held by the Pledgee or any of its sub-agents hereunder.
As used in this Agreement, “Termination Date” shall mean the date upon which the
Commitments under the Credit Agreement have been terminated, no Note under the
Credit Agreement is outstanding and all Loans thereunder have been repaid in
full, all Letters of Credit issued under the Credit Agreement have been
terminated or otherwise addressed in a manner acceptable to the Administrative
Agent and all other Obligations then due and payable have been paid in full.

(b) In the event that any part of the Collateral is sold or otherwise disposed
of in connection with a sale or other disposition permitted by the Secured Debt
Agreements (other than a sale or other disposition to any Pledgor or any
Subsidiary thereof) or is otherwise released with the consent of the Required
Secured Creditors and the proceeds of such sale or other disposition or from
such release are applied in accordance with the provisions of the Credit
Agreement, to the extent required to be so applied, the Pledgee, at the request
and expense of the respective Pledgor, will duly assign, transfer and deliver to
such Pledgor (without recourse and without any representation or warranty) such
of the Collateral (and releases therefor) as is then being (or has been) so sold
or released and has not theretofore been released pursuant to this Agreement.

(c) At any time that a Pledgor desires that the Pledgee assign, transfer and
deliver Collateral (and releases therefor) as provided in Section 20(a) or
(b) hereof, it shall deliver to the Pledgee a certificate signed by a principal
executive officer of such Pledgor stating that the release of the respective
Collateral is permitted pursuant to such Section 20(a) or (b).

(d) The Pledgee shall have no liability whatsoever to any other Secured Creditor
as the result of any release of Collateral by it in accordance with this
Section 20.

 

Page 22



--------------------------------------------------------------------------------

21. NOTICES, ETC. All notices and communications hereunder shall be in writing
and sent or delivered by mail, telegraph, telex, telecopy, cable or overnight
courier service and all such notices and communications shall, when mailed,
telegraphed, telexed, telecopied, or cabled or sent by overnight courier, be
effective when deposited in the mails, delivered to the telegraph company, cable
company or overnight courier, as the case may be, or sent by telex or
telecopier, except that notices and communications to the Pledgee or any Pledgor
shall not be effective until received by the Pledgee or such Pledgor, as the
case may be. All such notices and other communications shall be addressed as
follows:

(a) if to any Pledgor, at its address set forth opposite its signature below;

(b) if to the Pledgee, at:

JPMorgan Chase Bank, N.A.

Loan Operations

10 South Dearborn Street, Floor L2

Chicago, Illinois 60603

Attention: Nida Mischke

Telecopier No.: (888) 303-9732

(c) if to any Lender Creditor, at such address as such Lender Creditor shall
have specified in the Credit Agreement;

(d) if to any Other Creditor at such address as such Other Creditor shall have
specified in writing to the Borrower and the Pledgee;

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

22. WAIVER; AMENDMENT. None of the terms and conditions of this Agreement may be
changed, waived, modified or varied in any manner whatsoever except in
accordance with the US Security Agreement.

23. MISCELLANEOUS. This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and its successors and assigns,
provided that no Pledgor may assign any of its rights or obligations under this
Agreement except in accordance with the terms of the Secured Debt Agreements.
THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK. EACH PARTY TO THIS AGREEMENT IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). The headings in this Agreement are
for purposes of reference only and shall not limit or define the meaning hereof.
This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which shall constitute one instrument. In the
event that any provision of this Agreement shall prove to be invalid or
unenforceable, such provision shall be deemed to be severable from the other
provisions of this Agreement which shall remain binding on all parties hereto.

24. RECOURSE. This Agreement is made with full recourse to the Pledgors and
pursuant to and upon all the representations, warranties, covenants and
agreements on the part of the Pledgors contained herein and in the other Secured
Debt Agreements and otherwise in writing in connection herewith or therewith.

 

Page 23



--------------------------------------------------------------------------------

25. ADDITIONAL PLEDGORS. It is understood and agreed that any Subsidiary of the
Borrower that is required to execute a counterpart of this Agreement after the
date hereof pursuant to the Credit Agreement shall become a Pledgor hereunder by
executing a counterpart hereof and delivering the same to the Pledgee.

26. RELEASE OF PLEDGORS. If at any time all of the capital stock or other equity
interests of any Pledgor are sold in a transaction permitted pursuant to the
Credit Agreement (other than a sale to any Pledgor or any Subsidiary thereof)
and the proceeds of such sale are applied in accordance with the provisions of
the Credit Agreement, to the extent required to be so applied, then, at the
request and expense of the Borrower, the respective such Pledgor shall be
released as a Pledgor pursuant to this Agreement (and the Pledgee is authorized
and directed to execute and deliver such instruments of release as are
reasonably satisfactory to it). At any time that the Borrower desires that a
Pledgor be released from this Agreement as provided in this Section 26, the
Borrower shall deliver to the Pledgee a certificate signed by a principal
executive officer of the Borrower stating that the release of the respective
Pledgor is permitted pursuant to this Section 26. If requested by Pledgee
(although the Pledgee shall have no obligation to make any such request), the
Borrower shall furnish legal opinions (from counsel acceptable to the Pledgee)
to the effect set forth in the immediately preceding sentence. The Pledgee shall
have no liability whatsoever to any other Secured Creditor as a result of the
release of any Pledgor by it in accordance with, or which it believes to be in
accordance with, this Section 26.

* * * *

 

Page 24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor and the Pledgee have caused this Agreement to
be executed by their duly elected officers duly authorized as of the date first
above written.

 

Address:    

c/o Manitowoc Foodservice, Inc.

2227 Welbilt Boulevard

New Port Richey, Florida 34655

 

MANITOWOC FOODSERVICE, INC.,

as a Pledgor

Attention:   John Stewart,   By:  

 

  Senior VP and CFO     Name: Telecopier No.: (727) 569-1208     Title:    
APPLIANCE SCIENTIFIC, INC.,     as a Pledgor     By:  

 

      Name:       Title:     BERISFORD PROPERTY DEVELOPMENT (USA) LTD.,     as a
Pledgor     By:  

 

      Name:       Title:     CHARLES NEEDHAM INDUSTRIES INC.,     as a Pledgor  
  By:  

 

      Name:       Title:

 

[Signature Page to US Pledge Agreement]



--------------------------------------------------------------------------------

     

CLEVELAND RANGE, LLC,

as a Pledgor

      By:  

 

        Name:         Title:       THE DELFIELD COMPANY LLC,       as a Pledgor
      By:  

 

        Name:         Title:      

ENODIS TECHNOLOGY CENTER, INC.,

as a Pledgor

      By:  

 

        Name:         Title:      

FRYMASTER L.L.C.,

as a Pledgor

      By:  

 

        Name:         Title:      

GARLAND COMMERCIAL INDUSTRIES LLC,

as a Pledgor

      By:  

 

        Name:         Title:

 

[Signature Page to US Pledge Agreement]



--------------------------------------------------------------------------------

     

KYSOR BUSINESS TRUST,

as a Pledgor

      By:  

 

        Name:         Title:      

KYSOR HOLDINGS, INC.,

as a Pledgor

      By:  

 

        Name:         Title:      

KYSOR INDUSTRIAL CORPORATION,

a Michigan corporation, as a Pledgor

      By:  

 

        Name:         Title:      

KYSOR INDUSTRIAL CORPORATION,

a Nevada corporation, as a Pledgor

      By:  

 

        Name:         Title:      

KYSOR NEVADA HOLDING CORP.,

as a Pledgor

      By:  

 

        Name:         Title:

 

[Signature Page to US Pledge Agreement]



--------------------------------------------------------------------------------

     

LANDIS HOLDING LLC,

as a Pledgor

      By:  

 

        Name:         Title:      

MANITOWOC EQUIPMENT WORKS, INC.,

as a Pledgor

      By:  

 

        Name:         Title:      

MANITOWOC FOODSERVICE COMPANIES, LLC,

as a Pledgor

      By:  

 

        Name:         Title:      

MANITOWOC FOODSERVICE HOLDING, INC.,

as a Pledgor

      By:  

 

        Name:         Title:      

MANITOWOC FP, INC.,

as a Pledgor

      By:  

 

        Name:         Title:

 

[Signature Page to US Pledge Agreement]



--------------------------------------------------------------------------------

     

MANITOWOC FSG INTERNATIONAL HOLDINGS, INC.,

as a Pledgor

      By:  

 

        Name:         Title:      

ENODIS CORPORATION,

as a Pledgor

      By:  

 

        Name:         Title:      

ENODIS GROUP HOLDINGS US, INC.,

as a Pledgor

      By:  

 

        Name:         Title:      

ENODIS HOLDINGS, INC.,

as a Pledgor

      By:  

 

        Name:         Title:      

MANITOWOC FSG OPERATIONS, LLC,

as a Pledgor

      By:  

 

        Name:         Title:

 

[Signature Page to US Pledge Agreement]



--------------------------------------------------------------------------------

     

MANITOWOC FSG U.S. HOLDING, LLC,

as a Pledgor

      By:  

 

        Name:         Title:      

WELBILT CORPORATION,

as a Pledgor

      By:  

 

        Name:         Title:      

WELBILT HOLDING COMPANY,

as a Pledgor

      By:  

 

        Name:         Title:      

WESTRAN CORPORATION,

as a Pledgor

      By:  

 

        Name:         Title:      

MCCANN’S ENGINEERING & MANUFACTURING CO., LLC,

as a Pledgor

      By:  

 

        Name:         Title:

 

[Signature Page to US Pledge Agreement]



--------------------------------------------------------------------------------

     

MTW COUNTY (DOMESTICATION) LLC,

as a Pledgor

      By:  

 

        Name:         Title:

 

[Signature Page to US Pledge Agreement]



--------------------------------------------------------------------------------

Accepted and Agreed to:

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent and Pledgee

By:  

 

  Name:   Title:

 

[Signature Page to US Pledge Agreement]



--------------------------------------------------------------------------------

ANNEX A

to

PLEDGE AGREEMENT

JURISDICTION OF ORGANIZATION

 

Name of Pledgor

  

Jurisdiction of Organization

  

Organizational Identification Number



--------------------------------------------------------------------------------

ANNEX B

to

PLEDGE AGREEMENT

LIST OF SUBSIDIARIES



--------------------------------------------------------------------------------

ANNEX C

to

PLEDGE AGREEMENT

LIST OF STOCK

 

Name of Issuing Corporation

   Type of
Shares    Number of
Shares    Certificate
No.    Percentage
Owned    Sub-clause of Section 3.2(a)
of Pledge Agreement                                             



--------------------------------------------------------------------------------

ANNEX D

to

PLEDGE AGREEMENT

LIST OF NOTES

 

Amount

   Maturity Date    Obligor    Sub-clause of Section 3.2(a)
of Pledge Agreement                           



--------------------------------------------------------------------------------

ANNEX E

to

PLEDGE AGREEMENT

LIST OF LIMITED LIABILITY COMPANY INTERESTS

 

Name of Limited Liability Company

   Type of
Interest    Percentage Owned    Sub-clause of Section 3.2(a)
of Pledge Agreement                           



--------------------------------------------------------------------------------

ANNEX F

to

PLEDGE AGREEMENT

LIST OF PARTNERSHIP INTERESTS

 

Name of Partnership

   Type of
Interest    Percentage Owned    Sub-clause of Section 3.2(a)
of Pledge Agreement                           



--------------------------------------------------------------------------------

ANNEX G

to

PLEDGE AGREEMENT

LIST OF CHIEF EXECUTIVE OFFICES



--------------------------------------------------------------------------------

ANNEX H

to

PLEDGE AGREEMENT

Form of Agreement Regarding Uncertificated Securities, Limited Liability

Company Interests and Partnership Interests

AGREEMENT (as amended, restated, amended and restated, modified and/or
supplemented from time to time, this “Agreement”), dated as of             
    ,             , among the undersigned pledgor (the “Pledgor”), JPMorgan
Chase Bank, N.A., not in its individual capacity but solely as Collateral Agent
(the “Pledgee”), and                     , as the issuer of the Uncertificated
Securities, Limited Liability Company Interests and/or Partnership Interests
(each as defined below) (the “Issuer”).

W I T N E S S E T H :

WHEREAS, the Pledgor, certain of its affiliates and the Pledgee have entered
into a Pledge Agreement, dated as of March 3, 2016 (as amended, restated,
amended and restated, modified and/or supplemented from time to time, the
“Pledge Agreement”), under which, among other things, in order to secure the
payment of the Obligations (as defined in the Pledge Agreement), the Pledgor
will pledge to the Pledgee for the benefit of the Secured Creditors (as defined
in the Pledge Agreement), and grant a security interest in favor of the Pledgee
for the benefit of the Secured Creditors in, all of the right, title and
interest of the Pledgor in and to any and all (1) “uncertificated securities”
(as defined in Section 8-102(a)(18) of the Uniform Commercial Code, as adopted
in the State of New York) (“Uncertificated Securities”), (2) Partnership
Interests (as defined in the Pledge Agreement) and (3) Limited Liability Company
Interests (as defined in the Pledge Agreement), in each case issued from time to
time by the Issuer, whether now existing or hereafter from time to time acquired
by the Pledgor (with all of such Uncertificated Securities, Partnership
Interests and Limited Liability Company Interests being herein collectively
called the “Issuer Pledged Interests”); and

WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
protect the security interest of the Pledgee under the Pledge Agreement in the
Issuer Pledged Interests, to vest in the Pledgee control of the Issuer Pledge
Interests and to provide for the rights of the parties under this Agreement;

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

1. The Pledgor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Pledgee (and its successors and assigns) regarding any and all
of the Issuer Pledged Interests without the further consent by the registered
owner (including the Pledgor), and, after receiving a notice from the Pledgee
stating that an “Event of Default” has occurred and is continuing, not to comply
with any instructions or orders regarding any or all of the Issuer Pledged
Interests originated by any person or entity other than the Pledgee (and its
successors and assigns) or a court of competent jurisdiction.



--------------------------------------------------------------------------------

Annex H

Page 2

 

2. The Issuer hereby certifies that (a) no notice of any security interest, lien
or other encumbrance or claim affecting the Issuer Pledged Interests (other than
the security interest of the Pledgee) has been received by it, and (b) the
security interest of the Pledgee in the Issuer Pledged Interests has been
registered in the books and records of the Issuer.

3. The Issuer hereby represents and warrants that (a) the pledge by the Pledgor
of, and the granting by the Pledgor of a security interest in, the Issuer
Pledged Interests to the Pledgee, for the benefit of the Secured Creditors, does
not violate the charter, by-laws, partnership agreement, membership agreement or
any other agreement governing the Issuer or the Issuer Pledged Interests, and
(b) the Issuer Pledged Interests are fully paid and nonassessable.

4. All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Pledgor by the Issuer in
respect of the Issuer will also be sent to the Pledgee at the following address:

JPMorgan Chase Bank, N.A.

Loan Operations

10 South Dearborn Street, Floor L2

Chicago, Illinois 60603

Attention: Nida Mischke

Telecopier No.: (888) 303-9732

5. Until the Pledgee shall have delivered written notice to the Issuer that all
of the Obligations have been paid in full and this Agreement is terminated, the
Issuer will, upon receiving notice from the Pledgee stating that an “Event of
Default” has occurred and is continuing, send any and all redemptions,
distributions, interest or other payments in respect of the Issuer Pledged
Interests from the Issuer for the account of the Pledgor only by wire transfers
to such address as shall be identified by the Administrative Agent in writing.

6. Except as expressly provided otherwise in Sections 4 and 5, all notices,
shall be sent or delivered by mail, telegraph, telex, telecopy, cable or
overnight courier service and all such notices and communications shall, when
mailed, telegraphed, telexed, telecopied, or cabled or sent by overnight
courier, be effective when deposited in the mails, delivered to the telegraph
company, cable company or courier, as the case may be, or sent by telex or
telecopier, except that notices and communications to the Pledgee, the Pledgor
or the Issuer shall not be effective until received by the Pledgee, the Pledgor
or the Issuer, as the case may be. All notices and other communications shall be
in writing and addressed as follows:

 

  (a) if to the Pledgor, at:

 

 

 

 

 

 

 

 

 

  Attention:  

 

  Telephone No.:   Fax No



--------------------------------------------------------------------------------

Annex H

Page 3

 

  (b) if to the Pledgee, at:

[JPMorgan Chase Bank, N.A.

Loan Operations

10 South Dearborn Street, Floor L2

Chicago, Illinois 60603

Attention: Nida Mischke

Telecopier No.: (888) 303-9732

 

  (c) if to the Issuer, at:

 

 

 

 

 

 

 

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. As used in this
Section 6, “Business Day” means any day other than a Saturday, Sunday, or other
day in which banks in New York are authorized to remain closed.

7. This Agreement shall be binding upon the successors and assigns of the
Pledgor and the Issuer and shall inure to the benefit of and be enforceable by
the Pledgee and its successors and assigns. This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument. In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto. None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in the manner whatsoever
except in writing signed by the Pledgee, the Issuer and the Pledgor.

8. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK. EACH PARTY TO THIS AGREEMENT
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

[Signature Page Follows]



--------------------------------------------------------------------------------

Annex H

Page 4

 

IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.

 

[                            ], as Pledgor By  

 

  Name:   Title: [                            ], the Issuer By  

 

  Name:   Title:



--------------------------------------------------------------------------------

Annex H

Page 5

 

JPMORGAN CHASE BANK, N.A.,

not in its individual capacity but solely as Collateral Agent and Pledgee

By  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF US SECURITY AGREEMENT

(ATTACHED)



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

SECURITY AGREEMENT

among

MANITOWOC FOODSERVICE, INC.,

CERTAIN SUBSIDIARIES

PARTIES HERETO FROM TIME TO TIME,

and

JPMORGAN CHASE BANK, N.A.,

as COLLATERAL AGENT

 

 

Dated as of March 3, 2016

 

 

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

ARTICLE I SECURITY INTERESTS

     2   

1.1. Grant of Security Interests

     2   

1.2. Power of Attorney

     3   

ARTICLE II GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

     3   

2.1. Necessary Filings

     3   

2.2. No Liens

     4   

2.3. Other Financing Statements

     4   

2.4. Chief Executive Office, Record Locations

     4   

2.5. Location of Inventory and Equipment

     4   

2.6. Legal Names; Organizational Identification Number; Trade Names; Change of
Name, etc

     5   

2.7. Jurisdiction and Type of Organization

     5   

2.8. Collateral in the Possession of a Bailee

     5   

ARTICLE III SPECIAL PROVISIONS CONCERNING RECEIVABLES; CONTRACT RIGHTS;
INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL

     6   

3.1. Additional Representations and Warranties

     6   

3.2. Maintenance of Records

     6   

3.3. Direction to Account Debtors; Contracting Parties, etc

     6   

3.4. Modification of Terms; etc

     7   

3.5. Collection

     7   

3.6. Instruments

     7   

3.7. Assignors Remain Liable Under Receivables

     8   

3.8. Assignors Remain Liable Under Contracts

     8   

3.9. Deposit Accounts

     8   

3.10. Letter-of-Credit Rights

     9   

3.11. Commercial Tort Claims

     9   

3.12. Electronic Chattel Paper

     9   

ARTICLE IV SPECIAL PROVISIONS CONCERNING TRADEMARKS

     9   

4.1. Additional Representations and Warranties

     9   

4.2. Licenses and Assignments

     10   

4.3. Infringements

     10   

4.4. Preservation of Marks

     10   

4.5. Maintenance of Registration

     10   

4.6. Future Registered Marks

     10   

4.7. Remedies

     10   

ARTICLE V SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS

     11   

5.1. Additional Representations and Warranties

     11   

5.2. Licenses and Assignments

     11   

5.3. Infringements

     11   

5.4. Maintenance of Patents or Copyright

     11   

 

i



--------------------------------------------------------------------------------

Table of Contents (continued)

 

     Page  

5.5. Prosecution of Patent Applications

     12   

5.6. Other Patents and Copyrights

     12   

5.7. Remedies

     12   

ARTICLE VI PROVISIONS CONCERNING ALL COLLATERAL

     12   

6.1. Protection of Collateral Agent’s Security

     12   

6.2. Warehouse Receipts Non-negotiable

     12   

6.3. Further Actions

     13   

6.4. Financing Statements

     13   

ARTICLE VII REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

     13   

7.1. Remedies; Obtaining the Collateral Upon Default

     13   

7.2. Remedies; Disposition of the Collateral

     14   

7.3. Waiver of Claim

     15   

7.4. Application of Proceeds

     16   

7.5. Remedies Cumulative

     18   

7.6. Discontinuance of Proceedings

     18   

ARTICLE VIII INDEMNITY

     19   

8.1. Indemnity

     19   

ARTICLE IX DEFINITIONS

     20   

ARTICLE X MISCELLANEOUS

     28   

10.1. Notices

     28   

10.2. Waiver; Amendment

     28   

10.3. Obligations Absolute

     29   

10.4. Successors and Assigns

     29   

10.5. Headings Descriptive

     29   

10.6. Governing Law

     29   

10.7. Assignor’s Duties

     29   

10.8. Termination; Release

     30   

10.9. Counterparts

     30   

10.10. Severability

     30   

10.11. The Collateral Agent and the other Secured Creditors

     31   

10.12. Benefit of Agreement

     31   

10.13. Additional Assignors

     31   

 

ii



--------------------------------------------------------------------------------

SECURITY AGREEMENT

SECURITY AGREEMENT, dated as of March 3, 2016, made by each of the undersigned
assignors (each an “Assignor” and, together with any other entity that becomes
an assignor hereunder pursuant to Section 10.13 hereof, the “Assignors”) in
favor of JPMorgan Chase Bank, N.A., as Collateral Agent (together with any
successor Collateral Agent, the “Collateral Agent”), for the benefit of the
Secured Creditors (as defined below). Except as otherwise defined herein, all
capitalized terms used herein and defined in the Credit Agreement (as defined
below) shall be used herein as therein defined.

W I T N E S S E T H:

WHEREAS, Manitowoc Foodservice, Inc. (the “Borrower”), the Subsidiary Borrowers
(together with the Borrower, the “Borrowers”), the lenders from time to time
party thereto (the “Lenders”), and JPMorgan Chase Bank, N.A., as Administrative
Agent (together with any successor Administrative Agent, the “Administrative
Agent”), have entered into a Credit Agreement, dated as of March 3, 2016 (as
amended, modified, restated, amended and restated and/or supplemented from time
to time, the “Credit Agreement”), providing for the making of Loans to, and the
issuance of Letters of Credit for the account of, the Borrowers as contemplated
therein and the Assignors have guaranteed the obligations of the Borrowers
thereunder (the Lenders, the Issuing Banks, the Swingline Lender, the
Administrative Agent and the Collateral Agent are herein called the “Lender
Creditors”);

WHEREAS, one or more Assignors may at any time and from time to time after the
date hereof enter into, or guaranty the obligations of one or more other
Assignors or any of their respective Subsidiaries under, one or more Swap
Agreements, Bank Product Agreements or Designated Foreign Facility Agreements
with one or more Lender Creditors or any affiliate of any Lender Creditor (each
such Lender Creditor or affiliate, even if the respective Lender Creditor
subsequently ceases to be a Lender under the Credit Agreement for any reason,
together with such Lender Creditor’s or affiliate’s successors and assigns, if
any, collectively, the “Other Creditors” and, together with the Lender
Creditors, are herein called the “Secured Creditors”);

WHEREAS, it is a condition precedent to the making of Loans to, and the issuance
of Letters of Credit for the account of, the Borrowers under the Credit
Agreement that each Assignor shall have executed and delivered to the Collateral
Agent this Agreement; and

WHEREAS, each Assignor will obtain benefits from the incurrence of Loans by, and
the issuance of Letters of Credit for the account of, the Borrowers under the
Credit Agreement and the entering into by the Assignors (or any of their
respective Subsidiaries) of Swap Agreements, Bank Product Agreements and
Designated Foreign Facility Agreements and, accordingly, each Assignor desires
to enter into this Agreement in order to satisfy the condition described in the
preceding paragraph;

NOW, THEREFORE, in consideration of the benefits accruing to each Assignor, the
receipt and sufficiency of which are hereby acknowledged, each Assignor hereby
makes the following representations and warranties to the Collateral Agent for
the benefit of the Secured Creditors and hereby covenants and agrees with the
Collateral Agent for the benefit of the Secured Creditors as follows:



--------------------------------------------------------------------------------

ARTICLE I

SECURITY INTERESTS

1.1. Grant of Security Interests.

(a) As security for the prompt and complete payment and performance when due of
all of its Obligations, each Assignor does hereby assign and transfer unto the
Collateral Agent, and does hereby pledge and grant to the Collateral Agent for
the benefit of the Secured Creditors, a continuing security interest in, all of
the right, title and interest of such Assignor in, to and under all of the
following, whether now existing or hereafter from time to time acquired: (i) all
Receivables; (ii) all Chattel Paper; (iii) all Documents; (iv) all General
Intangibles (including Contract Rights, Permits, payment intangibles, Trade
Secret Rights and Software); (v) all Goods (including Inventory, Equipment and
Fixtures); (vi) all Instruments; (vii) all Investment Property; (viii) all
Deposit Accounts, including the Cash Collateral Account, and all other bank
accounts and all deposits therein; (ix) all money, cash or cash equivalents;
(x) all Supporting Obligations and Letter-of-Credit Rights; (xi) any commercial
tort claims (provided, however, that as of the date of this Agreement, no such
claims exist); and (xii) to the extent not otherwise included, all Proceeds,
tort claims, insurance claims and other rights to payments not otherwise
included in the foregoing and products of the foregoing and all accessions to,
substitutions and replacements for, and rents and profits of, each of the
foregoing (all of the above, collectively, the “Collateral”).

(b) The security interest of the Collateral Agent under this Agreement extends
to all Collateral which any Assignor may acquire at any time during the term of
this Agreement.

(c) Notwithstanding anything to the contrary contained in clauses (a) and
(b) above, the security interest created by this Agreement shall not extend to,
and the term “Collateral” shall not include, any computer program owned or
created by such Assignor and any intellectual property rights therein or any
other proprietary information (including Trade Secret Rights) of such Assignor
that is subject to any agreement which validly prohibits the creation by such
Assignor of a security interest in such computer program and the intellectual
property rights therein or other proprietary information; provided, however,
that (i) the right to receive payments of money in respect of such computer
programs, the intellectual property rights therein and such other proprietary
information (or any agreement covering the same) shall not be excluded from the
security interest created hereunder and (ii) such rights and property described
above shall be excluded from the Collateral only to the extent and for so long
as such agreement continues validly to prohibit the creation of such security
interest, and upon the expiration of such prohibition, the computer programs and
the intellectual property rights therein or other proprietary information as to
which such prohibition previously applied shall automatically be included in the
Collateral, without further action on the part of any Assignor, the Collateral
Agent or any other Secured Creditor.

 

2



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained in clauses (a) and
(b) above, the security interest created by this Agreement shall not extend to,
and the term “Collateral” shall not include, any Equipment or Goods subject to a
purchase money Lien permitted under Section 6.02(f), (i) or (j) of the Credit
Agreement, in each case to the extent, and only to the extent, that the
instrument or other agreement evidencing the purchase money Indebtedness or
Capitalized Lease Obligations, as the case may be, secured by such Lien
expressly and validly prohibits any other Lien on such Equipment or Goods, as
the case may be; provided however, that such Equipment and Goods described above
shall be excluded from the Collateral only for so long as such purchase money
Indebtedness or Capitalized Lease Obligations, as the case may be, remains or
remain outstanding and upon the earlier of the termination of such prohibition
or the satisfaction of such Indebtedness, such Equipment or Goods, as the case
may be, shall be included in the term “Collateral” without any further action on
the part of any Assignor, the Collateral Agent or any other Secured Creditor.

1.2. Power of Attorney. Each Assignor hereby constitutes and appoints the
Collateral Agent its true and lawful attorney, irrevocably, with full power
after the occurrence of and during the continuance of an Event of Default (in
the name of such Assignor or otherwise) to act, require, demand, receive,
compound and give acquaintance for any and all moneys and claims for moneys due
or to become due to such Assignor under or arising out of the Collateral, to
endorse any checks or other instruments or orders in connection therewith and to
file any claims or take any action or institute any proceedings which the
Collateral Agent may deem to be necessary or advisable to protect the interests
of the Secured Creditors in compliance with Part 5 or 6 of Article 9 of the UCC,
which appointment as attorney is coupled with an interest.

ARTICLE II

GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Assignor represents, warrants and covenants, which representations,
warranties and covenants shall survive execution and delivery of this Agreement,
as follows:

2.1. Necessary Filings. All filings, registrations and recordings necessary or
appropriate to create, preserve and perfect the security interest granted by
such Assignor to the Collateral Agent hereby in respect of the Collateral (other
than vehicles) have been accomplished or will be accomplished promptly upon the
execution of this Agreement and the other Security Documents and the security
interest granted to the Collateral Agent pursuant to this Agreement in and to
the Collateral (except for Instruments not required to be delivered to the
Collateral Agent as contemplated by the parenthetical appearing in Section 3.6
hereof) creates or will create a perfected security interest therein prior to
the rights of all other Persons therein (other than Permitted Liens related
thereto) and subject to no other Liens (other than Permitted Liens) and is
entitled to all rights, priorities and benefits afforded by the UCC or other
relevant law as enacted in any relevant jurisdiction to perfected security
interests, in each case to the extent that the Collateral consists of the type
of property in which a security interest may be perfected by

 

3



--------------------------------------------------------------------------------

possession, by filing a financing statement under the UCC as enacted in any
relevant jurisdiction and by filing a Grant of Security Interest in the
respective form attached hereto in the United States Patent and Trademark Office
or in the United States Copyright Office.

2.2. No Liens. Such Assignor is, and as to Collateral ownership of which has
been or will be acquired by it from time to time after the date hereof such
Assignor will be, the owner of all Collateral free from any Lien, security
interest, encumbrance or other right, title or interest of any Person (other
than Permitted Liens), and such Assignor shall defend the Collateral against all
claims and demands of all Persons at any time claiming the same or any interest
therein adverse to the Collateral Agent (other than holders of Permitted Liens).

2.3. Other Financing Statements. As of the date hereof, there is no effective
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) covering or purporting to cover any interest of any
kind in the Collateral (other than financing statements filed in respect of
Permitted Liens), and so long as the Termination Date has not occurred, such
Assignor will not execute or authorize to be filed in any public office any
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) or statements relating to the Collateral, except
financing statements filed or to be filed in respect of and covering the
security interests granted hereby by such Assignor or in connection with
Permitted Liens.

2.4. Chief Executive Office, Record Locations. The chief executive office and
divisional offices of such Assignor are located at the addresses indicated on
Annex A hereto for such Assignor. Such Assignor will not move its chief
executive office or divisional offices except to such new locations as such
Assignor may establish in accordance with the last sentence of this Section 2.4.
The originals of all documents evidencing all Receivables and Contract Rights of
such Assignor and the only original books of account and records of such
Assignor relating thereto are, and will continue to be, kept at such chief
executive office or divisional offices, at the chief executive office of the
Borrower, at one or more of the other locations set forth on Annex A hereto or
at such new locations as such Assignor may establish in accordance with the last
sentence of this Section 2.4. All Receivables and Contract Rights of such
Assignor are, and will continue to be, maintained at, and controlled and
directed (including, without limitation, for general accounting purposes) from,
the office locations described above or such new location established in
accordance with the last sentence of this Section 2.4. No Assignor shall
establish new locations for such offices until it shall have given to the
Collateral Agent not less than 15 days’ prior written notice of its intention to
do so, clearly describing such new location and providing such other information
in connection therewith as the Collateral Agent may reasonably request.

2.5. Location of Inventory and Equipment. All Inventory and Equipment held on
the date hereof by each Assignor is located at one of the locations shown on
Annex B hereto for such Assignor (other than immaterial portions of the
Inventory of such Assignor transferred to another location in connection with
(a) a trade show in which such Assignor is participating or (b) a sale of such
Inventory in the ordinary course of business, so long as such sale occurs (or
such Inventory is otherwise returned to a location listed on Annex B for such
Assignor) within 60 days from the date of such transfer) shall be kept at (or
shall be in transport to) any one of the locations shown on Annex B hereto, or
such new location as such Assignor may establish in

 

4



--------------------------------------------------------------------------------

accordance with the last sentence of this Section 2.5. Any Assignor may
establish a new location for Inventory and Equipment only if it shall have given
to the Collateral Agent not less than 15 days’ prior written notice of its
intention so to do, clearly describing such new location and providing such
other information in connection therewith as the Collateral Agent may reasonably
request.

2.6. Legal Names; Organizational Identification Number; Trade Names; Change of
Name, etc. The legal name of each Assignor, and the organizational
identification number (if any) of each Assignor, is listed on Annex C hereto for
such Assignor. No Assignor has or operates in any jurisdiction under, or in the
preceding five years has had or has operated in any jurisdiction under, any
trade names, fictitious names or other names except its legal name and such
other trade or fictitious names as are listed on Annex C hereto for such
Assignor. No Assignor shall change its legal name, organizational identification
number (if any) or assume or operate in any jurisdiction under any trade,
fictitious or other name except its legal name, organizational identification
number and those trade names in each case listed on Annex C hereto for such
Assignor and those that may be established in accordance with the immediately
succeeding sentence of this Section 2.6. No Assignor shall change its legal name
or organizational identification number or assume or operate in any jurisdiction
under any new trade, fictitious or other name until (a) it shall have given to
the Collateral Agent not less than 15 days’ prior written notice of its
intention so to do, clearly describing such new name and the jurisdictions in
which such new name shall be used and providing such other information in
connection therewith as the Collateral Agent may reasonably request, and
(b) with respect to such new name, it shall have taken all action reasonably
requested by the Collateral Agent to maintain the security interest of the
Collateral Agent in the Collateral intended to be granted hereby at all times
fully perfected and in full force and effect. In addition, to the extent that
any Assignor does not have an organizational identification number on the date
hereof and later obtains one, such Assignor shall promptly thereafter notify the
Collateral Agent of such organizational identification number and shall take all
actions reasonably satisfactory to the Collateral Agent to the extent necessary
to maintain the security interest of the Collateral Agent in the Collateral
intended to be granted hereby fully perfected and in full force and effect.

2.7. Jurisdiction and Type of Organization. The jurisdiction of organization of
each Assignor, and the type of organization of each Assignor, is listed on Annex
D hereto for such Assignor. No Assignor shall change its jurisdiction of
organization or its type of organization until (a) it shall have given to the
Collateral Agent not less than 15 days’ prior written notice of intention so to
do, clearly describing such new jurisdiction of organization and/or type of
organization and providing such other information in connection therewith as the
Collateral Agent may reasonably request and (b) with respect to such new
jurisdiction of organization and/or type of organization, it shall have taken
all actions reasonably requested by the Collateral Agent to maintain the
security interest of the Collateral Agent in the Collateral intended to be
granted hereby at all times fully perfected and in full force and effect.

2.8. Collateral in the Possession of a Bailee. If any Inventory or other Goods
with a fair market value (as determined in good faith by senior management of
the Borrower or the respective Assignor) of $500,000 or more are at any time in
the possession of a bailee, the respective Assignor shall promptly notify the
Collateral Agent thereof and, if requested by the Collateral Agent, shall
promptly obtain an acknowledgment from the bailee, in form and

 

5



--------------------------------------------------------------------------------

substance reasonably satisfactory to the Collateral Agent, that the bailee holds
such Collateral for the benefit of the Collateral Agent and shall act upon the
instructions of the Collateral Agent, without the further consent of the
respective Assignor. The Collateral Agent agrees with the Assignors that the
Collateral Agent shall not give any such instructions unless an Event of Default
has occurred and is continuing or would occur after taking into account any
action by the respective Assignor with respect to the bailee.

ARTICLE III

SPECIAL PROVISIONS CONCERNING RECEIVABLES; CONTRACT RIGHTS;

INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL

3.1. Additional Representations and Warranties. As of the time when each of its
Receivables arises, each Assignor shall be deemed to have represented and
warranted that each such Receivable, and all records, papers and documents
relating thereto (if any) are genuine and what they purport to be, and that all
papers and documents (if any) relating thereto (a) will, to the knowledge of
such Assignor, represent the genuine, legal, valid and binding obligation of the
account debtor evidencing indebtedness unpaid and owed by the respective account
debtor arising out of the performance of labor or services or the sale or lease
and delivery of the merchandise listed therein, or both, (b) will be the only
original writings evidencing and embodying such obligation of the account debtor
named therein (other than copies created for general accounting purposes),
(c) will, to the knowledge of such Assignor, evidence true and valid
obligations, enforceable in accordance with their respective terms, and (d) will
be in compliance and will conform in all material respects with all applicable
federal, state and local laws and applicable laws of any relevant foreign
jurisdiction.

3.2. Maintenance of Records. Each Assignor will keep and maintain at its own
cost and expense accurate records of its Receivables and Contracts, including,
but not limited to, originals of all documentation (including each Contract)
with respect thereto, records of all payments received, all credits granted
thereon, all merchandise returned and all other dealings therewith, and such
Assignor will make the same available on such Assignor’s premises to the
Collateral Agent for inspection, at such Assignor’s own cost and expense, at any
and all reasonable times upon prior notice to such Assignor and otherwise in
accordance with the Credit Agreement. Upon the occurrence and during the
continuance of an Event of Default and at the request of the Collateral Agent,
such Assignor shall, at its own cost and expense, deliver all tangible evidence
of its Receivables and Contract Rights (including, without limitation, all
documents evidencing the Receivables and all Contracts) and such books and
records to the Collateral Agent or to its representatives (copies of which
evidence and books and records may be retained by such Assignor). Upon the
occurrence and during the continuance of an Event of Default and if the
Collateral Agent so directs, such Assignor shall legend, in form and manner
satisfactory to the Collateral Agent, the Receivables and the Contracts, as well
as books, records and documents (if any) of such Assignor evidencing or
pertaining to such Receivables and Contracts with an appropriate reference to
the fact that such Receivables and Contracts have been assigned to the
Collateral Agent and that the Collateral Agent has a security interest therein.

3.3. Direction to Account Debtors; Contracting Parties, etc. Upon the occurrence
and during the continuance of an Event of Default, if the Collateral Agent so
directs any

 

6



--------------------------------------------------------------------------------

Assignor, such Assignor agrees (a) to cause all payments on account of the
Receivables and Contracts to be made directly to the Cash Collateral Account,
(b) that the Collateral Agent may, at its option, directly notify the obligors
with respect to any Receivables and/or under any Contracts to make payments with
respect thereto as provided in the preceding clause (a), and (c) that the
Collateral Agent may enforce collection of any such Receivables and Contracts
and may adjust, settle or compromise the amount of payment thereof, in the same
manner and to the same extent as such Assignor. Without notice to or assent by
any Assignor, the Collateral Agent may, upon the occurrence and during the
continuance of an Event of Default, apply any or all amounts then in, or
thereafter deposited in, the Cash Collateral Account toward the payment of the
Obligations in the manner provided in Section 7.4 of this Agreement. The
reasonable costs and expenses (including reasonable attorneys’ fees) of
collection, whether incurred by an Assignor or the Collateral Agent, shall be
borne by the relevant Assignor. The Collateral Agent shall deliver a copy of
each notice referred to in the preceding clause (b) to the relevant Assignor,
provided that the failure by the Collateral Agent to so notify such Assignor
shall not affect the effectiveness of such notice or the other rights of the
Collateral Agent created by this Section 3.3.

3.4. Modification of Terms; etc. Except in accordance with such Assignor’s
ordinary course of business and consistent with reasonable business judgment, no
Assignor shall rescind or cancel any indebtedness evidenced by any Receivable or
under any Contract, or modify any term thereof or make any adjustment with
respect thereto, or extend or renew the same, or compromise or settle any
material dispute, claim, suit or legal proceeding relating thereto, or sell any
Receivable or Contract, or interest therein, without the prior written consent
of the Collateral Agent. Except as otherwise permitted by the Secured Debt
Agreements, no Assignor will do anything to impair the rights of the Collateral
Agent in the Receivables or Contracts.

3.5. Collection. Each Assignor shall endeavor in accordance with reasonable
business practices to cause to be collected from the account debtor named in
each of its Receivables or obligor under any Contract, as and when due
(including, without limitation, amounts which are delinquent, such amounts to be
collected in accordance with generally accepted lawful collection procedures)
any and all amounts owing under or on account of such Receivable or Contract,
and apply forthwith upon receipt thereof all such amounts as are so collected to
the outstanding balance of such Receivable or under such Contract. Except as
otherwise directed by the Collateral Agent after the occurrence and during the
continuation of an Event of Default, any Assignor may allow in the ordinary
course of business as adjustments to amounts owing under its Receivables and
Contracts (a) an extension or renewal of the time or times of payment, or
(b) settlement for less than the total unpaid balance, which such Assignor finds
appropriate in accordance with reasonable business judgment. The reasonable
costs and expenses (including, without limitation, reasonable attorneys’ fees)
of collection, whether incurred by an Assignor or the Collateral Agent, shall be
borne by the relevant Assignor.

3.6. Instruments. If any Assignor owns or acquires any Instrument constituting
Collateral (other than (a) checks and other payment instruments received and
collected in the ordinary course of business and (b) Instruments with a face
amount of $5,000,000 or less), such Assignor will within 10 Business Days notify
the Collateral Agent thereof, and upon request by the Collateral Agent will
promptly deliver such Instrument to the Collateral Agent appropriately endorsed
to the order of the Collateral Agent as further security hereunder.

 

7



--------------------------------------------------------------------------------

3.7. Assignors Remain Liable Under Receivables. Anything herein to the contrary
notwithstanding, the Assignors shall remain liable under each of the Receivables
to observe and perform all of the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to such Receivables. Neither the Collateral Agent nor any other
Secured Creditor shall have any obligation or liability under any Receivable (or
any agreement giving rise thereto) by reason of or arising out of this Agreement
or the receipt by the Collateral Agent or any other Secured Creditor of any
payment relating to such Receivable pursuant hereto, nor shall the Collateral
Agent or any other Secured Creditor be obligated in any manner to perform any of
the obligations of any Assignor under or pursuant to any Receivable (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by them or as to the
sufficiency of any performance by any part under any Receivable (or any
agreement giving rise thereto), to present or file any claim, to take any action
to enforce any performance or to collect the payment of any amounts which may
have been assigned to them or to which they may be entitled at any time or
times.

3.8. Assignors Remain Liable Under Contracts. Anything herein to the contrary
notwithstanding, the Assignors shall remain liable under each of the Contracts
to observe and perform all of the conditions and obligations to be observed and
performed by them thereunder, all in accordance with and pursuant to the terms
and provisions of each Contract. Neither the Collateral Agent nor any other
Secured Creditor shall have any obligation or liability under any Contract by
reason of or arising out of this Agreement or the receipt by the Collateral
Agent or any other Secured Creditor of any payment relating to such contract
pursuant hereto, nor shall the Collateral Agent or any other Secured Creditor be
obligated in any manner to perform any of the obligations of any Assignor under
or pursuant to any Contract, to make any payment, to make any inquiry as to the
nature or the sufficiency of any performance by any party under any Contract, to
present or file any claim, to take any action to enforce any performance or to
collect the payment of any amounts which may have been assigned to them or to
which they may be entitled at any time or times.

3.9. Deposit Accounts. For each deposit or similar account that any Assignor at
any time opens or maintains, such Assignor shall, at the Collateral Agent’s
request, pursuant to an agreement in form and substance reasonable satisfactory
to the Collateral Agent, either (a) cause the depositary bank to agree to comply
at any time with instructions from the Collateral Agent to such depositary bank
directing the disposition of funds from time to time credited to such deposit
account, without further consent of the respective Assignor, or (b) arrange for
the Collateral Agent to become the customer of the depositary bank with respect
to the deposit account, with the respective Assignor being permitted, only with
the consent of the Collateral Agent, to exercise rights to withdraw funds from
such deposit account. The Collateral Agent agrees with the Assignors that the
Collateral Agent shall not give any such instructions or withhold any withdrawal
rights from any Assignor, unless an Event of Default has occurred and is
continuing, or, after giving effect to any withdrawal not otherwise permitted by
the Secured Debt Agreement, would occur. The provisions of this Section 3.9
shall not apply to (i) deposit accounts for which the Collateral Agent is the
depositary and (ii) deposit accounts specially and exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of the Assignor’s salaried employees.

 

8



--------------------------------------------------------------------------------

3.10. Letter-of-Credit Rights. If any Assignor is at any time a beneficiary
under a letter of credit with a stated amount of $5,000,000 or more, such
Assignor shall promptly notify the Collateral Agent thereof and, at the request
of the Collateral Agent, such Assignor shall, pursuant to an agreement in form
and substance reasonably satisfactory to the Collateral Agent, either
(a) arrange for the issuer and any confirmer of such letter of credit to consent
to an assignment to the Collateral Agent of the proceeds of any drawing under
such letter of credit or (b) arrange for the Collateral Agent to become the
transferee beneficiary of such letter of credit, with the Collateral Agent
agreeing, in each case, that the proceeds of any drawing under the letter of
credit are to be applied as provided in the Security Agreement after the
occurrence of an Event of Default.

3.11. Commercial Tort Claims. If any Assignor shall at any time hold or acquire
a commercial tort claim with a value of $1,000,000 or more, such Assignor shall
promptly notify the Collateral Agent thereof in a writing signed by such
Assignor and describing in brief the details thereof and shall grant to the
Collateral Agent in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to the Collateral Agent.

3.12. Electronic Chattel Paper. Each Assignor shall take all steps necessary to
grant the Agent control of all electronic chattel paper in accordance with the
UCC and all “transferable records” as defined in each of the Uniform Electronic
Transactions Act and the Electronic Signatures in Global and National Commerce
Act.

ARTICLE IV

SPECIAL PROVISIONS CONCERNING TRADEMARKS

4.1. Additional Representations and Warranties. Each Assignor represents and
warrants that it is the true and lawful owner of or otherwise has the right to
use the registered Marks listed in Annex E hereto for such Assignor and that
said listed Marks include all United States marks and applications for United
States marks registered in the United States Patent and Trademark Office that
such Assignor owns or uses in connection with its business as of the date
hereof. Each Assignor represents and warrants that it owns, is licensed to use
or otherwise has the right to use, all Marks that it uses and that are material
to its business. Each Assignor further warrants that it has no knowledge that
any aspect of such Assignor’s present or contemplated business operations
infringes or will infringe any trademark, service mark or trade name of any
other Person other than as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each Assignor
represents and warrants that it is the true and lawful owner of or otherwise has
the right to use all U.S. trademark registrations and applications listed in
Annex E hereto and that said registrations are valid and subsisting, and that
such Assignor is not aware of any third-party claim that any of said
registrations is invalid or unenforceable, and is not aware that there is any
reason that any of said registrations is invalid or unenforceable. Each Assignor
hereby grants to the Collateral Agent an absolute power of attorney to sign,
upon the occurrence and during the continuance of an Event of Default, any
document which may be required by the United States Patent and Trademark Office
in order to effect an absolute assignment of all right, title and interest in
each Mark, and record the same.

 

9



--------------------------------------------------------------------------------

4.2. Licenses and Assignments. Except as otherwise permitted by the Secured Debt
Agreements, each Assignor hereby agrees not to divest itself of any right under
any Mark absent prior written approval of the Collateral Agent.

4.3. Infringements. Each Assignor agrees, promptly upon learning thereof, to
notify the Collateral Agent in writing of the name and address of, and to
furnish such pertinent information that may be available with respect to, any
party who such Assignor believes is infringing or diluting or otherwise
violating any of such Assignor’s rights in and to any Mark in any manner that
could reasonably be expected to have a Material Adverse Effect. Each Assignor
further agrees to prosecute in accordance with reasonable business practices any
Person infringing any Mark in any manner that could reasonably be expected to
have a Material Adverse Effect.

4.4. Preservation of Marks. Each Assignor agrees to use its Marks in interstate
commerce during the time in which this Agreement is in effect and to take all
such other actions as are reasonably necessary to preserve such Marks as
trademarks or service marks under the laws of the United States (other than any
such Marks which are no longer used or useful in its business or operations).

4.5. Maintenance of Registration. Each Assignor shall, at its own expense,
diligently process all documents reasonably required to maintain trademark
registrations, including but not limited to affidavits of use and applications
for renewals of registration in the United States Patent and Trademark Office
for all of its material registered Marks, and shall pay all fees and
disbursement in connection therewith and shall not abandon any such filing of
affidavit of use or any such application of renewal prior to the exhaustion of
all administrative and judicial remedies without prior written consent of the
Collateral Agent (other than with respect to registrations and applications
deemed by such Assignor to be no longer prudent to pursue).

4.6. Future Registered Marks. If any Mark registration is issued hereafter to
any Assignor as a result of any application now or hereafter pending before the
United States Patent and Trademark Office, within 30 days of receipt of such
certificate, such Assignor shall deliver to the Collateral Agent a copy of such
certificate, and an assignment for security in such Mark, to the Collateral
Agent and at the expense of such Assignor, confirming the assignment for
security in such Mark to the Collateral Agent hereunder, the form of such
security to be substantially in the form of Annex H hereto or in such other form
as may be reasonably satisfactory to the Collateral Agent.

4.7. Remedies. If an Event of Default shall occur and be continuing, the
Collateral Agent may, by written notice to the relevant Assignor, take any or
all of the following actions: (a) take and use or sell the Marks and the
goodwill of such Assignor’s business symbolized by the Marks and the right to
carry on the business and use the assets of such Assignor in connection with
which the Marks have been used and (b) direct such Assignor to refrain, in which
event such Assignor shall refrain, from using the Marks in any manner
whatsoever, directly or indirectly, and such Assignor shall execute such further
documents that the Collateral Agent may reasonably request to further confirm
this and to transfer ownership of the Marks and registrations and any pending
trademark application in the United States Patent and Trademark Office pursuant
to the terms set forth herein.

 

10



--------------------------------------------------------------------------------

ARTICLE V

SPECIAL PROVISIONS CONCERNING

PATENTS, COPYRIGHTS AND TRADE SECRETS

5.1. Additional Representations and Warranties. Each Assignor represents and
warrants that it is the true and lawful owner of all rights in (a) all United
States trade secrets and proprietary information necessary to operate the
business of the Assignor (the “Trade Secret Rights”), (ii) the Patents listed in
Annex F hereto for such Assignor and that said Patents include all the United
States patents and applications for United States patents that such Assignor
owns as of the date hereof and (iii) the Copyrights listed in Annex G hereto for
such Assignor and that said Copyrights constitute all the United States
copyrights registered with the United States Copyright Office and applications
to United States copyrights that such Assignor owns as of the date hereof. Each
Assignor further warrants that it has no knowledge of any third party claim that
any aspect of such Assignor’s present or contemplated business operations
infringes or will infringe any patent of any other Person or such Assignor has
misappropriated any trade secret or proprietary information which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Each Assignor hereby grants to the Collateral Agent an
absolute power of attorney to sign, upon the occurrence and during the
continuance of any Event of Default, any document which may be required by the
United States Patent and Trademark Office in order to effect an absolute
assignment of all right, title and interest in each Patent, and to record the
same, pursuant to the terms set forth herein

5.2. Licenses and Assignments. Except (a) in the ordinary course of business,
(b) with respect to Patents and Copyrights that are no longer useful to the
business of the applicable Assignor, or (c) as otherwise permitted by the
Secured Debt Agreements, each Assignor hereby agrees not to divest itself of any
right under any Patent or Copyright acquired after the date hereof absent prior
written approval of the Collateral Agent.

5.3. Infringements. Each Assignor agrees, promptly upon learning thereof, to
furnish the Collateral Agent in writing with all pertinent information available
to such Assignor with respect to any infringement, contributing infringement or
active inducement to infringe in any Patent or Copyright or to any claim that
the practice of any Patent or use of any Copyright violates any property right
of a third party, or with respect to any misappropriation of any Trade Secret
Right or any claim that practice of any Trade Secret Right violates any property
right of a third party, in each case, in any manner which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect. Each Assignor further agrees to take such action as it shall reasonably
deem appropriate, under the circumstances, to protect such Patent, Copyright or
Trade Secret Right.

5.4. Maintenance of Patents or Copyright. At its own expense, each Assignor
shall make timely payment of all post-issuance fees required pursuant to 35
U.S.C. § 41 to maintain in force its rights under each Patent or Copyright,
absent prior written consent of the Collateral Agent (other than any such
Patents or Copyrights which are no longer used or useful in its business or
operations).

 

11



--------------------------------------------------------------------------------

5.5. Prosecution of Patent Applications. At its own expense, each Assignor shall
diligently prosecute all material applications for (i) United States Patents
listed in Annex F hereto and (ii) Copyrights listed on Annex G hereto, in each
case for such Assignor and shall not abandon any such application prior to
exhaustion of all administrative and judicial remedies (other than applications
deemed by such Assignor to be no longer prudent to pursue), absent written
consent of the Collateral Agent.

5.6. Other Patents and Copyrights. Within 30 days of the acquisition or issuance
of a United States Patent, registration of a Copyright, or acquisition of a
registered Copyright, or of filing of an application for a United States Patent
or Copyright, the relevant Assignor shall deliver to the Collateral Agent a copy
of said Copyright or certificate or registration of, or application therefor,
said Patents, as the case may be, with an assignment for security as to such
Patent or Copyright, as the case may be, to the Collateral Agent and at the
expense of such Assignor, confirming the assignment for security, the form of
such assignment for security to be substantially in the form of Annex I or J
hereto, as appropriate, or in such other form as may be reasonably satisfactory
to the Collateral Agent.

5.7. Remedies. If an Event of Default shall occur and be continuing, the
Collateral Agent may, by written notice to the relevant Assignor, take any and
all of the following actions: (a) take and practice or sell the Patents and
Copyrights and (b) direct such Assignor to refrain, in which event such Assignor
shall refrain, from practicing the Patents and using the Copyrights directly or
indirectly, and such Assignor shall execute such further documents as the
Collateral Agent may reasonably request to further confirm this and to transfer
ownership of the Patents and Copyrights pursuant to the terms set forth herein

ARTICLE VI

PROVISIONS CONCERNING ALL COLLATERAL

6.1. Protection of Collateral Agent’s Security. Except as otherwise permitted by
the Secured Debt Agreements, each Assignor will do nothing to impair the rights
of the Collateral Agent in the Collateral. Each Assignor will at all times keep
its Inventory and Equipment insured in favor of the Collateral Agent, at such
Assignor’s own expense to the extent and in the manner provided in the Secured
Debt Agreements. Except to the extent otherwise permitted to be retained by such
Assignor or applied by such Assignor pursuant to the terms of the Secured Debt
Agreements, the Collateral Agent shall, at the time any proceeds of such
insurance are distributed to the Secured Creditors, apply such proceeds in
accordance with Section 7.4 hereof. Each Assignor assumes all liability and
responsibility in connection with the Collateral acquired by it and the
liability of such Assignor to pay the Obligations shall in no way be affected or
diminished by reason of the fact that such Collateral may be lost, destroyed,
stolen, damaged or for any reason whatsoever unavailable to such Assignor.

6.2. Warehouse Receipts Non-negotiable. To the extent practicable, each Assignor
agrees that if any warehouse receipt or receipt in the nature of a warehouse
receipt is

 

12



--------------------------------------------------------------------------------

issued with respect to any of its Inventory, such Assignor shall request that
such warehouse receipt or receipt in the nature thereof shall not be
“negotiable” (as such term is used in Section 7-104 of the UCC as in effect in
any relevant jurisdiction or under other relevant law).

6.3. Further Actions. To the extent consistent with the other terms of this
Agreement, each Assignor will, at its own expense and upon the reasonable
request of the Collateral Agent, make, execute, endorse, acknowledge, file
and/or deliver to the Collateral Agent from time to time such lists,
descriptions and designations of its Collateral, warehouse receipts, receipts in
the nature of warehouse receipts, bills of lading, documents of title, vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, certificates, reports and other assurances or
instruments and take such further steps relating to the Collateral and other
property or rights covered by the security interest hereby granted, which the
Collateral Agent deems reasonably appropriate or advisable to perfect, preserve
or protect its security interest in the Collateral.

6.4. Financing Statements. Each Assignor agrees to deliver to the Collateral
Agent such financing statements, in form reasonably acceptable to the Collateral
Agent, as the Collateral Agent may from time to time reasonably request or as
are reasonably necessary or desirable in the opinion of the Collateral Agent to
establish and maintain a valid, enforceable, first priority perfected security
interest in the Collateral (subject to Permitted Liens) as provided herein and
the other rights and security contemplated hereby. Each Assignor will pay any
applicable filing fees, recordation taxes and related expenses relating to its
Collateral. Each Assignor hereby authorizes the Collateral Agent to file any
such financing statements without the signature of such Assignor where permitted
by law.

ARTICLE VII

REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

7.1. Remedies; Obtaining the Collateral Upon Default. Each Assignor agrees that,
if any Event of Default shall have occurred and be continuing, then and in every
such case, the Collateral Agent, in addition to any rights now or hereafter
existing under applicable law and under the other provisions of this Agreement,
shall have all rights as a secured creditor under any UCC, and such additional
rights and remedies to which a secured creditor is entitled under the laws in
effect in all relevant jurisdictions and may:

(a) personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from such Assignor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon such Assignor’s premises where any of the
Collateral is located and remove the same and use in connection with such
removal any and all services, supplies, aids and other facilities of such
Assignor;

(b) instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Receivables and the Contracts)
constituting the Collateral to make any payment required by the terms of such
agreement, instrument or other obligation directly to the Collateral Agent and
may exercise any and all remedies of such Assignor in respect of such
Collateral;

 

13



--------------------------------------------------------------------------------

(c) withdraw all monies, securities and instruments in the Cash Collateral
Account for application to the Obligations in accordance with Section 7.4
hereof;

(d) sell, assign or otherwise liquidate any or all of the Collateral or any part
thereof in accordance with Section 7.2 hereof, or direct the relevant Assignor
to sell, assign or otherwise liquidate any or all of the Collateral or any part
thereof, and, in each case, take possession of the proceeds of any such sale or
liquidation;

(e) take possession of the Collateral or any part thereof, by directing the
relevant Assignor in writing to deliver the same to the Collateral Agent at any
reasonable place or places designated by the Collateral Agent, in which event
such Assignor shall at its own expense:

(i) forthwith cause the same to be moved to the place or places so designated by
the Collateral Agent and there delivered to the Collateral Agent;

(ii) store and keep any Collateral so delivered to the Collateral Agent at such
place or places pending further action by the Collateral Agent as provided in
Section 7.2 hereof; and

(iii) while the Collateral shall be so stored and kept, provide such security
and maintenance services as shall be reasonably necessary to protect the same
and to preserve and maintain it in good condition; and

(f) license or sublicense, whether on an exclusive or nonexclusive basis, any
Marks, Patents or Copyrights included in the Collateral for such term and on
such conditions and in such manner as the Collateral Agent shall in its sole
judgment determine;

it being understood that each Assignor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Assignor of said obligation. By
accepting the benefits of this Agreement and each other Security Document, the
Secured Creditors expressly acknowledge and agree that this Agreement and each
other Security Document may be enforced only by the action of the Collateral
Agent acting upon the instructions of the Required Secured Creditors and that no
other Secured Creditor shall have any right individually to seek to enforce this
Agreement or any other Security Document or to realize upon the security to be
granted hereby or thereby, it being understood and agreed that such rights and
remedies may be exercised by the Collateral Agent for the benefit of the Secured
Creditors upon the terms of this Agreement and other Security Documents.

7.2. Remedies; Disposition of the Collateral. If any Event of Default shall have
occurred and be continuing, then any Collateral repossessed by the Collateral
Agent under or pursuant to Section 7.1 hereof and any other Collateral whether
or not so repossessed by the Collateral Agent, may be sold, assigned, leased or
otherwise disposed of under one or more

 

14



--------------------------------------------------------------------------------

contracts or as an entirety, and without the necessity of gathering at the place
of sale the property to be sold, and in general in such manner, at such time or
times, at such place or places and on such terms as the Collateral Agent may, in
compliance with any mandatory requirements of applicable law, determine to be
commercially reasonable. Any of the Collateral may be sold, leased or otherwise
disposed of, in the condition in which the same existed when taken by the
Collateral Agent or after any overhaul or repair at the expense of the relevant
Assignor which the Collateral Agent shall determine to be commercially
reasonable. Any such disposition which shall be a private sale or other private
proceedings permitted by such requirements shall be made upon not less than 30
days’ prior written notice to the relevant Assignor specifying the time at which
such disposition is to be made and the intended sale price or other
consideration therefor, and shall be subject, for the 30 days after giving such
notice, to the right of the relevant Assignor or any nominee of such Assignor to
acquire the Collateral involved at a price or for such other consideration at
least equal to the intended sale price or other consideration so specified. Any
such disposition which shall be a public sale permitted by such requirements
shall be made upon not less than 30 days’ prior written notice to the relevant
Assignor specifying the time and place of such sale and, in the absence of
applicable requirements of law, shall be by public auction (which may, at the
Collateral Agent’s option, be subject to reserve), after publication of notice
of such auction (where required by applicable law) not less than 30 days prior
thereto. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for the sale, and such sale may be made
at any time or place to which the sale may be so adjourned. To the extent
permitted by any such requirement of law, the Collateral Agent may bid for and
become the purchaser of the Collateral or any item thereof, offered for sale in
accordance with this Section 7.2 without accountability to the relevant
Assignor. If, under applicable law, the Collateral Agent shall be permitted to
make disposition of the Collateral within a period of time which does not permit
the giving of notice to the relevant Assignor as hereinabove specified, the
Collateral Agent need give such Assignor only such notice of disposition as
shall be reasonably practicable in view of such applicable law. Each Assignor
agrees to do or cause to be done all such other acts and things as may be
reasonably necessary to make such sale or sales of all or any portion of the
Collateral valid and binding and in compliance with any and all applicable laws,
regulations, orders, writs, injunctions, decrees or awards of any and all
courts, arbitrators or governmental instrumentalities, domestic or foreign,
having jurisdiction over any such sale or sales, all at such Assignor’s expense.

7.3. Waiver of Claim. Except as otherwise provided in this Agreement, EACH
ASSIGNOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND
JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION OR
THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING, WITHOUT
LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR
REMEDIES, and each Assignor hereby further waives, to the extent permitted by
law:

(a) all damages occasioned by such taking of possession except any damages which
are the direct result of the Collateral Agent’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision);

 

15



--------------------------------------------------------------------------------

(b) all other requirements as to the time, place and terms of sale or other
requirements with respect to the commercially reasonable enforcement of the
Collateral Agent’s rights hereunder; and

(c) all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Assignor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.

Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Assignor therein and
thereto, and shall be a perpetual bar both at law and in equity against such
Assignor and against any and all Persons claiming or attempting to claim the
Collateral so sold, optioned or realized upon, or any part thereof, from,
through and under such Assignor.

7.4. Application of Proceeds.

(a) All moneys collected by the Collateral Agent (or, to the extent the Pledge
Agreement or any other Security Document requires proceeds of collateral under
such other Security Document to be applied in accordance with the provisions of
this Agreement, the Pledgee or Collateral Agent under such other Security
Document) upon any sale or other disposition of the Collateral, together with
all other moneys received by the Collateral Agent hereunder, shall be applied as
follows:

(i) first, to the payment of all amounts owing the Collateral Agent of the type
described in clauses (iii) and (iv) of the definition of “Obligations;”

(ii) second, to the extent proceeds remain after the application pursuant to the
preceding clause (i), an amount equal to the outstanding Primary Obligations
shall be paid to the Secured Creditors as provided in Section 7.4(e) hereof,
with each Secured Creditor receiving an amount equal to its outstanding Primary
Obligations or, if the proceeds are insufficient to pay in full all such Primary
Obligations, its Pro Rata Share of the amount remaining to be distributed;

(iii) third, to the extent proceeds remain after the application pursuant to the
preceding clauses (i) and (ii), an amount equal to the outstanding Secondary
Obligations shall be paid to the Secured Creditors as provided in Section 7.4(e)
hereof, with each Secured Creditor receiving an amount equal to its outstanding
Secondary Obligations or, if the proceeds are insufficient to pay in full all
such Secondary Obligations, its Pro Rata Share of the amount remaining to be
distributed; and

(iv) fourth, to the extent proceeds remain after the application pursuant to the
preceding clauses (i) through (iii), inclusive, and following the termination of
this Agreement pursuant to Section 10.8(a) hereof, to the relevant Assignor or
to whomever may be lawfully entitled to receive such surplus.

 

16



--------------------------------------------------------------------------------

(b) For purposes of this Agreement, “Pro Rata Share” shall mean, when
calculating a Secured Creditor’s portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Creditor’s Primary Obligations or
Secondary Obligations, as the case may be, and the denominator of which is the
then outstanding amount of all Primary Obligations or Secondary Obligations, as
the case may be.

(c) When payments to Secured Creditors are based upon their respective Pro Rata
Shares, the amounts received by such Secured Creditors hereunder shall be
applied (for purposes of making determinations under this Section 7.4 only)
(i) first, to their Primary Obligations and (ii) second, to their Secondary
Obligations. If any payment to any Secured Creditor of its Pro Rata Share of any
distribution would result in overpayment to such Secured Creditor, such excess
amount shall instead be distributed in respect of the unpaid Primary Obligations
or Secondary Obligations, as the case may be, of the other Secured Creditors,
with each Secured Creditor whose Primary Obligations or Secondary Obligations,
as the case may be, have not been paid in full to receive an amount equal to
such excess amount multiplied by a fraction the numerator of which is the unpaid
Primary Obligations or Secondary Obligations, as the case may be, of such
Secured Creditor and the denominator of which is the unpaid Primary Obligations
or Secondary Obligations, as the case may be, of all Secured Creditors entitled
to such distribution.

(d) Each of the Secured Creditors, by their acceptance of the benefits hereof
and of the other Security Documents, agrees and acknowledges that if the Lender
Creditors are to receive a distribution on account of undrawn amounts with
respect to Letters of Credit issued under the Credit Agreement (which shall only
occur after all outstanding Loans under the Credit Agreement and LC Exposure
have been paid in full), such amounts shall be paid to the Administrative Agent
under the Credit Agreement and held by it, for the equal and ratable benefit of
the Lender Creditors, as cash security for the repayment of Obligations owing to
the Lender Creditors as such. If any amounts are held as cash security pursuant
to the immediately preceding sentence, then upon the termination of all
outstanding Letters of Credit under the Credit Agreement, and after the
application of all such cash security to the repayment of all Obligations owing
to the Lender Creditors after giving effect to the termination of all such
Letters of Credit, if there remains any excess cash, such excess cash shall be
returned by the Administrative Agent to the Collateral Agent for distribution in
accordance with Section 7.4(a) hereof.

(e) All payments required to be made hereunder shall be made (i) if to the
Lender Creditors, to the Administrative Agent for the account of the Lender
Creditors and (ii) if to the Other Creditors, to the trustee, paying agent or
other similar representative (each a “Representative”) for the Other Creditors
or, in the absence of such a Representative, directly to the Other Creditors.

(f) For purposes of applying payments received in accordance with this
Section 7.4, the Collateral Agent shall be entitled to rely upon (i) the
Administrative Agent and (ii) the Representative or, in the absence of such a
Representative, upon the Other Creditors for a determination (which the
Administrative Agent, each

 

17



--------------------------------------------------------------------------------

Representative and the Secured Creditors agree (or shall agree) to provide upon
request of the Collateral Agent) of the outstanding Primary Obligations and
Secondary Obligations owed to the Lender Creditors or the Other Creditors, as
the case may be. Unless it has received written notice from a Lender Creditor or
an Other Creditor to the contrary, the Administrative Agent and each
Representative, in furnishing information pursuant to the preceding sentence,
and the Collateral Agent, in acting hereunder, shall be entitled to assume that
no Secondary Obligations are outstanding. Unless it has written notice from an
Other Creditor to the contrary, the Collateral Agent, in acting hereunder, shall
be entitled to assume that no Swap Agreements, Bank Product Agreements or
Designated Foreign Facility Agreements are in existence.

(g) This Agreement is made with full recourse to each Assignor (including,
without limitation, with full recourse to all assets of such Assignor) and
pursuant to and upon all the warranties, representations, covenants and
agreements on the part of such Assignor contained herein, in the other Secured
Debt Agreements and otherwise in writing in connection herewith or therewith. It
is understood that the Assignors shall remain jointly and severally liable to
the extent of any deficiency between the amount of the proceeds of the
Collateral and the aggregate amount of the Obligations.

7.5. Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to the Collateral Agent shall be in addition to every other
right, power and remedy specifically given to the Collateral Agent under this
Agreement, and other Secured Debt Agreements or now or hereafter existing at
law, in equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by the Collateral Agent. All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of one shall not be
deemed a waiver of the right to exercise any other or others. No delay or
omission of the Collateral Agent in the exercise of any such right, power or
remedy and no renewal or extension of any of the Obligations shall impair any
such right, power or remedy or shall be construed to be a waiver of any Default
or Event of Default or an acquiescence therein. No notice to or demand on any
Assignor in any case shall entitle it to any other or further notice or demand
in similar or other circumstances or constitute a waiver of any of the rights of
the Collateral Agent to any other or further action in any circumstances without
notice or demand. In the event that the Collateral Agent shall bring any suit to
enforce any of its rights hereunder and shall be entitled to judgment, then in
such suit the Collateral Agent may recover reasonable expenses, including
reasonable attorneys’ fees, and the amounts thereof shall be included in such
judgment.

7.6. Discontinuance of Proceedings. In case the Collateral Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Assignor, the Collateral Agent and each holder of any of the Obligations shall
be restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Agreement, and
all rights, remedies and powers of the Collateral Agent shall continue as if no
such proceeding had been instituted.

 

18



--------------------------------------------------------------------------------

ARTICLE VIII

INDEMNITY

8.1. Indemnity.

(a) Each Assignor jointly and severally agrees to indemnify, reimburse and hold
the Collateral Agent, each other Secured Creditor and their respective
successors, assigns, employees, affiliates and agents (hereinafter in this
Section 8.1 referred to individually as “Indemnitee,” and collectively as
“Indemnitees”) harmless from any and all liabilities, obligations, damages,
injuries, penalties, claims, demands, actions, suits, judgments and any and all
costs, expenses or disbursements (including reasonable attorneys’ fees and
expenses) (for the purposes of this Section 8.1 the foregoing are collectively
called “expenses”) of whatsoever kind and nature imposed on, asserted against or
incurred by any of the Indemnitees in any way relating to or arising out of this
Agreement, any other Secured Debt Agreement or any other document executed in
connection herewith or therewith or the enforcement of any of the terms of, or
the preservation of any rights under any thereof, or in any way relating to or
arising out of the manufacture, ownership, ordering, purchase, delivery,
control, acceptance, lease, financing, possession, operation, condition, sale,
return or other disposition, or use of the Collateral (including, without
limitation, latent or other defects, whether or not discoverable), the violation
of the laws of any country, state or other governmental body or unit, any tort
(including, without limitation, claims arising or imposed under the doctrine of
strict liability, or for or on account of injury to or the death of any Person
(including any Indemnitee), or property damage), or contract claim; provided
that no Indemnitee shall be indemnified pursuant to this Section 8.1(a) for
losses, damages or liabilities to the extent caused by the gross negligence or
willful misconduct of such Indemnitee (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

(b) Without limiting the application of Section 8.1(a) hereof, each Assignor
agrees, jointly and severally, to pay or reimburse the Collateral Agent for any
and all reasonable fees, costs and expenses of whatever kind or nature incurred
in connection with the creation, preservation or protection of the Collateral
Agent’s Liens on, and security interest in, the Collateral, including, without
limitation, all fees and taxes in connection with the recording or filing of
instruments and documents in public offices, payment or discharge of any taxes
or Liens upon or in respect of the Collateral, premiums for insurance with
respect to the Collateral and all other fees, costs and expenses in connection
with protecting, maintaining or preserving the Collateral and the Collateral
Agent’s interest therein, whether through judicial proceedings or otherwise, or
in defending or prosecuting any actions, suits or proceedings arising out of or
relating to the Collateral.

(c) Without limiting the application of Section 8.1(a) or (b) hereof, each
Assignor agrees, jointly and severally, to pay, indemnify and hold each
Indemnitee harmless from and against any loss, costs, damages and expenses which
such Indemnitee may suffer, expend or incur in consequence of or growing out of
any misrepresentation

 

19



--------------------------------------------------------------------------------

by any Assignor in this Agreement, any other Secured Debt Agreement or in any
writing contemplated by or made or delivered pursuant to or in connection with
this Agreement or any other Secured Debt Agreement.

(d) If and to the extent that the obligations of any Assignor under this
Section 8.1 are unenforceable for any reason, such Assignor hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law.

(e) Indemnity Obligations Secured by Collateral; Survival. Any amounts paid by
any Indemnitee as to which such Indemnitee has the right to reimbursement shall
constitute Obligations secured by the Collateral. The indemnity obligations of
each Assignor contained in this Article VIII shall continue in full force and
effect notwithstanding the full payment of all of the other Obligations and
notwithstanding the full payment of all the Notes issued, and Loans made, under
the Credit Agreement, the termination of all Letters of Credit issued under the
Credit Agreement, the termination of all Swap Agreements, Bank Product
Agreements and Designated Foreign Facility Agreements entered into with the
Other Creditors and the payment of all other Obligations and notwithstanding the
discharge thereof.

ARTICLE IX

DEFINITIONS

The following terms shall have the meanings herein specified. Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined.

“Administrative Agent” shall have the meaning provided in the recitals of this
Agreement.

“Agreement” shall mean this Security Agreement as the same may be modified,
supplemented, restated and/or amended from time to time in accordance with its
terms.

“Assignor” shall have the meaning provided in the first paragraph of this
Agreement.

“Bank Product Agreements” shall mean any agreement entered into from time to
time with any Credit Party in connection with any of the Bank Products which the
Borrower identifies to the Collateral Agent and the Administrative Agent in
writing as an agreement intended to be secured hereby (which designation, once
made, may be revoked only with the consent of the Lender or Lender Affiliate
party thereto).

“Bank Products” shall mean the following bank services or facilities extended to
any Credit Party: (a) commercial credit cards, (b) stored value cards, and
(c) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

 

20



--------------------------------------------------------------------------------

“Borrower” shall have the meaning provided in the recitals of this Agreement.

“Borrowers” shall have the meaning provided in the recitals of this Agreement.

“Cash Collateral Account” shall mean a cash collateral account maintained with,
and in the sole dominion and control of, the Collateral Agent for the benefit of
the Secured Creditors.

“Chattel Paper” shall have the meaning provided in the UCC as in effect on the
date hereof in the State of New York; provided that the term “Chattel Paper”
shall not include any Chattel Paper (as defined above without giving effect to
this proviso) to the extent that (and only for so long as) the terms thereof or
of any agreement governing the same validly prohibit the assignment of, or the
granting a security interest in, such Chattel Paper (it being understood and
agreed, however, (i) that notwithstanding the foregoing, all rights to payment
for money due or to become due pursuant to any such excluded chattel paper shall
be “Collateral” subject to the security interests created by this Agreement and
(ii) such excluded chattel paper shall otherwise be subject to the security
interests created by this Agreement (and become “Chattel Paper” for all purposes
of this Agreement) upon the receipt by the respective Assignor of any necessary
approvals or waivers permitting the assignment thereof or the granting of a
security interest therein, in any such case without any further action upon the
part of the respective Assignor, the Collateral Agent or any other Secured
Creditor).

“Class” shall have the meaning provided in Section 10.2 of this Agreement.

“Collateral” shall have the meaning provided in Section 1.1(a) of this
Agreement.

“Collateral Agent” shall have the meaning provided in the first paragraph of
this Agreement.

“Contract Rights” shall mean (a) all rights of any Assignor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts, and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts and (b) all rights of any Assignor to payment for
money due or to become due pursuant to any contract excluded from the definition
of “Contract” by virtue of the exclusion appearing in said definition.

“Contracts” shall mean all contracts between any Assignor and one or more
additional parties (including, without limitation, any Swap Agreements, Bank
Product Agreements, Designated Foreign Facility Agreements, licensing agreements
and any partnership agreements, joint venture agreements and limited liability
company agreements), but excluding any contract to the extent that (but only for
so long as) the terms thereof validly prohibit the assignment of, or granting a
security interest in, such contract (it being understood and agreed, however,
(i) that notwithstanding the foregoing, all rights to payment for money due or
to become due pursuant to any such excluded contract shall be “Collateral”
subject to the security interests created by this Agreement, and (ii) such
excluded contract shall otherwise be subject to the security interests created
by this Agreement (and become a “Contract” for all purposes of this Agreement)
upon the receipt of any necessary approvals or waivers permitting the assignment
thereof or the granting of a security interest therein, in any such case without
any further action upon the part of the respective Assignor, the Collateral
Agent or any other Secured Creditor).

 

21



--------------------------------------------------------------------------------

“Copyrights” shall mean any United States copyright owned by any Assignor,
including any registrations of any Copyrights, in the United States Copyright
Office or any foreign equivalent office, as well as any application for a
copyright registration now or hereafter made with the United States Copyright
Office or any foreign equivalent by any Assignor.

“Credit Agreement” shall have the meaning provided in the recitals of this
Agreement.

“Credit Document Obligations” shall have the meaning provided in the definition
of “Obligations” in this Article IX.

“Designated Foreign Facility Agreements” shall mean agreements between any
Lender and/or Affiliate of a Lender and any Foreign Subsidiary of the Borrower;
provided that (1) the Borrower shall have provided the Administrative Agent with
advance written notice of the Borrower’s designation of any such line of credit
or debt obligation as a “Designated Foreign Facility Agreement” pursuant to the
form attached hereto as Annex L, (2) the aggregate outstanding amount of
Indebtedness of the Foreign Subsidiaries secured by all such Designated Foreign
Facility Agreements shall not exceed in the aggregate at any time $50,000,000,
and (3) such Indebtedness shall be permitted by Section 6.01(i) of the Credit
Agreement.

“Documents” shall have the meaning provided in the UCC as in effect on the date
hereof in the State of New York; provided that the term “Document” shall not
include any Document (as defined above without giving effect to this proviso) to
the extent that (and only for so long as) the terms thereof or of any agreement
governing the same validly prohibit the assignment of, or the granting a
security interest in, such Document (it being understood and agreed, however,
(i) that notwithstanding the foregoing, all rights to payment for money due or
to become due pursuant to any such excluded document shall be “Collateral”
subject to the security interests created by this Agreement and (ii) such
excluded document shall otherwise be subject to the security interests credited
by this Agreement (and become a “Document” for all purposes of this Agreement)
upon the receipt by the respective Assignor of any necessary approvals or
waivers permitting the assignment thereof or the granting of a security interest
therein, in any such case without any further action upon the part of the
respective Assignor, the Collateral Agent or any other Secured Creditor).

“Equipment” shall mean any “equipment,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, now or hereafter owned by
any Assignor and, in any event, shall include, but shall not be limited to, all
machinery, equipment, furnishings, fixtures and vehicles now or hereafter owned
by any Assignor and any and all additions, substitutions and replacements of any
of the foregoing, wherever located, together with all attachments, components,
parts, equipment and accessories installed thereon or affixed thereto.

 

22



--------------------------------------------------------------------------------

“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement and shall in any event include, without limitation, any payment
default on any of the Obligations after the expiration of any applicable grace
period.

“General Intangibles” shall have the meaning provided in the UCC as in effect on
the date hereof in the State of New York (and shall include all partnership
interests and all limited liability company membership interests to the extent
that same constitutes a general intangible under such UCC); provided that the
term “General Intangible” shall not include any General Intangible (as defined
above without giving effect to this proviso) to the extent that (and only for so
long as) the terms thereof or of any agreement or other instrument giving rise
thereto validly prohibit the assignment of, or the granting of a security
interest in, such General Intangible (it being understood and agreed, however,
(i) that notwithstanding the foregoing, (x) all partnership interests and
limited liability company membership interests of any Subsidiary of any Pledgor
(to the extent that same constitutes a General Intangible (as defined above
without regard to this proviso)) shall be subject to the security interests
created by this Agreement, and (y) all Receivables and all rights of any
Assignor to payment for money due or to become due which constitute General
Intangibles (as defined above without giving effect to this proviso), whether
pursuant to any instrument, note or agreement or otherwise, shall be
“Collateral” subject to the security interests created by this Agreement, and
(ii) such excluded general intangibles shall otherwise be subject to the
security interests created by this Agreement (and become a “General Intangible”
for all purposes of this Agreement) upon receipt by the respective Assignor of
any necessary approvals or waivers permitting the assignment thereof or the
granting of a security interest therein, in any such case without any further
action upon the part of the respective Assignor, the Collateral Agent or any
other Secured Creditor).

“Goods” shall have the meaning provided in the UCC as in effect on the date
hereof in the State of New York.

“Indemnitee” shall have the meaning provided in Section 8.1 of this Agreement.

“Instrument” shall have the meaning provided in the UCC as in effect on the date
hereof in the State of New York; provided that the term “Instrument” shall not
include any Instrument (as defined above without giving effect to this proviso)
to the extent that (and only for so long as) the terms thereof or of any
agreement governing the same validly prohibit the assignment of, or the granting
of a security interest in, such Instrument (it being understood and agreed,
however, (i) that notwithstanding the foregoing, each Intercompany Note shall be
an Instrument for purposes of this Agreement and all rights to payment for money
due or to become due pursuant to any such excluded instrument shall be
“Collateral” subject to the security interests created by this Agreement and
(ii) such excluded instrument shall otherwise be subject to the security
interests created by this Agreement (and become an “Instrument” for all purposes
of this Agreement) upon the receipt of any necessary approvals or waivers
permitting the assignment thereof or the granting of a security interest
therein, in any such case without any further action upon the part of the
respective Assignor, the Collateral Agent or any other Secured Creditor).

“Inventory” shall mean merchandise, inventory and goods, and all additions,
substitutions and replacements thereof, wherever located, together with all
goods, supplies,

 

23



--------------------------------------------------------------------------------

incidentals, packaging materials, labels, materials and any other items used or
usable in manufacturing, processing, packaging or shipping same, in all stages
of production from raw materials through work in process to finished goods, and
all products and proceeds of whatever sort and wherever located any portion
thereof which may be returned, rejected, reclaimed or repossessed by the
Collateral Agent from any Assignor’s customers, and shall specifically include
all “inventory” as such term in defined in the UCC as in effect on the date
hereof in the State of New York, now or hereafter owned by any Assignor.

“Investment Property” shall have the meaning provided in the UCC as in effect on
the date hereof in the State of New York; provided that the term “Investment
Property” shall not include any “security” (as defined in Section 8-102 of the
New York UCC as in effect on the date hereof) of any Person that is not a
Subsidiary of any Assignor or is not an Intercompany Note, to the extent (and
only so long as) the terms thereof or of any agreement governing the same
validly prohibit the assignment of, or the granting of a security interest in,
such security (it being understood and agreed, however, (i) that notwithstanding
the foregoing, all rights to payment for money due or to become due, and all
distributions to which any Assignor may be entitled, in respect of any such
excluded security shall be “Collateral” subject to the security interests
created by this Agreement and (ii) such excluded security shall otherwise be
subject to the security interests created by this Agreement (and become
“Investment Property” for all purposes of this Agreement) upon the receipt of
any necessary approvals or waivers permitting the assignment thereof or the
granting of a security interest therein, in any such case without any further
action upon the part of the respective Assignor, the Collateral Agent or any
other Secured Creditor).

“Lender Creditors” shall have the meaning provided in the recitals of this
Agreement.

“Lenders” shall have the meaning provided in the recitals of this Agreement.

“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the UCC as in effect on the date hereof in the State of New York, now
owned or hereafter acquired by any Assignor, including rights to payment or
performance under a letter of credit, whether or not such Assignor, as
beneficiary, has demanded or is entitled to demand payment or performance.

“Marks” shall mean all right, title and interest in and to any trademarks,
service marks and trade names now held or hereafter acquired by any Assignor,
including any registration of any trademarks and services marks in the United
States Patent and Trademark Office or in any equivalent foreign office and any
trade dress including logos and/or designs used by any Assignor, but excluding
any such right, title and interest of an Assignor in and to same as licensee
pursuant to a contract which is expressly excluded from the definition of
“Contract” contained herein pursuant to the terms of such definition.

“Obligations” shall mean (i) the full and prompt payment when due (whether at
the stated maturity, by acceleration or otherwise) of all obligations,
liabilities and indebtedness (including, without limitation, principal, premium,
interest, reimbursement obligations, fees and indemnities (including, without
limitation, all interest that accrues after the commencement of

 

24



--------------------------------------------------------------------------------

any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Assignor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding)) of each Assignor to the Lender Creditors,
whether now existing or hereafter incurred under, arising out of, or in
connection with, the Credit Agreement and the other Credit Documents to which
such Assignor is a party (including, in the case of each Assignor that is a
Subsidiary Guarantor, all such obligations, liabilities and indebtedness of such
Assignor under the Subsidiary Guaranty) and the due performance and compliance
by such Assignor with all of the terms, conditions and agreements contained in
the Credit Agreement and in such other Credit Documents (all such obligations,
liabilities and indebtedness under this clause (i), except to the extent
consisting of obligations or indebtedness with respect to Swap Agreements, Bank
Product Agreements or Designated Foreign Facility Agreements, being herein
collectively called the “Credit Document Obligations”); (ii) the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of all obligations, liabilities and indebtedness (including, without limitation,
all interest that accrues after the commencement of any case, proceeding or
other action relating to the bankruptcy, insolvency, reorganization or similar
proceeding of any Assignor at the rate provided for in the respective
documentation, whether or not a claim for post-petition interest is allowed in
any such proceeding) owing by such Assignor to the Other Creditors under, or
with respect to (including, in the case of each Assignor that is a Subsidiary
Guarantor, all such obligations, liabilities and indebtedness of such Assignor
under the Subsidiary Guaranty), any Swap Agreement permitted by the Credit
Agreement or Bank Product Agreement or Designated Foreign Facility Agreement,
whether such Swap Agreement, Bank Product Agreement or Designated Foreign
Facility Agreement, as applicable, is now in existence or hereafter arising, and
the due performance and compliance by such Assignor with all of the terms,
conditions and agreements contained therein (all such obligations, liabilities
and indebtedness described in this clause (ii) being herein collectively called
the “Other Obligations”); (iii) any and all sums advanced by the Collateral
Agent in order to preserve the Collateral or preserve its security interest in
the Collateral; (iv) in the event of any proceeding for the collection or
enforcement of any indebtedness, obligations, or liabilities of such Assignor
referred to in clauses (i) and (ii) above, after an Event of Default shall have
occurred and be continuing, the reasonable expenses of retaking, holding,
preparing for sale or lease, selling or otherwise disposing of or realizing on
the Collateral, or of any exercise by the Collateral Agent of its rights
hereunder, together with reasonable attorneys’ fees and court costs; and (v) all
amounts paid by any Indemnitee as to which such Indemnitee has the right to
reimbursement under Section 8.1 of this Agreement; it being acknowledged and
agreed that the “Obligations” shall include extensions of credit of the types
described above, whether outstanding on the date of this Agreement or extended
from time to time after the date of this Agreement.

“Other Creditors” shall have the meaning provided in the recitals of this
Agreement.

“Other Obligations” shall have the meaning provided in the definition of
“Obligations” in this Article IX.

“Patents” shall mean any patent to which any Assignor now or hereafter has
right, title and interest therein, and any divisions, continuations (including,
but not limited to,

 

25



--------------------------------------------------------------------------------

continuations-in-parts) and improvements thereof, as well as any application for
a patent now or hereafter made by an Assignor, but excluding any patent to which
any such Assignor has right, title and interest as licensee pursuant to a
contract which is expressly excluded from the definition of “Contract” contained
herein pursuant to the terms of such definition.

“Permits” shall mean, to the extent permitted to be assigned by the terms
thereof and by applicable law, all licenses, permits, rights, orders, variances,
franchises or authorizations of or from any governmental authority or agency.

“Primary Obligations” shall mean (i) in the case of the Credit Document
Obligations, all principal of, premium (if any), and interest on, all Loans
under the Credit Agreement, all unreimbursed LC Disbursements, the obligation to
reimburse all LC Disbursements that may thereafter occur with respect to
outstanding Letters of Credit under the Credit Agreement and all fees owing
pursuant to the Credit Agreement, and (ii) in the case of Other Obligations, all
amounts due under any Swap Agreements, Bank Product Agreements and Designated
Foreign Facility Agreements (other than indemnities, fees (including, without
limitation, attorneys’ fees) and similar obligations and liabilities).

“Pro Rata Share” shall have the meaning provided in Section 7.4(b) of this
Agreement.

“Proceeds” shall have the meaning provided in the UCC as in effect in the State
of New York on the date hereof or under other relevant law and, in any event,
shall include, but not be limited to, (i) any and all proceeds of any insurance,
indemnity, warranty or guaranty payable to the Collateral Agent or any Assignor
from time to time with respect to any of the Collateral, (ii) any and all
payments (in any form whatsoever) made or due and payable to any Assignor from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Collateral by any governmental
authority (or any person acting under color of governmental authority) and
(iii) any and all other amounts from time to time paid or payable under or in
connection with any of the Collateral.

“Receivables” shall mean any “account” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, now or hereafter owned by
any Assignor and, in any event, shall include, but shall not be limited to, all
of such Assignor’s rights to health-care insurance receivables and to payment
for goods sold or leased or services performed by such Assignor, whether now in
existence or arising from time to time hereafter, including, without limitation,
rights evidenced by an account, note contract, security agreement, chattel
paper, or other evidence of indebtedness or security, together with (a) all
security pledged, assigned, hypothecated or granted to or held by such Assignor
to secure the foregoing, (b) all of any Assignor’s right, title and interest in
and to any goods, the sale of which gave rise thereto, (c) all guarantees,
endorsements and indemnifications on, or of, any of the foregoing, (d) all
powers of attorney for the execution of any evidence of indebtedness or security
or other writing in connection therewith, (e) all books, records, ledger cards,
and invoices relating thereto, (f) all instruments in connection therewith and
amendments thereto, notices to other creditors or secured parties, and
certificates from filing or other registration officers, (g) all credit
information, reports and memoranda relating thereto and (h) all other writings
related in any way to the foregoing.

 

26



--------------------------------------------------------------------------------

“Representative” shall have the meaning provided in Section 7.4(e) of this
Agreement.

“Required Secured Creditors” shall mean (i) at any time when any Credit Document
Obligations are outstanding or any Commitments under the Credit Agreement exist,
the Required Lenders (or, to the extent provided in Section 9.02 of the Credit
Agreement, each of the Lenders), and (ii) at any time after all of the Credit
Document Obligations have been paid in full in cash and all Commitments under
the Credit Agreement have been terminated and if any Other Obligations are
outstanding, the holders of a majority of the Other Obligations.

“Requisite Creditors” shall have the meaning provided in Section 10.2 of this
Agreement.

“Secondary Obligations” shall mean all Obligations other than Primary
Obligations.

“Secured Creditors” shall have the meaning provided in the recitals of this
Agreement.

“Secured Debt Agreements” shall mean and include this Agreement, the other
Credit Documents and the Swap Agreements, Bank Product Agreements and Designated
Foreign Facility Agreements entered into with an Other Creditor.

“Software” means all “software” as such term is defined in the UCC as in effect
on the date hereof in the State of New York, now owned or hereafter acquired by
any Assignor, other than software embedded in any category of Goods, including
all computer programs and all supporting information provided in connection with
a transaction related to any program.

“Supporting Obligations” means all “supporting obligations” as such term is
defined in the UCC as in effect on the date hereof in the State of New York,
including letters of credit and guaranties issued in support of Receivables,
Chattel Paper, Documents, General Intangibles, Instruments, or Investment
Property.

“Swap Agreement” means a “Swap Agreement” (as defined in the Credit Agreement)
other than any such agreement which by its terms states that it is not intended
to be secured by the Security Documents.

“Termination Date” shall have the meaning provided in Section 10.8 of this
Agreement.

“Trade Secret Rights” shall have the meaning provided in Section 5.1 of this
Agreement.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.

 

27



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.1. Notices. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered by mail, telegraph, telex, telecopy, cable or courier
service and all such notices and communications shall, when mailed, telegraphed,
telexed, telecopied, or cabled or sent by courier, be effective when deposited
in the mails, delivered to the telegraph company, cable company or overnight
courier, as the case may be, or sent by telex or telecopier, except that notices
and communications to the Collateral Agent or any Assignor shall not be
effective until received by the Collateral Agent or such Assignor, as the case
may be. All notices and other communications shall be in writing and addressed
as follows:

(a) if to any Assignor, at:

c/o Manitowoc Foodservice, Inc.

2227 Welbilt Boulevard

New Port Richey, Florida 34655

Attention:  John Stewart, Senior Vice President and

         Chief Financial Officer

Telecopier No.: (727) 569-1208

(b) if to the Collateral Agent, at:

JPMorgan Chase Bank, N.A.

Loan Operations

10 South Dearborn Street, Floor L2

Chicago, Illinois 60603

Attention: Nida Mischke

Telecopier No.: (888) 303-9732

(c) if to any Lender Creditor, at such address as such Lender Creditor shall
have specified in the Credit Agreement;

(d) if to any Other Creditor, at such address as such Other Creditor shall have
specified in writing to the Borrowers and the Collateral Agent;

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

10.2. Waiver; Amendment. None of the terms and conditions of this Agreement or
any other Security Document may be changed, waived, modified or varied in any
manner whatsoever unless in writing duly signed by each Assignor directly
affected thereby and the Collateral Agent (with the written consent of the
Required Secured Creditors); provided, however, that any change, waiver,
modification or variance affecting the rights and benefits of a single Class of
Secured Creditors (and not all Secured Creditors in a like or similar manner)
also shall require the written consent of the Requisite Creditors of such
affected Class. For the

 

28



--------------------------------------------------------------------------------

purpose of this Agreement and each other Security Document, the term “Class”
shall mean each class of Secured Creditors, i.e., whether (x) the Lender
Creditors as holders of the Credit Document Obligations or (y) the Other
Creditors as the holders of the Other Obligations. For the purpose of this
Agreement and each other Security Document, the term “Requisite Creditors” of
any Class shall mean each of (x) with respect to the Credit Document
Obligations, the Required Lenders, and (y) with respect to the Other
Obligations, the holders of at least a majority of all Other Obligations
outstanding from time to time.

10.3. Obligations Absolute. The obligations of each Assignor hereunder shall
remain in full force and effect without regard to, and shall not be impaired by,
(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of such Assignor; (b) any exercise or
non-exercise, or any waiver of, any right, remedy, power or privilege under or
in respect of this Agreement or any other Secured Debt Agreement; or (c) any
amendment to or modification of any Secured Debt Agreement or any security for
any of the Obligations; whether or not such Assignor shall have notice or
knowledge of any of the foregoing.

10.4. Successors and Assigns. This Agreement shall be binding upon each Assignor
and its successors and assigns (although no Assignor may assign its rights and
obligations hereunder except in accordance with the provisions of the Secured
Debt Agreements) and shall inure to the benefit of the Collateral Agent and the
other Secured Creditors and their respective successors and assigns. All
agreements, statements, representations and warranties made by each Assignor
herein or in any certificate or other instrument delivered by such Assignor or
on its behalf under this Agreement shall be considered to have been relied upon
by the Secured Creditors and shall survive the execution and delivery of this
Agreement and the other Secured Debt Agreements regardless of any investigation
made by the Secured Creditors or on their behalf.

10.5. Headings Descriptive. The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

10.6. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK. EACH PARTY TO
THIS AGREEMENT IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

10.7. Assignor’s Duties. It is expressly agreed, anything herein contained to
the contrary notwithstanding, that each Assignor shall remain liable to perform
all of the obligations, if any, assumed by it with respect to the Collateral and
the Collateral Agent shall not have any obligations or liabilities with respect
to any Collateral by reason of or arising out of this Agreement, nor shall the
Collateral Agent be required or obligated in any manner to perform or fulfill
any of the obligations of any Assignor under or with respect to any Collateral.

 

29



--------------------------------------------------------------------------------

10.8. Termination; Release.

(a) After the Termination Date, this Agreement shall terminate (provided that
all indemnities set forth herein including, without limitation, in Section 8.1
hereof shall survive such termination) and the Collateral Agent, at the request
and expense of the respective Assignor, will promptly execute and deliver to
such Assignor a proper instrument or instruments (including Uniform Commercial
Code termination statements on form UCC-3) acknowledging the satisfaction and
termination of this Agreement, and will duly assign, transfer and deliver to
such Assignor (without recourse and without any representation or warranty) such
of the Collateral as may be in the possession of the Collateral Agent and as has
not theretofore been sold or otherwise applied or released pursuant to this
Agreement. As used in this Agreement, “Termination Date” shall mean the date
upon which the Commitments under the Credit Agreement have been terminated, no
Note under the Credit Agreement is outstanding and all Loans thereunder have
been repaid in full, all Letters of Credit issued under the Credit Agreement
have been terminated or otherwise addressed in a manner acceptable to the
Administrative Agent and all other Obligations then due and payable have been
paid in full.

(b) In the event that any part of the Collateral is sold or otherwise disposed
of in connection with a transaction permitted by the Secured Debt Agreements
(including accounts receivable sold pursuant to Section 6.03(a)(xiii) of the
Credit Agreement but excluding any sale or other disposition to any Assignor or
a Subsidiary thereof) or is otherwise released with the consent of the Required
Secured Creditors and the proceeds of such transaction or from such release are
applied in accordance with the provisions of the Credit Agreement, to the extent
required to be so applied, such Collateral will be sold free and clear of the
Liens created by this Agreement and the Collateral Agent, at the request and
expense of the relevant Assignor, will duly and promptly assign, transfer and
deliver to such Assignor (without recourse and without any representation or
warranty) such of the Collateral as is then being (or has been) so sold or
released and as may be in the possession of the Collateral Agent and has not
theretofore been released pursuant to this Agreement.

(c) At any time that an Assignor desires that the Collateral Agent take any
action to acknowledge or give effect to any release of Collateral pursuant to
the foregoing Section 10.8(a) or (b), such Assignor shall deliver to the
Collateral Agent a certificate signed by a senior officer of such Assignor
stating that the release of the respective Collateral is permitted pursuant to
such Section 10.8(a) or (b).

10.9. Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with each Assignor and the Collateral Agent.

10.10. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

30



--------------------------------------------------------------------------------

10.11. The Collateral Agent and the other Secured Creditors. The Collateral
Agent will hold in accordance with this Agreement all items of the Collateral at
any time received under this Agreement. It is expressly understood and agreed
that the obligations of the Collateral Agent as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement and
in Article VIII of the Credit Agreement. The Collateral Agent shall act
hereunder on the terms and conditions set forth herein and in Article VIII of
the Credit Agreement.

10.12. Benefit of Agreement. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of and be enforceable by each of the parties hereto and its successors
and assigns.

10.13. Additional Assignors. It is understood and agreed that any Subsidiary of
the Borrower may, as required by Section 5.10 or 5.13 of the Credit Agreement or
otherwise, become an Assignor hereunder either by executing a counterpart hereof
and delivering the same to the Collateral Agent or by executing and delivering
to the Collateral Agent a joinder agreement in the form of Annex K hereto.

[Signature pages follow]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

MANITOWOC FOODSERVICE, INC.,

as an Assignor

By:  

 

  Name:   Title:

APPLIANCE SCIENTIFIC, INC.,

as an Assignor

By:  

 

  Name:   Title:

BERISFORD PROPERTY DEVELOPMENT (USA) LTD.,

as an Assignor

By:  

 

  Name:   Title:

CHARLES NEEDHAM INDUSTRIES INC.,

as an Assignor

By:  

 

  Name:   Title:

CLEVELAND RANGE, LLC,

as an Assignor

By:  

 

  Name:   Title:

 

[Signature Page to US Security Agreement]



--------------------------------------------------------------------------------

THE DELFIELD COMPANY LLC,

as an Assignor

By:  

 

  Name:   Title:

ENODIS TECHNOLOGY CENTER, INC.,

as an Assignor

By:  

 

  Name:   Title:

FRYMASTER L.L.C.,

as an Assignor

By:  

 

  Name:   Title:

GARLAND COMMERCIAL INDUSTRIES LLC,

as an Assignor

By:  

 

  Name:   Title:

KYSOR BUSINESS TRUST,

as an Assignor

By:  

 

  Name:   Title:

 

[Signature Page to US Security Agreement]



--------------------------------------------------------------------------------

KYSOR HOLDINGS, INC.,

as an Assignor

By:  

 

  Name:   Title:

KYSOR INDUSTRIAL CORPORATION,

a Michigan corporation, as an Assignor

By:  

 

  Name:   Title:

KYSOR INDUSTRIAL CORPORATION,

a Nevada corporation, as an Assignor

By:  

 

  Name:   Title:

KYSOR NEVADA HOLDING CORP.,

as an Assignor

By:  

 

  Name:   Title:

LANDIS HOLDING LLC,

as an Assignor

By:  

 

  Name:   Title:

 

[Signature Page to US Security Agreement]



--------------------------------------------------------------------------------

MANITOWOC EQUIPMENT WORKS, INC.,

as an Assignor

By:  

 

  Name:   Title:

MANITOWOC FOODSERVICE COMPANIES, LLC,

as an Assignor

By:  

 

  Name:   Title:

MANITOWOC FOODSERVICE HOLDING, INC.,

as an Assignor

By:  

 

  Name:   Title:

MANITOWOC FP, INC.,

as an Assignor

By:  

 

  Name:   Title:

MANITOWOC FSG INTERNATIONAL HOLDINGS, INC.,

as an Assignor

By:  

 

  Name:   Title:

 

[Signature Page to US Security Agreement]



--------------------------------------------------------------------------------

ENODIS CORPORATION,

as an Assignor

By:  

 

  Name:   Title:

ENODIS GROUP HOLDINGS US, INC.,

as an Assignor

By:  

 

  Name:   Title:

ENODIS HOLDINGS, INC.,

as an Assignor

By:  

 

  Name:   Title:

MANITOWOC FSG OPERATIONS, LLC,

as an Assignor

By:  

 

  Name:   Title:

MANITOWOC FSG U.S. HOLDING, LLC,

as an Assignor

By:  

 

  Name:   Title:

 

[Signature Page to US Security Agreement]



--------------------------------------------------------------------------------

WELBILT CORPORATION,

as an Assignor

By:  

 

  Name:   Title:

WELBILT HOLDING COMPANY,

as an Assignor

By:  

 

  Name:   Title:

WESTRAN CORPORATION,

as an Assignor

By:  

 

  Name:   Title:

MCCANN’S ENGINEERING & MANUFACTURING CO., LLC,

as an Assignor

By:  

 

  Name:   Title:

MTW COUNTY (DOMESTICATION) LLC

as an Assignor

By:  

 

  Name:   Title:

 

[Signature Page to US Security Agreement]



--------------------------------------------------------------------------------

Accepted and Agreed to:

JPMORGAN CHASE BANK, N.A.,

as Assignee and Collateral Agent

By:  

 

  Name:   Title:

 

[Signature Page to US Security Agreement]



--------------------------------------------------------------------------------

ANNEX A

to

SECURITY AGREEMENT

SCHEDULE OF CHIEF EXECUTIVE OFFICES

AND OTHER RECORD LOCATIONS



--------------------------------------------------------------------------------

ANNEX B

to

SECURITY AGREEMENT

SCHEDULE OF INVENTORY AND EQUIPMENT LOCATIONS

 

Assignor

  

Location

        

 

9



--------------------------------------------------------------------------------

ANNEX C

to

SECURITY AGREEMENT

SCHEDULE OF LEGAL, TRADE AND FICTITIOUS NAMES

AND ORGANIZATIONAL IDENTIFICATION NUMBERS

 

I. Legal Name/Organizational Identification Number

 

II. Trade and Fictitious Names

 

10



--------------------------------------------------------------------------------

ANNEX D

to

SECURITY AGREEMENT

SCHEDULE OF JURISDICTIONS AND TYPES OF ORGANIZATIONS

 

11



--------------------------------------------------------------------------------

ANNEX E

to

SECURITY AGREEMENT

SCHEDULE OF MARKS

 

Marks

  

Country

  

Registration No.

                 

 

12



--------------------------------------------------------------------------------

ANNEX F

to

SECURITY AGREEMENT

SCHEDULE OF PATENTS

 

13



--------------------------------------------------------------------------------

ANNEX G

to

SECURITY AGREEMENT

SCHEDULE OF COPYRIGHTS

 

14



--------------------------------------------------------------------------------

ANNEX H

to

SECURITY AGREEMENT

GRANT OF SECURITY INTEREST

IN UNITED STATES TRADEMARKS

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a                  (the “Grantor”) with
principal offices at                     , hereby assigns and grants to JPMorgan
Chase Bank, N.A., as Collateral Agent, with offices at 10 South Dearborn Street,
Floor 07, Chicago, Illinois 60603-2003 (the “Grantee”), a security interest in
(i) all of the Grantor’s right, title and interest in and to the United States
trademarks, trademark registrations and trademark applications (the “Marks”) set
forth on Schedule A attached hereto, (ii) all Proceeds (as such term is defined
in the Security Agreement referred to below) and products of the Marks,
(iii) the goodwill of the businesses with which the Marks are associated and
(iv) all causes of action arising prior to or after the date hereof for
infringement of any of the Marks or unfair competition regarding the same.

THIS GRANT is made to secure the satisfactory performance and payment of all the
Obligations of the Grantor, as such term is defined in the Security Agreement
among the Grantor, the other assignors from time to time party thereto and the
Grantee, dated as of March 3, 2016 (as amended, modified, restated, amended and
restated and/or supplemented from time to time, the “Security Agreement”). Upon
the occurrence of the Termination Date (as defined in the Security Agreement),
the Grantee shall execute, acknowledge, and deliver to the Grantor an instrument
in writing releasing the security interest in the Marks acquired under this
Grant.

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement. The rights and remedies of the Grantee
with respect

 

15



--------------------------------------------------------------------------------

to the security interest granted herein are set forth in the Security Agreement,
all terms and provisions of which are incorporated herein by reference. In the
event that any provisions of this Grant are deemed to conflict with the Security
Agreement, the provisions of the Security Agreement shall govern.

[Signature page follows]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the      day
of             , 20    .

 

[NAME OF GRANTOR], as Grantor By:  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Collateral Agent and Grantee By:
 

 

  Name:   Title:

 

17



--------------------------------------------------------------------------------

STATE OF                         )       )    ss: COUNTY OF                     
   )   

On this     day of             , 20    , before me personally came
                    , who, being by me duly sworn, did state as follows: that
[s]he is                     of [Name of Grantor], that [s]he is authorized to
execute the foregoing Grant on behalf of said                     and that [s]he
did so by authority of the [Board of Directors] of said                     .

 

 

Notary Public

 

18



--------------------------------------------------------------------------------

STATE OF                         )       )    ss: COUNTY OF                     
   )   

On this     day of             , 20    , before me personally came
                    , who, being by me duly sworn, did state as follows: that
[s]he is                     of [Name of Grantor], that [s]he is authorized to
execute the foregoing Grant on behalf of said                     and that [s]he
did so by authority of the [Board of Directors] of said                     .

 

 

Notary Public

 

19



--------------------------------------------------------------------------------

SCHEDULE A

 

MARK

  

REG. NO.

  

REG. DATE

                 

 

20



--------------------------------------------------------------------------------

ANNEX I

GRANT OF SECURITY INTEREST

IN UNITED STATES PATENTS

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a                     (the “Grantor”) with
principal offices at                     , hereby assigns and grants to JPMorgan
Chase Bank, N.A., as Collateral Agent, with offices at 10 South Dearborn Street,
Floor 07, Chicago, Illinois 60603-2003 (the “Grantee”), a security interest in
(i) all of the Assignor’s rights, title and interest in and to the United States
patents (the “Patents”) set forth on Schedule A attached hereto, in each case
together with (ii) all Proceeds (as such term is defined in the Security
Agreement referred to below) and products of the Patents, and (iii) all causes
of action arising prior to or after the date hereof for infringement of any of
the Patents or unfair competition regarding the same.

THIS GRANT is made to secure the satisfactory performance and payment of all the
Obligations of the Grantor, as such term is defined in the Security Agreement
among the Grantor, the other assignors from time to time party thereto and the
Grantee, dated as of March 3, 2016 (as amended, modified, restated, amended and
restated and/or supplemented from time to time, the “Security Agreement”). Upon
the occurrence of the Termination Date (as defined in the Security Agreement),
the Grantee shall execute, acknowledge, and deliver to the Grantor an instrument
in writing releasing the security interest in the Patents acquired under this
Grant.

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement. The rights and remedies of the Grantee
with respect to the security interest granted herein are as set forth in the
Security Agreement, all terms and provisions of which are incorporated herein by
reference. In the event that any provisions of this Grant are deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
govern.

 

21



--------------------------------------------------------------------------------

[Signature page follows]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the     day
of             , 20    .

 

[NAME OF GRANTOR], as Grantor By:  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Collateral Agent and Grantee By:
 

 

  Name:   Title:

 

23



--------------------------------------------------------------------------------

STATE OF                         )       )    ss: COUNTY OF                     
   )   

On this      day of             , 20    , before me personally came
                    , who, being by me duly sworn, did state as follows: that
[s]he is                     of [Name of Grantor], that [s]he is authorized to
execute the foregoing Grant on behalf of said                     and that [s]he
did so by authority of the [Board of Directors] of said                     .

 

 

Notary Public

 

24



--------------------------------------------------------------------------------

STATE OF                         )       )    ss: COUNTY OF                     
   )   

On this      day of             , 20    , before me personally came
                    , who, being by me duly sworn, did state as follows: that
[s]he is                     of [Name of Grantor], that [s]he is authorized to
execute the foregoing Grant on behalf of said                     and that [s]he
did so by authority of the [Board of Directors] of said                     .

 

 

Notary Public

 

25



--------------------------------------------------------------------------------

SCHEDULE A

 

PATENT

  

PATENT NO.

  

ISSUE DATE

                                   

 

26



--------------------------------------------------------------------------------

Annex J

to

SECURITY AGREEMENT

GRANT OF SECURITY INTEREST

IN UNITED STATES COPYRIGHTS

WHEREAS, [Name of Grantor], a                      (the “Grantor”), having its
chief executive office at                     ,                     , is the
owner of all right, title and interest in and to the United States copyrights
and associated United States copyright registrations and applications for
registration set forth in Schedule A attached hereto;

WHEREAS, JPMORGAN CHASE BANK, N.A., as Collateral Agent, having its offices at
10 South Dearborn Street, Floor 07, Chicago, Illinois 60603-2003 (the
“Grantee”), desires to acquire a security interest in said copyrights and
copyright registrations and applications therefor; and

WHEREAS, the Grantor is willing to assign to the Grantee, and to grant to the
Grantee a security interest in and lien upon the copyrights and copyright
registrations and applications therefor described above.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and subject to the terms and conditions of the Security
Agreement, dated as of March 3, 2016, made by the Grantor, the other assignors
from time to time party thereto and the Grantee (as amended, modified, restated,
amended and restated and/or supplemented from time to time, the “Security
Agreement”), the Grantor hereby assigns to the Grantee as collateral security,
and grants to the Grantee a security interest in, the copyrights and copyright
registrations and applications therefor set forth in Schedule A attached hereto.

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement. The rights and remedies of the Grantee
with respect to the security interest granted herein are as set forth in the
Security Agreement, all terms and provisions of which are incorporated herein by
reference. In the event that any provisions of this Grant are deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
govern.

[Signature page follows]

 

27



--------------------------------------------------------------------------------

Executed at                     ,                     , the      day of
            , 20    .

 

[NAME OF GRANTOR], as Grantor

By:  

 

  Name:   Title:’ JPMORGAN CHASE BANK, N.A.,as Collateral Agent and Grantee By:
 

 

  Name:   Title:

 

28



--------------------------------------------------------------------------------

STATE OF                         )       )    ss: COUNTY OF                     
   )   

On this      day of             , 20    , before me personally came
                    , who, being by me duly sworn, did state as follows: that
[s]he is                     of [Name of Grantor], that [s]he is authorized to
execute the foregoing Grant on behalf of said                      and that
[s]he did so by authority of the [Board of Directors] of said
                    .

 

 

Notary Public

 

29



--------------------------------------------------------------------------------

SCHEDULE A

U.S. COPYRIGHTS

 

REGISTRATION

NUMBERS

  

PUBLICATION

DATE

  

COPYRIGHT

TITLE

                       

 

30



--------------------------------------------------------------------------------

ANNEX K

to

Security Agreement

Form of Joinder

Joinder to Security Agreement

The undersigned,                     , a                     
                    , hereby joins in the                     , execution of
that certain Security Agreement dated as of March 3, 2016 (as the same may be
amended, restated, amended and restated, supplemented or otherwise modified and
in effect from time to time, the “Security Agreement”) by Manitowoc Foodservice,
Inc., the other Assignors party thereto and each other Person that becomes an
Assignor thereunder after the date and pursuant to the terms thereof, to and in
favor of JPMorgan Chase Bank, N.A., as Collateral Agent. By executing this
Joinder, the undersigned hereby agrees that it is an Assignor thereunder and
agrees to be bound by all of the terms and provisions of the Security Agreement.

The undersigned Assignor represents and warrants to the Collateral Agent that:

(a) the chief executive office and divisional offices of such Assignor are
located at the addresses indicated on Annex A hereto;

(b) all Inventory and Equipment held on the date hereof by such Assignor is
located at one of the locations shown on Annex B hereto, subject to the
exceptions and qualifications set forth in Section 2.5 of the Security
Agreement;

(c) The legal name of such Assignor, and the organizational identification
number (if any) of such Assignor, is listed on Annex C hereto;

(d) The jurisdiction of organization of such Assignor, and the type of
organization of such Assignor, is listed on Annex D hereto;

(e) The registered Marks listed in Annex E hereto include all United States
marks and applications for United States marks registered in the United States
Patent and Trademark Office that such Assignor owns or uses in connection with
its business as of the date hereof;

(f) the Patents listed in Annex F hereto include all the United States patents
and applications for United States patents that such Assignor owns as of the
date hereof; and

(g) the Copyrights listed in Annex G hereto constitute all the United States
copyrights registered with the United States Copyright Office and applications
to United States copyrights that such Assignor owns as of the date hereof.

 

                    , a                      By:  

 

Name:  

 

Title:  

 

FEIN:  

 

 

31



--------------------------------------------------------------------------------

ANNEX L

to

Security Agreement

[                ], 20[    ]

VIA CERTIFIED MAIL—RETURN RECEIPT REQUESTED

JPMorgan Chase Bank, N.A.

as Collateral Agent and Administrative Agent

Loan Operations

10 South Dearborn Street, Floor L2

Chicago, Illinois 60603

Attention: Nida Mischke

Ladies and Gentlemen:

We refer to that certain Security Agreement, dated as of March 3, 2016, made by
the undersigned, Manitowoc Foodservice, Inc., and certain of our subsidiaries in
favor of JPMorgan Chase Bank, N.A. as Collateral Agent (as amended, modified,
restated, extended or renewed from time to time, the “Security Agreement”).
Capitalized terms used herein and not defined herein have the meanings ascribed
to them in the Security Agreement.

In accordance with the provisions of the Security Agreement (and in particular
the definition of “Designated Foreign Facility Arrangements” therein), please be
advised that the following agreement is a Designated Foreign Facility Agreement
intended to be secured by the Security Agreement: [insert description of
agreement and maximum amount of debt that may be incurred thereunder].

To acknowledge your receipt of this notice, please countersign this notice in
the space provided below and return a copy to Manitowoc Foodservice, Inc. (by
e-mail ([insert email of company officer]) or fax (insert fax number of company
officer) to [insert name of company officer] and to [insert name of contact at
Secured Party] (by e-mail ([insert email of contact at Secured Party]) or fax
([insert fax number of contact at Secured Party) to [insert name of contact at
Secured Party]).

 

 

[Signature Pages Follow]



--------------------------------------------------------------------------------

Sincerely yours, MANITOWOC FOODSERVICE, INC. By:    

Name:    

Title:     [SECURED PARTY] By:    

Name:    

Title:    

 

[Signature Page to Designated Foreign Facility Letter]



--------------------------------------------------------------------------------

Receipt acknowledged:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

By:       Name:   Title:

 